

107 S2747 PCS: Freedom to Vote Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 125117th CONGRESS1st SessionS. 2747IN THE SENATE OF THE UNITED STATESSeptember 14, 2021Ms. Klobuchar (for herself, Mr. Kaine, Mr. King, Mr. Manchin, Mr. Merkley, Mr. Padilla, Mr. Tester, and Mr. Warnock) introduced the following bill; which was read the first timeSeptember 15, 2021Read the second time and placed on the calendarA BILLTo expand Americans’ access to the ballot box and reduce the influence of big money in politics, and for other purposes. 1.Short titleThis Act may be cited as the Freedom to Vote Act.2.Organization of Act into divisions; table of contents(a)DivisionsThis Act is organized into divisions as follows:(1)Division A—Voter Access.(2)Division B—Election Integrity.(3)Division C—Civic Participation and Empowerment.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title.Sec. 2. Organization of Act into divisions; table of contents.Sec. 3. Findings of general constitutional authority.Sec. 4. Standards for judicial review.DIVISION A—Voter AccessTITLE I—Election Modernization and AdministrationSec. 1000. Short title; statement of policy.Subtitle A—Voter Registration ModernizationSec. 1000A. Short title.PART 1—Automatic Voter RegistrationSec. 1001. Short title; findings and purpose.Sec. 1002. Automatic registration of eligible individuals.Sec. 1003. Voter protection and security in automatic registration.Sec. 1004. Payments and grants.Sec. 1005. Miscellaneous provisions.Sec. 1006. Definitions.Sec. 1007. Effective date.PART 2—Election Day as Legal Public HolidaySec. 1011. Election day as legal public holiday.PART 3—Promoting Internet RegistrationSec. 1021. Requiring availability of internet for voter registration.Sec. 1022. Use of internet to update registration information.Sec. 1023. Provision of election information by electronic mail to individuals registered to vote.Sec. 1024. Clarification of requirement regarding necessary information to show eligibility to vote.Sec. 1025. Prohibiting State from requiring applicants to provide more than last 4 digits of social security number.Sec. 1026. Application of rules to certain exempt States.Sec. 1027. Report on data collection relating to online voter registration systems.Sec. 1028. Permitting voter registration application form to serve as application for absentee ballot.Sec. 1029. Effective date.PART 4—Same Day Voter RegistrationSec. 1031. Same day registration.Sec. 1032. Ensuring pre-election registration deadlines are consistent with timing of legal public holidays.PART 5—Streamline Voter Registration Information, Access, and PrivacySec. 1041. Authorizing the dissemination of voter registration information displays following naturalization ceremonies.Sec. 1042. Inclusion of voter registration information with certain leases and vouchers for federally assisted rental housing and mortgage applications.Sec. 1043. Acceptance of voter registration applications from individuals under 18 years of age.Sec. 1044. Requiring states to establish and operate voter privacy programs.PART 6—Funding Support to States for ComplianceSec. 1051. Availability of requirements payments under HAVA to cover costs of compliance with new requirements.Subtitle B—Access to Voting for Individuals With DisabilitiesSec. 1101. Requirements for States to promote access to voter registration and voting for individuals with disabilities.Sec. 1102. Establishment and maintenance of State accessible election websites.Sec. 1103. Protections for in-person voting for individuals with disabilities and older individuals.Sec. 1104. Protections for individuals subject to guardianship.Sec. 1105. Expansion and reauthorization of grant program to assure voting access for individuals with disabilities.Sec. 1106. Funding for protection and advocacy systems.Sec. 1107. Pilot programs for enabling individuals with disabilities to register to vote privately and independently at residences.Sec. 1108. GAO analysis and report on voting access for individuals with disabilities.Subtitle C—Early VotingSec. 1201. Early voting.Subtitle D—Voting by MailSec. 1301. Voting by mail.Sec. 1302. Balloting materials tracking program.Sec. 1303. Election mail and delivery improvements.Sec. 1304. Carriage of election mail.Sec. 1305. Requiring States to provide secured drop boxes for voted ballots in elections for Federal office.Subtitle E—Absent Uniformed Services Voters and Overseas VotersSec. 1401. Pre-election reports on availability and transmission of absentee ballots.Sec. 1402. Enforcement.Sec. 1403. Transmission requirements; repeal of waiver provision.Sec. 1404. Use of single absentee ballot application for subsequent elections.Sec. 1405. Extending guarantee of residency for voting purposes to family members of absent military personnel.Sec. 1406. Technical clarifications to conform to Military and Overseas Voter Empowerment Act amendments related to the federal write-in absentee ballot.Sec. 1407. Treatment of post card registration requests.Sec. 1408. Presidential designee report on voter disenfranchisement.Sec. 1409. Effective date.Subtitle F—Enhancement of EnforcementSec. 1501. Enhancement of enforcement of Help America Vote Act of 2002.Subtitle G—Promoting Voter Access Through Election Administration Modernization ImprovementsPART 1—Promoting Voter AccessSec. 1601. Minimum notification requirements for voters affected by polling place changes.Sec. 1602. Accommodations for voters residing in Indian lands.Sec. 1603. Applicability to Commonwealth of the Northern Mariana Islands.Sec. 1604. Elimination of 14-day time period between general election and runoff election for Federal elections in the Virgin Islands and Guam.Sec. 1605. Application of Federal election administration laws to territories of the United States.Sec. 1606. Application of Federal voter protection laws to territories of the United States.Sec. 1607. Ensuring equitable and efficient operation of polling places.Sec. 1608. Prohibiting States from restricting curbside voting.PART 2—Improvements in Operation of Election Assistance CommissionSec. 1611. Reauthorization of Election Assistance Commission.Sec. 1612. Recommendations to improve operations of Election Assistance Commission.Sec. 1613. Repeal of exemption of Election Assistance Commission from certain government contracting requirements.PART 3—Miscellaneous ProvisionsSec. 1621. Definition of election for Federal office.Sec. 1622. No effect on other laws.Sec. 1623. Clarification of exemption for States without voter registration.Sec. 1624. Clarification of exemption for States which do not collect telephone information.Subtitle H—Democracy RestorationSec. 1701. Short title.Sec. 1702. Findings.Sec. 1703. Rights of citizens.Sec. 1704. Enforcement.Sec. 1705. Notification of restoration of voting rights.Sec. 1706. Definitions.Sec. 1707. Relation to other laws.Sec. 1708. Federal prison funds.Sec. 1709. Effective date.Subtitle I—Voter Identification and Allowable AlternativesSec. 1801. Requirements for voter identification.Subtitle J—Voter List Maintenance ProceduresPART 1—Voter Caging ProhibitedSec. 1901. Voter caging prohibited.PART 2—Saving Eligible Voters From Voter PurgingSec. 1911. Conditions for removal of voters from list of registered voters.Subtitle K—SeverabilitySec. 1921. Severability.DIVISION B—Election IntegrityTITLE II—Prohibiting Interference With Voter Registration Sec. 2001. Prohibiting hindering, interfering with, or preventing voter registration.Sec. 2002. Establishment of best practices.TITLE III—Preventing Election SubversionSubtitle A—Restrictions on Removal of Election AdministratorsSec. 3001. Restrictions on removal of local election administrators in administration of elections for Federal office.Subtitle B—Increased Protections for Election WorkersSec. 3101. Harassment of election workers prohibited.Sec. 3102. Protection of election workers.Subtitle C—Prohibiting Deceptive Practices and Preventing Voter IntimidationSec. 3201. Short title.Sec. 3202. Prohibition on deceptive practices in Federal elections.Sec. 3203. Corrective action.Sec. 3204. Reports to Congress.Sec. 3205. Private rights of action by election officials.Sec. 3206. Making intimidation of tabulation, canvas, and certification efforts a crime.Subtitle D—Protection of Election Records & Election Infrastructure Sec. 3301. Strengthen protections for Federal election records.Sec. 3302. Penalties; inspection; nondisclosure; jurisdiction.Sec. 3303. Judicial review to ensure compliance.Subtitle E—Judicial Protection of the Right to Vote and Non-partisan Vote TabulationSec. 3401. Undue burdens on the ability to vote in elections for federal office prohibited.Sec. 3402. Judicial review.Sec. 3403. Definitions.Sec. 3404. Rules of construction.Sec. 3405. Severability.Sec. 3406. Effective date.Subtitle F—Poll Worker Recruitment and TrainingSec. 3501. Grants to States for poll worker recruitment and training.Sec. 3502. State defined.Subtitle G—Preventing Poll Observer InterferenceSec. 3601. Protections for voters on Election Day.Subtitle H—Preventing Restrictions on Food and BeveragesSec. 3701. Findings.Sec. 3702. Prohibiting restrictions on donations of food and beverages at polling stations.Subtitle I—Establishing Duty to Report Foreign Election InterferenceSec. 3801. Findings relating to illicit money undermining our democracy.Sec. 3802. Federal campaign reporting of foreign contacts.Sec. 3803. Federal campaign foreign contact reporting compliance system.Sec. 3804. Criminal penalties.Sec. 3805. Report to congressional intelligence committees.Sec. 3806. Rule of construction.Subtitle J—Promoting Accuracy, Integrity, and Security Through Voter-Verifiable Permanent Paper BallotSec. 3901. Short title.Sec. 3902. Paper ballot and manual counting requirements.Sec. 3903. Accessibility and ballot verification for individuals with disabilities.Sec. 3904. Durability and readability requirements for ballots.Sec. 3905. Study and report on optimal ballot design.Sec. 3906. Ballot marking device cybersecurity requirements.Sec. 3907. Effective date for new requirements.Sec. 3908. Grants for obtaining compliant paper ballot voting systems and carrying out voting system security improvements.Subtitle K—Provisional BallotsSec. 3911. Requirements for counting provisional ballots; establishment of uniform and nondiscriminatory standards.TITLE IV—Voting System SecuritySec. 4001. Post-election audit requirement.Sec. 4002. Election infrastructure designation.Sec. 4003. Guidelines and certification for electronic poll books and remote ballot marking systems.Sec. 4004. Pre-election reports on voting system usage.Sec. 4005. Use of voting machines manufactured in the United States.Sec. 4006. Severability.DIVISION C—Civic Participation and EmpowermentTITLE V—Nonpartisan Redistricting ReformSec. 5001. Finding of constitutional authority.Sec. 5002. Ban on mid-decade redistricting.Sec. 5003. Criteria for redistricting.Sec. 5004. Development of plan.Sec. 5005. Failure by State to enact plan.Sec. 5006. Civil enforcement.Sec. 5007. No effect on elections for State and local office.Sec. 5008. Effective date.TITLE VI—Campaign Finance TransparencySubtitle A—DISCLOSE ActSec. 6001. Short title.PART 1—Closing Loopholes Allowing Spending by Foreign Nationals in ElectionsSec. 6002. Clarification of application of foreign money ban to certain disbursements and activities.Sec. 6003. Audit and report on illicit foreign money in Federal elections.Sec. 6004. Prohibition on contributions and donations by foreign nationals in connection with ballot initiatives and referenda.Sec. 6005. Disbursements and activities subject to foreign money ban.Sec. 6006. Prohibiting establishment of corporation to conceal election contributions and donations by foreign nationals.PART 2—Reporting of Campaign-Related DisbursementsSec. 6011. Reporting of campaign-related disbursements.Sec. 6012. Reporting of Federal judicial nomination disbursements.Sec. 6013. Coordination with FinCEN.Sec. 6014. Application of foreign money ban to disbursements for campaign-related disbursements consisting of covered transfers.Sec. 6015. Effective date.PART 3—Other Administrative ReformsSec. 6021. Petition for certiorari.Sec. 6022. Judicial review of actions related to campaign finance laws.Subtitle B—Honest AdsSec. 6101. Short title.Sec. 6102. Purpose.Sec. 6103. Findings.Sec. 6104. Sense of Congress.Sec. 6105. Expansion of definition of public communication.Sec. 6106. Expansion of definition of electioneering communication.Sec. 6107. Application of disclaimer statements to online communications.Sec. 6108. Political record requirements for online platforms.Sec. 6109. Preventing contributions, expenditures, independent expenditures, and disbursements for electioneering communications by foreign nationals in the form of online advertising.Sec. 6110. Requiring online platforms to display notices identifying sponsors of political advertisements and to ensure notices continue to be present when advertisements are shared.Subtitle C—Spotlight ActSec. 6201. Short title.Sec. 6202. Inclusion of contributor information on annual returns of certain organizations.TITLE VII—Campaign Finance OversightSubtitle A—Stopping Super PAC–Candidate CoordinationSec. 7001. Short title.Sec. 7002. Clarification of treatment of coordinated expenditures as contributions to candidates.Sec. 7003. Clarification of ban on fundraising for super PACs by Federal candidates and officeholders.Subtitle B—Restoring Integrity to America’s ElectionsSec. 7101. Short title.Sec. 7102. Revision to enforcement process.Sec. 7103. Acting general counsel.Sec. 7104. Permitting appearance at hearings on requests for advisory opinions by persons opposing the requests.Sec. 7105. Permanent extension of administrative penalty authority.Sec. 7106. Restrictions on ex parte communications.Sec. 7107. Clarifying authority of FEC attorneys to represent FEC in Supreme Court.Sec. 7108. Requiring forms to permit use of accent marks.Sec. 7109. Extension of the statutes of limitations for offenses under the Federal Election Campaign Act of 1971.Sec. 7110. Effective date; transition.TITLE VIII—Citizen EmpowermentSubtitle A—Funding to Promote DemocracyPART 1—Payments and Allocations to StatesSec. 8001. State Democracy Promotion Program.Sec. 8002. State plan.Sec. 8003. Prohibiting reduction in access to participation in elections.Sec. 8004. Amount of State allocation.Sec. 8005. Procedures for disbursements of payments and allocations.Sec. 8006. Office of State Democracy Promotion.PART 2—State Election Assistance and Innovation Trust FundSec. 8011. State Election Assistance and Innovation Trust Fund.Sec. 8012. Uses of Fund.Sec. 8013. Assessments against fines and penalties.Sec. 8014. Transfer of balance of Presidential Election Campaign Fund.PART 3—General ProvisionsSec. 8021. Definitions.Sec. 8022. Rule of construction regarding calculation of deadlines.Subtitle B—Elections for House of RepresentativesSec. 8101. Short title.PART 1—Optional Democracy Credit ProgramSec. 8102. Establishment of program.Sec. 8103. Credit program described.Sec. 8104. Reports.Sec. 8105. Election cycle defined.PART 2—Optional Small Dollar Financing of Elections for House of RepresentativesSec. 8111. Benefits and eligibility requirements for candidates.Sec. 8112. Contributions and expenditures by multicandidate and political party committees on behalf of participating candidates.Sec. 8113. Prohibiting use of contributions by participating candidates for purposes other than campaign for election.Sec. 8114. Deadline for regulations.Subtitle C—Personal Use Services as Authorized Campaign ExpendituresSec. 8201. Short title; findings; purpose.Sec. 8202. Treatment of payments for child care and other personal use services as authorized campaign expenditure.Subtitle D—Empowering Small Dollar DonationsSec. 8301. Permitting political party committees to provide enhanced support for candidates through use of separate small dollar accounts.Subtitle E—SeverabilitySec. 8401. Severability.3.Findings of general constitutional authorityCongress finds that the Constitution of the United States grants explicit and broad authority to protect the right to vote, to regulate elections for Federal office, to prevent and remedy discrimination in voting, and to defend the Nation’s democratic process. Congress enacts the Freedom to Vote Act pursuant to this broad authority, including but not limited to the following:(1)Congress finds that it has broad authority to regulate the time, place, and manner of congressional elections under the Elections Clause of the Constitution, article I, section 4, clause 1. The Supreme Court has affirmed that the substantive scope of the Elections Clause is broad; that Times, Places, and Manner are comprehensive words which embrace authority to provide for a complete code for congressional elections; and [t]he power of Congress over the Times, Places and Manner of congressional elections is paramount, and may be exercised at any time, and to any extent which it deems expedient; and so far as it is exercised, and no farther, the regulations effected supersede those of the State which are inconsistent therewith. Arizona v. Inter Tribal Council of Arizona, 570 U.S. 1, 8–9 (2013) (internal quotation marks and citations omitted). Indeed, Congress has plenary and paramount jurisdiction over the whole subject of congressional elections, Ex parte Siebold, 100 U.S. (10 Otto) 371, 388 (1879), and this power may be exercised as and when Congress sees fit, and so far as it extends and conflicts with the regulations of the State, necessarily supersedes them. Id. at 384. Among other things, Congress finds that the Elections Clause was intended to vindicate the people’s right to equality of representation in the House. Wesberry v. Sanders, 376 U.S. 1, 16 (1964), and to address partisan gerrymandering, Rucho v. Common Cause, 139 S. Ct. 2484 (2019).(2)Congress also finds that it has both the authority and responsibility, as the legislative body for the United States, to fulfill the promise of article IV, section 4, of the Constitution, which states: The United States shall guarantee to every State in this Union a Republican Form of Government[.]. Congress finds that its authority and responsibility to enforce the Guarantee Clause is clear given that Federal courts have not enforced this clause because they understood that its enforcement is committed to Congress by the Constitution.(3)(A)Congress also finds that it has broad authority pursuant to section 5 of the Fourteenth Amendment to legislate to enforce the provisions of the Fourteenth Amendment, including its protections of the right to vote and the democratic process.(B)Section 1 of the Fourteenth Amendment protects the fundamental right to vote, which is of the most fundamental significance under our constitutional structure. Ill. Bd. of Election v. Socialist Workers Party, 440 U.S. 173, 184 (1979); see United States v. Classic, 313 U.S. 299 (1941) (Obviously included within the right to choose, secured by the Constitution, is the right of qualified voters within a state to cast their ballots and have them counted . . .). As the Supreme Court has repeatedly affirmed, the right to vote is preservative of all rights, Yick Wo v. Hopkins, 118 U.S. 356, 370 (1886). Section 2 of the Fourteenth Amendment also protects the right to vote, granting Congress additional authority to reduce a State’s representation in Congress when the right to vote is abridged or denied.(C)As a result, Congress finds that it has the authority pursuant to section 5 of the Fourteenth Amendment to protect the right to vote. Congress also finds that States and localities have eroded access to the right to vote through restrictions on the right to vote including excessively onerous voter identification requirements, burdensome voter registration procedures, voter purges, limited and unequal access to voting by mail, polling place closures, unequal distribution of election resources, and other impediments.(D)Congress also finds that the right of suffrage can be denied by a debasement or dilution of the weight of a citizen’s vote just as effectively as by wholly prohibiting the free exercise of the franchise. Reynolds v. Sims, 377 U.S. 533, 555 (1964). Congress finds that the right of suffrage has been so diluted and debased by means of gerrymandering of districts. Congress finds that it has authority pursuant to section 5 of the Fourteenth Amendment to remedy this debasement.(4)(A)Congress also finds that it has authority to legislate to eliminate racial discrimination in voting and the democratic process pursuant to both section 5 of the Fourteenth Amendment, which grants equal protection of the laws, and section 2 of the Fifteenth Amendment, which explicitly bars denial or abridgment of the right to vote on account of race, color, or previous condition of servitude.(B)Congress finds that racial discrimination in access to voting and the political process persists. Voting restrictions, redistricting, and other electoral practices and processes continue to disproportionately impact communities of color in the United States and do so as a result of both intentional racial discrimination, structural racism, and the ongoing structural socioeconomic effects of historical racial discrimination.(C)Recent elections and studies have shown that minority communities wait longer in lines to vote, are more likely to have their mail ballots rejected, continue to face intimidation at the polls, are more likely to be disenfranchised by voter purges, and are disproportionately burdened by excessively onerous voter identification and other voter restrictions. Research shows that communities of color are more likely to face nearly every barrier to voting than their white counterparts.(D)Congress finds that racial disparities in disenfranchisement due to past felony convictions is particularly stark. In 2020, according to the Sentencing Project, an estimated 5,200,000 Americans could not vote due to a felony conviction. One in 16 African Americans of voting age is disenfranchised, a rate 3.7 times greater than that of non-African Americans. In seven States—Alabama, Florida, Kentucky, Mississippi, Tennessee, Virginia, and Wyoming—more than one in seven African Americans is disenfranchised, twice the national average for African Americans. Congress finds that felony disenfranchisement was one of the tools of intentional racial discrimination during the Jim Crow era. Congress further finds that current racial disparities in felony disenfranchisement are linked to this history of voter suppression, structural racism in the criminal justice system, and ongoing effects of historical discrimination.(5)(A)Congress finds that it further has the power to protect the right to vote from denial or abridgment on account of sex, age, or ability to pay a poll tax or other tax pursuant to the Nineteenth, Twenty-Fourth, and Twenty-Sixth Amendments.(B)Congress finds that electoral practices including voting rights restoration conditions for people with convictions and other restrictions to the franchise burden voters on account of their ability to pay.(C)Congress further finds that electoral practices including voting restrictions related to college campuses, age restrictions on mail voting, and similar practices burden the right to vote on account of age.4.Standards for judicial review(a)In generalFor any action brought for declaratory or injunctive relief to challenge, whether facially or as-applied, the constitutionality or lawfulness of any provision of this Act or any amendment made by this Act or any rule or regulation promulgated under this Act, the following rules shall apply:(1)The action shall be filed in the United States District Court for the District of Columbia and an appeal from the decision of the district court may be taken to the Court of Appeals for the District of Columbia Circuit. These courts, and the Supreme Court of the United States on a writ of certiorari (if such writ is issued), shall have exclusive jurisdiction to hear such actions.(2)The party filing the action shall concurrently deliver a copy the complaint to the Clerk of the House of Representatives and the Secretary of the Senate.(3)It shall be the duty of the United States District Court for the District of Columbia and the Court of Appeals for the District of Columbia Circuit to advance on the docket and to expedite to the greatest possible extent the disposition of the action and appeal.(b)Clarifying scope of jurisdictionIf an action at the time of its commencement is not subject to subsection (a), but an amendment, counterclaim, cross-claim, affirmative defense, or any other pleading or motion is filed challenging, whether facially or as-applied, the constitutionality or lawfulness of this Act or any amendment made by this Act or any rule or regulation promulgated under this Act, the district court shall transfer the action to the District Court for the District of Columbia, and the action shall thereafter be conducted pursuant to subsection (a). (c)Intervention by Members of CongressIn any action described in subsection (a), any Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or Senate shall have the right to intervene either in support of or opposition to the position of a party to the case regarding the constitutionality of the provision. To avoid duplication of efforts and reduce the burdens placed on the parties to the action, the court in any such action may make such orders as it considers necessary, including orders to require interveners taking similar positions to file joint papers or to be represented by a single attorney at oral argument.AVoter AccessIElection Modernization and Administration1000.Short title; statement of policy(a)Short titleThis title may be cited as the Voter Empowerment Act of 2021.(b)Statement of policyIt is the policy of the United States that—(1)the ability of all eligible citizens of the United States to access and exercise their constitutional right to vote in a free, fair, and timely manner must be vigilantly enhanced, protected, and maintained; and (2)the integrity, security, and accountability of the voting process must be vigilantly protected, maintained, and enhanced in order to protect and preserve electoral and participatory democracy in the United States.AVoter Registration Modernization1000A.Short titleThis subtitle may be cited as the Voter Registration Modernization Act of 2021. 1Automatic Voter Registration1001.Short title; findings and purpose(a)Short titleThis part may be cited as the Automatic Voter Registration Act of 2021. (b)Findings and purpose(1)FindingsCongress finds that—(A)the right to vote is a fundamental right of citizens of the United States;(B)it is the responsibility of the State and Federal Governments to ensure that every eligible citizen is registered to vote;(C)existing voter registration systems can be inaccurate, costly, inaccessible and confusing, with damaging effects on voter participation in elections for Federal office and disproportionate impacts on young people, persons with disabilities, and racial and ethnic minorities; and (D)voter registration systems must be updated with 21st Century technologies and procedures to maintain their security.(2)PurposeIt is the purpose of this part—(A)to establish that it is the responsibility of government to ensure that all eligible citizens are registered to vote in elections for Federal office;(B)to enable the State Governments to register all eligible citizens to vote with accurate, cost-efficient, and up-to-date procedures;(C)to modernize voter registration and list maintenance procedures with electronic and internet capabilities; and(D)to protect and enhance the integrity, accuracy, efficiency, and accessibility of the electoral process for all eligible citizens.1002.Automatic registration of eligible individuals(a)In generalThe National Voter Registration Act of 1993 (52 U.S.C. 20504) is amended by inserting after section 5 the following new section:5A.Automatic registration by State motor vehicle authority(a)DefinitionsIn this section—(1)Applicable agencyThe term applicable agency means, with respect to a State, the State motor vehicle authority responsible for motor vehicle driver's licenses under State law. (2)Applicable transactionThe term applicable transaction means—(A)an application to an applicable agency for a motor vehicle driver's license; and(B)any other service or assistance (including for a change of address) provided by an applicable agency.(3)Automatic registrationThe term automatic registration means a system that registers an individual to vote in elections for Federal office in a State, if eligible, by electronically transferring the information necessary for registration from the applicable agency to election officials of the State so that, unless the individual affirmatively declines to be registered or to update any voter registration, the individual will be registered to vote in such elections.(4)Eligible individualThe term eligible individual means, with respect to an election for Federal office, an individual who is otherwise qualified to vote in that election.(5)Register to voteThe term register to vote includes updating an individual's existing voter registration.(b)Establishment(1)In generalThe chief State election official of each State shall establish and operate a system of automatic registration for the registration of eligible individuals to vote for elections for Federal office in the State, in accordance with the provisions of this section.(2)Registration of voters based on new agency records(A)In generalThe chief State election official shall—(i)subject to subparagraph (B), ensure that each eligible individual who completes an applicable transaction and does not decline to register to vote is registered to vote—(I)in the next upcoming election for Federal office (and subsequent elections for Federal office), if an applicable agency transmits information under subsection (c)(1)(E) with respect to the individual not later than the applicable date; and(II)in subsequent elections for Federal office, if an applicable agency transmits such information with respect to such individual after the applicable date; and(ii)not later than 60 days after the receipt of such information with respect to an individual, send written notice to the individual, in addition to other means of notice established by this part, of the individual’s voter registration status.(B)Applicable dateFor purposes of this subsection, the term “applicable date” means, with respect to any election for Federal office, the later of—(i)the date that is 28 days before the date of the election; or(ii)the last day of the period provided by State law for registration with respect to such election. (C)ClarificationNothing in this subsection shall prevent the chief State election official from registering an eligible individual to vote for the next upcoming election for Federal office in the State even if an applicable agency transmits information under subsection (c)(1)(E) with respect to the individual after the applicable date.(3)Treatment of individuals under 18 years of ageA State may not refuse to treat an individual as an eligible individual for purposes of this section on the grounds that the individual is less than 18 years of age at the time an applicable agency receives information with respect to the individual, so long as the individual is at least 16 years of age at such time. Nothing in the previous sentence may be construed to require a State to permit an individual who is under 18 years of age at the time of an election for Federal office to vote in the election.(c)Applicable agency responsibilities(1)Instructions on automatic registration for agencies collecting citizenship information(A)In generalExcept as otherwise provided in this section, in the case of any applicable transaction for which applicable agency (in the normal course of its operations) requests individuals to affirm United States citizenship (either directly or as part of the overall application for service or assistance or enrollment), the applicable agency shall inform each such individual who is a citizen of the United States of the following:(i)Unless that individual declines to register to vote, or is found ineligible to vote, the individual will be registered to vote or, if applicable, the individual’s registration will be updated.(ii)The substantive qualifications of an elector in the State as listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9, the consequences of false registration, and the individual should decline to register if the individual does not meet all those qualifications.(iii)In the case of a State in which affiliation or enrollment with a political party is required in order to participate in an election to select the party’s candidate in an election for Federal office, the requirement that the individual must affiliate or enroll with a political party in order to participate in such an election.(iv)Voter registration is voluntary, and neither registering nor declining to register to vote will in any way affect the availability of services or benefits, nor be used for other purposes.(B)Individuals with limited English proficiencyIn the case where the individual is a member of a group that constitutes 3 percent or more of the overall population within the State served by the applicable agency as measured by the United States Census and are limited English proficient, the information described in clauses (i) through (iv) of subparagraph (A) shall be provided in a language understood by the individual.(C)Clarification on procedures for ineligible votersAn applicable agency shall not provide an individual who did not affirm United States citizenship, or for whom the agency has conclusive documentary evidence obtained through its normal course of operations that the individual is not a United State citizen, the opportunity to register to vote under subparagraph (A).(D)Opportunity to decline registration requiredExcept as otherwise provided in this section, each applicable agency shall ensure that each applicable transaction described in subparagraph (A) with an eligible individual cannot be completed until the individual is given the opportunity to decline to be registered to vote. In the case where the individual is a member of a group that constitutes 3 percent or more of the overall population within the State served by the applicable agency as measured by the United States Census and are limited English proficient, such opportunity shall be given in a language understood by the individual.(E)Information transmittalNot later than 10 days after an applicable transaction with an eligible individual, if the individual did not decline to be registered to vote, the applicable agency shall electronically transmit to the appropriate State election official the following information with respect to the individual:(i)The individual’s given name(s) and surname(s).(ii)The individual’s date of birth.(iii)The individual’s residential address.(iv)Information showing that the individual is a citizen of the United States.(v)The date on which information pertaining to that individual was collected or last updated.(vi)If available, the individual’s signature in electronic form.(vii)In the case of a State in which affiliation or enrollment with a political party is required in order to participate in an election to select the party’s candidate in an election for Federal office, information regarding the individual’s affiliation or enrollment with a political party, but only if the individual provides such information.(viii)Any additional information listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993, including any valid driver’s license number or the last 4 digits of the individual’s social security number, if the individual provided such information.(F)Provision of information regarding participation in primary electionsIn the case of a State in which affiliation or enrollment with a political party is required in order to participate in an election to select the party’s candidate in an election for Federal office, if the information transmitted under paragraph (E) with respect to an individual does not include information regarding the individual’s affiliation or enrollment with a political party, the chief State election official shall—(i)notify the individual that such affiliation or enrollment is required to participate in primary elections; and(ii)provide an opportunity for the individual to update their registration with a party affiliation or enrollment. (G)ClarificationNothing in this section shall be read to require an applicable agency to transmit to an election official the information described in subparagraph (E) for an individual who is ineligible to vote in elections for Federal office in the State, except to the extent required to pre-register citizens between 16 and 18 years of age. (2)Alternate procedure for certain other applicable agenciesWith each applicable transaction for which an applicable agency in the normal course of its operations does not request individuals to affirm United States citizenship (either directly or as part of the overall application for service or assistance), the applicable agency shall—(A)complete the requirements of section 7(a)(6);(B)ensure that each applicant’s transaction with the agency cannot be completed until the applicant has indicated whether the applicant wishes to register to vote or declines to register to vote in elections for Federal office held in the State; and(C)for each individual who wishes to register to vote, transmit that individual’s information in accordance with subsection (c)(1)(E), unless the agency has conclusive documentary evidence obtained through its normal course of operations that the individual is not a United States citizen.(3)Required availability of automatic registration opportunity with each application for service or assistanceEach applicable agency shall offer each eligible individual, with each applicable transaction, the opportunity to register to vote as prescribed by this section without regard to whether the individual previously declined a registration opportunity. (d)Voter protection(1)Applicable agencies’ protection of informationNothing in this section authorizes an applicable agency to collect, retain, transmit, or publicly disclose any of the following, except as necessary to comply with title III of the Civil Rights Act of 1960 (52 U.S.C. 20701 et seq.):(A)An individual’s decision to decline to register to vote or not to register to vote.(B)An individual’s decision not to affirm his or her citizenship.(C)Any information that an applicable agency transmits pursuant to subsection (c)(1)(E), except in pursuing the agency’s ordinary course of business.(2)Election officials’ protection of information(A)Public disclosure prohibited(i)In generalSubject to clause (ii), with respect to any individual for whom any State election official receives information from an applicable agency, the State election officials shall not publicly disclose any of the following:(I)Any information not necessary to voter registration.(II)Any voter information otherwise shielded from disclosure under State law or section 8(a).(III)Any portion of the individual’s social security number.(IV)Any portion of the individual’s motor vehicle driver’s license number.(V)The individual’s signature.(VI)The individual’s telephone number.(VII)The individual’s email address.(ii)Special rule for individuals registered to voteThe prohibition on public disclosure in clause (i) shall not apply with respect to the telephone number or email address of any individual for whom any State election official receives information from the applicable agency and who, on the basis of such information, is registered to vote in the State under this section. (e)Miscellaneous provisions(1)Accessibility of registration servicesEach applicable agency shall ensure that the services it provides under this section are made available to individuals with disabilities to the same extent as services are made available to all other individuals.(2)Transmission through secure third party permittedNothing in this section or in the Automatic Voter Registration Act of 2021 shall be construed to prevent an applicable agency from contracting with a third party to assist the agency in meeting the information transmittal requirements of this section, so long as the data transmittal complies with the applicable requirements of this section and such Act, including provisions relating privacy and security. (3)Nonpartisan, nondiscriminatory provision of servicesThe services made available by an applicable agencies under this section shall be made in a manner consistent with paragraphs (4), (5), and (6)(C) of section 7(a). (4)NoticesEach State may send notices under this section via electronic mail if the individual has provided an electronic mail address and consented to electronic mail communications for election-related materials. All notices sent pursuant to this section that require a response must offer the individual notified the opportunity to respond at no cost to the individual.(5)Registration at other State offices permittedNothing in this section may be construed to prohibit a State from offering voter registration services described in this section at offices of the State other than the State motor vehicle authority.(f)Applicability(1)In generalThis section shall not apply to an exempt State.(2)Exempt State definedThe term exempt State means a State which, under law which is in effect continuously on and after the date of the enactment of this section, either—(A)has no voter registration requirement for any voter in the State with respect to a Federal election; or(B)operates a system of automatic registration (as defined in section 1002(a)(2)) at the motor vehicle authority of the State or a Permanent Dividend Fund of the State under which an individual is provided the opportunity to decline registration during the transaction or by way of a notice sent by mail or electronically after the transaction..(b)Conforming amendments(1)Section 4(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20503(a)(1)) is amended by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively, and by inserting after paragraph (1) the following new paragraph:(2)by application made simultaneously with an application for a motor vehicle driver's license pursuant to section 5A;..(2)Section 4(b) of the National Voter Registration Act of 1993 (52 U.S.C. 20503(b)) is amended—(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;(B)by striking States.—This Act and inserting “States.—(1)In generalExcept as provided in paragraph (2), this Act; and(C)by adding at the end the following new paragraph:(2)Application of automatic registration requirementsSection 5A shall apply to a State described in paragraph (1), unless the State is an exempt State as defined in subsection (f)(2) of such section..(3)Section 8(a)(1) of such Act (52 U.S.C. 20507(a)(1)) is amended by redesignating subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E), respectively, and by inserting after subparagraph (A) the following new subparagraph:(B)in the case of registration under section 5A, within the period provided in section 5A(b)(2);.1003.Voter protection and security in automatic registration(a)Protections for errors in registrationAn individual shall not be prosecuted under any Federal or State law, adversely affected in any civil adjudication concerning immigration status or naturalization, or subject to an allegation in any legal proceeding that the individual is not a citizen of the United States on any of the following grounds:(1)The individual notified an election office of the individual’s automatic registration to vote.(2)The individual is not eligible to vote in elections for Federal office but was registered to vote due to individual or agency error.(3)The individual was automatically registered to vote at an incorrect address.(4)The individual declined the opportunity to register to vote or did not make an affirmation of citizenship, including through automatic registration.(b)Limits on use of automatic registrationThe automatic registration (within the meaning of section 5A of the National Voter Registration Act of 1993) of any individual or the fact that an individual declined the opportunity to register to vote or did not make an affirmation of citizenship (including through automatic registration) may not be used as evidence against that individual in any State or Federal law enforcement proceeding or any civil adjudication concerning immigration status or naturalization, and an individual’s lack of knowledge or willfulness of such registration may be demonstrated by the individual’s testimony alone. (c)Protection of election integrityNothing in subsections (a) or (b) may be construed to prohibit or restrict any action under color of law against an individual who—(1)knowingly and willfully makes a false statement to effectuate or perpetuate automatic voter registration by any individual; or(2)casts a ballot knowingly and willfully in violation of State law or the laws of the United States.(d)Election officials’ protection of information(1)Voter record changesEach State shall maintain for at least 2 years and shall make available for public inspection (and, where available, photocopying at a reasonable cost), including in electronic form and through electronic methods, all records of changes to voter records, including removals, the reasons for removals, and updates.(2)Database management standardsNot later than 1 year after the date of the enactment of this Act, the Director of the National Institute of Standards and Technology, in consultation with State and local election officials and the Election Assistance Commission, shall, after providing the public with notice and the opportunity to comment—(A)establish standards governing the comparison of data for voter registration list maintenance purposes, identifying as part of such standards the specific data elements, the matching rules used, and how a State may use the data to determine and deem that an individual is ineligible under State law to vote in an election, or to deem a record to be a duplicate or outdated;(B)ensure that the standards developed pursuant to this paragraph are uniform and nondiscriminatory and are applied in a uniform and nondiscriminatory manner;(C)not later than 45 days after the deadline for public notice and comment, publish the standards developed pursuant to this paragraph on the Director’s website and make those standards available in written form upon request; and(D)ensure that the standards developed pursuant to this paragraph are maintained and updated in a manner that reflects innovations and best practices in the security of database management.(3)Security policy(A)In generalNot later than 1 year after the date of the enactment of this Act, the Director of the National Institute of Standards and Technology shall, after providing the public with notice and the opportunity to comment, publish privacy and security standards for voter registration information not later than 45 days after the deadline for public notice and comment. The standards shall require the chief State election official of each State to adopt a policy that shall specify—(i)each class of users who shall have authorized access to the computerized statewide voter registration list, specifying for each class the permission and levels of access to be granted, and setting forth other safeguards to protect the privacy, security, and accuracy of the information on the list; and(ii)security safeguards to protect personal information transmitted through the information transmittal processes of section 5A(b) of the National Voter Registration Act of 1993, any telephone interface, the maintenance of the voter registration database, and any audit procedure to track access to the system.(B)Maintenance and updatingThe Director shall ensure that the standards developed pursuant to this paragraph are maintained and updated in a manner that reflects innovations and best practices in the privacy and security of voter registration information.(4)State compliance with national standards(A)CertificationThe chief State election official of the State shall annually file with the Election Assistance Commission a statement certifying to the Director of the National Institute of Standards and Technology that the State is in compliance with the standards referred to in paragraphs (2) and (3). A State may meet the requirement of the previous sentence by filing with the Commission a statement which reads as follows: _____ hereby certifies that it is in compliance with the standards referred to in paragraphs (2) and (3) of section 1003(d) of the Automatic Voter Registration Act of 2021. (with the blank to be filled in with the name of the State involved).(B)Publication of policies and proceduresThe chief State election official of a State shall publish on the official’s website the policies and procedures established under this section, and shall make those policies and procedures available in written form upon public request.(C)Funding dependent on certificationIf a State does not timely file the certification required under this paragraph, it shall not receive any payment under this part for the upcoming fiscal year.(D)Compliance of States that require changes to State lawIn the case of a State that requires State legislation to carry out an activity covered by any certification submitted under this paragraph, for a period of not more than 2 years the State shall be permitted to make the certification notwithstanding that the legislation has not been enacted at the time the certification is submitted, and such State shall submit an additional certification once such legislation is enacted.(e)Restrictions on use of informationNo person acting under color of law may discriminate against any individual based on, or use for any purpose other than voter registration, election administration, juror selection, or enforcement relating to election crimes, any of the following:(1)Voter registration records.(2)An individual’s declination to register to vote or complete an affirmation of citizenship under section 5A of the National Voter Registration Ac of 1993.(3)An individual’s voter registration status.(f)Prohibition on the use of voter registration information for commercial purposesInformation collected under this part or the amendments made by this part shall not be used for commercial purposes. Nothing in this subsection may be construed to prohibit the transmission, exchange, or dissemination of information for political purposes, including the support of campaigns for election for Federal, State, or local public office or the activities of political committees (including committees of political parties) under the Federal Election Campaign Act of 1971.1004.Payments and grants(a)In generalThe Election Assistance Commission shall make grants to each eligible State to assist the State in implementing the requirements of this part and the amendments made by this part (or, in the case of an exempt State, in implementing its existing automatic voter registration program or expanding its automatic voter registration program in a manner consistent with the requirements of this part) with respect to the offices of the State motor vehicle authority and any other offices of the State at which the State offers voter registration services as described in this part and the amendments made by this part. (b)Eligibility; applicationA State is eligible to receive a grant under this section if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing—(1)a description of the activities the State will carry out with the grant;(2)an assurance that the State shall carry out such activities without partisan bias and without promoting any particular point of view regarding any issue; and(3)such other information and assurances as the Commission may require.(c)Amount of grant; prioritiesThe Commission shall determine the amount of a grant made to an eligible State under this section. In determining the amounts of the grants, the Commission shall give priority to providing funds for those activities which are most likely to accelerate compliance with the requirements of this part (or, in the case of an exempt State, which are most likely to enhance the ability of the State to automatically register individuals to vote through its existing automatic voter registration program), including—(1)investments supporting electronic information transfer, including electronic collection and transfer of signatures, between applicable agencies (as defined in section 5A of the National Voter Registration Act of 1993) and the appropriate State election officials;(2)updates to online or electronic voter registration systems already operating as of the date of the enactment of this Act;(3)introduction of online voter registration systems in jurisdictions in which those systems did not previously exist; and(4)public education on the availability of new methods of registering to vote, updating registration, and correcting registration.(d)Exempt StateFor purposes of this section, the term exempt State has the meaning given such term under section 5A of the National Voter Registration Act of 1993, and also includes a State in which, under law which is in effect continuously on and after the date of the enactment of the National Voter Registration Act of 1993, there is no voter registration requirement for any voter in the State with respect to an election for Federal office.(e)Authorization of appropriations(1)AuthorizationThere are authorized to be appropriated to carry out this section—(A)$3,000,000,000 for fiscal year 2021; and(B)such sums as may be necessary for each succeeding fiscal year.(2)Continuing availability of fundsAny amounts appropriated pursuant to the authority of this subsection shall remain available without fiscal year limitation until expended.1005.Miscellaneous provisions(a)EnforcementSection 11 of the National Voter Registration Act of 1993 (52 U.S.C. 20510), relating to civil enforcement and the availability of private rights of action, shall apply with respect to this part in the same manner as such section applies to such Act. (b)Relation to other lawsExcept as provided, nothing in this part or the amendments made by this part may be construed to authorize or require conduct prohibited under, or to supersede, restrict, or limit the application of any of the following:(1)The Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.).(2)The Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.).(3)The National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) (other than section 5A thereof).(4)The Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.).(5)The Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).1006.DefinitionsIn this part, the following definitions apply:(1)The term chief State election official means, with respect to a State, the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (52 U.S.C. 20509) to be responsible for coordination of the State’s responsibilities under such Act. (2)The term Commission means the Election Assistance Commission.(3)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. 1007.Effective date(a)In generalExcept as provided in subsection (b), this part and the amendments made by this part shall apply on and after January 1, 2023.(b)WaiverIf a State certifies to the Commission not later than January 1, 2023, that the State will not meet the deadline described in subsection (a) because it would be impracticable to do so and includes in the certification the reasons for the failure to meet such deadline, subsection (a) shall apply to the State as if the reference in such subsection to January 1, 2023 were a reference to January 1, 2025.2Election Day as Legal Public Holiday1011.Election day as legal public holiday(a)In generalSection 6103(a) of title 5, United States Code, is amended by inserting after the item relating to Columbus Day, the following:Election Day, the Tuesday next after the first Monday in November in each even-numbered year..(b)Conforming amendmentSection 241(b) of the Help America Vote Act of 2002 (52 U.S.C. 20981(b)) is amended—(1)by striking paragraph (10); and(2)by redesignating paragraphs (11) through (19) as paragraphs (10) through (18), respectively. (c)Effective dateThe amendment made by subsection (a) shall apply with respect to the regularly scheduled general elections for Federal office held in November 2022 or any succeeding year. 3Promoting Internet Registration1021.Requiring availability of internet for voter registration(a)Requiring Availability of Internet for RegistrationThe National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) is amended by inserting after section 6 the following new section:6A.Internet Registration(a)Requiring Availability of Internet for Online RegistrationEach State, acting through the chief State election official, shall ensure that the following services are available to the public at any time on the official public websites of the appropriate State and local election officials in the State, in the same manner and subject to the same terms and conditions as the services provided by voter registration agencies under section 7(a):(1)Online application for voter registration.(2)Online assistance to applicants in applying to register to vote.(3)Online completion and submission by applicants of the mail voter registration application form prescribed by the Election Assistance Commission pursuant to section 9(a)(2), including assistance with providing a signature as required under subsection (c).(4)Online receipt of completed voter registration applications.(b)Acceptance of completed applicationsA State shall accept an online voter registration application provided by an individual under this section, and ensure that the individual is registered to vote in the State, if—(1)the individual meets the same voter registration requirements applicable to individuals who register to vote by mail in accordance with section 6(a)(1) using the mail voter registration application form prescribed by the Election Assistance Commission pursuant to section 9(a)(2); and(2)the individual meets the requirements of subsection (c) to provide a signature in electronic form (but only in the case of applications submitted during or after the second year in which this section is in effect in the State).(c)Signature requirements(1)In generalFor purposes of this section, an individual meets the requirements of this subsection as follows:(A)In the case of an individual who has a signature on file with a State agency, including the State motor vehicle authority, that is required to provide voter registration services under this Act or any other law, the individual consents to the transfer of that electronic signature.(B)If subparagraph (A) does not apply, the individual submits with the application an electronic copy of the individual’s handwritten signature through electronic means.(C)If subparagraph (A) and subparagraph (B) do not apply, the individual executes a computerized mark in the signature field on an online voter registration application, in accordance with reasonable security measures established by the State, but only if the State accepts such mark from the individual.(2)Treatment of individuals unable to meet requirementIf an individual is unable to meet the requirements of paragraph (1), the State shall—(A)permit the individual to complete all other elements of the online voter registration application;(B)permit the individual to provide a signature at the time the individual requests a ballot in an election (whether the individual requests the ballot at a polling place or requests the ballot by mail); and(C)if the individual carries out the steps described in subparagraph (A) and subparagraph (B), ensure that the individual is registered to vote in the State.(3)NoticeThe State shall ensure that individuals applying to register to vote online are notified of the requirements of paragraph (1) and of the treatment of individuals unable to meet such requirements, as described in paragraph (2).(d)Confirmation and disposition(1)Confirmation of receipt(A)In generalUpon the online submission of a completed voter registration application by an individual under this section, the appropriate State or local election official shall provide the individual a notice confirming the State’s receipt of the application and providing instructions on how the individual may check the status of the application.(B)Method of notificationThe appropriate State or local election official shall provide the notice required under subparagraph (A) though the online submission process and—(i)in the case of an individual who has provided the official with an electronic mail address, by electronic mail; and(ii)at the option of the individual, by text message. (2)Notice of disposition(A)In generalNot later than 7 days after the appropriate State or local election official has approved or rejected an application submitted by an individual under this section, the official shall provide the individual a notice of the disposition of the application.(B)Method of notificationThe appropriate State or local election official shall provide the notice required under subparagraph (A) by regular mail and—(i)in the case of an individual who has provided the official with an electronic mail address, by electronic mail; and(ii)at the option of the individual, by text message.(e)Provision of Services in Nonpartisan MannerThe services made available under subsection (a) shall be provided in a manner that ensures that—(1)the online application does not seek to influence an applicant’s political preference or party registration; and(2)there is no display on the website promoting any political preference or party allegiance, except that nothing in this paragraph may be construed to prohibit an applicant from registering to vote as a member of a political party.(f)Protection of Security of InformationIn meeting the requirements of this section, the State shall establish appropriate technological security measures to prevent to the greatest extent practicable any unauthorized access to information provided by individuals using the services made available under subsection (a).(g)Accessibility of servicesA state shall ensure that the services made available under this section are made available to individuals with disabilities to the same extent as services are made available to all other individuals.(h)Nondiscrimination among registered voters using mail and online registrationIn carrying out this Act, the Help America Vote Act of 2002, or any other Federal, State, or local law governing the treatment of registered voters in the State or the administration of elections for public office in the State, a State shall treat a registered voter who registered to vote online in accordance with this section in the same manner as the State treats a registered voter who registered to vote by mail..(b)Special requirements for individuals using online registration(1)Treatment as individuals registering to vote by mail for purposes of first-time voter identification requirementsSection 303(b)(1)(A) of the Help America Vote Act of 2002 (52 U.S.C. 21083(b)(1)(A)) is amended by striking by mail and inserting by mail or online under section 6A of the National Voter Registration Act of 1993.(2)Requiring signature for first-time voters in jurisdictionSection 303(b) of such Act (52 U.S.C. 21083(b)) is amended—(A)by redesignating paragraph (5) as paragraph (6); and(B)by inserting after paragraph (4) the following new paragraph:(5)Signature requirements for first-time voters using online registration(A)In generalA State shall, in a uniform and nondiscriminatory manner, require an individual to meet the requirements of subparagraph (B) if—(i)the individual registered to vote in the State online under section 6A of the National Voter Registration Act of 1993; and(ii)the individual has not previously voted in an election for Federal office in the State.(B)RequirementsAn individual meets the requirements of this subparagraph if—(i)in the case of an individual who votes in person, the individual provides the appropriate State or local election official with a handwritten signature; or(ii)in the case of an individual who votes by mail, the individual submits with the ballot a handwritten signature.(C)InapplicabilitySubparagraph (A) does not apply in the case of an individual who is—(i)entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302 et seq.);(ii)provided the right to vote otherwise than in person under section 3(b)(2)(B)(ii) of the Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20102(b)(2)(B)(ii)); or(iii)entitled to vote otherwise than in person under any other Federal law..(3)Conforming amendment relating to effective dateSection 303(d)(2)(A) of such Act (52 U.S.C. 21083(d)(2)(A)) is amended by striking Each State and inserting Except as provided in subsection (b)(5), each State.(c)Conforming Amendments(1)Timing of registrationSection 8(a)(1) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)(1)), as amended by section 1002(b)(3), is amended—(A)by striking and at the end of subparagraph (D);(B)by redesignating subparagraph (E) as subparagraph (F); and(C)by inserting after subparagraph (D) the following new subparagraph:(E)in the case of online registration through the official public website of an election official under section 6A, if the valid voter registration application is submitted online not later than the lesser of 28 days, or the period provided by State law, before the date of the election (as determined by treating the date on which the application is sent electronically as the date on which it is submitted); and.(2)Informing applicants of eligibility requirements and penaltiesSection 8(a)(5) of such Act (52 U.S.C. 20507(a)(5)) is amended by striking and 7 and inserting 6A, and 7.1022.Use of internet to update registration information(a)In General(1)Updates to information contained on computerized statewide voter registration listSection 303(a) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)) is amended by adding at the end the following new paragraph:(6)Use of Internet by registered voters to update information(A)In generalThe appropriate State or local election official shall ensure that any registered voter on the computerized list may at any time update the voter’s registration information, including the voter’s address and electronic mail address, online through the official public website of the election official responsible for the maintenance of the list, so long as the voter attests to the contents of the update by providing a signature in electronic form in the same manner required under section 6A(c) of the National Voter Registration Act of 1993.(B)Processing of updated information by election officialsIf a registered voter updates registration information under subparagraph (A), the appropriate State or local election official shall—(i)revise any information on the computerized list to reflect the update made by the voter; and(ii)if the updated registration information affects the voter’s eligibility to vote in an election for Federal office, ensure that the information is processed with respect to the election if the voter updates the information not later than the lesser of 7 days, or the period provided by State law, before the date of the election.(C)Confirmation and disposition(i)Confirmation of receiptUpon the online submission of updated registration information by an individual under this paragraph, the appropriate State or local election official shall send the individual a notice confirming the State’s receipt of the updated information and providing instructions on how the individual may check the status of the update.(ii)Notice of dispositionNot later than 7 days after the appropriate State or local election official has accepted or rejected updated information submitted by an individual under this paragraph, the official shall send the individual a notice of the disposition of the update.(iii)Method of notificationThe appropriate State or local election official shall send the notices required under this subparagraph by regular mail and—(I)in the case of an individual who has requested that the State provide voter registration and voting information through electronic mail, by electronic mail; and(II)at the option of the individual, by text message..(2)Conforming amendment relating to effective dateSection 303(d)(1)(A) of such Act (52 U.S.C. 21083(d)(1)(A)) is amended by striking subparagraph (B) and inserting subparagraph (B) and subsection (a)(6).(b)Ability of registrant To use online update To provide information on residenceSection 8(d)(2)(A) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(d)(2)(A)) is amended—(1)in the first sentence, by inserting after return the card the following: or update the registrant’s information on the computerized Statewide voter registration list using the online method provided under section 303(a)(6) of the Help America Vote Act of 2002; and(2)in the second sentence, by striking returned, and inserting the following: returned or if the registrant does not update the registrant’s information on the computerized Statewide voter registration list using such online method,.1023.Provision of election information by electronic mail to individuals registered to vote(a)Including Option on Voter Registration Application To Provide E–Mail Address and Receive Information(1)In generalSection 9(b) of the National Voter Registration Act of 1993 (52 U.S.C. 20508(b)) is amended—(A)by striking and at the end of paragraph (3);(B)by striking the period at the end of paragraph (4) and inserting ; and; and(C)by adding at the end the following new paragraph:(5)shall include a space for the applicant to provide (at the applicant’s option) an electronic mail address, together with a statement that, if the applicant so requests, instead of using regular mail the appropriate State and local election officials shall provide to the applicant, through electronic mail sent to that address, the same voting information (as defined in section 302(b)(2) of the Help America Vote Act of 2002) which the officials would provide to the applicant through regular mail..(2)Prohibiting use for purposes unrelated to official duties of election officialsSection 9 of such Act (52 U.S.C. 20508) is amended by adding at the end the following new subsection:(c)Prohibiting use of electronic mail addresses for other than official purposesThe chief State election official shall ensure that any electronic mail address provided by an applicant under subsection (b)(5) is used only for purposes of carrying out official duties of election officials and is not transmitted by any State or local election official (or any agent of such an official, including a contractor) to any person who does not require the address to carry out such official duties and who is not under the direct supervision and control of a State or local election official..(b)Requiring Provision of Information by Election OfficialsSection 302(b) of the Help America Vote Act of 2002 (52 U.S.C. 21082(b)) is amended by adding at the end the following new paragraph:(3)Provision of other information by electronic mailIf an individual who is a registered voter has provided the State or local election official with an electronic mail address for the purpose of receiving voting information (as described in section 9(b)(5) of the National Voter Registration Act of 1993), the appropriate State or local election official, through electronic mail transmitted not later than 7 days before the date of the election for Federal office involved, shall provide the individual with information on how to obtain the following information by electronic means:(A)(i)If the individual is assigned to vote in the election at a specific polling place—(I)the name and address of the polling place; and(II)the hours of operation for the polling place.(ii)If the individual is not assigned to vote in the election at a specific polling place—(I)the name and address of locations at which the individual is eligible to vote; and(II)the hours of operation for those locations.(B)A description of any identification or other information the individual may be required to present at the polling place or a location described in subparagraph (A)(ii)(I) to vote in the election..1024.Clarification of requirement regarding necessary information to show eligibility to voteSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507) is amended—(1)by redesignating subsection (j) as subsection (k); and(2)by inserting after subsection (i) the following new subsection:(j)Requirement for State To Register Applicants Providing Necessary Information To Show Eligibility To VoteFor purposes meeting the requirement of subsection (a)(1) that an eligible applicant is registered to vote in an election for Federal office within the deadlines required under such subsection, the State shall consider an applicant to have provided a valid voter registration form if—(1)the applicant has substantially completed the application form and attested to the statement required by section 9(b)(2); and(2)in the case of an applicant who registers to vote online in accordance with section 6A, the applicant provides a signature in accordance with subsection (c) of such section..1025.Prohibiting State from requiring applicants to provide more than last 4 digits of social security number(a)Form included with application for motor vehicle driver’s licenseSection 5(c)(2)(B)(ii) of the National Voter Registration Act of 1993 (52 U.S.C. 20504(c)(2)(B)(ii)) is amended by striking the semicolon at the end and inserting the following: , and to the extent that the application requires the applicant to provide a Social Security number, may not require the applicant to provide more than the last 4 digits of such number;.(b)National mail voter registration formSection 9(b)(1) of such Act (52 U.S.C. 20508(b)(1)) is amended by striking the semicolon at the end and inserting the following: , and to the extent that the form requires the applicant to provide a Social Security number, the form may not require the applicant to provide more than the last 4 digits of such number;.1026.Application of rules to certain exempt StatesSection 4 of the National Voter Registration Act of 1993 (52 U.S.C. 20503) is amended by adding at the end the following new subsection:(c)Application of Internet voter registration rulesNotwithstanding subsection (b), the following provisions shall apply to a State described in paragraph (2) thereof:(1)Section 6A (as added by section 1021(a) of the Voter Registration Modernization Act of 2021).(2)Section 8(a)(1)(E) (as added by section 1021(c)(1) of the Voter Registration Modernization Act of 2021).(3)Section 8(a)(5) (as amended by section 1021(c)(2) of Voter Registration Modernization Act of 2021), but only to the extent such provision relates to section 6A.(4)Section 8(j) (as added by section 1024 of the Voter Registration Modernization Act of 2021), but only to the extent such provision relates to section 6A..1027.Report on data collection relating to online voter registration systemsNot later than 1 year after the date of enactment of this Act, the Attorney General shall submit to Congress a report on local, State, and Federal personally identifiable information data collections efforts related to online voter registration systems, the cyber security resources necessary to defend such efforts from online attacks, and the impact of a potential data breach of local, State, or Federal online voter registration systems.1028.Permitting voter registration application form to serve as application for absentee ballotSection 5(c) of the National Voter Registration Act of 1993 (52 U.S.C. 20504(c)) is amended—(1)in paragraph (2)—(A)by striking and at the end of subparagraph (D);(B)by striking the period at the end of subparagraph (E) and inserting ; and; and(C)by adding at the end the following new subparagraph:(F)at the option of the applicant, shall serve as an application to vote by absentee ballot in the next election for Federal office held in the State and in each subsequent election for Federal office held in the State.; and(2)by adding at the end the following new paragraph:(3)(A)In the case of an individual who is treated as having applied for an absentee ballot in the next election for Federal office held in the State and in each subsequent election for Federal office held in the State under paragraph (2)(F), such treatment shall remain effective until the earlier of such time as—(i)the individual is no longer registered to vote in the State; or(ii)the individual provides an affirmative written notice revoking such treatment.(B)The treatment of an individual as having applied for an absentee ballot in the next election for Federal office held in the State and in each subsequent election for Federal office held in the State under paragraph (2)(F) shall not be revoked on the basis that the individual has not voted in an election.1029.Effective date(a)In GeneralExcept as provided in subsection (b), the amendments made by this part (other than the amendments made by section 1004) shall take effect January 1, 2022.(b)WaiverIf a State certifies to the Election Assistance Commission not later than January 1, 2022, that the State will not meet the deadline described in subsection (a) because it would be impracticable to do so and includes in the certification the reasons for the failure to meet such deadline, subsection (a) shall apply to the State as if the reference in such subsection to January 1, 2022 were a reference to January 1, 2024.4Same Day Voter Registration1031.Same day registration(a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended—(1)by redesignating sections 304 and 305 as sections 305 and 306, respectively; and(2)by inserting after section 303 the following new section:304.Same day registration(a)In general(1)RegistrationEach State shall permit any eligible individual on the day of a Federal election and on any day when voting, including early voting, is permitted for a Federal election—(A)to register to vote in such election at the polling place using a form that meets the requirements under section 9(b) of the National Voter Registration Act of 1993 (or, if the individual is already registered to vote, to revise any of the individual’s voter registration information); and(B)to cast a vote in such election.(2)ExceptionThe requirements under paragraph (1) shall not apply to a State in which, under a State law in effect continuously on and after the date of the enactment of this section, there is no voter registration requirement for individuals in the State with respect to elections for Federal office.(b)Eligible individualFor purposes of this section, the term eligible individual means, with respect to any election for Federal office, an individual who is otherwise qualified to vote in that election.(c)Ensuring availability of formsThe State shall ensure that each polling place has copies of any forms an individual may be required to complete in order to register to vote or revise the individual’s voter registration information under this section. (d)Effective date(1)In generalSubject to paragraph (2), each State shall be required to comply with the requirements of this section for the regularly scheduled general election for Federal office occurring in November 2022 and for any subsequent election for Federal office.(2)Special rules for elections before November 2026(A)Elections prior to November 2024 general electionA State shall be deemed to be in compliance with the requirements of this section for the regularly scheduled general election for Federal office occurring in November 2022 and subsequent elections for Federal office occurring before the regularly scheduled general election for Federal office in November 2024 if at least one location for each 15,000 registered voters in each jurisdiction in the State meets such requirements.(B)November 2024 general electionIf a State certifies to the Commission not later than November 5, 2024, that the State will not be in compliance with the requirements of this section for the regularly scheduled general election for Federal office occurring in November 2024 because it would be impracticable to do so and includes in the certification the reasons for the failure to meet such requirements, the State shall be deemed to be in compliance with the requirements of this section for such election if at least one location for each 15,000 registered voters in each jurisdiction in the State meets such requirements..(b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking sections 301, 302, and 303 and inserting subtitle A of title III.(c)Clerical amendmentsThe table of contents of such Act is amended—(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306, respectively; and(2)by inserting after the item relating to section 303 the following new item:Sec. 304. Same day registration. .1032.Ensuring pre-election registration deadlines are consistent with timing of legal public holidays(a)In generalSection 8(a)(1) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)(1)) is amended by striking 30 days each place it appears and inserting 28 days.(b)Effective dateThe amendment made by subsection (a) shall apply with respect to elections held in 2022 or any succeeding year.5Streamline Voter Registration Information, Access, and Privacy1041.Authorizing the dissemination of voter registration information displays following naturalization ceremoniesThe Secretary of Homeland Security shall establish a process for authorizing the chief State election official of a State to disseminate voter registration information at the conclusion of any naturalization ceremony in such State, which may involve a display or exhibit.1042.Inclusion of voter registration information with certain leases and vouchers for federally assisted rental housing and mortgage applications(a)DefinitionsIn this section:(1)BureauThe term Bureau means the Bureau of Consumer Financial Protection. (2)DirectorThe term Director means the Director of the Bureau of Consumer Financial Protection.(3)Federal rental assistanceThe term Federal rental assistance means rental assistance provided under—(A)any covered housing program, as defined in section 41411(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12491(a)); (B)title V of the Housing Act of 1949 (42 U.S.C. 1471 et seq.), including voucher assistance under section 542 of such title (42 U.S.C. 1490r);(C)the Housing Trust Fund program under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4588); or(D)subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.).(4)Federally backed multifamily mortgage loanThe term Federally backed multifamily mortgage loan includes any loan (other than temporary financing such as a construction loan) that—(A)is secured by a first or subordinate lien on residential multifamily real property designed principally for the occupancy of 5 or more families, including any such secured loan, the proceeds of which are used to prepay or pay off an existing loan secured by the same property; and(B)is made in whole or in part, or insured, guaranteed, supplemented, or assisted in any way, by any officer or agency of the Federal Government or under or in connection with a housing or urban development program administered by the Secretary of Housing and Urban Development or a housing or related program administered by any other such officer or agency, or is purchased or securitized by the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association.(5)OwnerThe term owner has the meaning given the term in section 8(f) of the United States Housing Act of 1937 (42 U.S.C. 1437f(f)).(6)Public housing; public housing agencyThe terms public housing and public housing agency have the meanings given those terms in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).(7)Residential mortgage loanThe term residential mortgage loan includes any loan that is secured by a first or subordinate lien on residential real property, including individual units of condominiums and cooperatives, designed principally for the occupancy of from 1- to 4- families.(b)Uniform statement(1)DevelopmentThe Director, after consultation with the Election Assistance Commission, shall develop a uniform statement designed to provide recipients of the statement pursuant to this section with information on how the recipient can register to vote and the voting rights of the recipient under law.(2)ResponsibilitiesIn developing the uniform statement, the Director shall be responsible for—(A)establishing the format of the statement;(B)consumer research and testing of the statement; and(C)consulting with and obtaining from the Election Assistance Commission the content regarding voter rights and registration issues needed to ensure the statement complies with the requirements of paragraph (1).(3)Languages(A)In generalThe uniform statement required under paragraph (1) shall be developed and made available in English and in each of the 10 languages most commonly spoken by individuals with limited English proficiency, as determined by the Director using information published by the Director of the Bureau of the Census.(B)PublicationThe Director shall make all translated versions of the uniform statement required under paragraph (1) publicly available in a centralized location on the website of the Bureau.(c)Leases and vouchers for Federally assisted rental housingEach Federal agency administering a Federal rental assistance program shall require—(1)each public housing agency to provide a copy of the uniform statement developed pursuant to subsection (b) to each lessee of a dwelling unit in public housing administered by the agency—(A)together with the lease for the dwelling unit, at the same time the lease is signed by the lessee; and(B)together with any income verification form, at the same time the form is provided to the lessee;(2)each public housing agency that administers rental assistance under the Housing Choice Voucher program under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)), including the program under paragraph (13) of such section 8(o), to provide a copy of the uniform statement developed pursuant to subsection (b) to each assisted family or individual—(A)together with the voucher for the assistance, at the time the voucher is issued for the family or individual; and(B)together with any income verification form, at the time the voucher is provided to the applicant or assisted family or individual; and(3)each owner of a dwelling unit assisted with Federal rental assistance to provide a copy of the uniform statement developed pursuant to subsection (b) to the lessee of the dwelling unit—(A)together with the lease for such dwelling unit, at the same time the lease is signed by the lessee; and(B)together with any income verification form, at the same time the form is provided to the applicant or tenant. (d)Applications for residential mortgage loansThe Director shall require each creditor (within the meaning of such term as used in section 1026.2(a)(17) of title 12, Code of Federal Regulations) that receives an application (within the meaning of such term as used in section 1026.2(a)(3)(ii) of title 12, Code of Federal Regulations) to provide a copy of the uniform statement developed pursuant to subsection (b) in written form to the applicant for the residential mortgage loan not later than 5 business days after the date of the application.(e)Federally backed multifamily mortgage loansThe head of the Federal agency insuring, guaranteeing, supplementing, or assisting a Federally backed multifamily mortgage loan, or the Director of the Federal Housing Finance Agency in the case of a Federally backed multifamily mortgage loan that is purchased or securitized by the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association, shall require the owner of the property secured by the Federally backed multifamily mortgage loan to provide a copy of the uniform statement developed pursuant to subsection (b) in written form to each lessee of a dwelling unit assisted by that loan at the time the lease is signed by the lessee.(f)Optional completion of voter registrationNothing in this section may be construed to require any individual to complete a voter registration form.(g)RegulationsThe head of a Federal agency administering a Federal rental assistance program, the head of the Federal agency insuring, guaranteeing, supplementing, or assisting a Federally backed multifamily mortgage loan, the Director of the Federal Housing Finance Agency, and the Director may issue such regulations as may be necessary to carry out this section. 1043.Acceptance of voter registration applications from individuals under 18 years of age(a)Acceptance of applicationsSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507), as amended by section 1024, is amended—(1)by redesignating subsection (k) as subsection (l); and(2)by inserting after subsection (j) the following new subsection:(k)Acceptance of applications from individuals under 18 years of age(1)In generalA State may not refuse to accept or process an individual’s application to register to vote in elections for Federal office on the grounds that the individual is under 18 years of age at the time the individual submits the application, so long as the individual is at least 16 years of age at such time.(2)No effect on State voting age requirementsNothing in paragraph (1) may be construed to require a State to permit an individual who is under 18 years of age at the time of an election for Federal office to vote in the election..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to elections occurring on or after January 1, 2022.1044.Requiring states to establish and operate voter privacy programs(a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1031(a), is amended—(1)by redesignating sections 305 and 306 as sections 306 and 307, respectively; and(2)by inserting after section 304 the following new section:305.Voter privacy programs(a)In generalEach State shall establish and operate a privacy program to enable victims of domestic violence, dating violence, stalking, sexual assault, and trafficking to have personally identifiable information that State or local election officials maintain with respect to an individual voter registration status for purposes of elections for Federal office in the State, including addresses, be kept confidential.(b)NoticeEach State shall notify residents of that State of the information that State and local election officials maintain with respect to an individual voter registration status for purposes of elections for Federal office in the State, how that information is shared or sold and with whom, what information is automatically kept confidential, what information is needed to access voter information online, and the privacy programs that are available.(c)Public availabilityEach State shall make information about the program established under subsection (a) available on a publicly accessible website.(d)DefinitionsIn this section:(1)The terms domestic violence, stalking, sexual assault, and dating violence have the meanings given such terms in section 40002 of the Violence Against Women Act of 1994 (34 U.S.C. 12291).(2)The term trafficking means an act or practice described in paragraph (11) or (12) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).(e)Effective dateEach State and jurisdiction shall be required to comply with the requirements of this section on and after January 1, 2023..(b)Clerical amendmentsThe table of contents of such Act, as amended by section 1031(c), is amended—(1)by redesignating the items relating to sections 305 and 306 as relating to sections 306 and 307, respectively; and(2)by inserting after the item relating to section 304 the following new item:Sec. 305. Voter privacy programs..6Funding Support to States for Compliance1051.Availability of requirements payments under HAVA to cover costs of compliance with new requirements(a)In GeneralSection 251(b) of the Help America Vote Act of 2002 (52 U.S.C. 21001(b)) is amended—(1)in paragraph (1), by striking as provided in paragraphs (2) and (3) and inserting as otherwise provided in this subsection; and(2)by adding at the end the following new paragraph:(4)Certain voter registration activitiesNotwithstanding paragraph (3), a State may use a requirements payment to carry out any of the requirements of the Voter Registration Modernization Act of 2021, including the requirements of the National Voter Registration Act of 1993 which are imposed pursuant to the amendments made to such Act by the Voter Registration Modernization Act of 2021..(b)Conforming AmendmentSection 254(a)(1) of such Act (52 U.S.C. 21004(a)(1)) is amended by striking section 251(a)(2) and inserting section 251(b)(2).(c)Effective DateThe amendments made by this section shall apply with respect to fiscal year 2022 and each succeeding fiscal year.BAccess to Voting for Individuals With Disabilities1101.Requirements for States to promote access to voter registration and voting for individuals with disabilities(a)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1031(a) and section 1044(a), is amended—(1)by redesignating sections 306 and 307 as sections 307 and 308, respectively; and(2)by inserting after section 305 the following new section:306.Access to voter registration and voting for individuals with disabilities(a)Treatment of applications and ballotsEach State shall—(1)ensure that absentee registration forms, absentee ballot applications, and absentee ballots that are available electronically are accessible (as defined in section 307);(2)permit individuals with disabilities to use absentee registration procedures and to vote by absentee ballot in elections for Federal office;(3)accept and process, with respect to any election for Federal office, any otherwise valid voter registration application and absentee ballot application from an individual with a disability if the application is received by the appropriate State election official within the deadline for the election which is applicable under Federal law;(4)in addition to any other method of registering to vote or applying for an absentee ballot in the State, establish procedures—(A)for individuals with disabilities to request by mail and electronically voter registration applications and absentee ballot applications with respect to elections for Federal office in accordance with subsection (c);(B)for States to send by mail and electronically (in accordance with the preferred method of transmission designated by the individual under subparagraph (C)) voter registration applications and absentee ballot applications requested under subparagraph (A) in accordance with subsection (c)); and(C)by which such an individual can designate whether the individual prefers that such voter registration application or absentee ballot application be transmitted by mail or electronically;(5)in addition to any other method of transmitting blank absentee ballots in the State, establish procedures for transmitting by mail and electronically blank absentee ballots to individuals with disabilities with respect to elections for Federal office in accordance with subsection (d); and(6)if the State declares or otherwise holds a runoff election for Federal office, establish a written plan that provides absentee ballots are made available to individuals with disabilities in a manner that gives them sufficient time to vote in the runoff election.(b)Designation of single State office to provide information on registration and absentee ballot procedures for voters with disabilities in State(1)In generalEach State shall designate a single office which shall be responsible for providing information regarding voter registration procedures, absentee ballot procedures, and in-person voting procedures to be used by individuals with disabilities with respect to elections for Federal office to all individuals with disabilities who wish to register to vote or vote in any jurisdiction in the State.(2)ResponsibilitiesEach State shall, through the office designated in paragraph (1)—(A)provide information to election officials—(i)on how to set up and operate accessible voting systems; and(ii)regarding the accessibility of voting procedures, including guidance on compatibility with assistive technologies such as screen readers and ballot marking devices;(B)integrate information on accessibility, accommodations, disability, and older individuals into regular training materials for poll workers and election administration officials;(C)train poll workers on how to make polling places accessible for individuals with disabilities and older individuals; (D)promote the hiring of individuals with disabilities and older individuals as poll workers and election staff; and(E)publicly post the results of any audits to determine the accessibility of polling places no later than 6 months after the completion of the audit.(c)Designation Of means of electronic communication for individuals with disabilities to request and for states to send voter registration applications and absentee ballot applications, and for other purposes related to voting information(1)In generalEach State shall, in addition to the designation of a single State office under subsection (b), designate not less than 1 means of accessible electronic communication—(A)for use by individuals with disabilities who wish to register to vote or vote in any jurisdiction in the State to request voter registration applications and absentee ballot applications under subsection (a)(4);(B)for use by States to send voter registration applications and absentee ballot applications requested under such subsection; and(C)for the purpose of providing related voting, balloting, and election information to individuals with disabilities.(2)Clarification regarding provision of multiple means of electronic communicationA State may, in addition to the means of electronic communication so designated, provide multiple means of electronic communication to individuals with disabilities, including a means of electronic communication for the appropriate jurisdiction of the State.(3)Inclusion of designated means of electronic communication with informational and instructional materials that accompany balloting materialsEach State shall include a means of electronic communication so designated with all informational and instructional materials that accompany balloting materials sent by the State to individuals with disabilities.(4)Transmission if no preference indicatedIn the case where an individual with a disability does not designate a preference under subsection (a)(4)(C), the State shall transmit the voter registration application or absentee ballot application by any delivery method allowable in accordance with applicable State law, or if there is no applicable State law, by mail.(d)Transmission of blank absentee ballots by mail and electronically(1)In generalEach State shall establish procedures—(A)to securely transmit blank absentee ballots by mail and electronically (in accordance with the preferred method of transmission designated by the individual with a disability under subparagraph (B)) to individuals with disabilities for an election for Federal office; and(B)by which the individual with a disability can designate whether the individual prefers that such blank absentee ballot be transmitted by mail or electronically.(2)Transmission if no preference indicatedIn the case where an individual with a disability does not designate a preference under paragraph (1)(B), the State shall transmit the ballot by any delivery method allowable in accordance with applicable State law, or if there is no applicable State law, by mail.(3)Application of methods to track delivery to and return of ballot by individual requesting ballotUnder the procedures established under paragraph (1), the State shall apply such methods as the State considers appropriate, such as assigning a unique identifier to the ballot envelope, to ensure that if an individual with a disability requests the State to transmit a blank absentee ballot to the individual in accordance with this subsection, the voted absentee ballot which is returned by the individual is the same blank absentee ballot which the State transmitted to the individual.(e)Individual with a disability definedIn this section, an individual with a disability means an individual with an impairment that substantially limits any major life activities and who is otherwise qualified to vote in elections for Federal office.(f)Effective dateThis section shall apply with respect to elections for Federal office held on or after January 1, 2022..(b)Conforming amendment relating to issuance of voluntary guidance by election assistance commission(1)Timing of issuanceSection 311(b) of such Act (52 U.S.C. 21101(b)) is amended—(A)by striking and at the end of paragraph (2);(B)by striking the period at the end of paragraph (3) and inserting ; and; and(C)by adding at the end the following new paragraph:(4)in the case of the recommendations with respect to section 306, January 1, 2022..(2)Redesignation(A)In generalTitle III of such Act (52 U.S.C. 21081 et seq.) is amended by redesignating sections 311 and 312 as sections 321 and 322, respectively.(B)Conforming amendmentSection 322(a) of such Act, as redesignated by subparagraph (A), is amended by striking section 312 and inserting section 322.(c)Clerical amendmentsThe table of contents of such Act, as amended by section 1031(c) and section 1044(b), is amended—(1)by redesignating the items relating to sections 306 and 307 as relating to sections 307 and 308, respectively; and(2)by inserting after the item relating to section 305 the following new item:Sec. 306. Access to voter registration and voting for individuals with disabilities..1102.Establishment and maintenance of State accessible election websites(a)In generalSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1031(a), section 1044(a), and section 1101(a), is amended—(1)by redesignating sections 307 and 308 as sections 308 and 309, respectively; and(2)by inserting after section 306 the following:307.Establishment and maintenance of accessible election websites(a)In generalNot later than January 1, 2023, each State shall establish a single election website that is accessible and meets the following requirements:(1)Local election officialsThe website shall provide local election officials, poll workers, and volunteers with—(A)guidance to ensure that polling places are accessible for individuals with disabilities and older individuals in a manner that provides the same opportunity for access and participation (including privacy and independence) as for other voters; and(B)online training and resources on—(i)how best to promote the access and participation of individuals with disabilities and older individuals in elections for public office; and(ii)the voting rights and protections for individuals with disabilities and older individuals under State and Federal law.(2)VotersThe website shall provide information about voting, including—(A)the accessibility of all polling places within the State, including outreach programs to inform individuals about the availability of accessible polling places;(B)how to register to vote and confirm voter registration in the State;(C)the location and operating hours of all polling places in the State;(D)the availability of aid or assistance for individuals with disabilities and older individuals to cast their vote in a manner that provides the same opportunity for access and participation (including privacy and independence) as for other voters at polling places;(E)the availability of transportation aid or assistance to the polling place for individuals with disabilities or older individuals;(F)the rights and protections under State and Federal law for individuals with disabilities and older individuals to participate in elections; and(G)how to contact State, local, and Federal officials with complaints or grievances if individuals with disabilities, older individuals, Native Americans, Alaska Natives, and individuals with limited proficiency in the English language feel their ability to register to vote or vote has been blocked or delayed.(b)Partnership with outside technical organizationThe chief State election official of each State, through the committee of appropriate individuals under subsection (c)(2), shall partner with an outside technical organization with demonstrated experience in establishing accessible and easy to use accessible election websites to—(1)update an existing election website to make it fully accessible in accordance with this section; or(2)develop an election website that is fully accessible in accordance with this section.(c)State plan(1)DevelopmentThe chief State election official of each State shall, through a committee of appropriate individuals as described in paragraph (2), develop a State plan that describes how the State and local governments will meet the requirements under this section.(2)Committee membershipThe committee shall comprise at least the following individuals:(A)The chief election officials of the four most populous jurisdictions within the State.(B)The chief election officials of the four least populous jurisdictions within the State.(C)Representatives from two disability advocacy groups, including at least one such representative who is an individual with a disability.(D)Representatives from two older individual advocacy groups, including at least one such representative who is an older individual.(E)Representatives from two independent non-governmental organizations with expertise in establishing and maintaining accessible websites.(F)Representatives from two independent non-governmental voting rights organizations.(G)Representatives from State protection and advocacy systems as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002).(d)Partnership To monitor and verify accessibilityThe chief State election official of each eligible State, through the committee of appropriate individuals under subsection (c)(2), shall partner with at least two of the following organizations to monitor and verify the accessibility of the election website and the completeness of the election information and the accuracy of the disability information provided on such website:(1)University Centers for Excellence in Developmental Disabilities Education, Research, and Services designated under section 151(a) of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15061(a)).(2)Centers for Independent Living, as described in part C of title VII of the Rehabilitation Act of 1973 (29 U.S.C. 796f et seq.).(3)A State Council on Developmental Disabilities described in section 125 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15025).(4)State protection and advocacy systems as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002).(5)Statewide Independent Living Councils established under section 705 of the Rehabilitation Act of 1973 (29 U.S.C. 796d).(6)State Assistive Technology Act Programs.(7)A visual access advocacy organization.(8)An organization for the deaf.(9)A mental health organization.(e)DefinitionsFor purposes of this section, section 305, and section 307:(1)AccessibleThe term accessible means—(A)in the case of the election website under subsection (a) or an electronic communication under section 305—(i)that the functions and content of the website or electronic communication, including all text, visual, and aural content, are as accessible to people with disabilities as to those without disabilities;(ii)that the functions and content of the website or electronic communication are accessible to individuals with limited proficiency in the English language; and(iii)that the website or electronic communication meets, at a minimum, conformance to Level AA of the Web Content Accessibility Guidelines 2.0 of the Web Accessibility Initiative (or any successor guidelines); and(B)in the case of a facility (including a polling place), that the facility is readily accessible to and usable by individuals with disabilities and older individuals, as determined under the 2010 ADA Standards for Accessible Design adopted by the Department of Justice (or any successor standards).(2)Individual with a disabilityThe term individual with a disability means an individual with a disability, as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102), and who is otherwise qualified to vote in elections for Federal office.(3)Older individualThe term older individual means an individual who is 60 years of age or older and who is otherwise qualified to vote in elections for Federal office..(b)Voluntary guidanceSection 321(b)(4) such Act (52 U.S.C. 21101(b)), as added and redesignated by section 1101(b), is amended by striking section 306 and inserting sections 306 and 307.(c)Clerical amendmentsThe table of contents of such Act, as amended by section 1031(c), section 1044(b), and section 1101(c), is amended—(1)by redesignating the items relating to sections 307 and 308 as relating to sections 308 and 309, respectively; and(2)by inserting after the item relating to section 306 the following new item:Sec. 307. Establishment and maintenance of accessible election websites..1103.Protections for in-person voting for individuals with disabilities and older individuals(a)Requirement(1)In generalSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1031(a), section 1044(a), section 1101(a), and section 1102(a), is amended—(A)by redesignating sections 308 and 309 as sections 309 and 310, respectively; and(B)by inserting after section 307 the following:308.Access to voting for individuals with disabilities and older individuals(a)In generalEach State shall—(1)ensure all polling places within the State are accessible, as defined in section 306;(2)consider procedures to address long wait times at polling places that allow individuals with disabilities and older individuals alternate options to cast a ballot in person in an election for Federal office, such as the option to cast a ballot outside of the polling place or from a vehicle, or providing an expedited voting line; and(3)consider options to establish mobile polling sites to allow election officials or volunteers to travel to long-term care facilities and assist residents who request assistance in casting a ballot in order to maintain the privacy and independence of voters in these facilities.(b)ClarificationNothing in this section may be construed to alter the requirements under Federal law that all polling places for Federal elections are accessible to individuals with disabilities and older individuals.(c)Effective dateThis section shall apply with respect to elections for Federal office held on or after January 1, 2024..(2)Voluntary guidanceSection 321(b)(4) such Act (52 U.S.C. 21101(b)), as added and redesignated by section 1101(b) and as amended by section 1102(b), is amended by striking and 307 and inserting , 307, and 308.(3)Clerical amendmentsThe table of contents of such Act, as amended by section 1031(c), section 1044(b), section 1101(c), and section 1102(c), is amended—(A)by redesignating the items relating to sections 308 and 309 as relating to sections 309 and 310, respectively; and(B)by inserting after the item relating to section 307 the following new item:Sec. 308. Access to voting for individuals with disabilities and older individuals..(b)Revisions to Voting Accessibility for the Elderly and Handicapped Act(1)Reports to Election Assistance CommissionSection 3(c) of the Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20102(c)) is amended—(A)in the subsection heading, by striking Federal Election Commission and inserting Election Assistance Commission;(B)in each of paragraphs (1) and (2), by striking Federal Election Commission and inserting Election Assistance Commission; and(C)by striking paragraph (3).(2)Conforming amendments relating to referencesThe Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20101 et seq.), as amended by paragraph (1), is amended—(A)by striking handicapped and elderly individuals each place it appears and inserting individuals with disabilities and older individuals;(B)by striking handicapped and elderly voters each place it appears and inserting individuals with disabilities and older individuals;(C)in section 3(b)(2)(B), by striking handicapped or elderly voter and inserting individual with a disability or older individual;(D)in section 5(b), by striking handicapped voter and inserting individual with a disability; and(E)in section 8—(i)by striking paragraphs (1) and (2) and inserting the following:(1)accessible has the meaning given that term in section 307 of the Help America Vote Act of 2002, as added by section 1102(a) of the Freedom to Vote Act;(2)older individual has the meaning given that term in such section 307;; and(ii)by striking paragraph (4), and inserting the following:(4)individual with a disability has the meaning given that term in such section 306; and.(3)Short title amendment(A)In generalSection 1 of the Voting Accessibility for the Elderly and Handicapped Act (Public Law 98–435; 42 U.S.C. 1973ee note) is amended by striking for the Elderly and Handicapped and inserting for Individuals with Disabilities and Older Individuals.(B)ReferencesAny reference in any other provision of law, regulation, document, paper, or other record of the United States to the Voting Accessibility for the Elderly and Handicapped Act shall be deemed to be a reference to the Voting Accessibility for Individuals with Disabilities and Older Individuals Act.(4)Effective dateThe amendments made by this subsection shall take effect on January 1, 2024, and apply to with respect to elections for Federal office held on or after that date.1104.Protections for individuals subject to guardianship(a)In generalSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1031(a), section 1044(a), section 1101(a), section 1102(a), and section 1103(a)(1), is amended—(1)by redesignating sections 309 and 310 as sections 310 and 311, respectively; and(2)by inserting after section 308 the following: 309.Protections for individuals subject to guardianship(a)In generalA State shall not determine that an individual lacks the capacity to vote in an election for Federal office on the ground that the individual is subject to guardianship, unless a court of competent jurisdiction issues a court order finding by clear and convincing evidence that the individual cannot communicate, with or without accommodations, a desire to participate in the voting process.(b)Effective dateThis section shall apply with respect to elections for Federal office held on or after January 1, 2022..(b)Voluntary guidanceSection 321(b)(4) such Act (52 U.S.C. 21101(b)), as added and redesignated by section 1101(b) and as amended by sections 1102 and 1103, is amended by striking and 308 and inserting 308, and 309.(c)Clerical amendmentsThe table of contents of such Act, as amended by section 1031(c), section 1044(b), section 1101(c), section 1102(c), and section 1103(a)(3), is amended—(1)by redesignating the items relating to sections 309 and 310 as relating to sections 310 and 311, respectively; and(2)by inserting after the item relating to section 308 the following new item:Sec. 309. Protections for individuals subject to guardianship..1105.Expansion and reauthorization of grant program to assure voting access for individuals with disabilities(a)Purposes of paymentsSection 261(b) of the Help America Vote Act of 2002 (52 U.S.C. 21021(b)) is amended by striking paragraphs (1) and (2) and inserting the following:(1)making absentee voting and voting at home accessible to individuals with the full range of disabilities (including impairments involving vision, hearing, mobility, or dexterity) through the implementation of accessible absentee voting systems that work in conjunction with assistive technologies for which individuals have access at their homes, independent living centers, or other facilities;(2)making polling places, including the path of travel, entrances, exits, and voting areas of each polling facility, accessible to individuals with disabilities, including the blind and visually impaired, in a manner that provides the same opportunity for access and participation (including privacy and independence) as for other voters; and(3)providing solutions to problems of access to voting and elections for individuals with disabilities that are universally designed and provide the same opportunities for individuals with and without disabilities..(b)ReauthorizationSection 264(a) of such Act (52 U.S.C. 21024(a)) is amended by adding at the end the following new paragraph:(4)For fiscal year 2022 and each succeeding fiscal year, such sums as may be necessary to carry out this part..(c)Period of availability of fundsSection 264 of such Act (52 U.S.C. 21024) is amended—(1)in subsection (b), by striking Any amounts and inserting Except as provided in subsection (b), any amounts; and(2)by adding at the end the following new subsection:(c)Return and transfer of certain funds(1)Deadline for obligation and expenditureIn the case of any amounts appropriated pursuant to the authority of subsection (a) for a payment to a State or unit of local government for fiscal year 2022 or any succeeding fiscal year, any portion of such amounts which have not been obligated or expended by the State or unit of local government prior to the expiration of the 4-year period which begins on the date the State or unit of local government first received the amounts shall be transferred to the Commission.(2)Reallocation of transferred amounts(A)In generalThe Commission shall use the amounts transferred under paragraph (1) to make payments on a pro rata basis to each covered payment recipient described in subparagraph (B), which may obligate and expend such payment for the purposes described in section 261(b) during the 1-year period which begins on the date of receipt.(B)Covered payment recipients describedIn subparagraph (A), a covered payment recipient is a State or unit of local government with respect to which—(i)amounts were appropriated pursuant to the authority of subsection (a); and(ii)no amounts were transferred to the Commission under paragraph (1)..1106.Funding for protection and advocacy systems(a)Inclusion of system serving American Indian ConsortiumSection 291(a) of the Help America Vote Act of 2002 (52 U.S.C. 21061(a)) is amended by striking of each State and inserting of each State and the eligible system serving the American Indian consortium (within the meaning of section 509(c)(1)(B) of the Rehabilitation Act of 1973 (29 U.S.C. 794e(c)(1)(B))).(b)Grant amountSection 291(b) of the Help America Vote Act of 2002 (52 U.S.C. 21061(b)) is amended—(1)by striking as set forth in subsections (c)(3) and inserting as set forth in subsections (c)(1)(B) (regardless of the fiscal year), (c)(3); and(2)by striking except that and all that follows and inserting except that the amount of the grants to systems referred to in subsection (c)(3)(B) of that section shall not be less than $70,000 and the amount of the grants to systems referred to in subsections (c)(1)(B) and (c)(4)(B) of that section shall not be less than $35,000..1107.Pilot programs for enabling individuals with disabilities to register to vote privately and independently at residences(a)Establishment of pilot programsThe Election Assistance Commission (hereafter referred to as the Commission) shall, subject to the availability of appropriations to carry out this section, make grants to eligible States to conduct pilot programs under which individuals with disabilities may use electronic means (including the internet and telephones utilizing assistive devices) to register to vote and to request and receive absentee ballots in a manner which permits such individuals to do so privately and independently at their own residences.(b)Reports(1)In generalA State receiving a grant for a year under this section shall submit a report to the Commission on the pilot programs the State carried out with the grant with respect to elections for public office held in the State during the year.(2)DeadlineA State shall submit a report under paragraph (1) not later than 90 days after the last election for public office held in the State during the year.(c)EligibilityA State is eligible to receive a grant under this section if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing such information and assurances as the Commission may require.(d)TimingThe Commission shall make the first grants under this section for pilot programs which will be in effect with respect to elections for Federal office held in 2022, or, at the option of a State, with respect to other elections for public office held in the State in 2022.(e)State definedIn this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. 1108.GAO analysis and report on voting access for individuals with disabilities(a)AnalysisThe Comptroller General of the United States shall conduct an analysis after each regularly scheduled general election for Federal office with respect to the following:(1)In relation to polling places located in houses of worship or other facilities that may be exempt from accessibility requirements under the Americans with Disabilities Act—(A)efforts to overcome accessibility challenges posed by such facilities; and(B)the extent to which such facilities are used as polling places in elections for Federal office.(2)Assistance provided by the Election Assistance Commission, Department of Justice, or other Federal agencies to help State and local officials improve voting access for individuals with disabilities during elections for Federal office.(3)When accessible voting machines are available at a polling place, the extent to which such machines—(A)are located in places that are difficult to access;(B)malfunction; or(C)fail to provide sufficient privacy to ensure that the ballot of the individual cannot be seen by another individual.(4)The process by which Federal, State, and local governments track compliance with accessibility requirements related to voting access, including methods to receive and address complaints.(5)The extent to which poll workers receive training on how to assist individuals with disabilities, including the receipt by such poll workers of information on legal requirements related to voting rights for individuals with disabilities.(6)The extent and effectiveness of training provided to poll workers on the operation of accessible voting machines.(7)The extent to which individuals with a developmental or psychiatric disability experience greater barriers to voting, and whether poll worker training adequately addresses the needs of such individuals.(8)The extent to which State or local governments employ, or attempt to employ, individuals with disabilities to work at polling sites.(b)Report(1)In generalNot later than 9 months after the date of a regularly scheduled general election for Federal office, the Comptroller General shall submit to the appropriate congressional committees a report with respect to the most recent regularly scheduled general election for Federal office that contains the following:(A)The analysis required by subsection (a).(B)Recommendations, as appropriate, to promote the use of best practices used by State and local officials to address barriers to accessibility and privacy concerns for individuals with disabilities in elections for Federal office.(2)Appropriate congressional committeesFor purposes of this subsection, the term appropriate congressional committees means—(A)the Committee on House Administration of the House of Representatives;(B)the Committee on Rules and Administration of the Senate;(C)the Committee on Appropriations of the House of Representatives; and(D)the Committee on Appropriations of the Senate.CEarly Voting1201.Early voting(a)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1031(a), section 1044(a), section 1101(a), section 1102(a), section 1103(a), and section 1104(a), is amended—(1)by redesignating sections 310 and 311 as sections 311 and 312, respectively; and(2)by inserting after section 309 the following new section:310.Early voting(a)Requiring Voting Prior to Date of ElectionEach State shall allow individuals to vote in an election for Federal office during an early voting period which occurs prior to the date of the election, in a manner that allows the individual to receive, complete, and cast their ballot in-person. (b)Minimum early voting requirements(1)In general(A)Length of periodThe early voting period required under this subsection with respect to an election shall consist of a period of consecutive days (including weekends) which begins on the 15th day before the date of the election (or, at the option of the State, on a day prior to the 15th day before the date of the election) and ends no earlier than the second day before the date of the election.(B)Hours for early votingEach polling place which allows voting during an early voting period under subparagraph (A) shall—(i)allow such voting for no less than 10 hours on each day during the period; (ii)have uniform hours each day for which such voting occurs; and(iii)allow such voting to be held for some period of time prior to 9:00 a.m (local time) and some period of time after 5:00 p.m. (local time).(2)Requirements for vote-by-mail jurisdictionsIn the case of a jurisdiction that sends every registered voter a ballot by mail—(A)paragraph (1) shall not apply; (B)such jurisdiction shall allow eligible individuals to vote during an early voting period that ensures voters are provided the greatest opportunity to cast ballots ahead of election day and which includes at least one consecutive Saturday and Sunday; and(C)each polling place which allows voting during an early voting period under subparagraph (B) shall allow such voting—(i)during the election office’s regular business hours; and (ii)for a period of not less than 8 hours on Saturdays and Sundays included in the early voting period.(3)Requirements for small jurisdictions(A)In generalIn the case of a jurisdiction described in subparagraph (B), paragraph (1)(B) shall not apply so long as all eligible individuals in the jurisdiction have the opportunity to vote—(i)at each polling place which allows voting during the early voting period described in paragraph (1)(A)—(I)during the election office’s regular business hours; and (II)for a period of not less than 8 hours on at least one Saturday and at least one Sunday included in the early voting period; or(ii)at one or more polling places in the county in which such jurisdiction is located that allows voting during the early voting period described in paragraph (1)(A) in accordance with the requirements under paragraph (1)(B).(B)Jurisdiction describedA jurisdiction is described in this subparagraph if such jurisdiction—(i)had less than 3,000 registered voters at the time of the most recent prior election for Federal office; and(ii)consists of a geographic area that is smaller than the jurisdiction of the county in which such jurisdiction is located. (4)Rule of constructionNothing in this subsection shall be construed—(A)to limit the availability of additional temporary voting sites which provide voters more opportunities to cast their ballots but which do not meet the requirements of this subsection; (B)to limit a polling place from being open for additional hours outside of the uniform hours set for the polling location on any day of the early voting period; or (C)to limit a State or jurisdiction from offering early voting on the Monday before election day. (c)Location of polling places(1)Proximity to public transportationTo the greatest extent practicable, each State and jurisdiction shall ensure that each polling place which allows voting during an early voting period under subsection (b) is located within walking distance of a stop on a public transportation route.(2)Availability in rural areasIn the case of a jurisdiction that includes a rural area, the State or jurisdiction shall—(A)ensure that polling places which allow voting during an early voting period under subsection (b) will be located in such rural areas; and (B)ensure that such polling places are located in communities which will provide the greatest opportunity for residents of rural areas to vote during the early voting period.(3)College campusesIn the case of a jurisdiction that includes an institution of higher education, the State or jurisdiction shall—(A)ensure that an appropriate number (not less than one) of polling places which allow voting during the early voting period under subsection (b) will be located on the campus of the institution of higher education; and(B)ensure that such polling places provide the greatest opportunity for residents of the jurisdiction to vote.(d)StandardsNot later than June 30, 2022, the Commission shall issue voluntary standards for the administration of voting during voting periods which occur prior to the date of a Federal election. Subject to subsection (c), such voluntary standards shall include the nondiscriminatory geographic placement of polling places at which such voting occurs.(e)Ballot processing and scanning requirements(1)In generalEach State or jurisdiction shall begin processing and scanning ballots cast during in-person early voting for tabulation not later than the date that is 14 days prior to the date of the election involved, except that a State or jurisdiction may begin processing and scanning ballots cast during in-person early voting for tabulation after such date if the date on which the State or jurisdiction begins such processing and scanning ensures, to the greatest extent practical, that ballots cast before the date of the election are processed and scanned before the date of the election. (2)LimitationNothing in this subsection shall be construed—(A)to permit a State or jurisdiction to tabulate ballots in an election before the closing of the polls on the date of the election unless such tabulation is a necessary component of preprocessing in the State or jurisdiction and is performed in accordance with existing State law; or(B)to permit an official to make public any results of tabulation and processing before the closing of the polls on the date of the election. (f)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office..(b)Conforming amendments relating to issuance of voluntary guidance by Election Assistance CommissionSection 321(b) of such Act (52 U.S.C. 21101(b)), as redesignated and amended by section 1101(b), is amended—(1)by striking and at the end of paragraph (3);(2)by striking the period at the end of paragraph (4) and inserting ; and; and(3)by adding at the end the following new paragraph:(5)except as provided in paragraph (4), in the case of the recommendations with respect to any section added by the Freedom to Vote Act, June 30, 2022..(c)Clerical amendmentsThe table of contents of such Act, as amended by section 1031(c), section 1044(b), section 1101(c), section 1102(c), section 1103(a), and section 1104(c), is amended—(1)by redesignating the items relating to sections 310 and 311 as relating to sections 311 and 312, respectively; and(2)by inserting after the item relating to section 309 the following new item:Sec. 310. Early voting..DVoting by Mail1301.Voting by mail(a)In general(1)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1031(a), section 1044(a), section 1101(a), section 1102(a), section 1103(a), section 1104(a), and section 1201(a), is amended—(A)by redesignating sections 311 and 312 as sections 312 and 313, respectively; and(B)by inserting after section 310 the following new section:311.Promoting ability of voters to vote by mail(a)Uniform availability of absentee voting to all voters(1)In generalIf an individual in a State is eligible to cast a vote in an election for Federal office, the State may not impose any additional conditions or requirements on the eligibility of the individual to cast the vote in such election by absentee ballot by mail.(2)Administration of voting by mail(A)Prohibiting identification requirement as condition of obtaining or casting ballotA State may not require an individual to submit any form of identifying document as a condition of obtaining or casting an absentee ballot, except that nothing in this subparagraph may be construed to prevent a State from requiring—(i)the information required to complete an application for voter registration for an election for Federal office under section 303(a)(5)(A), provided that a State may not deny a voter a ballot or the opportunity to cast it on the grounds that the voter does not possess a current and valid driver’s license number or a social security number; or(ii)a signature of the individual or similar affirmation as a condition of obtaining or casting an absentee ballot. (B)Prohibiting faulty matching requirements for identifying informationA State may not deny a voter an absentee ballot or reject an absentee ballot cast by a voter—(i)on the grounds that the voter provided a different form of identifying information under subparagraph (A) than the voter originally provided when registering to vote or when requesting an absentee ballot; or(ii)due to an error in, or omission of, identifying information required by a State under subparagraph (A), if such error or omission is not material to an individual’s eligibility to vote under section 2004(a)(2)(B) of the Revised Statutes (52 U.S.C. 10101(a)(2)(B)). (C)Prohibiting requirement to provide notarization or witness signature as condition of obtaining or casting ballotA State may not require notarization or witness signature or other formal authentication (other than voter attestation) as a condition of obtaining or casting an absentee ballot, except that nothing in this subparagraph may be construed to prohibit a State from enforcing a law which has a witness signature requirement for a ballot where a voter oath is attested to with a mark rather than a voter’s signature. (3)No effect on identification requirements for first-time voters registering by mailNothing in this subsection may be construed to exempt any individual described in paragraph (1) of section 303(b) from meeting the requirements of paragraph (2) of such section or to exempt an individual described in paragraph (5)(A) of section 303(b) from meeting the requirements of paragraph (5)(B).(b)Due process requirements for States requiring signature verification(1)Requirement(A)In generalA State may not impose a signature verification requirement as a condition of accepting and counting a mail-in ballot or absentee ballot submitted by any individual with respect to an election for Federal office unless the State meets the due process requirements described in paragraph (2).(B)Signature verification requirement describedIn this subsection, a signature verification requirement is a requirement that an election official verify the identification of an individual by comparing the individual’s signature on the mail-in ballot or absentee ballot with the individual’s signature on the official list of registered voters in the State or another official record or other document used by the State to verify the signatures of voters.(2)Due process requirements(A)Notice and opportunity to cure discrepancy in signaturesIf an individual submits a mail-in ballot or an absentee ballot and the appropriate State or local election official determines that a discrepancy exists between the signature on such ballot and the signature of such individual on the official list of registered voters in the State or other official record or document used by the State to verify the signatures of voters, such election official, prior to making a final determination as to the validity of such ballot, shall—(i)as soon as practical, but no later than the next business day after such determination is made, make a good faith effort to notify the individual by mail, telephone, and (if available) text message and electronic mail that—(I)a discrepancy exists between the signature on such ballot and the signature of the individual on the official list of registered voters in the State or other official record or document used by the State to verify the signatures of voters; and(II)if such discrepancy is not cured prior to the expiration of the third day following the State's deadline for receiving mail-in ballots or absentee ballots, such ballot will not be counted; and(ii)cure such discrepancy and count the ballot if, prior to the expiration of the third day following the State's deadline for receiving mail-in ballots or absentee ballots, the individual provides the official with information to cure such discrepancy, either in person, by telephone, or by electronic methods.(B)Notice and opportunity to cure missing signature or other defectIf an individual submits a mail-in ballot or an absentee ballot without a signature or submits a mail-in ballot or an absentee ballot with another defect which, if left uncured, would cause the ballot to not be counted, the appropriate State or local election official, prior to making a final determination as to the validity of the ballot, shall—(i)as soon as practical, but no later than the next business day after such determination is made, make a good faith effort to notify the individual by mail, telephone, and (if available) text message and electronic mail that—(I)the ballot did not include a signature or has some other defect; and(II)if the individual does not provide the missing signature or cure the other defect prior to the expiration of the third day following the State's deadline for receiving mail-in ballots or absentee ballots, such ballot will not be counted; and(ii)count the ballot if, prior to the expiration of the third day following the State's deadline for receiving mail-in ballots or absentee ballots, the individual provides the official with the missing signature on a form proscribed by the State or cures the other defect.This subparagraph does not apply with respect to a defect consisting of the failure of a ballot to meet the applicable deadline for the acceptance of the ballot, as described in subsection (e). (C)Other requirements(i)In generalAn election official may not make a determination that a discrepancy exists between the signature on a mail-in ballot or an absentee ballot and the signature of the individual who submits the ballot on the official list of registered voters in the State or other official record or other document used by the State to verify the signatures of voters unless—(I)at least 2 election officials make the determination; (II)each official who makes the determination has received training in procedures used to verify signatures; and(III)of the officials who make the determination, at least one is affiliated with the political party whose candidate received the most votes in the most recent statewide election for Federal office held in the State and at least one is affiliated with the political party whose candidate received the second most votes in the most recent statewide election for Federal office held in the State.(ii)ExceptionClause (i)(III) shall not apply to any State in which, under a law that is in effect continuously on and after the date of enactment of this section, determinations regarding signature discrepancies are made by election officials who are not affiliated with a political party. (3)Report(A)In generalNot later than 120 days after the end of a Federal election cycle, each chief State election official shall submit to the Commission a report containing the following information for the applicable Federal election cycle in the State:(i)The number of ballots invalidated due to a discrepancy under this subsection.(ii)Description of attempts to contact voters to provide notice as required by this subsection.(iii)Description of the cure process developed by such State pursuant to this subsection, including the number of ballots determined valid as a result of such process.(B)Submission to CongressNot later than 10 days after receiving a report under subparagraph (A), the Commission shall transmit such report to Congress. (C)Federal election cycle definedFor purposes of this subsection, the term Federal election cycle means, with respect to any regularly scheduled election for Federal office, the period beginning on the day after the date of the preceding regularly scheduled general election for Federal office and ending on the date of such regularly scheduled general election.(4)Rule of constructionNothing in this subsection shall be construed—(A)to prohibit a State from rejecting a ballot attempted to be cast in an election for Federal office by an individual who is not eligible to vote in the election; or(B)to prohibit a State from providing an individual with more time and more methods for curing a discrepancy in the individual’s signature, providing a missing signature, or curing any other defect than the State is required to provide under this subsection.(c)Applications for absentee ballots(1)In generalIn addition to such other methods as the State may establish for an individual to apply for an absentee ballot, each State shall permit an individual to submit an application for an absentee ballot online.(2)Treatment of websitesA State shall be considered to meet the requirements of paragraph (1) if the website of the appropriate State or local election official allows an application for an absentee ballot to be completed and submitted online and if the website permits the individual—(A)to print the application so that the individual may complete the application and return it to the official; or(B)to request that a paper copy of the application be transmitted to the individual by mail or electronic mail so that the individual may complete the application and return it to the official. (3)Ensuring delivery prior to election(A)In generalIf an individual who is eligible to vote in an election for Federal office submits an application for an absentee ballot in the election and such application is received by the appropriate State or local election official not later than 13 days (excluding Saturdays, Sundays, and legal public holidays) before the date of the election, the election official shall ensure that the ballot and related voting materials are promptly mailed to the individual.(B)Applications received close to election dayIf an individual who is eligible to vote in an election for Federal office submits an application for an absentee ballot in the election and such application is received by the appropriate State or local election official after the date described in subparagraph (A) but not later than 7 days (excluding Saturdays, Sundays, and legal public holidays) before the date of the election, the election official shall, to the greatest extent practical, ensure that the ballot and related voting materials are mailed to the individual within 1 business day of the receipt of the application.(C)Rule of constructionNothing in this paragraph shall preclude a State or local jurisdiction from allowing for the acceptance and processing of absentee ballot applications submitted or received after the date described in subparagraph (B).(4)Application for all future elections(A)In generalAt the option of an individual, the individual's application to vote by absentee ballot by mail in an election for Federal office shall be treated as an application for an absentee ballot by mail in all subsequent elections for Federal office held in the State.(B)Duration of treatment(i)In generalIn the case of an individual who is treated as having applied for an absentee ballot for all subsequent elections for Federal office held in the State under subparagraph (A), such treatment shall remain effective until the earlier of such time as—(I)the individual is no longer registered to vote in the State; or(II)the individual provides an affirmative written notice revoking such treatment.(ii)Prohibition on revocation based on failure to voteThe treatment of an individual as having applied for an absentee ballot for all subsequent elections held in the State under subparagraph (A) shall not be revoked on the basis that the individual has not voted in an election.(d)Accessibility for individuals with disabilitiesEach State shall ensure that all absentee ballot applications, absentee ballots, and related voting materials in elections for Federal office are accessible to individuals with disabilities in a manner that provides the same opportunity for access and participation (including with privacy and independence) as for other voters.(e)Uniform deadline for acceptance of mailed ballots(1)In GeneralA State or local election official may not refuse to accept or process a ballot submitted by an individual by mail with respect to an election for Federal office in the State on the grounds that the individual did not meet a deadline for returning the ballot to the appropriate State or local election official if—(A)the ballot is postmarked or otherwise indicated by the United States Postal Service to have been mailed on or before the date of the election, or has been signed by the voter on or before the date of the election; and(B)the ballot is received by the appropriate election official prior to the expiration of the 7-day period which begins on the date of the election.(2)Rule of constructionNothing in this subsection shall be construed to prohibit a State from having a law that allows for counting of ballots in an election for Federal office that are received through the mail after the date that is 7 days after the date of the election.(f)Alternative methods of returning ballotsIn addition to permitting an individual to whom a ballot in an election was provided under this section to return the ballot to an election official by mail, each State shall permit the individual to cast the ballot by delivering the ballot at such times and to such locations as the State may establish, including—(1)permitting the individual to deliver the ballot to a polling place within the jurisdiction in which the individual is registered or otherwise eligible to vote on any date on which voting in the election is held at the polling place; and(2)permitting the individual to deliver the ballot to a designated ballot drop-off location, a tribally designated building, or the office of a State or local election official.(g)Ballot processing and scanning requirements(1)In generalEach State or jurisdiction shall begin processing and scanning ballots cast by mail for tabulation not later than the date that is 14 days prior to the date of the election involved, except that a State may begin processing and scanning ballots cast by mail for tabulation after such date if the date on which the State begins such processing and scanning ensures, to the greatest extent practical, that ballots cast before the date of the election are processed and scanned before the date of the election. (2)LimitationNothing in this subsection shall be construed—(A)to permit a State to tabulate ballots in an election before the closing of the polls on the date of the election unless such tabulation is a necessary component of preprocessing in the State and is performed in accordance with existing State law; or(B)to permit an official to make public any results of tabulation and processing before the closing of the polls on the date of the election. (h)Prohibiting restrictions on distribution of absentee ballot applications by third partiesA State may not prohibit any person from providing an application for an absentee ballot in the election to any individual who is eligible to vote in the election.(i)Rule of constructionNothing in this section shall be construed to affect the authority of States to conduct elections for Federal office through the use of polling places at which individuals cast ballots.(j)No effect on ballots submitted by absent military and overseas votersNothing in this section may be construed to affect the treatment of any ballot submitted by an individual who is entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.).(k)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office..(2)Clerical amendmentsThe table of contents of such Act, as amended by section 1031(c), section 1044(b), section 1101(c), section 1102(c), section 1103(a), section 1104(c), and section 1201(c), is amended—(A)by redesignating the items relating to sections 311 and 312 as relating to sections 312 and 313, respectively; and(B)by inserting after the item relating to section 310 the following new item:Sec. 311. Promoting ability of voters to vote by mail..(b)Same-day processing of absentee ballots(1)In generalChapter 34 of title 39, United States Code, is amended by adding at the end the following: 3407.Same-day processing of ballots(a)In generalThe Postal Service shall ensure, to the maximum extent practicable, that any ballot carried by the Postal Service is processed by and cleared from any postal facility or post office on the same day that the ballot is received by that facility or post office.(b)DefinitionsAs used in this section—(1)the term ballot means any ballot transmitted by a voter by mail in an election for Federal office, but does not include any ballot covered by section 3406; and(2)the term election for Federal office means a general, special, primary, or runoff election for the office of President or Vice President, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress..(2)Technical and conforming amendmentThe table of sections for chapter 34 of title 39, United States Code, is amended by adding at the end the following:3407. Same-day processing of ballots..(3)Effective dateThe amendments made by this subsection shall apply to absentee ballots relating to an election for Federal office occurring on or after January 1, 2022.(c)Development of alternative verification methods(1)Development of standardsThe National Institute of Standards, in consultation with the Election Assistance Commission, shall develop standards for the use of alternative methods which could be used in place of signature verification requirements for purposes of verifying the identification of an individual voting by mail-in or absentee ballot in elections for Federal office.(2)Public notice and commentThe National Institute of Standards shall solicit comments from the public in the development of standards under paragraph (1).(3)DeadlineNot later than 2 years after the date of the enactment of this Act, the National Institute of Standards shall publish the standards developed under paragraph (1).1302.Balloting materials tracking program(a)In general(1)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1031(a), section 1044(a), section 1101(a), section 1102(a), section 1103(a), section 1104(a), section 1201(a), and section 1301(a), is amended—(A)by redesignating sections 312 and 313 as sections 313 and 314, respectively; and(B)by inserting after section 311 the following new section:312.Ballot materials tracking program(a)RequirementEach State shall carry out a program to track and confirm the receipt of mail-in ballots and absentee ballots in an election for Federal office under which the State or local election official responsible for the receipt of such voted ballots in the election carries out procedures to track and confirm the receipt of such ballots, and makes information on the receipt of such ballots available to the individual who cast the ballot.(b)Means of carrying out programA State may meet the requirements of subsection (a)—(1)through a program—(A)which is established by the State;(B)under which the State or local election official responsible for the receipt of voted mail-in ballots and voted absentee ballots in the election—(i)carries out procedures to track and confirm the receipt of such ballots; and(ii)makes information on the receipt of such ballots available to the individual who cast the ballot; and(C)which meets the requirements of subsection (c); or(2)through the ballot materials tracking service established under section 1302(b) of the Freedom to Vote Act.(c)State program requirementsThe requirements of this subsection are as follows:(1)Information on whether vote was acceptedThe information referred to under subsection (b)(1)(B)(ii) with respect to the receipt of mail-in ballot or an absentee ballot shall include information regarding whether the vote cast on the ballot was accepted, and, in the case of a vote which was rejected, the reasons therefor.(2)Availability of informationInformation on whether a ballot was accepted or rejected shall be available within 1 business day of the State accepting or rejecting the ballot.(3)Accessibility of information(A)In generalExcept as provided under subparagraph (B), the information provided under the program shall be available by means of online access using the internet site of the State or local election office.(B)Use of Toll-Free Telephone Number by Officials Without Internet SiteIn the case of a State or local election official whose office does not have an internet site, the program shall require the official to establish a toll-free telephone number that may be used by an individual who cast an absentee ballot to obtain the information required under subsection (b)(1)(B).(d)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2024 and each succeeding election for Federal office..(2)Conforming amendmentsSection 102 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302(a)) is amended by striking subsection (h) and redesignating subsection (i) as subsection (h).(b)Balloting materials tracking service(1)In generalNot later than January 1, 2024, the Secretary of Homeland Security, in consultation with the Chair of the Election Assistance Commission, the Postmaster General, the Director of the General Services Administration, the Presidential designee, and State election officials, shall establish a balloting materials tracking service to be used by State and local jurisdictions to inform voters on the status of voter registration applications, absentee ballot applications, absentee ballots, and mail-in ballots. (2)Information trackedThe balloting materials tracking service established under paragraph (1) shall provide to a voter the following information with respect to that voter:(A)In the case of balloting materials sent by mail, tracking information from the United States Postal Service and the Presidential designee on balloting materials sent to the voter and, to the extent feasible, returned by the voter.(B)The date on which any request by the voter for an application for voter registration or an absentee ballot was received.(C)The date on which any such requested application was sent to the voter.(D)The date on which any such completed application was received from the voter and the status of such application.(E)The date on which any mail-in ballot or absentee ballot was sent to the voter.(F)The date on which any mail-in ballot or absentee ballot was out for delivery to the voter.(G)The date on which the post office processes the ballot.(H)The date on which the returned ballot was out for delivery to the election office. (I)Whether such ballot was accepted and counted, and in the case of any ballot not counted, the reason why the ballot was not counted. The information described in subparagraph (I) shall be available not later than 1 day after a determination is made on whether or not to accept and count the ballot.(3)Method of providing informationThe balloting materials tracking service established under paragraph (1) shall allow voters the option to receive the information described in paragraph (2) through email (or other electronic means) or through the mail.(4)Public availability of limited informationInformation described in subparagraphs (E), (G), and (I) of paragraph (2) shall be made available to political parties and political organizations, free of charge, for use, in accordance with State guidelines and procedures, in helping to return or cure mail-in ballots during any period in which mail-in ballots may be returned. (5)Prohibition on feesThe Director may not charge any fee to a State or jurisdiction for use of the balloting materials tracking service in connection with any Federal, State, or local election.(6)Presidential designeeFor purposes of this subsection, the term Presidential designee means the Presidential designee under section 101(a) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 30201). (7)Authorization of appropriationsThere are authorized to be appropriated to the Director such sums as are necessary for purposes of carrying out this subsection.(c)Reimbursement for costs incurred by states in establishing programSubtitle D of title II of the Help America Vote Act of 2002 (42 U.S.C. 15401 et seq.) is amended by adding at the end the following new part:7Payments to reimburse states for costs incurred in establishing program to track and confirm receipt of absentee ballots297.Payments to states(a)Payments for costs of programIn accordance with this section, the Commission shall make a payment to a State to reimburse the State for the costs incurred in establishing the absentee ballot tracking program under section 312(b)(1) (including costs incurred prior to the date of the enactment of this part).(b)Certification of compliance and costs(1)Certification requiredIn order to receive a payment under this section, a State shall submit to the Commission a statement containing—(A)a certification that the State has established an absentee ballot tracking program with respect to elections for Federal office held in the State; and(B)a statement of the costs incurred by the State in establishing the program.(2)Amount of paymentThe amount of a payment made to a State under this section shall be equal to the costs incurred by the State in establishing the absentee ballot tracking program, as set forth in the statement submitted under paragraph (1), except that such amount may not exceed the product of—(A)the number of jurisdictions in the State which are responsible for operating the program; and(B)$3,000.(3)Limit on number of payments receivedA State may not receive more than one payment under this part.297A.Authorization of appropriations(a)AuthorizationThere are authorized to be appropriated to the Commission for fiscal year 2022 and each succeeding fiscal year such sums as may be necessary for payments under this part.(b)Continuing availability of fundsAny amounts appropriated pursuant to the authorization under this section shall remain available until expended..(d)Clerical amendmentsThe table of contents of such Act, as amended by section 1031(c), 1044(b), section 1101(c), section 1102(c), section 1103(a), section 1104(c), section 1201(c), and section 1301(a), is amended—(1)by adding at the end of the items relating to subtitle D of title II the following:PART 7—Payments to reimburse states for costs incurred in establishing program to track and confirm receipt of absentee ballots Sec. 297. Payments to states. Sec. 297A. Authorization of appropriations.;(2)by redesignating the items relating to sections 312 and 313 as relating to sections 313 and 314, respectively; and(3)by inserting after the item relating to section 311 the following new item:Sec. 312. Absentee ballot tracking program..1303.Election mail and delivery improvements(a)Postmark required for ballots(1)In generalChapter 34 of title 39, United States Code, as amended by section 1301(b), is amended by adding at the end the following:3408.Postmark required for ballots(a)In generalIn the case of any absentee ballot carried by the Postal Service, the Postal Service shall indicate on the ballot envelope, using a postmark or otherwise—(1)the fact that the ballot was carried by the Postal Service; and(2)the date on which the ballot was mailed. (b)DefinitionsAs used in this section—(1)the term absentee ballot means any ballot transmitted by a voter by mail in an election for Federal office, but does not include any ballot covered by section 3406; and(2)the term election for Federal office means a general, special, primary, or runoff election for the office of President or Vice President, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress..(2)Technical and conforming amendmentThe table of sections for chapter 34 of title 39, United States Code, as amended by section 1301(b), is amended by adding at the end the following:3408. Postmark required for ballots. .(3)Effective dateThe amendments made by this subsection shall apply to absentee ballots relating to an election for Federal office occurring on or after January 1, 2022.(b)Greater visibility for ballots(1)In generalSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1031(a), section 1044(a), section 1101(a), section 1102(a), section 1103(a), section 1104(a), section 1201(a), section 1301(a), and section 1302(a), is amended—(A)by redesignating sections 313 and 314 as sections 314 and 315, respectively; and(B)by inserting after section 312 the following new section: 313.Ballot visibility(a)In generalEach State or local election official shall—(1)affix Tag 191, Domestic and International Mail-In Ballots (or any successor tag designated by the United States Postal Service), to any tray or sack of official ballots relating to an election for Federal office that is destined for a domestic or international address;(2)use the Official Election Mail logo to designate official ballots relating to an election for Federal office that is destined for a domestic or international address; and(3)if an intelligent mail barcode is utilized for any official ballot relating to an election for Federal office that is destined for a domestic or international address, ensure the specific ballot service type identifier for such mail is visible.(b)Effective dateThe requirements of this section shall apply to elections for Federal office occurring on and after January 1, 2022..(2)Voluntary guidanceSection 321(b)(4) of such Act (52 U.S.C. 21101(b)), as added and redesignated by section 1101(b) and as amended by sections 1102, 1103 and 1104, is amended by striking and 309 and inserting 309, and 313.(3)Clerical amendmentsThe table of contents of such Act, as amended by section 1031(c), section 1044(b), section 1101(c), section 1102(c), section 1103(a), section 1104(c), section 1201(c), section 1301(a), and section 1302(a), is amended—(A)by redesignating the items relating to sections 313 and 314 as relating to sections 314 and 315; and(B)by inserting after the item relating to section 312 the following new item:Sec. 313. Ballot visibility..1304.Carriage of election mail(a)Treatment of election mail(1)Treatment as first-class mail; free postageChapter 34 of title 39, United States Code, as amended by section 1301(b) and section 1303(a), is amended by adding at the end the following: 3409.Domestic election mail; restriction of operational changes prior to elections(a)DefinitionIn this section, the term election mail means—(1)a blank or completed voter registration application form, voter registration card, or similar materials, relating to an election for Federal office;(2)a blank or completed absentee and other mail-in ballot application form, and a blank or completed absentee or other mail-in ballot, relating to an election for Federal office, and(3)other materials relating to an election for Federal office that are mailed by a State or local election official to an individual who is registered to vote.(b)Carriage of election mailElection mail (other than balloting materials covered under section 3406 (relating to the Uniformed and Overseas Absentee Voting Act)), individually or in bulk, shall be carried in accordance with the service standards established for first-class mail under section 3691.(c)No postage required for completed ballotsCompleted absentee or other mail-in ballots (other than balloting materials covered under section 3406 (relating to the Uniformed and Overseas Absentee Voting Act)) shall be carried free of postage.(d)Restriction of operational changesDuring the 120-day period which ends on the date of an election for Federal office, the Postal Service may not carry out any new operational change that would restrict the prompt and reliable delivery of election mail. This subsection applies to operational changes which include—(1)removing or eliminating any mail collection box without immediately replacing it; and (2)removing, decommissioning, or any other form of stopping the operation of mail sorting machines, other than for routine maintenance.(e)Election mail coordinatorThe Postal Service shall appoint an Election Mail Coordinator at each area office and district office to facilitate relevant information sharing with State, territorial, local, and Tribal election officials in regards to the mailing of election mail..(2)Reimbursement of Postal Service for revenue forgoneSection 2401(c) of title 39, United States Code, is amended by striking sections 3217 and 3403 through 3406 and inserting sections 3217, 3403 through 3406, and 3409.(b)Technical and conforming amendmentThe table of sections for chapter 34 of title 39, United States Code, as amended by section 1301(b) and section 1303(a), is amended by adding at the end the following:3409. Domestic election mail; restriction of operational changes prior to elections..(c)Effective dateThe amendments made by this section shall apply to election mail relating to an election for Federal office occurring on or after January 1, 2022.1305.Requiring States to provide secured drop boxes for voted ballots in elections for Federal office(a)RequirementSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1031(a), section 1044(a), section 1101(a), section 1102(a), section 1103(a), section 1104(a), section 1201(a), section 1301(a), section 1302(a), and section 1303(b) is amended—(1)by redesignating sections 314 and 315 as sections 315 and 316, respectively; and(2)by inserting after section 313 the following new section:314.Use of secured drop boxes for voted ballots(a)Requiring use of drop boxesEach jurisdiction shall provide in-person, secured, and clearly labeled drop boxes at which individuals may, at any time during the period described in subsection (b), drop off voted ballots in an election for Federal office.(b)Minimum period for availability of drop boxesThe period described in this subsection is, with respect to an election, the period which begins on the first day on which the jurisdiction sends mail-in ballots or absentee ballots (other than ballots for absent uniformed overseas voters (as defined in section 107(1) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20310(1))) or overseas voters (as defined in section 107(5) of such Act (52 U.S.C. 20310(5)))) to voters for such election and which ends at the time the polls close for the election in the jurisdiction involved.(c)Accessibility(1)Hours of access(A)In generalExcept as provided in subparagraph (B), each drop box provided under this section shall be accessible to voters for a reasonable number of hours each day.(B)24-hour drop boxes(i)In generalOf the number of drop boxes provided in any jurisdiction, not less the required number shall be accessible for 24-hours per day during the period described in subsection (b).(ii)Required numberThe required number is the greater of—(I)25 percent of the drop boxes required under subsection (d); or(II)1 drop box.(2)Population(A)In generalDrop boxes provided under this section shall be accessible for use—(i)by individuals with disabilities, as determined in consultation with the protection and advocacy systems (as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002)) of the State; (ii)by individuals with limited proficiency in the English language; and(iii)by homeless individuals (as defined in section 103 of the McKinney–Vento Homeless Assistance Act(42 U.S.C. 11302)) within the State.(B)Determination of accessibility for individuals with disabilitiesFor purposes of this paragraph, drop boxes shall be considered to be accessible for use by individuals with disabilities if the drop boxes meet such criteria as the Attorney General may establish for such purposes.(C)Rule of constructionIf a drop box provided under this section is on the grounds of or inside a building or facility which serves as a polling place for an election during the period described in subsection (b), nothing in this subsection may be construed to waive any requirements regarding the accessibility of such polling place for the use of individuals with disabilities, individuals with limited proficiency in the English language, or homeless individuals.(d)Number of drop boxesEach jurisdiction shall have—(1)in the case of any election for Federal office prior to the regularly scheduled general election for Federal office held in November 2024, not less than 1 drop box for every 45,000 registered voters located in the jurisdiction; and(2)in the case of the regularly scheduled general election for Federal office held in November 2024 and each election for Federal office occurring thereafter, not less than the greater of—(A)1 drop box for every 45,000 registered voters located in the jurisdiction; or(B)1 drop box for every 15,000 votes that were cast by mail in the jurisdiction in the most recent general election that includes an election for the office of President.In no case shall a jurisdiction have less than 1 drop box for any election for Federal office.(e)Location of drop boxesThe State shall determine the location of drop boxes provided under this section in a jurisdiction on the basis of criteria which ensure that the drop boxes are—(1)available to all voters on a non-discriminatory basis;(2)accessible to voters with disabilities (in accordance with subsection (c));(3)accessible by public transportation to the greatest extent possible;(4)available during all hours of the day; (5)sufficiently available in all communities in the jurisdiction, including rural communities and on Tribal lands within the jurisdiction (subject to subsection (f)); and(6)geographically distributed to provide a reasonable opportunity for voters to submit their voted ballot in a timely manner.(f)Rules for drop boxes on Tribal landsIn making a determination of the number and location of drop boxes provided under this section on Tribal lands in a jurisdiction, the appropriate State and local election officials shall—(1)consult with Tribal leaders prior to making the determination; and(2)take into account criteria such as the availability of direct-to-door residential mail delivery, the distance and time necessary to travel to the drop box locations (including in inclement weather), modes of transportation available, conditions of roads, and the availability (if any) of public transportation.(g)Timing of scanning and processing of ballotsFor purposes of section 311(g) (relating to the timing of the processing and scanning of ballots for tabulation), a vote cast using a drop box provided under this section shall be treated in the same manner as a ballot cast by mail.(h)Posting of informationOn or adjacent to each drop box provided under this section, the State shall post information on the requirements that voted absentee ballots must meet in order to be counted and tabulated in the election.(i)Remote surveillanceNothing in this section shall prohibit a State from providing for the security of drop boxes through remote or electronic surveillance. (j)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office..(b)Clerical amendmentsThe table of contents of such Act, as amended by section 1031(c), section 1044(b), section 1101(c), section 1102(c), section 1103(a), section 1104(c), section 1201(c), section 1301(c), section 1302(a), and section 1303(b), is amended—(1)by redesignating the items relating to sections 314 and 315 as relating to sections 315 and 316, respectively; and(2)by inserting after the item relating to section 313 the following new item:Sec. 314. Use of secured drop boxes for voted absentee ballots. .EAbsent Uniformed Services Voters and Overseas Voters1401.Pre-election reports on availability and transmission of absentee ballotsSection 102(c) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302(c)) is amended to read as follows:(c)Reports on Availability, transmission, and receipt of absentee ballots(1)Pre-election report on absentee ballot availabilityNot later than 55 days before any regularly scheduled general election for Federal office, each State shall submit a report to the Attorney General certifying that absentee ballots for the election are or will be available for transmission to absent uniformed services voters and overseas voters by not later than 46 days before the election. The report shall be in a form prescribed by the Attorney General and shall require the State to certify specific information about ballot availability from each unit of local government which will administer the election.(2)Pre-election report on absentee ballots transmitted(A)In generalNot later than 43 days before any election for Federal office held in a State, the chief State election official of such State shall submit a report containing the information in subparagraph (B) to the Attorney General.(B)Information reportedThe report under subparagraph (A) shall consist of the following:(i)The total number of absentee ballots validly requested by absent uniformed services voters and overseas voters whose requests were received by the 47th day before the election by each unit of local government within the State that will transmit absentee ballots. (ii)The total number of ballots transmitted to such voters by the 46th day before the election by each unit of local government within the State that will administer the election.(iii)Specific information about any late transmitted ballots. (C)Requirement to supplement incomplete informationIf the report under subparagraph (A) has incomplete information on any items required to be included in the report, the chief State election official shall make all reasonable efforts to expeditiously supplement the report with complete information.(D)FormatThe report under subparagraph (A) shall be in a format prescribed by the Attorney General in consultation with the chief State election officials of each State.(3)Post-election report on number of absentee ballots transmitted and receivedNot later than 90 days after the date of each regularly scheduled general election for Federal office, each State and unit of local government which administered the election shall (through the State, in the case of a unit of local government) submit a report to the Election Assistance Commission on the combined number of absentee ballots transmitted to absent uniformed services voters and overseas voters for the election and the combined number of such ballots which were returned by such voters and cast in the election, and shall make such report available to the general public that same day..1402.Enforcement(a)Availability of civil penalties and private rights of actionSection 105 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20307) is amended to read as follows:105.Enforcement(a)Action by Attorney GeneralThe Attorney General may bring civil action in an appropriate district court for such declaratory or injunctive relief as may be necessary to carry out this title.(b)Private right of actionA person who is aggrieved by a violation of this title may bring a civil action in an appropriate district court for such declaratory or injunctive relief as may be necessary to carry out this title.(c)State as only necessary defendantIn any action brought under this section, the only necessary party defendant is the State, and it shall not be a defense to any such action that a local election official or a unit of local government is not named as a defendant, notwithstanding that a State has exercised the authority described in section 576 of the Military and Overseas Voter Empowerment Act to delegate to another jurisdiction in the State any duty or responsibility which is the subject of an action brought under this section..(b)Effective dateThe amendments made by this section shall apply with respect to violations alleged to have occurred on or after the date of the enactment of this Act.1403.Transmission requirements; repeal of waiver provision(a)In generalParagraph (8) of section 102(a) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302(a)) is amended to read as follows:(8)transmit a validly requested absentee ballot to an absent uniformed services voter or overseas voter by the date and in the manner determined under subsection (g);.(b)Ballot transmission requirements and repeal of waiver provisionSubsection (g) of section 102 of such Act (52 U.S.C. 20302(g)) is amended to read as follows:(g)Ballot transmission requirements(1)In generalFor purposes of subsection (a)(8), in the case in which a valid request for an absentee ballot is received at least 47 days before an election for Federal office, the following rules shall apply:(A)Transmission deadlineThe State shall transmit the absentee ballot not later than 46 days before the election.(B)Special rules in case of failure to transmit on time(i)In generalIf the State fails to transmit any absentee ballot by the 46th day before the election as required by subparagraph (A) and the absent uniformed services voter or overseas voter did not request electronic ballot transmission pursuant to subsection (f), the State shall transmit such ballot by express delivery.(ii)Extended failureIf the State fails to transmit any absentee ballot by the 41st day before the election, in addition to transmitting the ballot as provided in clause (i), the State shall—(I)in the case of absentee ballots requested by absent uniformed services voters with respect to regularly scheduled general elections, notify such voters of the procedures established under section 103A for the collection and delivery of marked absentee ballots; and(II)in any other case, provide for the return of such ballot by express delivery.(iii)Cost of express deliveryIn any case in which express delivery is required under this subparagraph, the cost of such express delivery—(I)shall not be paid by the voter; and(II)if determined appropriate by the chief State election official, may be required by the State to be paid by a local jurisdiction. (iv)ExceptionClause (ii)(II) shall not apply when an absent uniformed services voter or overseas voter indicates the preference to return the late sent absentee ballot by electronic transmission in a State that permits return of an absentee ballot by electronic transmission.(v)EnforcementA State’s compliance with this subparagraph does not bar the Attorney General from seeking additional remedies necessary to fully resolve or prevent ongoing, future, or systematic violations of this provision or to effectuate the purposes of this Act.(C)Special procedure in event of disasterIf a disaster (hurricane, tornado, earthquake, storm, volcanic eruption, landslide, fire, flood, or explosion), or an act of terrorism prevents the State from transmitting any absentee ballot by the 46th day before the election as required by subparagraph (A), the chief State election official shall notify the Attorney General as soon as practicable and take all actions necessary, including seeking any necessary judicial relief, to ensure that affected absent uniformed services voters and overseas voters are provided a reasonable opportunity to receive and return their absentee ballots in time to be counted.(2)Requests received after 47th day before electionFor purposes of subsection (a)(8), in the case in which a valid request for an absentee ballot is received less than 47 days but not less than 30 days before an election for Federal office, the State shall transmit the absentee ballot within one business day of receipt of the request..1404.Use of single absentee ballot application for subsequent elections(a)In generalSection 104 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20306) is amended to read as follows:104.Treatment of ballot requests(a)In generalIf a State accepts and processes an official post card form (prescribed under section 101) submitted by an absent uniformed services voter or overseas voter for simultaneous voter registration and absentee ballot application (in accordance with section 102(a)(4)) and the voter requests that the application be considered an application for an absentee ballot for each subsequent election for Federal office held in the State through the end of the calendar year following the next regularly scheduled general election for Federal office, the State shall provide an absentee ballot to the voter for each such subsequent election.(b)Exception for voters changing registrationSubsection (a) shall not apply with respect to a voter registered to vote in a State for any election held after the voter notifies the State that the voter no longer wishes to be registered to vote in the State or after the State determines that the voter has registered to vote in another State or is otherwise no longer eligible to vote in the State.(c)Prohibition of refusal of application on grounds of early submissionA State may not refuse to accept or to process, with respect to any election for Federal office, any otherwise valid voter registration application or absentee ballot application (including the postcard form prescribed under section 101) submitted by an absent uniformed services voter or overseas voter on the grounds that the voter submitted the application before the first date on which the State otherwise accepts or processes such applications for that election which are submitted by absentee voters who are not members of the uniformed services or overseas citizens..(b)Requirement for revision to postcard form(1)In generalThe Presidential designee shall ensure that the official postcard form prescribed under section 101(b)(2) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301(b)(2)) enables a voter using the form to—(A)request an absentee ballot for each election for Federal office held in a State through the end of the calendar year following the next regularly scheduled general election for Federal office; or(B)request an absentee ballot for a specific election or elections for Federal office held in a State during the period described in subparagraph (A).(2)Presidential designeeFor purposes of this paragraph, the term Presidential designee means the individual designated under section 101(a) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301(a)).(c)Effective dateThe amendment made by subsection (a) shall apply with respect to voter registration and absentee ballot applications which are submitted to a State or local election official on or after the date of the enactment of this Act.1405.Extending guarantee of residency for voting purposes to family members of absent military personnelSection 102 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302), as amended by section 1302, is amended by adding at the end the following new subsection:(i)Guarantee of residency for spouses and dependents of absent members of uniformed serviceFor the purposes of voting in any election for any Federal office or any State or local office, a spouse or dependent of an individual who is an absent uniformed services voter described in subparagraph (A) or (B) of section 107(1) shall not, solely by reason of that individual’s absence and without regard to whether or not such spouse or dependent is accompanying that individual—(1)be deemed to have lost a residence or domicile in that State, without regard to whether or not that individual intends to return to that State;(2)be deemed to have acquired a residence or domicile in any other State; or(3)be deemed to have become a resident in or a resident of any other State..1406.Technical clarifications to conform to Military and Overseas Voter Empowerment Act amendments related to the federal write-in absentee ballot(a)In generalSection 102(a)(3) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302(a)(3)) is amended by striking general elections and inserting general, special, primary, and runoff elections.(b)Conforming amendmentSection 103 of such Act (52 U.S.C. 20303) is amended—(1)in subsection (b)(2)(B), by striking general; and(2)in the heading thereof, by striking general.1407.Treatment of post card registration requestsSection 102 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302), as amended by sections 1302 and 1405, is amended by adding at the end the following new subsection:(j)Treatment of post card registrationsA State shall not remove any absent uniformed services voter or overseas voter who has registered to vote using the official post card form (prescribed under section 101) from the official list of registered voters except in accordance with subparagraph (A), (B), or (C) of section 8(a)(3) of the National Voter Registration Act of 1993 (52 U.S.C. 20507)..1408.Presidential designee report on voter disenfranchisement(a)In generalNot later than 1 year of enactment of this Act, the Presidential designee shall submit to Congress a report on the impact of wide-spread mail-in voting on the ability of active duty military servicemembers to vote, how quickly their votes are counted, and whether higher volumes of mail-in votes makes it harder for such individuals to vote in elections for Federal elections.(b)Presidential designeeFor purposes of this section, the term Presidential designee means the individual designated under section 101(a) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301(a)). 1409.Effective dateExcept as provided in section 1402(b) and section 1404(c), the amendments made by this subtitle shall apply with respect to elections occurring on or after January 1, 2022.FEnhancement of Enforcement1501.Enhancement of enforcement of Help America Vote Act of 2002(a)Complaints; availability of private right of actionSection 401 of the Help America Vote Act of 2002 (52 U.S.C. 21111) is amended—(1)by striking The Attorney General and inserting (a) In General.—The Attorney General; and(2)by adding at the end the following new subsections:(b)Filing of Complaints by Aggrieved PersonsA person who is aggrieved by a violation of title III which has occurred, is occurring, or is about to occur may file a written, signed, notarized complaint with the Attorney General describing the violation and requesting the Attorney General to take appropriate action under this section. The Attorney General shall immediately provide a copy of a complaint filed under the previous sentence to the entity responsible for administering the State-based administrative complaint procedures described in section 402(a) for the State involved.(c)Availability of private right of actionAny person who is authorized to file a complaint under subsection (b) (including any individual who seeks to enforce the individual’s right to a voter-verifiable paper ballot, the right to have the voter-verifiable paper ballot counted in accordance with this Act, or any other right under title III) may file an action under section 1979 of the Revised Statutes of the United States (42 U.S.C. 1983) to enforce the uniform and nondiscriminatory election technology and administration requirements under subtitle A of title III.(d)No effect on State proceduresNothing in this section may be construed to affect the availability of the State-based administrative complaint procedures required under section 402 to any person filing a complaint under this subsection..(b)Effective dateThe amendments made by this section shall apply with respect to violations occurring with respect to elections for Federal office held in 2022 or any succeeding year.GPromoting Voter Access Through Election Administration Modernization Improvements1Promoting Voter Access1601.Minimum notification requirements for voters affected by polling place changes(a)RequirementsSection 302 of the Help America Vote Act of 2002 (52 U.S.C. 21082) is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following new subsection:(d)Minimum notification requirements for voters affected by polling place changes(1)Requirement for precinct-based polling(A)In generalIf an applicable individual has been assigned to a polling place that is different than the polling place that such individual was assigned with respect to the most recent past election for Federal office in which the individual was eligible to vote—(i)the appropriate election official shall, not later than 2 days before the beginning of an early voting period—(I)notify the individual of the location of the polling place not later than 2 days before the beginning of an early voting period; and(II)post a general notice on the website of the State or jurisdiction, on social media platforms (if available), and on signs a the prior polling place; and(ii)if such assignment is made after the date which is 2 days before the beginning of an early voting period and the individual appears on the date of the election at the polling place to which the individual was previously assigned, the jurisdiction shall make every reasonable effort to enable the individual to vote a ballot on the date of the election without the use of a provisional ballot.(B)Applicable individualFor purposes of subparagraph (A), the term applicable individual means, with respect to any election for Federal office, any individual—(i)who is registered to vote in a jurisdiction for such election and was registered to vote in such jurisdiction for the most recent past election for Federal office; and (ii)whose voter registration address has not changed since such most recent past election for Federal office.(C)Methods of notificationThe appropriate election official shall notify an individual under clause (i)(I) of subparagraph (A) by mail, telephone, and (if available) text message and electronic mail.(2)Requirements for vote centersIn the case of a jurisdiction in which individual are not assigned to specific polling places, not later than 2 days before the beginning of an early voting period, the appropriate election official shall notify each voter eligible to vote in such jurisdiction of the location of all polling places at which the individual may vote. (3)Notice with respect to closed polling places(A)In generalIf a location which served as a polling place for an election for Federal office in a State does not serve as a polling place in the next election for Federal office held in the State, the State shall ensure that signs are posted at such location on the date of the election and during any early voting period for the election containing the following information: (i)A statement that the location is not serving as a polling place in the election.(ii)The locations serving as polling places in the election in the jurisdiction involved.(iii)The name and address of any substitute polling place serving the same precinct and directions from the former polling place to the new polling place. (iv)Contact information, including a telephone number and website, for the appropriate State or local election official through which an individual may find the polling place to which the individual is assigned for the election.(B)Internet postingEach State which is required to post signs under subparagraph (A) shall also provide such information through a website and through social media (if available). (4)Linguistic preferenceThe notices required under this subsection shall comply with the requirements of section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503). (5)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2022..(b)Conforming amendmentSection 302(e) of such Act (52 U.S.C. 21082(e)), as redesignated by subsection (a), is amended by striking Each State and inserting Except as provided in subsection (d)(4), each State.1602.Accommodations for voters residing in Indian lands(a)Accommodations Described(1)Designation of ballot pickup and collection locationsGiven the widespread lack of residential mail delivery in Indian Country, an Indian Tribe may designate buildings as ballot pickup and collection locations with respect to an election for Federal office at no cost to the Indian Tribe. An Indian Tribe may designate one building per precinct located within Indian lands. The applicable State or political subdivision shall collect ballots from those locations. The applicable State or political subdivision shall provide the Indian Tribe with accurate precinct maps for all precincts located within Indian lands 60 days before the election.(2)Provision of mail-in and absentee ballotsThe State or political subdivision shall provide mail-in and absentee ballots with respect to an election for Federal office to each individual who is registered to vote in the election who resides on Indian lands in the State or political subdivision involved without requiring a residential address or a mail-in or absentee ballot request.(3)Use of designated building as residential and mailing addressThe address of a designated building that is a ballot pickup and collection location with respect to an election for Federal office may serve as the residential address and mailing address for voters living on Indian lands if the tribally designated building is in the same precinct as that voter. If there is no tribally designated building within a voter’s precinct, the voter may use another tribally designated building within the Indian lands where the voter is located. Voters using a tribally designated building outside of the voter’s precinct may use the tribally designated building as a mailing address and may separately designate the voter’s appropriate precinct through a description of the voter’s address, as specified in section 9428.4(a)(2) of title 11, Code of Federal Regulations.(4)Language accessibilityIn the case of a State or political subdivision that is a covered State or political subdivision under section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503), that State or political subdivision shall provide absentee or mail-in voting materials with respect to an election for Federal office in the language of the applicable minority group as well as in the English language, bilingual election voting assistance, and written translations of all voting materials in the language of the applicable minority group, as required by section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503), as amended by subsection (b).(5)ClarificationNothing in this section alters the ability of an individual voter residing on Indian lands to request a ballot in a manner available to all other voters in the State.(6)DefinitionsIn this section:(A)Election for Federal officeThe term election for Federal office means a general, special, primary or runoff election for the office of President or Vice President, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress. (B)IndianThe term Indian has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(C)Indian landsThe term Indian lands includes—(i)any Indian country of an Indian Tribe, as defined under section 1151 of title 18, United States Code;(ii)any land in Alaska owned, pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), by an Indian Tribe that is a Native village (as defined in section 3 of that Act (43 U.S.C. 1602)) or by a Village Corporation that is associated with an Indian Tribe (as defined in section 3 of that Act (43 U.S.C. 1602));(iii)any land on which the seat of the Tribal Government is located; and(iv)any land that is part or all of a Tribal designated statistical area associated with an Indian Tribe, or is part or all of an Alaska Native village statistical area associated with an Indian Tribe, as defined by the Census Bureau for the purposes of the most recent decennial census.(D)Indian tribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(E)Tribal governmentThe term Tribal Government means the recognized governing body of an Indian Tribe.(7)Enforcement(A)Attorney generalThe Attorney General may bring a civil action in an appropriate district court for such declaratory or injunctive relief as is necessary to carry out this subsection.(B)Private right of action(i)A person or Tribal Government who is aggrieved by a violation of this subsection may provide written notice of the violation to the chief election official of the State involved.(ii)An aggrieved person or Tribal Government may bring a civil action in an appropriate district court for declaratory or injunctive relief with respect to a violation of this subsection, if—(I)that person or Tribal Government provides the notice described in clause (i); and(II)(aa)in the case of a violation that occurs more than 120 days before the date of an election for Federal office, the violation remains and 90 days or more have passed since the date on which the chief election official of the State receives the notice under clause (i); or(bb)in the case of a violation that occurs 120 days or less before the date of an election for Federal office, the violation remains and 20 days or more have passed since the date on which the chief election official of the State receives the notice under clause (i).(iii)In the case of a violation of this section that occurs 30 days or less before the date of an election for Federal office, an aggrieved person or Tribal Government may bring a civil action in an appropriate district court for declaratory or injunctive relief with respect to the violation without providing notice to the chief election official of the State under clause (i).(b)Bilingual election requirementsSection 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503) is amended—(1)in subsection (b)(3)(C), by striking 1990 and inserting 2010; and(2)by striking subsection (c) and inserting the following:(c)Provision of voting materials in the language of a minority group(1)In GeneralWhenever any State or political subdivision subject to the prohibition of subsection (b) of this section provides any registration or voting notices, forms, instructions, assistance, or other materials or information relating to the electoral process, including ballots, it shall provide them in the language of the applicable minority group as well as in the English language.(2)Exceptions(A)In the case of a minority group that is not American Indian or Alaska Native and the language of that minority group is oral or unwritten, the State or political subdivision shall be required only to furnish, in the covered language, oral instructions, assistance, translation of voting materials, or other information relating to registration and voting.(B)In the case of a minority group that is American Indian or Alaska Native, the State or political subdivision shall be required only to furnish in the covered language oral instructions, assistance, or other information relating to registration and voting, including all voting materials, if the Tribal Government of that minority group has certified that the language of the applicable American Indian or Alaska Native language is presently unwritten or the Tribal Government does not want written translations in the minority language.(3)Written translations for election workersNotwithstanding paragraph (2), the State or political division may be required to provide written translations of voting materials, with the consent of any applicable Indian Tribe, to election workers to ensure that the translations from English to the language of a minority group are complete, accurate, and uniform..(c)Effective dateThis section and the amendments made by this section shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office.1603.Applicability to Commonwealth of the Northern Mariana IslandsParagraphs (6) and (8) of section 107 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20310) are each amended by striking and American Samoa and inserting American Samoa, and the Commonwealth of the Northern Mariana Islands.1604.Elimination of 14-day time period between general election and runoff election for Federal elections in the Virgin Islands and GuamSection 2 of the Act entitled An Act to provide that the unincorporated territories of Guam and the Virgin Islands shall each be represented in Congress by a Delegate to the House of Representatives, approved April 10, 1972 (48 U.S.C. 1712), is amended—(1)by striking (a) The Delegate and inserting The Delegate;(2)by striking on the fourteenth day following such an election in the fourth sentence of subsection (a); and(3)by striking subsection (b). 1605.Application of Federal election administration laws to territories of the United States(a)National Voter Registration Act of 1993Section 3(4) of the National Voter Registration Act of 1993 (52 U.S.C. 20502(4)) is amended by striking States and the District of Columbia and inserting States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. (b)Help America Vote Act of 2002(1)Coverage of Commonwealth of the Northern Mariana IslandsSection 901 of the Help America Vote Act of 2002 (52 U.S.C. 21141) is amended by striking and the United States Virgin Islands and inserting the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.(2)Conforming amendments to Help America Vote Act of 2002Such Act is further amended as follows:(A)The second sentence of section 213(a)(2) (52 U.S.C. 20943(a)(2)) is amended by striking and American Samoa and inserting American Samoa, and the Commonwealth of the Northern Mariana Islands. (B)Section 252(c)(2) (52 U.S.C. 21002(c)(2)) is amended by striking or the United States Virgin Islands and inserting the United States Virgin Islands, or the Commonwealth of the Northern Mariana Islands. (3)Conforming amendment relating to consultation of Help America Vote Foundation with local election officialsSection 90102(c) of title 36, United States Code, is amended by striking and the United States Virgin Islands and inserting the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.1606.Application of Federal voter protection laws to territories of the United States(a)Intimidation of votersSection 594 of title 18, United States Code, is amended by striking Delegate from the District of Columbia, or Resident Commissioner, and inserting or Delegate or Resident Commissioner to the Congress.(b)Interference by government employeesSection 595 of title 18, United States Code, is amended by striking Delegate from the District of Columbia, or Resident Commissioner, and inserting or Delegate or Resident Commissioner to the Congress.(c)Voting by noncitizensSection 611(a) of title 18, United States Code, is amended by striking Delegate from the District of Columbia, or Resident Commissioner, and inserting or Delegate or Resident Commissioner to the Congress.1607.Ensuring equitable and efficient operation of polling places(a)In general(1)RequirementSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1031(a), section 1044(a), section 1101(a), section 1102(a), section 1103(a), section 1104(a), section 1201(a), section 1301(a), section 1302(a), section 1303(b), and section 1305(a), is amended—(A)by redesignating sections 315 and 316 as sections 316 and 317, respectively; and(B)by inserting after section 314 the following new section:315.Ensuring equitable and efficient operation of polling places(a)Preventing unreasonable waiting times for voters(1)In generalEach State or jurisdiction shall take reasonable efforts to provide a sufficient number of voting systems, poll workers, and other election resources (including physical resources) at a polling place used in any election for Federal office, including a polling place at which individuals may cast ballots prior to the date of the election, to ensure—(A)a fair and equitable waiting time for all voters in the State or jurisdiction; and(B)that no individual will be required to wait longer than 30 minutes to cast a ballot at the polling place.(2)CriteriaIn determining the number of voting systems, poll workers, and other election resources provided at a polling place for purposes of paragraph (1), the State or jurisdiction shall take into account the following factors:(A)The voting age population.(B)Voter turnout in past elections.(C)The number of voters registered.(D)The number of voters who have registered since the most recent Federal election.(E)Census data for the population served by the polling place, such as the proportion of the voting-age population who are under 25 years of age or who are naturalized citizens.(F)The needs and numbers of voters with disabilities and voters with limited English proficiency.(G)The type of voting systems used.(H)The length and complexity of initiatives, referenda, and other questions on the ballot.(I)Such other factors, including relevant demographic factors relating to the population served by the polling place, as the State considers appropriate.(3)Rule of constructionNothing in this subsection may be construed—(A)to authorize a State or jurisdiction to meet the requirements of this subsection by closing any polling place, prohibiting an individual from entering a line at a polling place, or refusing to permit an individual who has arrived at a polling place prior to closing time from voting at the polling place; or(B)to limit the use of mobile voting centers.(b)Limiting variations on number of hours of operation of polling places within a State(1)Limitation(A)In generalExcept as provided in subparagraph (B) and paragraph (2), each State shall establish hours of operation for all polling places in the State on the date of any election for Federal office held in the State such that the polling place with the greatest number of hours of operation on such date is not in operation for more than 2 hours longer than the polling place with the fewest number of hours of operation on such date.(B)Permitting variance on basis of populationSubparagraph (A) does not apply to the extent that the State establishes variations in the hours of operation of polling places on the basis of the overall population or the voting age population (as the State may select) of the unit of local government in which such polling places are located.(2)Exceptions for polling places with hours established by units of local governmentParagraph (1) does not apply in the case of a polling place—(A)whose hours of operation are established, in accordance with State law, by the unit of local government in which the polling place is located; or(B)which is required pursuant to an order by a court to extend its hours of operation beyond the hours otherwise established.(c)Effective dateThis section shall take effect upon the expiration of the 180-day period which begins on the date of the enactment of this subsection..(2)Conforming amendments relating to issuance of voluntary guidance by Election Assistance CommissionSection 321(b) of such Act (52 U.S.C. 21101(b)), as redesignated and amended by section 1101(b) and as amended by sections, 1102, 1103, 1104, and 1201, is amended—(A)by striking and at the end of paragraph (4);(B)by redesignating paragraph (5) as paragraph (6);(C)in paragraph (6), as so redesignated, by striking paragraph (4) and inserting paragraph (4) or (5); and(D)by inserting after paragraph (4) the following new paragraph:(5)in the case of the recommendations with respect to section 315, 180 days after the date of the enactment of such section; and.(3)Clerical amendmentsThe table of contents of such Act, as amended by section 1031(c), section 1044(b), section 1101(c), section 1102(c), section 1103(a), section 1104(c), section 1201(c), section 1301(a), section 1302(a), section 1303(b), and section 1305(b), is amended—(A)by redesignating the items relating to sections 315 and 316 as relating to sections 316 and 317, respectively; and(B)by inserting after the item relating to section 314 the following new item:Sec. 315. Ensuring equitable and efficient operation of polling places..(b)Study of methods to enforce fair and equitable waiting times(1)StudyThe Election Assistance Commission and the Comptroller General of the United States shall conduct a joint study of the effectiveness of various methods of enforcing the requirements of section 315(a) of the Help America Vote Act of 2002, as added by subsection (a), including methods of best allocating resources to jurisdictions which have had the most difficulty in providing a fair and equitable waiting time at polling places to all voters, and to communities of color in particular.(2)ReportNot later than 18 months after the date of the enactment of this Act, the Election Assistance Commission and the Comptroller General of the United States shall publish and submit to Congress a report on the study conducted under paragraph (1).1608.Prohibiting States from restricting curbside voting(a)RequirementSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1031(a), section 1044(a), section 1101(a), section 1102(a), section 1103(a), section 1104(a), section 1201(a), section 1301(a), section 1302(a), section 1303(b), section 1305(a), and section 1607(a)(1), is amended—(1)by redesignating sections 316 and 317 as sections 317 and 318, respectively; and(2)by inserting after section 315 the following new section:316.Prohibiting States from restricting curbside voting(a)ProhibitionA State may not—(1)prohibit any jurisdiction administering an election for Federal office in the State from utilizing curbside voting as a method by which individuals may cast ballots in the election; or(2)impose any restrictions which would exclude any individual who is eligible to vote in such an election in a jurisdiction which utilizes curbside voting from casting a ballot in the election by the method of curbside voting.(b)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office..(b)Clerical amendmentsThe table of contents of such Act, as amended by section 1031(c), section 1044(b), section 1101(c), section 1102(c), section 1103(a), section 1104(c), section 1201(c), section 1301(a), section 1302(a), section 1303(b), section 1305(a), and section 1607(a)(3), is amended—(1)by redesignating the items relating to sections 316 and 317 as relating to sections 317 and 318, respectively; and(2)by inserting after the item relating to section 315 the following new item:Sec. 316. Prohibiting States from restricting curbside voting..2Improvements in Operation of Election Assistance Commission1611.Reauthorization of Election Assistance CommissionSection 210 of the Help America Vote Act of 2002 (52 U.S.C. 20930) is amended—(1)by striking for each of the fiscal years 2003 through 2005 and inserting for fiscal year 2021 and each succeeding fiscal year; and(2)by striking (but not to exceed $10,000,000 for each such year). 1612.Recommendations to improve operations of Election Assistance Commission(a)Assessment of information technology and cybersecurityNot later than December 31, 2021, the Election Assistance Commission shall carry out an assessment of the security and effectiveness of the Commission’s information technology systems, including the cybersecurity of such systems.(b)Improvements to administrative complaint procedures(1)Review of proceduresThe Election Assistance Commission shall carry out a review of the effectiveness and efficiency of the State-based administrative complaint procedures established and maintained under section 402 of the Help America Vote Act of 2002 (52 U.S.C. 21112) for the investigation and resolution of allegations of violations of title III of such Act.(2)Recommendations to streamline proceduresNot later than December 31, 2021, the Commission shall submit to Congress a report on the review carried out under paragraph (1), and shall include in the report such recommendations as the Commission considers appropriate to streamline and improve the procedures which are the subject of the review.1613.Repeal of exemption of Election Assistance Commission from certain government contracting requirements(a)In generalSection 205 of the Help America Vote Act of 2002 (52 U.S.C. 20925) is amended by striking subsection (e).(b)Effective dateThe amendment made by subsection (a) shall apply with respect to contracts entered into by the Election Assistance Commission on or after the date of the enactment of this Act.3Miscellaneous Provisions1621.Definition of election for Federal office(a)DefinitionTitle IX of the Help America Vote Act of 2002 (52 U.S.C. 21141 et seq.) is amended by adding at the end the following new section:907.Election for Federal office definedFor purposes of titles I through III, the term election for Federal office means a general, special, primary, or runoff election for the office of President or Vice President, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress..(b)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to title IX the following new item:Sec. 907. Election for Federal office defined. .1622.No effect on other laws(a)In generalExcept as specifically provided, nothing in this title may be construed to authorize or require conduct prohibited under any of the following laws, or to supersede, restrict, or limit the application of such laws:(1)The Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.).(2)The Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20101 et seq.).(3)The Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.).(4)The National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.).(5)The Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(6)The Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.).(b)No effect on preclearance or other requirements under Voting Rights ActThe approval by any person of a payment or grant application under this title, or any other action taken by any person under this title, shall not be considered to have any effect on requirements for preclearance under section 5 of the Voting Rights Act of 1965 (52 U.S.C. 10304) or any other requirements of such Act.(c)No effect on authority of States To provide greater opportunities for votingNothing in this title or the amendments made by this title may be construed to prohibit any State from enacting any law which provides greater opportunities for individuals to register to vote and to vote in elections for Federal office than are provided by this title and the amendments made by this title.1623.Clarification of exemption for States without voter registrationTo the extent that any provision of this title or any amendment made by this title imposes a requirement on a State relating to registering individuals to vote in elections for Federal office, such provision shall not apply in the case of any State in which, under law that is in effect continuously on and after the date of the enactment of this Act, there is no voter registration requirement for any voter in the State with respect to an election for Federal office.1624.Clarification of exemption for States which do not collect telephone information(a)Amendment to Help America Vote Act of 2002Subtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1031(a), section 1044(a), section 1101(a), section 1102(a), section 1103(a), section 1104(a), section 1201(a), section 1301(a), section 1302(a), section 1303(b), section 1305(a), section 1607(a)(1), and section 1608(a), is amended—(1)by redesignating sections 317 and 318 as sections 318 and 319, respectively; and(2)by inserting after section 316 the following new section: 317.Application of certain provisions to States which do not collect telephone information(a)In generalTo the extent that any provision of this title imposes a requirement on a State or jurisdiction relating to contacting voters by telephone, such provision shall not apply in the case of any State which continuously on and after the date of the enactment of this Act, does not collect telephone numbers for voters as part of voter registration in the State with respect to an election for Federal office.(b)ExceptionSubsection (a) shall not apply in any case in which the voter has voluntarily provided telephone information..(b)Clerical amendmentsThe table of contents of such Act, as amended by section 1031(c), section 1044(b), section 1101(c), section 1102(c), section 1103(a), section 1104(c), section 1201(c), section 1301(a), section 1302(a), section 1303(b), section 1305(a), section 1607(a)(3), and section 1608(b), is amended—(1)by redesignating the items relating to sections 317 and 318 as relating to sections 318 and 319, respectively; and(2)by inserting after the item relating to section 316 the following new item:Sec. 317. Application of certain provisions to States which do not collect telephone information..HDemocracy Restoration1701.Short titleThis subtitle may be cited as the Democracy Restoration Act of 2021.1702.FindingsCongress makes the following findings:(1)The right to vote is the most basic constitutive act of citizenship. Regaining the right to vote reintegrates individuals with criminal convictions into free society, helping to enhance public safety.(2)Article I, section 4, of the Constitution grants Congress ultimate supervisory power over Federal elections, an authority which has repeatedly been upheld by the United States Supreme Court.(3)Basic constitutional principles of fairness and equal protection require an equal opportunity for citizens of the United States to vote in Federal elections. The right to vote may not be abridged or denied by the United States or by any State on account of race, color, gender, or previous condition of servitude. The 13th, 14th, 15th, 19th, 24th, and 26th Amendments to the Constitution empower Congress to enact measures to protect the right to vote in Federal elections. The 8th Amendment to the Constitution provides for no excessive bail to be required, nor excessive fines imposed, nor cruel and unusual punishments inflicted.(4)There are 3 areas in which discrepancies in State laws regarding criminal convictions lead to unfairness in Federal elections—(A)the lack of a uniform standard for voting in Federal elections leads to an unfair disparity and unequal participation in Federal elections based solely on where a person lives;(B)laws governing the restoration of voting rights after a criminal conviction vary throughout the country and persons in some States can easily regain their voting rights while in other States persons effectively lose their right to vote permanently; and(C)State disenfranchisement laws disproportionately impact racial and ethnic minorities.(5)State disenfranchisement laws vary widely. Two States (Maine and Vermont) and the Commonwealth of Puerto Rico do not disenfranchise individuals with criminal convictions at all. In 2020, the District of Columbia re-enfranchised its citizens who are under the supervision of the Federal Bureau of Prisons. Twenty-eight states disenfranchise certain individuals on felony probation or parole. In 11 States, a conviction for certain offenses can result in lifetime disenfranchisement. (6)Several States deny the right to vote to individuals convicted of certain misdemeanors.(7)In 2020, an estimated 5,200,000 citizens of the United States, or about 1 in 44 adults in the United States, could not vote as a result of a felony conviction. Of the 5,200,000 citizens barred from voting then, only 24 percent were in prison. By contrast, 75 percent of persons disenfranchised then resided in their communities while on probation or parole or after having completed their sentences. Approximately 2,200,000 citizens who had completed their sentences were disenfranchised due to restrictive State laws. As of November 2018, the lifetime ban for persons with certain felony convictions was eliminated through a Florida ballot initiative. As a result, as many as 1,400,000 people are now eligible to have their voting rights restored. In 4 States—Alabama, Florida, Mississippi, and Tennessee—more than 7 percent of the total population is disenfranchised.(8)In those States that disenfranchise individuals post-sentence, the right to vote can be regained in theory, but in practice this possibility is often granted in a non-uniform and potentially discriminatory manner. Disenfranchised individuals sometimes must either obtain a pardon or an order from the Governor or an action by the parole or pardon board, depending on the offense and State. Individuals convicted of a Federal offense often have additional barriers to regaining voting rights.(9)Many felony disenfranchisement laws today derive directly from post-Civil War efforts to stifle the Fourteenth and Fifteenth Amendments. Between 1865 and 1880, at least 14 states—Alabama, Arkansas, Colorado, Florida, Georgia, Illinois, Mississippi, Missouri, Nebraska, New York, North Carolina, South Carolina, Tennessee, and Texas—enacted or expanded their felony disenfranchisement laws. One of the primary goals of these laws was to prevent African Americans from voting. Of the states that enacted or expanded their felony disenfranchisement laws during this post-Civil War period, at least 11 continue to preclude persons on felony probation or parole from voting. (10)State disenfranchisement laws disproportionately impact racial and ethnic minorities. In recent years, African Americans have been imprisoned at over 5 times the rate of Whites. More than 6 percent of the voting-age African-American population, or 1,800,000 African Americans, are disenfranchised due to a felony conviction. In 9 States—Alabama (16 percent), Arizona (13 percent), Florida (15 percent), Kentucky (15 percent), Mississippi (16 percent), South Dakota (14 percent), Tennessee (21 percent), Virginia (16 percent), and Wyoming (36 percent)—more than 1 in 8 African Americans are unable to vote because of a felony conviction, twice the national average for African Americans. (11)Latino citizens are also disproportionately disenfranchised based upon their disproportionate representation in the criminal justice system. In recent years, Latinos have been imprisoned at 2.5 times the rate of Whites. More than 2 percent of the voting-age Latino population, or 560,000 Latinos, are disenfranchised due to a felony conviction. In 34 states Latinos are disenfranchised at a higher rate than the general population. In 11 states 4 percent or more of Latino adults are disenfranchised due to a felony conviction (Alabama, 4 percent; Arizona, 7 percent; Arkansas, 4 percent; Idaho, 4 percent; Iowa, 4 percent; Kentucky, 6 percent; Minnesota, 4 percent; Mississippi, 5 percent; Nebraska, 6 percent; Tennessee, 11 percent; Wyoming, 4 percent), twice the national average for Latinos. (12)Disenfranchising citizens who have been convicted of a criminal offense and who are living and working in the community serves no compelling State interest and hinders their rehabilitation and reintegration into society.(13)State disenfranchisement laws can suppress electoral participation among eligible voters by discouraging voting among family and community members of disenfranchised persons. Future electoral participation by the children of disenfranchised parents may be impacted as well. Models of successful re-entry for persons convicted of a crime emphasize the importance of community ties, feeling vested and integrated, and prosocial attitudes. Individuals with criminal convictions who succeed in avoiding recidivism are typically more likely to see themselves as law-abiding members of the community. Restoration of voting rights builds those qualities and facilitates reintegration into the community. That is why allowing citizens with criminal convictions who are living in a community to vote is correlated with a lower likelihood of recidivism. Restoration of voting rights thus reduces violence and protects public safety. (14)The United States is one of the only Western democracies that permits the permanent denial of voting rights for individuals with felony convictions.(15)The Eighth Amendment’s prohibition on cruel and unusual punishments guarantees individuals the right not to be subjected to excessive sanctions. (Roper v. Simmons, 543 U.S. 551, 560 (2005)). That right stems from the basic precept of justice that punishment for crime should be graduated and proportioned to [the] offense. Id. (quoting Weems v. United States, 217 U.S. 349, 367 (1910)). As the Supreme Court has long recognized, [t]he concept of proportionality is central to the Eighth Amendment. (Graham v. Florida, 560 U.S. 48, 59 (2010)). Many State disenfranchisement laws are grossly disproportional to the offenses that lead to disenfranchisement and thus violate the bar on cruel and unusual punishments. For example, a number of states mandate lifetime disenfranchisement for a single felony conviction or just two felony convictions, even where the convictions were for non-violent offenses. In numerous other States, disenfranchisement can last years or even decades while individuals remain on probation or parole, often only because a person cannot pay their legal financial obligations. These kinds of extreme voting bans run afoul of the Eighth Amendment.(16)The Twenty-Fourth Amendment provides that the right to vote shall not be denied or abridged by the United States or any State by reason of failure to pay any poll tax or other tax.. Section 2 of the Twenty-Fourth Amendment gives Congress the power to enforce this article by appropriate legislation. Court fines and fees that individuals must pay to have their voting rights restored constitute an other tax for purposes of the Twenty-Fourth Amendment. At least five States explicitly require the payment of fines and fees before individuals with felony convictions can have their voting rights restored. More than 20 other states effectively tie the right to vote to the payment of fines and fees, by requiring that individuals complete their probation or parole before their rights are restored. In these States, the non-payment of fines and fees is a basis on which probation or parole can be extended. Moreover, these states sometimes do not record the basis on which an individual’s probation or parole was extended, making it impossible to determine from the State’s records whether non-payment of fines and fees is the reason that an individual remains on probation or parole. For these reasons, the only way to ensure that States do not deny the right to vote based solely on non-payment of fines and fees is to prevent States from conditioning voting rights on the completion of probation or parole. 1703.Rights of citizensThe right of an individual who is a citizen of the United States to vote in any election for Federal office shall not be denied or abridged because that individual has been convicted of a criminal offense unless such individual is serving a felony sentence in a correctional institution or facility at the time of the election.1704.Enforcement(a)Attorney generalThe Attorney General may, in a civil action, obtain such declaratory or injunctive relief as is necessary to remedy a violation of this subtitle.(b)Private right of action(1)In generalA person who is aggrieved by a violation of this subtitle may provide written notice of the violation to the chief election official of the State involved.(2)ReliefExcept as provided in paragraph (3), if the violation is not corrected within 90 days after receipt of a notice under paragraph (1), or within 20 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may, in a civil action, obtain declaratory or injunctive relief with respect to the violation.(3)ExceptionIf the violation occurred within 30 days before the date of an election for Federal office, the aggrieved person need not provide notice to the chief election official of the State under paragraph (1) before bringing a civil action to obtain declaratory or injunctive relief with respect to the violation.1705.Notification of restoration of voting rights(a)State notification(1)NotificationOn the date determined under paragraph (2), each State shall—(A)notify in writing any individual who has been convicted of a criminal offense under the law of that State that such individual—(i)has the right to vote in an election for Federal office pursuant to the Democracy Restoration Act of 2021; and (ii)may register to vote in any such election; and (B)provide such individual with any materials that are necessary to register to vote in any such election.(2)Date of notification(A)Felony convictionIn the case of such an individual who has been convicted of a felony, the notification required under paragraph (1) shall be given on the date on which the individual—(i)is sentenced to serve only a term of probation; or(ii)is released from the custody of that State (other than to the custody of another State or the Federal Government to serve a term of imprisonment for a felony conviction).(B)Misdemeanor convictionIn the case of such an individual who has been convicted of a misdemeanor, the notification required under paragraph (1) shall be given on the date on which such individual is sentenced by a State court.(b)Federal notification(1)NotificationAny individual who has been convicted of a criminal offense under Federal law—(A)shall be notified in accordance with paragraph (2) that such individual—(i)has the right to vote in an election for Federal office pursuant to the Democracy Restoration Act of 2021; and (ii)may register to vote in any such election; and (B)shall be provided with any materials that are necessary to register to vote in any such election.(2)Date of notification(A)Felony convictionIn the case of such an individual who has been convicted of a felony, the notification required under paragraph (1) shall be given—(i)in the case of an individual who is sentenced to serve only a term of probation, by the Assistant Director for the Office of Probation and Pretrial Services of the Administrative Office of the United States Courts on the date on which the individual is sentenced; or(ii)in the case of any individual committed to the custody of the Bureau of Prisons, by the Director of the Bureau of Prisons, during the period beginning on the date that is 6 months before such individual is released and ending on the date such individual is released from the custody of the Bureau of Prisons.(B)Misdemeanor convictionIn the case of such an individual who has been convicted of a misdemeanor, the notification required under paragraph (1) shall be given on the date on which such individual is sentenced by a court established by an Act of Congress.1706.DefinitionsFor purposes of this subtitle:(1)Correctional institution or facilityThe term correctional institution or facility means any prison, penitentiary, jail, or other institution or facility for the confinement of individuals convicted of criminal offenses, whether publicly or privately operated, except that such term does not include any residential community treatment center (or similar public or private facility).(2)ElectionThe term election means—(A)a general, special, primary, or runoff election;(B)a convention or caucus of a political party held to nominate a candidate;(C)a primary election held for the selection of delegates to a national nominating convention of a political party; or(D)a primary election held for the expression of a preference for the nomination of persons for election to the office of President.(3)Federal officeThe term Federal office means the office of President or Vice President of the United States, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress of the United States.(4)ProbationThe term probation means probation, imposed by a Federal, State, or local court, with or without a condition on the individual involved concerning—(A)the individual’s freedom of movement;(B)the payment of damages by the individual;(C)periodic reporting by the individual to an officer of the court; or(D)supervision of the individual by an officer of the court.1707.Relation to other laws(a)State laws relating to voting rightsNothing in this subtitle may be construed to prohibit the States from enacting any State law which affords the right to vote in any election for Federal office on terms less restrictive than those established by this subtitle.(b)Certain Federal ActsThe rights and remedies established by this subtitle—(1)are in addition to all other rights and remedies provided by law, and (2)shall not supersede, restrict, or limit the application of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) or the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.).1708.Federal prison fundsNo State, unit of local government, or other person may receive or use, to construct or otherwise improve a prison, jail, or other place of incarceration, any Federal funds unless that person has in effect a program under which each individual incarcerated in that person’s jurisdiction who is a citizen of the United States is notified, upon release from such incarceration, of that individual’s rights under section 1703.1709.Effective dateThis subtitle shall apply to citizens of the United States voting in any election for Federal office held after the date of the enactment of this Act. IVoter Identification and Allowable Alternatives1801.Requirements for voter identification(a)Requirement to provide identification as condition of receiving ballotSection 303 of the Help America Vote Act of 2002 (52 U.S.C. 21083) is amended by redesignating subsections (c) and (d) as subsections (d) and (e), respectively, and by inserting after subsection (b) the following new subsection:(c)Voter Identification requirements(1)Voter identification requirement definedFor purposes of this subsection:(A)In generalThe term voter identification requirement means any requirement that an individual desiring to vote in person in an election for Federal office present identification as a requirement to receive or cast a ballot in person in such election.(B)ExceptionSuch term does not include any requirement described in subsection (b)(2)(A) as applied with respect to an individual described in subsection (b)(1). (2)In generalIf a State or local jurisdiction has a voter identification requirement, the State or local jurisdiction—(A)shall treat any applicable identifying document as meeting such voter identification requirement;(B)notwithstanding the failure to present an applicable identifying document, shall treat an individual desiring to vote in person in an election for Federal office as meeting such voter identification requirement if—(i)the individual presents the appropriate State or local election official with a sworn written statement, signed in the presence of the official by an adult who has known the individual for at least six months under penalty of perjury, attesting to the individual’s identity;(ii)the official has known the individual for at least six months; or(iii)in the case of a residents of a State-licensed care facility, an employee of the facility confirms the individual’s identity; and(C)shall permit any individual desiring to vote in an election for Federal office who does not present an applicable identifying document required under subparagraph (A) or qualify for an exception under subparagraph (B) to cast a provisional ballot with respect to the election under section 302(a) in accordance with paragraph (3).(3)Rules for provisional ballot(A)In generalA individual may cast a provisional ballot pursuant to paragraph (2)(C) so long as the individual presents the appropriate State or local election official with a sworn written statement, signed by the individual under penalty of perjury, attesting to the individual’s identity. (B)Prohibition on other requirementsExcept as otherwise provided this paragraph, a State or local jurisdiction may not impose any other additional requirement or condition with respect to the casting of a provisional ballot by an individuals described in paragraph (2)(C). (C)Counting of provisional ballotIn the case of a provisional ballot cast pursuant to paragraph (2)(C), the appropriate State or local election official shall not make a determination under section 302(a)(4) that the individual is eligible under State law to vote in the election unless—(i)the official determines that the signature on such statement matches the signature of such individual on the official list of registered voters in the State or other official record or document used by the State to verify the signatures of voters; or(ii)not later than 10 days after casting the provisional ballot, the individual presents an applicable identifying document, either in person or by electronic methods, to the official and the official confirms the individual is the person identified on the applicable identifying document.(D)Notice and opportunity to cure discrepancy in signatures or other defects on provisional ballots(i)Notice and opportunity to cure discrepancy in signaturesIf an individual casts a provisional ballot under this paragraph and the appropriate State or local election official determines that a discrepancy exists between the signature on such ballot and the signature of such individual on the official list of registered voters in the State or other official record or document used by the State to verify the signatures of voters, such election official, prior to making a final determination as to the validity of such ballot, shall—(I)as soon as practical, but no later than the next business day after such determination is made, make a good faith effort to notify the individual by mail, telephone, and (if available) text message and electronic mail that—(aa)a discrepancy exists between the signature on such ballot and the signature of the individual on the official list of registered voters in the State or other official record or document used by the State to verify the signatures of voters; and(bb)if such discrepancy is not cured prior to the expiration of the third day following the State's deadline for receiving mail-in ballots or absentee ballots, such ballot will not be counted; and(II)cure such discrepancy and count the ballot if, prior to the expiration of the third day following the State's deadline for receiving mail-in ballots or absentee ballots, the individual provides the official with information to cure such discrepancy, either in person, by telephone, or by electronic methods.(ii)Notice and opportunity to cure other defectsIf an individual casts a provisional ballot under this paragraph with a defect which, if left uncured, would cause the ballot to not be counted, the appropriate State or local election official, prior to making a final determination as to the validity of the ballot, shall—(I)as soon as practical, but no later than the next business day after such determination is made, make a good faith effort to notify the individual by mail, telephone, and (if available) text message and electronic mail that—(aa)the ballot has some defect; and(bb)if the individual does not cure the other defect prior to the expiration of the third day following the State's deadline for receiving mail-in ballots or absentee ballots, such ballot will not be counted; and(II)count the ballot if, prior to the expiration of the third day following the State's deadline for receiving mail-in ballots or absentee ballots, the individual cures the defect.(E)No exemptionNotwithstanding section 302(a), States described in section 4(b) of the National Voter Registration Act of 1993 shall be required to meet the requirements of paragraph (2)(C).(F)Rule of construction(i)In generalNothing in paragraph (2)(C) or this paragraph shall be construed to prevent a State from permitting an individual who provides a sworn statement described in subparagraph (A) to cast a regular ballot in lieu of a provisional ballot.(ii)Regular ballotFor purpose of this subparagraph, the term regular ballot means a ballot which is cast and counted in same manner as ballots cast by individuals meeting the voter identification requirement (and all other applicable requirements with respect to voting in the election). (4)Development and use of pre-printed version of statement by commission(A)In generalThe Commission shall develop pre-printed versions of the statements described in paragraphs (2)(B)(i) and (3)(A) which include appropriate blank spaces for the provision of names and signatures.(B)Providing pre-printed copy of statementEach State and jurisdiction that has a voter identification requirement shall make copies of the pre-printed version of the statement developed under subparagraph (A) available at polling places for use by individuals voting in person. (5)Required provision of identifying documents(A)In generalEach State and jurisdiction that has a voter identification requirement shall—(i)for each individual who, on or after the applicable date, is registered to vote in such State or jurisdiction in elections for Federal office, provide the individual with a government-issued identification that meets the requirements of this subsection without charge; (ii)for each individual who, before the applicable date, was registered to vote in such State or jurisdiction in elections for Federal office but does not otherwise possess an identifying document, provide the individual with a government-issued identification that meets the requirements of this subsection without charge, so long as the State provides the individual with reasonable opportunities to obtain such identification prior to the date of the election; and(iii)for each individual who is provided with an identification under clause (i) or clause (ii), provide the individual with such assistance without charge upon request as may be necessary to enable the individual to obtain and process any documentation necessary to obtain the identification. (B)Applicable dateFor purposes of this paragraph, the term applicable date means the later of—(i)January 1, 2022, or(ii)the first date after the date of the enactment of this subsection for which the State or local jurisdiction has in effect a voter identification requirement.(6)Applicable identifying documentFor purposes of this subsection—(A)In generalThe term applicable identifying document means, with respect to any individual, any document issued to such individual containing the individual's name.(B)Included documentsThe term applicable identifying document shall include any of the following (so long as that document has not expired or, if expired, expired no earlier than four years before the date of presentation):(i)A driver’s license or an identification card issued by a State, the Federal Government, or a State or federally recognized Tribal government.(ii)A State-issued identification described in paragraph (4). (iii)A United States passport or passport card.(iv)A employee identification card issued by—(I)any branch, department, agency, or entity of the United States Government or of any State,(II)any State or federally recognized Tribal government, or(III)any county, municipality, board, authority, or other political subdivision of a State.(v)A student identification card issued by an institution of higher education, or a high school identification card issued by a State-accredited high school.(vi)A military identification card issued by the United States.(vii)A gun license or concealed carry permit.(viii)A Medicare card or Social Security card.(ix)A birth certificate.(x)A voter registration card.(xi)A hunting or fishing license issued by a State.(xii)A identification card issued to the individual by the Supplemental Nutrition Assistance (SNAP) program.(xiii)A identification card issued to the individual by the Temporary Assistance for Needy Families (TANF) program.(xiv)A identification card issued to the individual by Medicaid.(xv)A bank card or debit card.(xvi)A utility bill issued within six months of the date of the election.(xvii)A lease or mortgage document issued within six months of the date of the election. (xviii)A bank statement issued within six months of the date of the election.(xix)A health insurance card issued to the voter.(xx)Any other document containing the individual’s name issued by—(I)any branch, department, agency, or entity of the United States Government or of any State; (II)any State or federally recognized tribal government; or(III)any county, municipality, board, authority, or other political subdivision of a State.(C)Copies and electronic documents acceptedThe term applicable identifying document includes—(i)any copy of a document described in subparagraph (A) or (B); and(ii)any document described in subparagraph (A) or (B) which is presented in electronic format..(b)Payments to States to cover costs of required identification documents(1)In generalThe Election Assistance Commission shall make payments to States to cover the costs incurred in providing identifications under section 303(c)(5) of the Help America Vote Act of 2002, as amended by this section.(2)Amount of paymentThe amount of the payment made to a State under this subsection for any year shall be equal to the amount of fees which would have been collected by the State during the year in providing the identifications required under section 303(c)(5) of such Act if the State had charged the usual and customary rates for such identifications, as determined on the basis of information furnished to the Commission by the State at such time and in such form as the Commission may require.(3)Authorization of appropriationsThere are authorized to be appropriated for payments under this subsection an aggregate amount of $5,000,000 for fiscal year 2022 and each of the 4 succeeding fiscal years.(c)Conforming amendmentsSection 303(b)(2)(A) of the Help America Vote Act of 2002 (52 U.S.C. 21083(b)(2)(A)) is amended—(1)in clause (i), by striking in person and all that follows and inserting in person, presents to the appropriate State or local election official an applicable identifying document (as defined in subsection (c)(6)); or; and(2)in clause (ii), by striking by mail and all that follows and inserting by mail, submits with the ballot an applicable identifying document (as so defined)..(d)Effective dateSection 303(e) of such Act (52 U.S.C. 21083(d)(2)), as redesignated by subsection (a), is amended by adding at the end the following new paragraph:(3)Voter identification requirementsEach State and jurisdiction shall be required to comply with the requirements of subsection (c) with respect to elections for Federal office held on or after January 1, 2022..JVoter List Maintenance Procedures1Voter Caging Prohibited1901.Voter caging prohibited(a)DefinitionsIn this section—(1)the term voter caging document means—(A)a non-forwardable document sent by any person other than a State or local election official that is returned to the sender or a third party as undelivered or undeliverable despite an attempt to deliver such document to the address of a registered voter or applicant; or(B)any document sent by any person other than a State or local election official with instructions to an addressee that the document be returned to the sender or a third party but is not so returned, despite an attempt to deliver such document to the address of a registered voter or applicant; (2)the term voter caging list means a list of individuals compiled from voter caging documents; and(3)the term unverified match list means any list produced by matching the information of registered voters or applicants for voter registration to a list of individuals who are ineligible to vote in the registrar’s jurisdiction, by virtue of death, conviction, change of address, or otherwise, unless one of the pieces of information matched includes a signature, photograph, or unique identifying number ensuring that the information from each source refers to the same individual. (b)Prohibition against voter cagingNo State or local election official shall prevent an individual from registering or voting in any election for Federal office, or permit in connection with any election for Federal office a formal challenge under State law to an individual’s registration status or eligibility to vote, if the basis for such decision is evidence consisting of—(1)a voter caging document or voter caging list;(2)an unverified match list;(3)an error or omission on any record or paper relating to any application, registration, or other act requisite to voting, if such error or omission is not material to an individual’s eligibility to vote under section 2004(a)(2)(B) of the Revised Statutes (52 U.S.C. 10101(a)(2)(B)); or(4)any other evidence so designated for purposes of this section by the Election Assistance Commission,except that the election official may use such evidence if it is corroborated by independent evidence of the individual’s ineligibility to register or vote. (c)Enforcement(1)Civil enforcement(A)In generalThe Attorney General may bring a civil action in an appropriate district court for such declaratory or injunctive relief as is necessary to carry out this section.(B)Private right of action(i)In generalA person who is aggrieved by a violation of this section may provide written notice of the violation to the chief election official of the State involved.(ii)ReliefExcept as provided in clause (iii), if the violation is not corrected within 90 days after receipt of a notice under clause (i), or within 20 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may, in a civil action, obtain declaratory or injunctive relief with respect to the violation.(iii)ExceptionIf the violation occurred within 30 days before the date of an election for Federal office, the aggrieved person need not provide notice under clause (i) before bringing a civil action to obtain declaratory or injunctive relief with respect to the violation. (2)Criminal penaltyWhoever knowingly challenges the eligibility of one or more individuals to register or vote or knowingly causes the eligibility of such individuals to be challenged in violation of this section with the intent that one or more eligible voters be disqualified, shall be fined under title 18, United States Code, or imprisoned not more than 1 year, or both, for each such violation. Each violation shall be a separate offense.(d)No effect on related lawsNothing in this section is intended to override the protections of the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) or to affect the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.).2Saving Eligible Voters From Voter Purging1911.Conditions for removal of voters from list of registered voters(a)Conditions describedThe National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) is amended by inserting after section 8 the following new section:8A.Conditions for removal of voters from official list of registered voters(a)Verification on basis of objective and reliable evidence of ineligibility(1)Requiring verificationNotwithstanding any other provision of this Act, a State may not remove the name of any registrant from the official list of voters eligible to vote in elections for Federal office in the State unless the State verifies, on the basis of objective and reliable evidence, that the registrant is ineligible to vote in such elections.(2)Factors not considered as objective and reliable evidence of ineligibilityFor purposes of paragraph (1), except as permitted under section 8(d) after a notice described in paragraph (2) of such section has been sent, the following factors, or any combination thereof, shall not be treated as objective and reliable evidence of a registrant’s ineligibility to vote:(A)The failure of the registrant to vote in any election.(B)The failure of the registrant to respond to any election mail, unless the election mail has been returned as undeliverable.(C)The failure of the registrant to take any other action with respect to voting in any election or with respect to the registrant’s status as a registrant.(3)Removal based on official records(A)In generalNothing in this section shall prohibit a State from removing a registrant from the official list of eligible voters in elections for Federal office if, on the basis of official records maintained by the State, a State or local election official knows, on the basis of objective and reliable evidence, that the registrant has—(i)died; or(ii)permanently moved out of the State and is no longer eligible to vote in the State.(B)Opportunity to demonstrate eligibilityThe State shall provide a voter removed from the official list of eligible voters in elections for Federal office under this paragraph an opportunity to demonstrate that the registrant is eligible to vote and be reinstated on the official list of eligible voters in elections for Federal office in the State. (b)Notice after removal(1)Notice to individual removed(A)In generalNot later than 48 hours after a State removes the name of a registrant from the official list of eligible voters, the State shall send notice of the removal to the former registrant, and shall include in the notice the grounds for the removal and information on how the former registrant may contest the removal or be reinstated, including a telephone number for the appropriate election official.(B)ExceptionsSubparagraph (A) does not apply in the case of a registrant—(i)who sends written confirmation to the State that the registrant is no longer eligible to vote in the registrar’s jurisdiction in which the registrant was registered; or(ii)who is removed from the official list of eligible voters by reason of the death of the registrant.(2)Public noticeNot later than 48 hours after conducting any general program to remove the names of ineligible voters from the official list of eligible voters (as described in section 8(a)(4)), the State shall disseminate a public notice through such methods as may be reasonable to reach the general public (including by publishing the notice in a newspaper of wide circulation and posting the notice on the websites of the appropriate election officials) that list maintenance is taking place and that registrants should check their registration status to ensure no errors or mistakes have been made. The State shall ensure that the public notice disseminated under this paragraph is in a format that is reasonably convenient and accessible to voters with disabilities, including voters who have low vision or are blind..(b)Conditions for transmission of notices of removalSection 8(d) of such Act (52 U.S.C. 20507(d)) is amended by adding at the end the following new paragraph:(4)A State may not transmit a notice to a registrant under this subsection unless the State obtains objective and reliable evidence (in accordance with the standards for such evidence which are described in section 8A(a)(2)) that the registrant has changed residence to a place outside the registrar’s jurisdiction in which the registrant is registered..(c)Conforming amendments(1)National Voter Registration Act of 1993Section 8(a) of such Act (52 U.S.C. 20507(a)) is amended—(A)in paragraph (3), by striking provide and inserting subject to section 8A, provide; and(B)in paragraph (4), by striking conduct and inserting subject to section 8A, conduct. (2)Help America Vote Act of 2002Section 303(a)(4)(A) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)(4)(A)) is amended by striking registrants the second place it appears and inserting and subject to section 8A of such Act, registrants.(d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. KSeverability1921.SeverabilityIf any provision of this title or amendment made by this title, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this title and amendments made by this title, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding.BElection IntegrityIIProhibiting Interference With Voter Registration 2001.Prohibiting hindering, interfering with, or preventing voter registration(a)In generalChapter 29 of title 18, United States Code, is amended by adding at the end the following new section:612.Hindering, interfering with, or preventing registering to vote(a)ProhibitionIt shall be unlawful for any person, whether acting under color of law or otherwise, to corruptly hinder, interfere with, or prevent another person from registering to vote or to corruptly hinder, interfere with, or prevent another person from aiding another person in registering to vote.(b)AttemptAny person who attempts to commit any offense described in subsection (a) shall be subject to the same penalties as those prescribed for the offense that the person attempted to commit.(c)PenaltyAny person who violates subsection (a) shall be fined under this title, imprisoned not more than 5 years, or both..(b)Clerical amendmentThe table of sections for chapter 29 of title 18, United States Code, is amended by adding at the end the following new item:612. Hindering, interfering with, or preventing registering to vote. .(c)Effective DateThe amendments made by this section shall apply with respect to elections held on or after the date of the enactment of this Act, except that no person may be found to have violated section 612 of title 18, United States Code (as added by subsection (a)), on the basis of any act occurring prior to the date of the enactment of this Act.2002.Establishment of best practices(a)Best practicesNot later than 180 days after the date of the enactment of this Act, the Attorney General shall develop and publish recommendations for best practices for States to use to deter and prevent violations of section 612 of title 18, United States Code (as added by section 2001), and section 12 of the National Voter Registration Act of 1993 (52 U.S.C. 20511) (relating to the unlawful interference with registering to vote, or voting, or attempting to register to vote or vote), including practices to provide for the posting of relevant information at polling places and voter registration agencies under such Act, the training of poll workers and election officials, and relevant educational materials. For purposes of this subsection, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.(b)Inclusion in voter information requirementsSection 302(b)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21082(b)(2)) is amended—(1)by striking and at the end of subparagraph (E);(2)by striking the period at the end of subparagraph (F) and inserting ; and; and(3)by adding at the end the following new subparagraph:(G)information relating to the prohibitions of section 612 of title 18, United States Code, and section 12 of the National Voter Registration Act of 1993 (52 U.S.C. 20511) (relating to the unlawful interference with registering to vote, or voting, or attempting to register to vote or vote), including information on how individuals may report allegations of violations of such prohibitions..IIIPreventing Election SubversionARestrictions on Removal of Election Administrators3001.Restrictions on removal of local election administrators in administration of elections for Federal office(a)FindingsCongress makes the following findings:(1)Congress has explicit and broad authority to regulate the time, place, and manner of Federal elections under the Elections Clause under article I, section 4, clause 1 of the Constitution, including by establishing standards for the fair, impartial, and uniform administration of Federal elections by State and local officials.(2)The Elections Clause was understood from the framing of the Constitution to contain “words of great latitude,” granting Congress broad power over Federal elections and a plenary right to preempt State regulation in this area. As made clear at the Constitutional Convention and the State ratification debates that followed, this grant of congressional authority was meant to “insure free and fair elections,” promote the uniform administration of Federal elections, and “preserve and restore to the people their equal and sacred rights of election.”.(3)In the founding debates on the Elections Clause, many delegates also argued that a broad grant of authority to Congress over Federal elections was necessary to check any “abuses that might be made of the discretionary power” to regulate the time, place, and manner of elections granted the States, including attempts at partisan entrenchment, malapportionment, and the exclusion of political minorities. As the Supreme Court has recognized, the Elections Clause empowers Congress to “protect the elections on which its existence depends,” Ex parte Yarbrough, 110 U.S. 651, 658 (1884), and “protect the citizen in the exercise of rights conferred by the Constitution of the United States essential to the healthy organization of the government itself,” id. at 666.(4)The Elections Clause grants Congress “plenary and paramount jurisdiction over the whole subject” of Federal elections, Ex parte Siebold, 100 U.S. 371, 388 (1879), allowing Congress to implement “a complete code for congressional elections.” Smiley v. Holm, 285 U.S. 355, 366 (1932). The Elections Clause, unlike, for example, the Commerce Clause, has been found to grant Congress the authority to compel States to alter their regulations as to Federal elections, id. at 366–67, even if these alterations would impose additional costs on the States to execute or enforce. Association of Community Organizations for Reform Now v. Miller, 129 F.3d 833 (6th Cir. 1997).(5)The phrase “manner of holding elections” in the Elections Clause has been interpreted by the Supreme Court to authorize Congress to regulate all aspects of the Federal election process, including “notices, registration, supervision of voting, protection of voters, prevention of fraud and corrupt practices, counting of votes, duties of inspectors and canvassers, and the making and publication of election returns.” Smiley v. Holm, 285 U.S. 355, 366 (1932).(6)The Supreme Court has recognized the broad “substantive scope” of the Elections Clause and upheld Federal laws promulgated thereunder regulating redistricting, voter registration, campaign finance, primary elections, recounts, party affiliation rules, and balloting.(7)The authority of Congress under the Elections Clause also entails the power to ensure enforcement of its laws regulating Federal elections. “[I]f Congress has the power to make regulations, it must have the power to enforce them.” Ex parte Siebold, 100 U.S. 371, 387 (1879). The Supreme Court has noted that there can be no question that Congress may impose additional penalties for offenses committed by State officers in connection with Federal elections even if they differ from the penalties prescribed by State law for the same acts. Id. at 387–88.(8)The fair and impartial administration of Federal elections by State and local officials is central to “the successful working of this government,” Ex parte Yarbrough, 110 U.S. 651, 666 (1884), and to “protect the act of voting . . . and the election itself from corruption or fraud,” id. at 661–62.(9)The Elections Clause thus grants Congress the authority to ensure that the administration of Federal elections is free of political bias or discrimination and that election officials are insulated from political influence or other forms of coercion in discharging their duties in connection with Federal elections.(10)In some States, oversight of local election administrators has been allocated to State Election Boards, or special commissions formed by those boards, that are appointed by the prevailing political party in a State, as opposed to nonpartisan or elected office holders.(11)In certain newly enacted State policies, these appointed statewide election administrators have been granted wide latitude to suspend or remove local election administrators in cases where the statewide election administrators identify whatever the State deems to be a violation. There is no requirement that there be a finding of intent by the local election administrator to commit the violation.(12)Local election administrators across the country can be suspended or removed according to different standards, potentially exposing them to different political pressures or biases that could result in uneven administration of Federal elections.(13)The Elections Clause grants Congress the ultimate authority to ensure that oversight of State and local election administrators is fair and impartial in order to ensure equitable and uniform administration of Federal elections.(14)Congress has the authority to prevent politically motivated removals of local election officials pursuant to the First and Fourteenth Amendments. The Supreme Court has held that the First Amendment prohibits the removal of local government officials due to their party affiliation or political beliefs. Elrod v. Burns, 427 U.S. 347 (1976); Branti v. Finkel, 445 U.S. 507 (1980). [C]onditioning continued public employment on an employee’s having obtained support from a particular political party violates the First Amendment because of the coercion of belief that necessarily flows from the knowledge that one must have a sponsor in the dominant party in order to retain one's job,Rutan v. Republican Party of Illinois, 497 U.S. 62, 71 (1990), which is a particularly pernicious pressure in the fair and neutral administration of elections. Congress has the authority to enforce these First Amendment protections under section 5 of the Fourteenth Amendment.(b)Restriction(1)Standard for removal of a local election administratorA statewide election administrator may only suspend, remove, or relieve the duties of a local election administrator in the State with respect to the administration of an election for Federal office for gross negligence, neglect of duty, or malfeasance in office.(2)Private right of action(A)In generalAny local election administrator suspended, removed, or otherwise relieved of duties in violation of paragraph (1) with respect to the administration of an election for Federal office or against whom any proceeding for suspension, removal, or relief from duty in violation of paragraph (1) with respect to the administration of an election for Federal office may be pending, may bring an action in an appropriate district court of the United States for declaratory or injunctive relief with respect to the violation. Any such action shall name as the defendant the statewide election administrator responsible for the adverse action. The district court shall, to the extent practicable, expedite any such proceeding.(B)Statute of limitationsAny action brought under this subsection must be commenced not later than one year after the date of the suspension, removal, relief from duties, or commencement of the proceeding to remove, suspend, or relieve the duties of a local election administrator with respect to the administration of an election for Federal office.(3)Attorney’s feesIn any action or proceeding under this subsection, the court may allow a prevailing plaintiff, other than the United States, reasonable attorney’s fees as part of the costs, and may include expert fees as part of the attorney’s fee. The term prevailing plaintiff means a plaintiff that substantially prevails pursuant to a judicial or administrative judgment or order, or an enforceable written agreement.(4)Removal of State proceedings to Federal courtA local election administrator who is subject to an administrative or judicial proceeding for suspension, removal, or relief from duty by a statewide election administrator with respect to the administration of an election for Federal office may remove the proceeding to an appropriate district court of the United States. Any order remanding a case to the State court or agency from which it was removed under this subsection shall be reviewable by appeal or otherwise.(5)Right of United States to intervene(A)Notice to Attorney GeneralWhenever any administrative or judicial proceeding is brought to suspend, remove, or relieve the duties of any local election administrator by a statewide election administrator with respect to the administration of an election for Federal office, the statewide election administrator who initiated such proceeding shall deliver a copy of the pleadings instituting the proceeding to the Assistant Attorney General for the Civil Rights Division of the Department of Justice. The local election administrator against whom such proceeding is brought may also deliver such pleadings to the Assistant Attorney General.(B)Right to interveneThe United States may intervene in any administrative or judicial proceeding brought to suspend, remove, or relieve the duties of any local election administrator by a statewide election administrator with respect to the administration of an election for Federal office and in any action initiated pursuant to paragraph (2) or in any removal pursuant to paragraph (4).(6)ReviewIn reviewing any action brought under this section, a court of the United States shall not afford any deference to any State official, administrator, or tribunal that initiated, approved, adjudicated, or reviewed any administrative or judicial proceeding to suspend, remove, or otherwise relieve the duties of a local election administrator. (7)DefinitionsIn this section, the following definitions apply:(A)ElectionThe term election has the meaning given the term in section 301(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(1)).(B)Federal officeThe term Federal office has the meaning given the term in section 301(3) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(3)).(C)Local election administratorThe term local election administrator means, with respect to a local jurisdiction in a State, an individual or entity responsible for the administration of elections for Federal office in the local jurisdiction.(D)Statewide election administratorThe term statewide election administrator means, with respect to a State—(i)the individual or entity, including a State elections board, responsible for the administration of elections for Federal office in the State on a statewide basis; or(ii)a legislative entity with the authority to suspend, remove, or relieve a local election administrator.(c)Rule of constructionNothing in this section shall be construed to grant any additional authority to remove a local elections administrator beyond any authority provided under the law of the State. BIncreased Protections for Election Workers3101.Harassment of election workers prohibited(a)In generalChapter 29 of title 18, United 6 States Code, as amended by section 2001(a), is amended by adding at the end the following new section:613.Harassment of election related officials(a)Harassment of election workersIt shall be unlawful for any person, whether acting under color of law or otherwise, to intimidate, threaten, coerce, or attempt to intimidate, threaten, or coerce an election worker described in subsection (b) with intent to impede, intimidate, or interfere with such official while engaged in the performance of official duties, or with intent to retaliate against such official on account of the performance of official duties.(b)Election worker describedAn election worker as described in this section is any individual who is an election official, poll worker, or an election volunteer in connection with an election for a Federal office.(c)PenaltyAny person who violates subsection (a) shall be fined not more than $100,000, imprisoned for not more than 5 years, or both..(b)Clerical amendmentThe table of sections for chapter 29 of title 18, United States Code, as amended by section 2001(b), is amended by adding at the end the following new item:613. Harassment of election related officials..3102.Protection of election workersParagraph (2) of section 119(b) of title 18, United States Code, is amended by striking or at the end of subparagraph (C), by inserting or at the end of subparagraph (D), and by adding at the end the following new subparagraph:(E)any individual who is an election official, a poll worker, or an election volunteer in connection with an election for a Federal office;.CProhibiting Deceptive Practices and Preventing Voter Intimidation3201.Short titleThis subtitle may be cited as the Deceptive Practices and Voter Intimidation Prevention Act of 2021.3202.Prohibition on deceptive practices in Federal elections(a)ProhibitionSubsection (b) of section 2004 of the Revised Statutes (52 U.S.C. 10101(b)) is amended—(1)by striking No person and inserting the following:(1)In generalNo person; and(2)by inserting at the end the following new paragraphs:(2)False statements regarding Federal elections(A)ProhibitionNo person, whether acting under color of law or otherwise, shall, within 60 days before an election described in paragraph (5), by any means, including by means of written, electronic, or telephonic communications, communicate or cause to be communicated information described in subparagraph (B), or produce information described in subparagraph (B) with the intent that such information be communicated, if such person—(i)knows such information to be materially false; and(ii)has the intent to impede or prevent another person from exercising the right to vote in an election described in paragraph (5).(B)Information describedInformation is described in this subparagraph if such information is regarding—(i)the time, place, or manner of holding any election described in paragraph (5); or(ii)the qualifications for or restrictions on voter eligibility for any such election, including—(I)any criminal, civil, or other legal penalties associated with voting in any such election; or(II)information regarding a voter's registration status or eligibility.(3)False statements regarding public endorsements(A)ProhibitionNo person, whether acting under color of law or otherwise, shall, within 60 days before an election described in paragraph (5), by any means, including by means of written, electronic, or telephonic communications, communicate, or cause to be communicated, a materially false statement about an endorsement, if such person—(i)knows such statement to be false; and(ii)has the intent to impede or prevent another person from exercising the right to vote in an election described in paragraph (5).(B)Definition of materially falseFor purposes of subparagraph (A), a statement about an endorsement is materially false if, with respect to an upcoming election described in paragraph (5)—(i)the statement states that a specifically named person, political party, or organization has endorsed the election of a specific candidate for a Federal office described in such paragraph; and(ii)such person, political party, or organization has not endorsed the election of such candidate.(4)Hindering, interfering with, or preventing voting or registering to voteNo person, whether acting under color of law or otherwise, shall intentionally hinder, interfere with, or prevent another person from voting, registering to vote, or aiding another person to vote or register to vote in an election described in paragraph (5), including by operating a polling place or ballot box that falsely purports to be an official location established for such an election by a unit of government.(5)Election describedAn election described in this paragraph is any general, primary, runoff, or special election held solely or in part for the purpose of nominating or electing a candidate for the office of President, Vice President, Presidential elector, Member of the Senate, Member of the House of Representatives, or Delegate or Commissioner from a Territory or possession..(b)Private right of action(1)In generalSubsection (c) of section 2004 of the Revised Statutes (52 U.S.C. 10101(c)) is amended—(A)by striking Whenever any person and inserting the following:(1)In generalWhenever any person; and(B)by adding at the end the following new paragraph:(2)Civil actionAny person aggrieved by a violation of this section may institute a civil action for preventive relief, including an application in a United States district court for a permanent or temporary injunction, restraining order, or other order. In any such action, the court, in its discretion, may allow the prevailing party a reasonable attorney’s fee as part of the costs..(2)Conforming amendmentsSection 2004 of the Revised Statutes (52 U.S.C. 10101) is amended—(A)in subsection (e), by striking subsection (c) and inserting subsection (c)(1); and(B)in subsection (g), by striking subsection (c) and inserting subsection (c)(1).(c)Criminal penalties(1)Deceptive actsSection 594 of title 18, United States Code, is amended—(A)by striking Whoever and inserting the following:(a)IntimidationWhoever;(B)in subsection (a), as inserted by subparagraph (A), by striking at any election and inserting at any general, primary, runoff, or special election; and(C)by adding at the end the following new subsections:(b)Deceptive acts(1)False statements regarding Federal elections(A)ProhibitionIt shall be unlawful for any person, whether acting under color of law or otherwise, within 60 days before an election described in subsection (e), by any means, including by means of written, electronic, or telephonic communications, to communicate or cause to be communicated information described in subparagraph (B), or produce information described in subparagraph (B) with the intent that such information be communicated, if such person—(i)knows such information to be materially false; and(ii)has the intent to impede or prevent another person from exercising the right to vote in an election described in subsection (e).(B)Information describedInformation is described in this subparagraph if such information is regarding—(i)the time or place of holding any election described in subsection (e); or(ii)the qualifications for or restrictions on voter eligibility for any such election, including—(I)any criminal, civil, or other legal penalties associated with voting in any such election; or(II)information regarding a voter's registration status or eligibility.(2)PenaltyAny person who violates paragraph (1) shall be fined not more than $100,000, imprisoned for not more than 5 years, or both.(c)Hindering, interfering with, or preventing voting or registering To vote(1)ProhibitionIt shall be unlawful for any person, whether acting under color of law or otherwise, to corruptly hinder, interfere with, or prevent another person from voting, registering to vote, or aiding another person to vote or register to vote in an election described in subsection (e).(2)PenaltyAny person who violates paragraph (1) shall be fined not more than $100,000, imprisoned for not more than 5 years, or both.(d)AttemptAny person who attempts to commit any offense described in subsection (a), (b)(1), or (c)(1) shall be subject to the same penalties as those prescribed for the offense that the person attempted to commit.(e)Election describedAn election described in this subsection is any general, primary, runoff, or special election held solely or in part for the purpose of nominating or electing a candidate for the office of President, Vice President, Presidential elector, Senator, Member of the House of Representatives, or Delegate or Resident Commissioner to the Congress..(2)Modification of penalty for voter intimidationSection 594(a) of title 18, United States Code, as amended by paragraph (1), is amended by striking fined under this title or imprisoned not more than one year and inserting fined not more than $100,000, imprisoned for not more than 5 years.(3)Sentencing guidelines(A)Review and amendmentNot later than 180 days after the date of enactment of this Act, the United States Sentencing Commission, pursuant to its authority under section 994 of title 28, United States Code, and in accordance with this section, shall review and, if appropriate, amend the Federal sentencing guidelines and policy statements applicable to persons convicted of any offense under section 594 of title 18, United States Code, as amended by this section.(B)AuthorizationThe United States Sentencing Commission may amend the Federal Sentencing Guidelines in accordance with the procedures set forth in section 21(a) of the Sentencing Act of 1987 (28 U.S.C. 994 note) as though the authority under that section had not expired.(4)Payments for refraining from votingSubsection (c) of section 11 of the Voting Rights Act of 1965 (52 U.S.C. 10307) is amended by striking either for registration to vote or for voting and inserting for registration to vote, for voting, or for not voting.3203.Corrective action(a)Corrective action(1)In generalIf the Attorney General receives a credible report that materially false information has been or is being communicated in violation of paragraphs (2) and (3) of section 2004(b) of the Revised Statutes (52 U.S.C. 10101(b)), as added by section 3202(a), and if the Attorney General determines that State and local election officials have not taken adequate steps to promptly communicate accurate information to correct the materially false information, the Attorney General shall, pursuant to the written procedures and standards under subsection (b), communicate to the public, by any means, including by means of written, electronic, or telephonic communications, accurate information designed to correct the materially false information.(2)Communication of corrective informationAny information communicated by the Attorney General under paragraph (1)—(A)shall—(i)be accurate and objective;(ii)consist of only the information necessary to correct the materially false information that has been or is being communicated; and(iii)to the extent practicable, be by a means that the Attorney General determines will reach the persons to whom the materially false information has been or is being communicated; and(B)shall not be designed to favor or disfavor any particular candidate, organization, or political party.(b)Written procedures and standards for taking corrective action(1)In generalNot later than 180 days after the date of enactment of this Act, the Attorney General shall publish written procedures and standards for determining when and how corrective action will be taken under this section.(2)Inclusion of appropriate deadlinesThe procedures and standards under paragraph (1) shall include appropriate deadlines, based in part on the number of days remaining before the upcoming election.(3)ConsultationIn developing the procedures and standards under paragraph (1), the Attorney General shall consult with the Election Assistance Commission, State and local election officials, civil rights organizations, voting rights groups, voter protection groups, and other interested community organizations.(c)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General such sums as may be necessary to carry out this subtitle.3204.Reports to Congress(a)In generalNot later than 180 days after each general election for Federal office, the Attorney General shall submit to Congress a report compiling all allegations received by the Attorney General of deceptive practices described in paragraphs (2), (3), and (4) of section 2004(b) of the Revised Statutes (52 U.S.C. 10101(b)), as added by section 3202(a), relating to the general election for Federal office and any primary, runoff, or a special election for Federal office held in the 2 years preceding the general election.(b)Contents(1)In generalEach report submitted under subsection (a) shall include—(A)a description of each allegation of a deceptive practice described in subsection (a), including the geographic location, racial and ethnic composition, and language minority-group membership of the persons toward whom the alleged deceptive practice was directed;(B)the status of the investigation of each allegation described in subparagraph (A);(C)a description of each corrective action taken by the Attorney General under section 4(a) in response to an allegation described in subparagraph (A);(D)a description of each referral of an allegation described in subparagraph (A) to other Federal, State, or local agencies;(E)to the extent information is available, a description of any civil action instituted under section 2004(c)(2) of the Revised Statutes (52 U.S.C. 10101(c)(2)), as added by section 3202(b), in connection with an allegation described in subparagraph (A); and(F)a description of any criminal prosecution instituted under section 594 of title 18, United States Code, as amended by section 3202(c), in connection with the receipt of an allegation described in subparagraph (A) by the Attorney General.(2)Exclusion of certain information(A)In generalThe Attorney General shall not include in a report submitted under subsection (a) any information protected from disclosure by rule 6(e) of the Federal Rules of Criminal Procedure or any Federal criminal statute.(B)Exclusion of certain other informationThe Attorney General may determine that the following information shall not be included in a report submitted under subsection (a):(i)Any information that is privileged.(ii)Any information concerning an ongoing investigation.(iii)Any information concerning a criminal or civil proceeding conducted under seal.(iv)Any other nonpublic information that the Attorney General determines the disclosure of which could reasonably be expected to infringe on the rights of any individual or adversely affect the integrity of a pending or future criminal investigation.(c)Report made publicOn the date that the Attorney General submits the report under subsection (a), the Attorney General shall also make the report publicly available through the internet and other appropriate means.3205.Private rights of action by election officialsSubsection (c)(2) of section 2004 of the Revised Statutes (52 U.S.C. 10101(b)), as added by section 3202(b), is amended—(1)by striking Any person and inserting the following:(A)In generalAny person; and(2)by adding at the end the following new subparagraph:(B)Intimidation, etc(i)In generalA person aggrieved by a violation of subsection (b)(1) shall include, without limitation, an officer responsible for maintaining order and preventing intimidation, threats, or coercion in or around a location at which voters may cast their votes. .(ii)Corrective actionIf the Attorney General receives a credible report that conduct that violates or would be reasonably likely to violate subsection (b)(1) has occurred or is likely to occur, and if the Attorney General determines that State and local officials have not taken adequate steps to promptly communicate that such conduct would violate subsection (b)(1) or applicable State or local laws, Attorney General shall communicate to the public, by any means, including by means of written, electronic, or telephonic communications, accurate information designed to convey the unlawfulness of proscribed conduct under subsection (b)(1) and the responsibilities of and resources available to State and local officials to prevent or correct such violations..3206.Making intimidation of tabulation, canvas, and certification efforts a crimeSection 12(1) of the National Voter Registration Act (52 U.S.C. 20511) is amended—(1)in subparagraph (B), by striking or at the end; and(2)by adding at the end the following new subparagraph:(D)processing or scanning ballots, or tabulating, canvassing, or certifying voting results; or.DProtection of Election Records & Election Infrastructure 3301.Strengthen protections for Federal election recordsSection 301 of the Civil Rights Act of 1960 (52 U.S.C. 20701) is amended—(1)by striking Every officer and inserting the following:(a)In generalEvery officer;(2)by striking records and papers and inserting records (including electronic records), papers, and election equipment each place the term appears;(3)by striking record or paper and inserting record (including electronic record), paper, or election equipment;(4)by inserting (but only under the direct administrative supervision of an election officer). Notwithstanding any other provision of this section, the paper record of a voter’s cast ballot shall remain the official record of the cast ballot for purposes of this title after upon such custodian; (5)by inserting , or acts in reckless disregard of, after fails to comply with; and(6)by inserting after subsection (a) the following:(b)Election equipmentThe requirement in subsection (a) to preserve election equipment shall not be construed to prevent the reuse of such equipment in any election that takes place within twenty-two months of a Federal election described in subsection (a), provided that all electronic records, files, and data from such equipment related to such Federal election are retained and preserved. (c)GuidanceNot later than 1 year after the date of enactment of this subsection, the Director of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security, in consultation with the Election Assistance Commission and the Attorney General, shall issue guidance regarding compliance with subsections (a) and (b), including minimum standards and best practices for retaining and preserving records and papers in compliance with subsection (a). Such guidance shall also include protocols for enabling the observation of the preservation, security, and transfer of records and papers described in subsection (a) by the Attorney General and by a representative of each party, as defined by the Attorney General. .3302.Penalties; inspection; nondisclosure; jurisdiction(a)Expansion of scope of penalties for interferenceSection 302 of the Civil Rights Act of 1960 (52 U.S.C. 20702) is amended—(1)by inserting , or whose reckless disregard of section 301 results in the theft, destruction, concealment, mutilation, or alteration of, after or alters; and(2)by striking record or paper and inserting record (including electronic record), paper, or election equipment. (b)Inspection, reproduction, and copyingSection 303 of the Civil Rights Act of 1960 (52 U.S.C. 20703) is amended by striking record or paper and inserting record (including electronic record), paper, or election equipment each place the term appears.(c)NondisclosureSection 304 of the Civil Rights Act of 1960 (52 U.S.C. 20704) is amended by striking record or paper and inserting record (including electronic record), paper, or election equipment.(d)Jurisdiction to compel productionSection 305 of the Civil Rights Act of 1960 (52 U.S.C. 20705) is amended by striking record or paper and inserting record (including electronic record), paper, or election equipment each place the term appears. 3303.Judicial review to ensure complianceTitle III of the Civil Rights Act of 1960 (52 U.S.C. 20701 et seq.) is amended by adding at the end the following: 307.Judicial review to ensure compliance(a)Cause of actionThe Attorney General, a representative of the Attorney General, or a candidate in a Federal election described in section 301 may bring an action in the district court of the United States for the judicial district in which a record or paper is located, or in the United States District Court for the District of Columbia, to compel compliance with the requirements of section 301.(b)Duty to expediteIt shall be the duty of the court to advance on the docket, and to expedite to the greatest possible extent the disposition of, the action and any appeal under this section..EJudicial Protection of the Right to Vote and Non-partisan Vote Tabulation3401.Undue burdens on the ability to vote in elections for federal office prohibited(a)In generalEvery citizen of legal voting age shall have the right to vote in elections for Federal office.(b)RetrogressionA government may not diminish the ability to vote in an election for Federal office unless the law, rule, standard, practice, procedure, or other governmental action causing the diminishment is the least restrictive means of significantly furthering an important, particularized government interest.(c)Substantial impairmentA government may not substantially impair the ability to vote in an election for Federal office unless the law, rule, standard, practice, procedure, or other governmental action causing the impairment significantly furthers an important, particularized governmental interest.3402.Judicial review(a)Civil actionAn action challenging a violation of the rights created by this subtitle may be brought in the district court for the District of Columbia, or the district court for the district in which the violation took place or where any defendant resides or does business, at the selection of the plaintiff, to obtain all appropriate relief, whether declaratory or injunctive, or facial or as-applied. Process may be served in any district where a defendant resides, does business, or may be found.(b)Standards to be appliedIn a civil action under this section, the following shall apply:(1)Retrogression(A)A plaintiff establishes a prima facie case of retrogression under section 4401(b) by demonstrating by a preponderance of the evidence that a rule, standard, practice, procedure, or other governmental action diminishes the ability, or otherwise makes it more difficult, to vote.(B)Once a plaintiff establishes a prima facie case as described in subparagraph (A), the government shall be provided an opportunity to demonstrate by clear and convincing evidence that the diminishment is necessary to significantly further an important, particularized governmental interest. (C)If the government meets its burden under subparagraph (B), the challenged rule, standard, practice, procedure, or other governmental action shall nonetheless be deemed invalid if the plaintiff demonstrates by a preponderance of the evidence that the government could adopt or implement a less-restrictive means of furthering the particular important governmental interest.(2)Substantial Impairment(A)A plaintiff establishes a prima facie case of substantial impairment under section 4401(c) by demonstrating by a preponderance of the evidence that a rule, standard, practice, procedure, or other governmental action substantially impairs the ability, or makes it substantially difficult, to vote.(B)Once a plaintiff establishes a prima facie case as described in subparagraph (A), the government shall be provided an opportunity to demonstrate by clear and convincing evidence that the impairment significantly furthers an important, particularized governmental interest. (c)Duty to expediteIt shall be the duty of the court to advance on the docket and to expedite to the greatest reasonable extent the disposition of the action and appeal under this section.(d)Attorney’s feesSection 722(b) of the Revised Statutes (42 U.S.C. 1988(b)) is amended—(1)by striking or section 40302 and inserting section 40302; and(2)by striking , the court and inserting , or section 4402(a) of the Freedom to Vote Act, the court.3403.DefinitionsIn this subtitle—(1)the terms election and Federal office have the meanings given such terms in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101);(2)the term government includes a branch, department, agency, instrumentality, and official (or other person acting under color of law) of the United States, of any State, or of any political subdivision of any State; (3)the term State means the District of Columbia, the Commonwealth of Puerto Rico, and each territory and possession of the United States; and(4)the term vote means all actions necessary to make a vote effective, including registration or other action required by law as a prerequisite to voting, casting a ballot, and having such ballot counted and included in the appropriate totals of votes cast with respect to candidates for public office for which votes are received in an election.3404.Rules of construction(a)Burdens not authorizedNothing in this subtitle may be construed to authorize a government to burden the right to vote in elections for Federal office.(b)Other rights and remediesNothing in this subtitle shall be construed as indicating an intent on the part of Congress to alter any rights existing under a State constitution or the Constitution of the United States, or to limit any remedies for any other violations of Federal, State, or local law.(c)Other provisions of this actNothing in this subtitle shall be construed as affecting section 1703 of this Act (relating to rights of citizens).3405.SeverabilityIf any provision of this subtitle or the application of such provision to any citizen or circumstance is held to be unconstitutional, the remainder of this subtitle and the application of the provisions of such to any citizen or circumstance shall not be affected thereby.3406.Effective dateThis subtitle shall apply with respect to any elections for Federal office occurring on or after January 1, 2022.FPoll Worker Recruitment and Training3501.Grants to States for poll worker recruitment and training(a)Grants by Election Assistance Commission(1)In generalThe Election Assistance Commission (hereafter referred to as the Commission) shall, subject to the availability of appropriations provided to carry out this section, make a grant to each eligible State for recruiting and training individuals to serve as poll workers on dates of elections for public office.(2)Use of Commission materialsIn carrying out activities with a grant provided under this section, the recipient of the grant shall use the manual prepared by the Commission on successful practices for poll worker recruiting, training, and retention as an interactive training tool, and shall develop training programs with the participation and input of experts in adult learning.(3)Access and cultural considerationsThe Commission shall ensure that the manual described in paragraph (2) provides training in methods that will enable poll workers to provide access and delivery of services in a culturally competent manner to all voters who use their services, including those with limited English proficiency, diverse cultural and ethnic backgrounds, disabilities, and regardless of gender, sexual orientation, or gender identity. These methods must ensure that each voter will have access to poll worker services that are delivered in a manner that meets the unique needs of the voter.(b)Requirements for Eligibility(1)ApplicationEach State that desires to receive a payment under this section shall submit an application for the payment to the Commission at such time and in such manner and containing such information as the Commission shall require.(2)Contents of ApplicationEach application submitted under paragraph (1) shall—(A)describe the activities for which assistance under this section is sought;(B)provide assurances that the funds provided under this section will be used to supplement and not supplant other funds used to carry out the activities;(C)provide assurances that the State will furnish the Commission with information on the number of individuals who served as poll workers after recruitment and training with the funds provided under this section; (D)provide assurances that the State will dedicate poll worker recruitment efforts with respect to—(i)youth and minors, including by recruiting at institutions of higher education and secondary education; and(ii)diversity, including with respect to race, ethnicity, and disability; and (E)provide such additional information and certifications as the Commission determines to be essential to ensure compliance with the requirements of this section.(c)Amount of Grant(1)In generalThe amount of a grant made to a State under this section shall be equal to the product of—(A)the aggregate amount made available for grants to States under this section; and(B)the voting age population percentage for the State.(2)Voting age population percentage definedIn paragraph (1), the voting age population percentage for a State is the quotient of—(A)the voting age population of the State (as determined on the basis of the most recent information available from the Bureau of the Census); and(B)the total voting age population of all States (as determined on the basis of the most recent information available from the Bureau of the Census).(d)Reports to Congress(1)Reports by recipients of grantsNot later than 6 months after the date on which the final grant is made under this section, each recipient of a grant shall submit a report to the Commission on the activities conducted with the funds provided by the grant.(2)Reports by CommissionNot later than 1 year after the date on which the final grant is made under this section, the Commission shall submit a report to Congress on the grants made under this section and the activities carried out by recipients with the grants, and shall include in the report such recommendations as the Commission considers appropriate.(e)Funding(1)Continuing availability of amount appropriatedAny amount appropriated to carry out this section shall remain available without fiscal year limitation until expended.(2)Administrative expensesOf the amount appropriated for any fiscal year to carry out this section, not more than 3 percent shall be available for administrative expenses of the Commission.3502.State definedIn this subtitle, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.GPreventing Poll Observer Interference3601.Protections for voters on Election Day(a)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by inserting after section 303 the following new section: 303A.Voter protection requirements(a)Requirements for challenges by persons other than election officials(1)Requirements for challengesNo person, other than a State or local election official, shall submit a formal challenge to an individual’s eligibility to register to vote in an election for Federal office or to vote in an election for Federal office unless that challenge is supported by personal knowledge with respect to each individual challenged regarding the grounds for ineligibility which is—(A)documented in writing; and(B)subject to an oath or attestation under penalty of perjury that the challenger has a good faith factual basis to believe that the individual who is the subject of the challenge is ineligible to register to vote or vote in that election, except a challenge which is based on the race, ethnicity, or national origin of the individual who is the subject of the challenge may not be considered to have a good faith factual basis for purposes of this paragraph.(2)Prohibition on challenges on or near date of electionNo person, other than a State or local election official, shall be permitted—(A)to challenge an individual’s eligibility to vote in an election for Federal office on Election Day on grounds that could have been made in advance of such day, or(B)to challenge an individual’s eligibility to register to vote in an election for Federal office or to vote in an election for Federal office less than 10 days before the election unless the individual registered to vote less than 20 days before the election.(b)Buffer rule(1)In generalA person who is serving as a poll observer with respect to an election for Federal office may not come within 8 feet of—(A)a voter or ballot at a polling location during any period of voting (including any period of early voting) in such election; or(B)a ballot at any time during which the processing, scanning, tabulating, canvassing, or certifying voting results is occurring.(2)Rule of constructionNothing in paragraph (1) may be construed to limit the ability of a State or local election official to require poll observers to maintain a distance greater than 8 feet. (c)Effective dateThis section shall apply with respect to elections for Federal office occurring on and after January 1, 2022..(b)Conforming amendment relating to voluntary guidanceSection 321(b)(4) of such Act (52 U.S.C. 21101(b)), as added and redesignated by section 1101(b) and as amended by sections 1102, 1103, 1104, and 1303, is amended by striking and 313 and inserting 313, and 303A.(c)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 303 the following:Sec. 303A. Voter protection requirements..HPreventing Restrictions on Food and Beverages3701.FindingsCongress finds the following:(1)States have a legitimate interest in prohibiting electioneering at or near polling places, and each State has some form of restriction on political activities near polling places when voting is taking place.(2)In recent elections, voters have waited in unacceptably long lines to cast their ballot. During the 2018 midterm election, more than 3,000,000 voters were made to wait longer than the acceptable threshold for wait times set by the Presidential Commission on Election Administration, including many well-documented cases where voters were made to wait for several hours. A disproportionate number of those who had to wait long periods were Black or Latino voters, who were more likely than White voters to wait in the longest lines on Election Day.(3)Allowing volunteers to donate food and water to all people waiting in line at a polling place, regardless of the voters’ political preference and without engaging in electioneering activities or partisan advocacy, helps ensure Americans who face long lines at their polling place can still exercise their Constitutional right to vote, without risk of dehydration, inadequate food, discomfort, and risks to health.3702.Prohibiting restrictions on donations of food and beverages at polling stations(a)RequirementSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1031(a), section 1044(a), section 1101(a), section 1102(a), section 1103(a), section 1104(a), section 1201(a), section 1301(a), section 1302(a), section 1303(b), section 1305(a), section 1607(a)(1), section 1608(a), and section 1624(a) is amended—(1)by redesignating sections 318 and 319 as sections 319 and 320, respectively; and(2)by inserting after section 317 the following new section:318.Prohibiting States from restricting donations of food and beverages at polling stations(a)ProhibitionSubject to the exception in subsection (b), a State may not impose any restriction on the donation of food and nonalcoholic beverages to persons outside of the entrance to the building where a polling place for a Federal election is located, provided that such food and nonalcoholic beverages are distributed without regard to the electoral participation or political preferences of the recipients.(b)ExceptionA State may require persons distributing food and nonalcoholic beverages outside the entrance to the building where a polling place for a Federal election is located to refrain from political or electioneering activity.(c)Effective dateThis section shall apply with respect to elections for Federal office occurring on and after January 1, 2022..(b)Voluntary guidanceSection 321(b)(4) of such Act (52 U.S.C. 21101(b)), as added and redesignated by section 1101(b) and as amended by sections 1102, 1103, 1104, 1303, and 3601(b), is amended by striking and 303A and inserting 303A, and 317.(c)Clerical amendmentsThe table of contents of such Act, as amended by section 1031(c), section 1044(b), section 1101(c), section 1102(c), section 1103(a), section 1104(c), section 1201(c), section 1301(a), section 1302(a), section 1303(b), section 1305(a), section 1607(a)(3), section 1608(b), and section 1624(b) is amended—(1)by redesignating the items relating to sections 318 and 319 as relating to sections 319 and 320, respectively; and(2)by inserting after the item relating to section 317 the following new item:Sec. 318. Prohibiting States from restricting donations of food and beverages at polling stations..IEstablishing Duty to Report Foreign Election Interference3801.Findings relating to illicit money undermining our democracyCongress finds the following:(1)Criminals, terrorists, and corrupt government officials frequently abuse anonymously held Limited Liability Companies (LLCs), also known as “shell companies,” to hide, move, and launder the dirty money derived from illicit activities such as trafficking, bribery, exploitation, and embezzlement. Ownership and control of the finances that run through shell companies are obscured to regulators and law enforcement because little information is required and collected when establishing these entities.(2)The public release of the “Panama Papers” in 2016 and the “Paradise Papers” in 2017 revealed that these shell companies often purchase and sell United States real estate. United States anti-money laundering laws do not apply to cash transactions involving real estate effectively concealing the beneficiaries and transactions from regulators and law enforcement.(3)Since the Supreme Court’s decisions in Citizens United v. Federal Election Commission, 558 U.S. 310 (2010), millions of dollars have flowed into super PACs through LLCs whose funders are anonymous or intentionally obscured. Criminal investigations have uncovered LLCs that were used to hide illegal campaign contributions from foreign criminal fugitives, to advance international influence-buying schemes, and to conceal contributions from donors who were already under investigation for bribery and racketeering. Voters have no way to know the true sources of the money being routed through these LLCs to influence elections, including whether any of the funds come from foreign or other illicit sources.(4)Congress should curb the use of anonymous shell companies for illicit purposes by requiring United States companies to disclose their beneficial owners, strengthening anti-money laundering and counter-terrorism finance laws.(5)Congress should examine the money laundering and terrorist financing risks in the real estate market, including the role of anonymous parties, and review legislation to address any vulnerabilities identified in this sector.(6)Congress should examine the methods by which corruption flourishes and the means to detect and deter the financial misconduct that fuels this driver of global instability. Congress should monitor government efforts to enforce United States anticorruption laws and regulations.3802.Federal campaign reporting of foreign contacts(a)Initial notice(1)In generalSection 304 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104) is amended by adding at the end the following new subsection:(j)Disclosure of reportable foreign contacts(1)Committee obligation to notifyNot later than 1 week after a reportable foreign contact, each political committee shall notify the Federal Bureau of Investigation and the Commission of the reportable foreign contact and provide a summary of the circumstances with respect to such reportable foreign contact. The Federal Bureau of Investigation, not later than 1 week after receiving a notification from a political committee under this paragraph, shall submit to the political committee, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate written or electronic confirmation of receipt of the notification.(2)Individual obligation to notifyNot later than 3 days after a reportable foreign contact—(A)each candidate and each immediate family member of a candidate shall notify the treasurer or other designated official of the principal campaign committee of such candidate of the reportable foreign contact and provide a summary of the circumstances with respect to such reportable foreign contact; and(B)each official, employee, or agent of a political committee shall notify the treasurer or other designated official of the committee of the reportable foreign contact and provide a summary of the circumstances with respect to such reportable foreign contact.(3)Reportable foreign contactIn this subsection:(A)In generalThe term reportable foreign contact means any direct or indirect contact or communication that—(i)is between—(I)a candidate, an immediate family member of the candidate, a political committee, or any official, employee, or agent of such committee; and(II)an individual that the person described in subclause (I) knows, has reason to know, or reasonably believes is a covered foreign national; and(ii)the person described in clause (i)(I) knows, has reason to know, or reasonably believes involves—(I)an offer or other proposal for a contribution, donation, expenditure, disbursement, or solicitation described in section 319; or(II)coordination or collaboration with, an offer or provision of information or services to or from, or persistent and repeated contact with, a covered foreign national in connection with an election.(B)Exceptions(i)Contacts in official capacity as elected officialThe term reportable foreign contact shall not include any contact or communication with a covered foreign national by an elected official or an employee of an elected official solely in an official capacity as such an official or employee.(ii)Contacts for purposes of enabling observation of elections by international observersThe term reportable foreign contact shall not include any contact or communication with a covered foreign national by any person which is made for purposes of enabling the observation of elections in the United States by a foreign national or the observation of elections outside of the United States by a candidate, political committee, or any official, employee, or agent of such committee.(iii)Exceptions not applicable if contacts or communications involve prohibited disbursementsA contact or communication by an elected official or an employee of an elected official shall not be considered to be made solely in an official capacity for purposes of clause (i), and a contact or communication shall not be considered to be made for purposes of enabling the observation of elections for purposes of clause (ii), if the contact or communication involves a contribution, donation, expenditure, disbursement, or solicitation described in section 319.(C)Covered foreign national defined(i)In generalIn this paragraph, the term covered foreign national means—(I)a foreign principal (as defined in section 1(b) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611(b)) that is a government of a foreign country or a foreign political party;(II)any person who acts as an agent, representative, employee, or servant, or any person who acts in any other capacity at the order, request, or under the direction or control, of a foreign principal described in subclause (I) or of a person any of whose activities are directly or indirectly supervised, directed, controlled, financed, or subsidized in whole or in major part by a foreign principal described in subclause (I); or(III)any person included in the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury pursuant to authorities relating to the imposition of sanctions relating to the conduct of a foreign principal described in subclause (I).(ii)Clarification regarding application to citizens of the United StatesIn the case of a citizen of the United States, subclause (II) of clause (i) applies only to the extent that the person involved acts within the scope of that person’s status as the agent of a foreign principal described in subclause (I) of clause (i). (4)Immediate family memberIn this subsection, the term immediate family member means, with respect to a candidate, a parent, parent-in-law, spouse, adult child, or sibling. .(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to reportable foreign contacts which occur on or after the date of the enactment of this Act.(b)Information included on report(1)In generalSection 304(b) of such Act (52 U.S.C. 30104(b)) is amended—(A)by striking and at the end of paragraph (7);(B)by striking the period at the end of paragraph (8) and inserting ; and; and(C)by adding at the end the following new paragraph:(9)for any reportable foreign contact (as defined in subsection (j)(3))—(A)the date, time, and location of the contact;(B)the date and time of when a designated official of the committee was notified of the contact;(C)the identity of individuals involved; and(D)a description of the contact, including the nature of any contribution, donation, expenditure, disbursement, or solicitation involved and the nature of any activity described in subsection (j)(3)(A)(ii)(II) involved..(2)Effective dateThe amendments made by paragraph (1) shall apply with respect to reports filed on or after the expiration of the 60-day period which begins on the date of the enactment of this Act.3803.Federal campaign foreign contact reporting compliance system(a)In generalSection 302 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102) is amended by adding at the end the following new subsection:(j)Reportable foreign contacts compliance policy(1)ReportingEach political committee shall establish a policy that requires all officials, employees, and agents of such committee (and, in the case of an authorized committee, the candidate and each immediate family member of the candidate) to notify the treasurer or other appropriate designated official of the committee of any reportable foreign contact (as defined in section 304(j)) not later than 3 days after such contact was made.(2)Retention and preservation of recordsEach political committee shall establish a policy that provides for the retention and preservation of records and information related to reportable foreign contacts (as so defined) for a period of not less than 3 years.(3)Certification(A)In generalUpon filing its statement of organization under section 303(a), and with each report filed under section 304(a), the treasurer of each political committee (other than an authorized committee) shall certify that—(i)the committee has in place policies that meet the requirements of paragraphs (1) and (2);(ii)the committee has designated an official to monitor compliance with such policies; and(iii)not later than 1 week after the beginning of any formal or informal affiliation with the committee, all officials, employees, and agents of such committee will—(I)receive notice of such policies;(II)be informed of the prohibitions under section 319; and(III)sign a certification affirming their understanding of such policies and prohibitions.(B)Authorized committeesWith respect to an authorized committee, the candidate shall make the certification required under subparagraph (A)..(b)Effective date(1)In generalThe amendment made by subsection (a) shall apply with respect to political committees which file a statement of organization under section 303(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30103(a)) on or after the date of the enactment of this Act.(2)Transition rule for existing committeesNot later than 30 days after the date of the enactment of this Act, each political committee under the Federal Election Campaign Act of 1971 shall file a certification with the Federal Election Commission that the committee is in compliance with the requirements of section 302(j) of such Act (as added by subsection (a)).3804.Criminal penaltiesSection 309(d)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109(d)(1)) is amended by adding at the end the following new subparagraphs:(E)Any person who knowingly and willfully commits a violation of subsection (j) or (b)(9) of section 304 or section 302(j) shall be fined not more than $500,000, imprisoned not more than 5 years, or both.(F)Any person who knowingly and willfully conceals or destroys any materials relating to a reportable foreign contact (as defined in section 304(j)) shall be fined not more than $1,000,000, imprisoned not more than 5 years, or both.. 3805.Report to congressional intelligence committees(a)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Director of the Federal Bureau of Investigation shall submit to the congressional intelligence committees a report relating to notifications received by the Federal Bureau of Investigation under section 304(j)(1) of the Federal Election Campaign Act of 1971 (as added by section 4902(a) of this Act).(b)ElementsEach report under subsection (a) shall include, at a minimum, the following with respect to notifications described in subsection (a):(1)The number of such notifications received from political committees during the year covered by the report.(2)A description of protocols and procedures developed by the Federal Bureau of Investigation relating to receipt and maintenance of records relating to such notifications.(3)With respect to such notifications received during the year covered by the report, a description of any subsequent actions taken by the Director resulting from the receipt of such notifications.(c)Congressional intelligence committees definedIn this section, the term congressional intelligence committees has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).3806.Rule of constructionNothing in this subtitle or the amendments made by this subtitle shall be construed—(1)to impede legitimate journalistic activities; or(2)to impose any additional limitation on the right to express political views or to participate in public discourse of any individual who—(A)resides in the United States;(B)is not a citizen of the United States or a national of the United States, as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)); and(C)is not lawfully admitted for permanent residence, as defined by section 101(a)(20) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(20)).JPromoting Accuracy, Integrity, and Security Through Voter-Verifiable Permanent Paper Ballot3901.Short titleThis subtitle may be cited as the Voter Confidence and Increased Accessibility Act of 2021. 3902.Paper ballot and manual counting requirements(a)In generalSection 301(a)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)(2)) is amended to read as follows:(2)Paper ballot requirement(A)Voter-verifiable paper ballots(i)The voting system shall require the use of an individual, durable, voter-verifiable paper ballot of the voter’s vote selections that shall be marked by the voter and presented to the voter for verification before the voter’s ballot is preserved in accordance with subparagraph (B), and which shall be counted by hand or other counting device or read by a ballot tabulation device. For purposes of this subclause, the term individual, durable, voter-verifiable paper ballot means a paper ballot marked by the voter by hand or a paper ballot marked through the use of a nontabulating ballot marking device or system, so long as the voter shall have the option at every in-person voting location to mark by hand a printed ballot that includes all relevant contests and candidates. (ii)The voting system shall provide the voter with an opportunity to correct any error on the paper ballot before the permanent voter-verifiable paper ballot is preserved in accordance with subparagraph (B).(iii)The voting system shall not preserve the voter-verifiable paper ballots in any manner that makes it possible, at any time after the ballot has been cast, to associate a voter with the record of the voter’s vote selections.(iv)The voting system shall prevent, through mechanical means or through independently verified protections, the modification or addition of vote selections on a printed or marked ballot at any time after the voter has been provided an opportunity to correct errors on the ballot pursuant to clause (ii). (B)Preservation as official recordThe individual, durable, voter-verifiable paper ballot used in accordance with subparagraph (A) shall constitute the official ballot and shall be preserved and used as the official ballot for purposes of any recount or audit conducted with respect to any election for Federal office in which the voting system is used.(C)Manual counting requirements for recounts and audits(i)Each paper ballot used pursuant to subparagraph (A) shall be suitable for a manual audit, and such ballots, or at least those ballots the machine could not count, shall be counted by hand in any recount or audit conducted with respect to any election for Federal office. (ii)In the event of any inconsistencies or irregularities between any electronic vote tallies and the vote tallies determined by counting by hand the individual, durable, voter-verifiable paper ballots used pursuant to subparagraph (A), the individual, durable, voter-verifiable paper ballots shall be the true and correct record of the votes cast.(D)Sense of congressIt is the sense of Congress that as innovation occurs in the election infrastructure sector, Congress should ensure that this Act and other Federal requirements for voting systems are updated to keep pace with best practices and recommendations for security and accessibility..(b)Conforming amendment clarifying applicability of alternative language accessibilitySection 301(a)(4) of such Act (52 U.S.C. 21081(a)(4)) is amended by inserting (including the paper ballots required to be used under paragraph (2)) after voting system.(c)Other conforming amendmentsSection 301(a)(1) of such Act (52 U.S.C. 21081(a)(1)) is amended—(1)in subparagraph (A)(i), by striking counted and inserting counted, in accordance with paragraphs (2) and (3);(2)in subparagraph (A)(ii), by striking counted and inserting counted, in accordance with paragraphs (2) and (3);(3)in subparagraph (A)(iii), by striking counted each place it appears and inserting counted, in accordance with paragraphs (2) and (3); and(4)in subparagraph (B)(ii), by striking counted and inserting counted, in accordance with paragraphs (2) and (3).3903.Accessibility and ballot verification for individuals with disabilities(a)In generalParagraph (3) of section 301(a) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)(3)) is amended to read as follows:(3)Accessibility for individuals with disabilities(A)In generalThe voting system shall—(i)be accessible for individuals with disabilities, including nonvisual accessibility for the blind and visually impaired, in a manner that provides the same opportunity for access and participation (including privacy and independence) as for other voters;(ii)(I)ensure that individuals with disabilities and others are given an equivalent opportunity to vote, including with privacy and independence, in a manner that produces a voter-verifiable paper ballot; and(II)satisfy the requirement of clause (i) through the use at in-person polling locations of a sufficient number (not less than one) of voting systems equipped to serve individuals with and without disabilities, including nonvisual and enhanced visual accessibility for the blind and visually impaired, and nonmanual and enhanced manual accessibility for the mobility and dexterity impaired; and (iii)if purchased with funds made available under title II on or after January 1, 2007, meet the voting system standards for disability access (as outlined in this paragraph).(B)Means of meeting requirementsA voting system may meet the requirements of subparagraph (A)(i) and paragraph (2) by—(i)allowing the voter to privately and independently verify the permanent paper ballot through the presentation, in accessible form, of the printed or marked vote selections from the same printed or marked information that would be used for any vote tabulation or auditing; (ii)allowing the voter to privately and independently verify and cast the permanent paper ballot without requiring the voter to manually handle the paper ballot; (iii)marking ballots that are identical in size, ink, and paper stock to those ballots that would either be marked by hand or be marked by a ballot marking device made generally available to voters; or(iv)combining ballots produced by any ballot marking devices reserved for individuals with disabilities with ballots that have either been marked by voters by hand or marked by ballot marking devices made generally available to voters, in a way that prevents identification of the ballots that were cast using any ballot marking device that was reserved for individuals with disabilities.(C)Sufficient numberFor purposes of subparagraph (A)(ii)(II), the sufficient number of voting systems for any in-person polling location shall be determined based on guidance from the Attorney General, in consultation with the Architectural and Transportation Barriers Compliance Board established under section 502(a)(1) of the Rehabilitation Act of 1973 (29 U.S.C. 792(a)(1)) (commonly referred to as the United States Access Board) and the Commission..(b)Specific requirement of study, testing, and development of accessible voting options(1)Study and reportingSubtitle C of title II of such Act (52 U.S.C. 21081 et seq.) is amended—(A)by redesignating section 247 as section 248; and(B)by inserting after section 246 the following new section:247.Study and report on accessible voting options(a)Grants to study and reportThe Commission, in coordination with the Access Board and the Cybersecurity and Infrastructure Security Agency, shall make grants to not fewer than 2 eligible entities to study, test, and develop—(1)accessible and secure remote voting systems;(2)voting, verification, and casting devices to enhance the accessibility of voting and verification for individuals with disabilities; or(3)both of the matters described in paragraph (1) and (2). (b)EligibilityAn entity is eligible to receive a grant under this part if it submits to the Commission (at such time and in such form as the Commission may require) an application containing—(1)a certification that the entity shall complete the activities carried out with the grant not later than January 1, 2024; and(2)such other information and certifications as the Commission may require.(c)Availability of technologyAny technology developed with the grants made under this section shall be treated as non-proprietary and shall be made available to the public, including to manufacturers of voting systems.(d)Coordination with grants for technology improvementsThe Commission shall carry out this section so that the activities carried out with the grants made under subsection (a) are coordinated with the research conducted under the grant program carried out by the Commission under section 271, to the extent that the Commission determine necessary to provide for the advancement of accessible voting technology.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out subsection (a) $10,000,000, to remain available until expended..(2)Clerical amendmentThe table of contents of such Act is amended—(A)by redesignating the item relating to section 247 as relating to section 248; and(B)by inserting after the item relating to section 246 the following new item:Sec. 247. Study and report on accessible voting options. .(c)Clarification of accessibility standards under voluntary voting system guidanceIn adopting any voluntary guidance under subtitle B of title III of the Help America Vote Act with respect to the accessibility of the paper ballot verification requirements for individuals with disabilities, the Election Assistance Commission shall include and apply the same accessibility standards applicable under the voluntary guidance adopted for accessible voting systems under such subtitle.(d)Permitting use of funds for protection and advocacy systems To support actions To enforce election-Related disability accessSection 292(a) of the Help America Vote Act of 2002 (52 U.S.C. 21062(a)) is amended by striking ; except that and all that follows and inserting a period.3904.Durability and readability requirements for ballotsSection 301(a) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)) is amended by adding at the end the following new paragraph:(7)Durability and readability requirements for ballots(A)Durability requirements for paper ballots(i)In generalAll voter-verifiable paper ballots required to be used under this Act shall be marked or printed on durable paper.(ii)DefinitionFor purposes of this Act, paper is durable if it is capable of withstanding multiple counts and recounts by hand without compromising the fundamental integrity of the ballots, and capable of retaining the information marked or printed on them for the full duration of a retention and preservation period of 22 months.(B)Readability requirements for paper ballots marked by ballot marking deviceAll voter-verifiable paper ballots completed by the voter through the use of a ballot marking device shall be clearly readable by the voter without assistance (other than eyeglasses or other personal vision enhancing devices) and by a ballot tabulation device or other device equipped for individuals with disabilities..3905.Study and report on optimal ballot design(a)StudyThe Election Assistance Commission shall conduct a study of the best ways to design ballots used in elections for public office, including paper ballots and electronic or digital ballots, to minimize confusion and user errors.(b)ReportNot later than January 1, 2022, the Election Assistance Commission shall submit to Congress a report on the study conducted under subsection (a).3906.Ballot marking device cybersecurity requirementsSection 301(a) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)), as amended by section 3914, is further amended by adding at the end the following new paragraphs:(8)Prohibition of use of wireless communications devices in systems or devicesNo system or device upon which ballot marking devices or ballot tabulation devices are configured, upon which ballots are marked by voters at a polling place (except as necessary for individuals with disabilities to use ballot marking devices that meet the accessibility requirements of paragraph (3)), or upon which votes are cast, tabulated, or aggregated shall contain, use, or be accessible by any wireless, power-line, or concealed communication device.(9)Prohibiting connection of system to the internetNo system or device upon which ballot marking devices or ballot tabulation devices are configured, upon which ballots are marked by voters at a voting place, or upon which votes are cast, tabulated, or aggregated shall be connected to the internet or any non-local computer system via telephone or other communication network at any time..3907.Effective date for new requirementsSection 301(d) of the Help America Vote Act of 2002 (52 U.S.C. 21081(d)) is amended to read as follows:(d)Effective Date(1)In generalExcept as provided in paragraph (2), each State and jurisdiction shall be required to comply with the requirements of this section on and after January 1, 2006.(2)Special rule for certain requirements(A)In generalExcept as provided in subparagraphs (B) and (C), the requirements of this section which are first imposed on a State or jurisdiction pursuant to the amendments made by the Voter Confidence and Increased Accessibility Act of 2021 shall apply with respect to voting systems used for any election for Federal office held in 2022 or any succeeding year.(B)Special rule for jurisdictions using certain paper record printers or certain systems using or producing voter-verifiable paper records in 2020(i)In generalIn the case of a jurisdiction described in clause (ii), the requirements of paragraphs (2)(A)(i) and (7) of subsection (a) (as amended or added by the Voter Confidence and Increased Accessibility Act of 2021) shall not apply before the date on which the jurisdiction replaces the printers or systems described in clause (ii)(I) for use in the administration of elections for Federal office.(ii)Jurisdictions describedA jurisdiction described in this clause is a jurisdiction—(I)which used voter-verifiable paper record printers attached to direct recording electronic voting machines, or which used other voting systems that used or produced paper records of the vote verifiable by voters but that are not in compliance with paragraphs (2)(A)(i) and (7) of subsection (a) (as amended or added by the Voter Confidence and Increased Accessibility Act of 2021), for the administration of the regularly scheduled general election for Federal office held in November 2020; and(II)which will continue to use such printers or systems for the administration of elections for Federal office held in years before the applicable year.(iii)Mandatory availability of paper ballots at polling places using grandfathered printers and systems(I)Requiring ballots to be offered and providedThe appropriate election official at each polling place that uses a printer or system described in clause (ii)(I) for the administration of elections for Federal office shall offer each individual who is eligible to cast a vote in the election at the polling place the opportunity to cast the vote using a blank printed paper ballot which the individual may mark by hand and which is not produced by the direct recording electronic voting machine or other such system. The official shall provide the individual with the ballot and the supplies necessary to mark the ballot, and shall ensure (to the greatest extent practicable) that the waiting period for the individual to cast a vote is the lesser of 30 minutes or the average waiting period for an individual who does not agree to cast the vote using such a paper ballot under this clause.(II)Treatment of ballotAny paper ballot which is cast by an individual under this clause shall be counted and otherwise treated as a regular ballot for all purposes (including by incorporating it into the final unofficial vote count (as defined by the State) for the precinct) and not as a provisional ballot, unless the individual casting the ballot would have otherwise been required to cast a provisional ballot.(III)Posting of noticeThe appropriate election official shall ensure there is prominently displayed at each polling place a notice that describes the obligation of the official to offer individuals the opportunity to cast votes using a printed blank paper ballot. The notice shall comply with the requirements of section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503). (IV)Training of election officialsThe chief State election official shall ensure that election officials at polling places in the State are aware of the requirements of this clause, including the requirement to display a notice under subclause (III), and are aware that it is a violation of the requirements of this title for an election official to fail to offer an individual the opportunity to cast a vote using a blank printed paper ballot.(V)Period of applicabilityThe requirements of this clause apply only during the period beginning on January 1, 2022, and ending on the date on which the which the jurisdiction replaces the printers or systems described in clause (ii)(I) for use in the administration of elections for Federal office.(C)Delay for certain jurisdictions using voting systems with wireless communication devices or internet connections(i)DelayIn the case of a jurisdiction described in clause (ii), subparagraph (A) shall apply to a voting system in the jurisdiction as if the reference in such subparagraph to 2022 were a reference to the applicable year, but only with respect to the following requirements of this section.(I)Paragraph (8) of subsection (a) (relating to prohibition of wireless communication devices)(II)Paragraph (9) of subsection (a) (relating to prohibition of connecting systems to the internet) (ii)Jurisdictions describedA jurisdiction described in this clause is a jurisdiction—(I)which used a voting system which is not in compliance with paragraphs (8) or (9) of subsection (a) (as amended or added by the Voter Confidence and Increased Accessibility Act of 2021) for the administration of the regularly scheduled general election for Federal office held in November 2020; (II)which was not able, to all extent practicable, to comply with paragraph (8) and (9) of subsection (a) before January 1, 2022; and (III)which will continue to use such printers or systems for the administration of elections for Federal office held in years before the applicable year.(iii)Applicable year(I)In generalExcept as provided in subclause (II), the term applicable year means 2026.(II)ExtensionIf a State or jurisdiction certifies to the Commission not later than January 1, 2026, that the State or jurisdiction will not meet the requirements described in subclauses (I) and (II) of clause (i) by such date because it would be impractical to do so and includes in the certification the reasons for the failure to meet the deadline, the term applicable year means 2030..3908.Grants for obtaining compliant paper ballot voting systems and carrying out voting system security improvements(a)Availability of grants(1)In generalSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.), as amended by section 1302(c), is amended by adding at the end the following new part:8Grants for Obtaining Compliant Paper Ballot Voting Systems and Carrying Out Voting System Security Improvements298.Grants for obtaining compliant paper ballot voting systems and carrying out voting system security improvements(a)Availability and use of grant(1)In generalThe Commission shall make a grant to each eligible State—(A)to replace a voting system—(i)which does not meet the requirements which are first imposed on the State pursuant to the amendments made by the Voter Confidence and Increased Accessibility Act of 2021 with a voting system which—(I)does meet such requirements; and(II)in the case of a grandfathered voting system (as defined in paragraph (2)), is in compliance with the most recent voluntary voting system guidelines; or(ii)which does meet such requirements but which is not in compliance with the most recent voluntary voting system guidelines with another system which does meet such requirements and is in compliance with such guidelines; (B)to carry out voting system security improvements described in section 298A with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office;(C)to implement and model best practices for ballot design, ballot instructions, and the testing of ballots; and(D)to purchase or acquire accessible voting systems that meet the requirements of paragraph (2) and paragraph (3)(A)(i) of section 301(a) by the means described in paragraph (3)(B) of such section.(2)Definition of grandfathered voting systemIn this subsection, the term grandfathered voting system means a voting system that is used by a jurisdiction described in subparagraph (B)(ii) or (C)(ii) of section 301(d)(2).(b)Amount of payment(1)In generalThe amount of payment made to an eligible State under this section shall be the minimum payment amount described in paragraph (2) plus the voting age population proportion amount described in paragraph (3).(2)Minimum payment amountThe minimum payment amount described in this paragraph is—(A)in the case of any of the several States or the District of Columbia, one-half of 1 percent of the aggregate amount made available for payments under this section; and(B)in the case of the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, or the Commonwealth of the Northern Mariana Islands, one-tenth of 1 percent of such aggregate amount.(3)Voting age population proportion amountThe voting age population proportion amount described in this paragraph is the product of—(A)the aggregate amount made available for payments under this section minus the total of all of the minimum payment amounts determined under paragraph (2); and(B)the voting age population proportion for the State (as defined in paragraph (4)).(4)Voting age population proportion definedThe term voting age population proportion means, with respect to a State, the amount equal to the quotient of—(A)the voting age population of the State (as reported in the most recent decennial census); and(B)the total voting age population of all States (as reported in the most recent decennial census).(5)Requirement relating to purchase of accessible voting systemsAn eligible State shall use not less than 10 percent of funds received by the State under this section to purchase accessible voting systems described in subsection (a)(1)(D).298A.Voting system security improvements described(a)Permitted usesA voting system security improvement described in this section is any of the following:(1)The acquisition of goods and services from qualified election infrastructure vendors by purchase, lease, or such other arrangements as may be appropriate.(2)Cyber and risk mitigation training.(3)A security risk and vulnerability assessment of the State’s election infrastructure (as defined in section 3908(b) of the Voter Confidence and Increased Accessibility Act of 2021) which is carried out by a provider of cybersecurity services under a contract entered into between the chief State election official and the provider.(4)The maintenance of infrastructure used for elections, including addressing risks and vulnerabilities which are identified under either of the security risk and vulnerability assessments described in paragraph (3), except that none of the funds provided under this part may be used to renovate or replace a building or facility which is not a primary provider of information technology services for the administration of elections, and which is used primarily for purposes other than the administration of elections for public office.(5)Providing increased technical support for any information technology infrastructure that the chief State election official deems to be part of the State’s election infrastructure (as so defined) or designates as critical to the operation of the State’s election infrastructure (as so defined).(6)Enhancing the cybersecurity and operations of the information technology infrastructure described in paragraph (4).(7)Enhancing the cybersecurity of voter registration systems.(b)Qualified election infrastructure vendors describedFor purposes of this part, a qualified election infrastructure vendor is any person who provides, supports, or maintains, or who seeks to provide, support, or maintain, election infrastructure (as defined in section 3908(b) of the Voter Confidence and Increased Accessibility Act of 2021) on behalf of a State, unit of local government, or election agency (as defined in section 3908(b) of such Act) who meets the criteria described in section 3908(b) of such Act.298B.Eligibility of StatesA State is eligible to receive a grant under this part if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing—(1)a description of how the State will use the grant to carry out the activities authorized under this part;(2)a certification and assurance that, not later than 5 years after receiving the grant, the State will carry out voting system security improvements, as described in section 298A; and(3)such other information and assurances as the Commission may require.298C.Reports to CongressNot later than 90 days after the end of each fiscal year, the Commission shall submit a report to the Committees on Homeland Security, House Administration, and the Judiciary of the House of Representatives and the Committees on Homeland Security and Governmental Affairs, the Judiciary, and Rules and Administration of the Senate, on the activities carried out with the funds provided under this part.298D.Authorization of appropriations(a)AuthorizationThere are authorized to be appropriated for grants under this part—(1)$2,400,000,000 for fiscal year 2021; and(2)$175,000,000 for each of the fiscal years 2022, 2024, 2026, and 2028.(b)Continuing availability of amountsAny amounts appropriated pursuant to the authorization of this section shall remain available until expended..(2)Clerical amendmentThe table of contents of such Act, as amended by section 1402(c), is amended by adding at the end of the items relating to subtitle D of title II the following:Part 8—Grants for Obtaining Compliant Paper Ballot Voting Systems and Carrying Out Voting System Security ImprovementsSec. 298. Grants for obtaining compliant paper ballot voting systems and carrying out voting system security improvements.Sec. 298A. Voting system security improvements described.Sec. 298B. Eligibility of States.Sec. 298C. Reports to Congress.Sec. 298D. Authorization of appropriations.(b)Qualified election infrastructure vendors(1)In generalThe Secretary, in consultation with the Chair, shall establish and publish criteria for qualified election infrastructure vendors for purposes of section 298A of the Help America Vote Act of 2002 (as added by this Act).(2)CriteriaThe criteria established under paragraph (1) shall include each of the following requirements:(A)The vendor shall—(i)be owned and controlled by a citizen or permanent resident of the United States or a member of the Five Eyes intelligence-sharing alliance; and(ii)in the case of any election infrastructure which is a voting machine, ensure that such voting machine is assembled in the United States.(B)The vendor shall disclose to the Secretary and the Chair, and to the chief State election official of any State to which the vendor provides any goods and services with funds provided under part 8 of subtitle D of title II of the Help America Vote Act of 2002 (as added by this Act), of any sourcing outside the United States for parts of the election infrastructure.(C)The vendor shall disclose to the Secretary and the Chair, and to the chief State election official of any State to which the vendor provides any goods and services with funds provided under such part 8, the identification of any entity or individual with a more than 5 percent ownership interest in the vendor.(D)The vendor agrees to ensure that the election infrastructure will be developed and maintained in a manner that is consistent with the cybersecurity best practices issued by the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security.(E)The vendor agrees to maintain its information technology infrastructure in a manner that is consistent with the cybersecurity best practices issued by the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security.(F)The vendor agrees to ensure that the election infrastructure will be developed and maintained in a manner that is consistent with the supply chain best practices issued by the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security.(G)The vendor agrees to ensure that it has personnel policies and practices in place that are consistent with personnel best practices, including cybersecurity training and background checks, issued by the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security.(H)The vendor agrees to ensure that the election infrastructure will be developed and maintained in a manner that is consistent with data integrity best practices, including requirements for encrypted transfers and validation, testing and checking printed materials for accuracy, and disclosure of quality control incidents, issued by the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security.(I)The vendor agrees to meet the requirements of paragraph (3) with respect to any known or suspected cybersecurity incidents involving any of the goods and services provided by the vendor pursuant to a grant under part 8 of subtitle D of title II of the Help America Vote Act of 2002 (as added by this Act).(J)The vendor agrees to permit independent security testing by the Election Assistance Commission (in accordance with section 231(a) of the Help America Vote Act of 2002 (52 U.S.C. 20971)) and by the Secretary of the goods and services provided by the vendor pursuant to a grant under part 8 of subtitle D of title II of the Help America Vote Act of 2002 (as added by this Act).(3)Cybersecurity incident reporting requirements(A)In generalA vendor meets the requirements of this paragraph if, upon becoming aware of the possibility that an election cybersecurity incident has occurred involving any of the goods and services provided by the vendor pursuant to a grant under part 8 of subtitle D of title II of the Help America Vote Act of 2002 (as added by this Act)—(i)the vendor promptly assesses whether or not such an incident occurred, and submits a notification meeting the requirements of subparagraph (B) to the Secretary and the Chair of the assessment as soon as practicable (but in no case later than 3 days after the vendor first becomes aware of the possibility that the incident occurred);(ii)if the incident involves goods or services provided to an election agency, the vendor submits a notification meeting the requirements of subparagraph (B) to the agency as soon as practicable (but in no case later than 3 days after the vendor first becomes aware of the possibility that the incident occurred), and cooperates with the agency in providing any other necessary notifications relating to the incident; and(iii)the vendor provides all necessary updates to any notification submitted under clause (i) or clause (ii).(B)Contents of notificationsEach notification submitted under clause (i) or clause (ii) of subparagraph (A) shall contain the following information with respect to any election cybersecurity incident covered by the notification:(i)The date, time, and time zone when the election cybersecurity incident began, if known.(ii)The date, time, and time zone when the election cybersecurity incident was detected.(iii)The date, time, and duration of the election cybersecurity incident.(iv)The circumstances of the election cybersecurity incident, including the specific election infrastructure systems believed to have been accessed and information acquired, if any.(v)Any planned and implemented technical measures to respond to and recover from the incident.(vi)In the case of any notification which is an update to a prior notification, any additional material information relating to the incident, including technical data, as it becomes available. (C)Development of criteria for reportingNot later than 1 year after the date of enactment of this Act, the Director of the Cybersecurity and Infrastructure Security Agency shall, in consultation with the Election Infrastructure Sector Coordinating Council, develop criteria for incidents which are required to be reported in accordance with subparagraph (A).(4)DefinitionsIn this subsection:(A)ChairThe term Chair means the Chair of the Election Assistance Commission.(B)Chief State election officialThe term chief State election official means, with respect to a State, the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (52 U.S.C. 20509) to be responsible for coordination of the State’s responsibilities under such Act.(C)Election agencyThe term election agency means any component of a State, or any component of a unit of local government in a State, which is responsible for the administration of elections for Federal office in the State.(D)Election infrastructureThe term election infrastructure means storage facilities, polling places, and centralized vote tabulation locations used to support the administration of elections for public office, as well as related information and communications technology, including voter registration databases, voting machines, electronic mail and other communications systems (including electronic mail and other systems of vendors who have entered into contracts with election agencies to support the administration of elections, manage the election process, and report and display election results), and other systems used to manage the election process and to report and display election results on behalf of an election agency.(E)SecretaryThe term Secretary means the Secretary of Homeland Security.(F)StateThe term State has the meaning given such term in section 901 of the Help America Vote Act of 2002 (52 U.S.C. 21141). KProvisional Ballots3911.Requirements for counting provisional ballots; establishment of uniform and nondiscriminatory standards(a)In generalSection 302 of the Help America Vote Act of 2002 (52 U.S.C. 21082), as amended by section 1601(a), is amended—(1)by redesignating subsection (e) as subsection (h); and(2)by inserting after subsection (d) the following new subsections:(e)Counting of provisional ballots(1)In generalFor purposes of subsection (a)(4), if a provisional ballot is cast within the same county in which the voter is registered or otherwise eligible to vote, then notwithstanding the precinct or polling place at which a provisional ballot is cast within the county, the appropriate election official of the jurisdiction in which the individual is registered or otherwise eligible to vote shall count each vote on such ballot for each election in which the individual who cast such ballot is eligible to vote.(2)Rule of constructionNothing in this subsection shall prohibit a State or jurisdiction from counting a provisional ballot which is cast in a different county within the State than the county in which the voter is registered or otherwise eligible to vote. (3)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2022.(f)Uniform and nondiscriminatory standards(1)In generalConsistent with the requirements of this section, each State shall establish uniform and nondiscriminatory standards for the issuance, handling, and counting of provisional ballots.(2)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2022.(g)Additional conditions prohibitedIf an individual in a State is eligible to cast a provisional ballot as provided under this section, the State may not impose any additional conditions or requirements (including conditions or requirements regarding the timeframe in which a provisional ballot may be cast) on the eligibility of the individual to cast such provisional ballot..(b)Conforming amendmentSection 302(h) of such Act (52 U.S.C. 21082(g)), as amended by section 1601(a) and redesignated by subsection (a), is amended by striking subsection (d)(4) and inserting subsections (d)(4), (e)(3), and (f)(2).IVVoting System Security4001.Post-election audit requirement(a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 3601, is amended by inserting after section 303A the following new section:303B.Post-election audits(a)DefinitionsIn this section:(1)Post-election auditExcept as provided in subsection (c)(1)(B), the term post-election audit means, with respect to any election contest, a post-election process that—(A)has a probability of at least 95 percent of correcting the reported outcome if the reported outcome is not the correct outcome;(B)will not change the outcome if the reported outcome is the correct outcome; and(C)involves a manual adjudication of voter intent from some or all of the ballots validly cast in the election contest.(2)Reported outcome; correct outcome; outcome(A)Reported outcomeThe term reported outcome means the outcome of an election contest which is determined according to the canvass and which will become the official, certified outcome unless it is revised by an audit, recount, or other legal process.(B)Correct outcomeThe term correct outcome means the outcome that would be determined by a manual adjudication of voter intent for all votes validly cast in the election contest.(C)OutcomeThe term outcome means the winner or set of winners of an election contest.(3)Manual adjudication of voter intentThe term manual adjudication of voter intent means direct inspection and determination by humans, without assistance from electronic or mechanical tabulation devices, of the ballot choices marked by voters on each voter-verifiable paper record.(4)Ballot manifestThe term ballot manifest means a record maintained by each jurisdiction that—(A)is created without reliance on any part of the voting system used to tabulate votes;(B)functions as a sampling frame for conducting a post-election audit; and(C)accounts for all ballots validly cast regardless of how they were tabulated and includes a precise description of the manner in which the ballots are physically stored, including the total number of physical groups of ballots, the numbering system for each group, a unique label for each group, and the number of ballots in each such group.(b)Requirements(1)In general(A)Audits(i)In generalEach State and jurisdiction shall administer post-election audits of the results of all election contests for Federal office held in the State in accordance with the requirements of paragraph (2).(ii)ExceptionClause (i) shall not apply to any election contest for which the State or jurisdiction conducts a full recount through a manual adjudication of voter intent.(B)Full manual tabulationIf a post-election audit conducted under subparagraph (A) corrects the reported outcome of an election contest, the State or jurisdiction shall use the results of the manual adjudication of voter intent conducted as part of the post-election audit as the official results of the election contest.(2)Audit requirements(A)Rules and procedures(i)In generalNot later than 6 years after the date of the enactment of this section, the chief State election official of the State shall establish rules and procedures for conducting post-election audits.(ii)Matters includedThe rules and procedures established under clause (i) shall include the following:(I)Rules and procedures for ensuring the security of ballots and documenting that prescribed procedures were followed.(II)Rules and procedures for ensuring the accuracy of ballot manifests produced by jurisdictions.(III)Rules and procedures for governing the format of ballot manifests and other data involved in post-election audits.(IV)Methods to ensure that any cast vote records used in a post-election audit are those used by the voting system to tally the results of the election contest sent to the chief State election official of the State and made public.(V)Rules and procedures for the random selection of ballots to be inspected manually during each audit.(VI)Rules and procedures for the calculations and other methods to be used in the audit and to determine whether and when the audit of each election contest is complete.(VII)Rules and procedures for testing any software used to conduct post-election audits.(B)Public report(i)In generalAfter the completion of the post-election audit and at least 5 days before the election contest is certified by the State, the State shall make public and submit to the Commission a report on the results of the audit, together with such information as necessary to confirm that the audit was conducted properly.(ii)Format of dataAll data published with the report under clause (i) shall be published in machine-readable, open data formats.(iii)Protection of anonymity of votesInformation and data published by the State under this subparagraph shall not compromise the anonymity of votes.(iv)Report made available by CommissionAfter receiving any report submitted under clause (i), the Commission shall make such report available on its website.(3)Effective date; waiver(A)In generalExcept as provided in subparagraphs (B) and (C), each State and jurisdiction shall be required to comply with the requirements of this subsection for the first regularly scheduled election for Federal office occurring in 2032 and for each subsequent election for Federal office.(B)WaiverExcept as provided in subparagraph (C), if a State certifies to the Election Assistance Commission not later than the first regularly scheduled election for Federal office occurring in 2032, that the State will not meet the deadline described in subparagraph (A) because it would be impracticable to do so and includes in the certification the reasons for the failure to meet such deadline, subparagraph (A) of this subsection and subsection (c)(2)(A) shall apply to the State as if the reference in such subsections to 2032 were a reference to 2034.(C)Additional waiver periodIf a State certifies to the Election Assistance Commission not later than the first regularly scheduled election for Federal office occurring in 2034, that the State will not meet the deadline described in subparagraph (B) because it would be impracticable to do so and includes in the certification the reasons for the failure to meet such deadline, subparagraph (B) of this subsection and subsection (c)(2)(A) shall apply to the State as if the reference in such subsections to 2034 were a reference to 2036.(c)Phased implementation(1)Post-election audits(A)In generalFor the regularly scheduled elections for Federal office occurring in 2024 and 2026, each State shall administer a post-election audit of the result of at least one statewide election contest for Federal office held in the State, or if no such statewide contest is on the ballot, one election contest for Federal office chosen at random.(B)Post-election audit definedIn this subsection, the term post-election audit means a post-election process that involves a manual adjudication of voter intent from a sample of ballots validly cast in the election contest.(2)Post-election audits for select contestsSubject to subparagraphs (B) and (C) of subsection (b)(3), for the regularly scheduled elections for Federal office occurring in 2028 and for each subsequent election for Federal office that occurs prior to the first regularly scheduled election for Federal office occurring in 2032, each State shall administer a post-election audit of the result of at least one statewide election contest for Federal office held in the State, or if no such statewide contest is on the ballot, one election contest for Federal office chosen at random.(3)States that administer post-election audits for all contestsA State shall be exempt from the requirements of this subsection for any regularly scheduled election for Federal office in which the State meets the requirements of subsection (b)..(b)Clerical amendmentThe table of contents for such Act, as amended by section 3601, is amended by inserting after the item relating to section 303A the following new item:Sec. 303B. Post-election audits..(c)Study on post-election audit best practices(1)In generalThe Director of the National Institute of Standards and Technology shall establish an advisory committee to study post-election audits and establish best practices for post-election audit methodologies and procedures.(2)Advisory committeeThe Director of the National Institute of Standards and Technology shall appoint individuals to the advisory committee and secure the representation of—(A)State and local election officials;(B)individuals with experience and expertise in election security;(C)individuals with experience and expertise in post-election audit procedures; and(D)individuals with experience and expertise in statistical methods.(3)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the purposes of this subsection.4002.Election infrastructure designationSubparagraph (J) of section 2001(3) of the Homeland Security Act of 2002 (6 U.S.C. 601(3)) is amended by inserting , including election infrastructure before the period at the end.4003.Guidelines and certification for electronic poll books and remote ballot marking systems(a)Inclusion under voluntary voting system guidelinesSection 222 of the Help America Vote Act of 2002 (52 U.S.C. 20962) is amended—(1)by redesignating subsections (a), (b), (c), (d), and (e) as subsections (b), (c), (d), (e), and (f);(2)by inserting after the section heading the following:(a)Voluntary voting system guidelinesThe Commission shall adopt voluntary voting system guidelines that describe functionality, accessibility, and security principles for the design, development, and operation of voting systems, electronic poll books, and remote ballot marking systems.; and(3)by adding at the end the following new subsections:(g)Initial guidelines for electronic poll books and remote ballot marking systems(1)Adoption dateThe Commission shall adopt initial voluntary voting system guidelines for electronic poll books and remote ballot marking systems by January 1, 2022.(2)Special rule for initial guidelinesThe Commission may adopt initial voluntary voting system guidelines for electronic poll books and remote ballot marking systems without modifying the most recently adopted voluntary voting system guidelines for voting systems.(h)DefinitionsIn this section:(1)Voting system definedThe term voting system has the same meaning given that term in section 301.(2)Electronic poll book definedThe term electronic poll book means the total combination of mechanical, electromechanical, or electronic equipment (including the software, firmware, and documentation required to program, control, and support the equipment) that is used—(A)to retain the list of registered voters at a polling location, or vote center, or other location at which voters cast votes in an election for Federal office; and(B)to identify registered voters who are eligible to vote in an election.(3)Remote ballot marking system definedThe term remote ballot marking system means an election system that—(A)is used by a voter to mark their ballots outside of a voting center or polling place; and(B)allows a voter to receive a blank ballot to mark electronically, print, and then cast by returning the printed ballot to the elections office or other designated location..(b)Providing for certification of electronic poll books and remote ballot marking systemSection 231(a) of the Help America Vote Act of 2002 (52 U.S.C. 20971(a)) is amended, in each of paragraphs (1) and (2), by inserting , electronic poll books, and remote ballot marking systems after software.4004.Pre-election reports on voting system usage(a)Requiring States to submit reportsTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by inserting after section 301 the following new section:301A.Pre-election reports on voting system usage(a)Requiring States to submit reportsNot later than 120 days before the date of each regularly scheduled general election for Federal office, the chief State election official of a State shall submit a report to the Commission containing a detailed voting system usage plan for each jurisdiction in the State which will administer the election, including a detailed plan for the usage of electronic poll books and other equipment and components of such system. If a jurisdiction acquires and implements a new voting system within the 120 days before the date of the election, it shall notify the chief State election official of the State, who shall submit to the Commission in a timely manner an updated report under the preceding sentence.(b)Effective dateSubsection (a) shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding regularly scheduled general election for Federal office.(b)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 301 the following new item:Sec. 301A. Pre-election reports on voting system usage..4005.Use of voting machines manufactured in the United States(a)RequirementSection 301(a) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)), as amended by section 3904 and section 3906, is further amended by adding at the end the following new paragraph:(10)Voting machine requirements(A)Manufacturing requirementsBy not later than the date of the regularly scheduled general election for Federal office occurring in November 2024, each State shall seek to ensure to the extent practicable that any voting machine used in such election and in any subsequent election for Federal office is manufactured in the United States.(B)Assembly requirementsBy not later than the date of the regularly scheduled general election for Federal office occurring in November 2024, each State shall seek to ensure that any voting machine purchased or acquired for such election and in any subsequent election for Federal office is assembled in the United States.(C)Software and code requirementsBy not later than the date of the regularly scheduled general election for Federal office occurring in November 2024, each State shall seek to ensure that any software or code developed for any voting system purchased or acquired for such election and in any subsequent election for Federal office is developed and stored in the United States..(b)Conforming amendment relating to effective dateSection 301(d)(1) of such Act (52 U.S.C. 21081(d)(1)), as amended by section 3907, is amended by striking paragraph (2) and inserting subsection (a)(10) and paragraph (2).4006.SeverabilityIf any provision of this title or amendment made by this title, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this title and amendments made by this title, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding.CCivic Participation and EmpowermentVNonpartisan Redistricting Reform5001.Finding of constitutional authorityCongress finds that it has the authority to establish the terms and conditions States must follow in carrying out congressional redistricting after an apportionment of Members of the House of Representatives because—(1)the authority granted to Congress under article I, section 4 of the Constitution of the United States gives Congress the power to enact laws governing the time, place, and manner of elections for Members of the House of Representatives; (2)the authority granted to Congress under section 5 of the 14th amendment to the Constitution gives Congress the power to enact laws to enforce section 2 of such amendment, which requires Representatives to be apportioned among the several States according to their number;(3)the authority granted to Congress under section 5 of the 14th amendment to the Constitution gives Congress the power to enact laws to enforce section 1 of such amendment, including protections against excessive partisan gerrymandering that Federal courts have not enforced because they understand such enforcement to be committed to Congress by the Constitution; (4)of the authority granted to Congress to enforce article IV, section 4, of the Constitution, and the guarantee of a Republican Form of Government to every State, which Federal courts have not enforced because they understand such enforcement to be committed to Congress by the Constitution; and(5)requiring States to use uniform redistricting criteria is an appropriate and important exercise of such authority. 5002.Ban on mid-decade redistrictingA State that has been redistricted in accordance with this title may not be redistricted again until after the next apportionment of Representatives under section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a), unless a court requires the State to conduct such subsequent redistricting to comply with the Constitution of the United States, the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), the terms or conditions of this title, or applicable State law.5003.Criteria for redistricting(a)Requiring plans to meet criteriaA State may not use a congressional redistricting plan which is not in compliance with this section.(b)Ranked criteriaUnder the redistricting plan of a State, there shall be established single-member congressional districts using the following criteria as set forth in the following order of priority: (1)Districts shall comply with the United States Constitution, including the requirement that they substantially equalize total population.(2)Districts shall comply with the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), including by creating any districts where, if based upon the totality of the circumstances, 2 or more politically cohesive groups protected by such Act are able to elect representatives of choice in coalition with one another, and all applicable Federal laws.(3)(A)Districts shall be drawn, to the extent that the totality of the circumstances warrant, to ensure the practical ability of a group protected under the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) to participate in the political process and to nominate candidates and to elect representatives of choice is not diluted or diminished, regardless of whether or not such protected group constitutes a majority of a district’s citizen voting age population.(B)For purposes of subparagraph (A), the assessment of whether a protected group has the practical ability to nominate candidates and to elect representatives of choice shall require the consideration of the following factors:(i)Whether the group is politically cohesive.(ii)Whether there is racially polarized voting in the relevant geographic region.(iii)If there is racially polarized voting in the relevant geographic region, whether the preferred candidates of the group nevertheless receive a sufficient amount of consistent crossover support from other voters such that the group is a functional majority with the ability to both nominate candidates and elect representatives of choice.(4)(A)Districts shall be drawn to represent communities of interest and neighborhoods to the extent practicable after compliance with the requirements of paragraphs (1) through (3). A community of interest is defined as an area for which the record before the entity responsible for developing and adopting the redistricting plan demonstrates the existence of broadly shared interests and representational needs, including shared interests and representational needs rooted in common ethnic, racial, economic, Indian, social, cultural, geographic, or historic identities, or arising from similar socioeconomic conditions. The term communities of interest may, if the record warrants, include political subdivisions such as counties, municipalities, Indian lands, or school districts, but shall not include common relationships with political parties or political candidates.(B)For purposes of subparagraph (A), in considering the needs of multiple, overlapping communities of interest, the entity responsible for developing and adopting the redistricting plan shall give greater weight to those communities of interest whose representational needs would most benefit from the community’s inclusion in a single congressional district.(c)No favoring or disfavoring of political parties(1)ProhibitionA State may not use a redistricting plan to conduct an election that, when considered on a statewide basis, has been drawn with the intent or has the effect of materially favoring or disfavoring any political party.(2)Determination of effectThe determination of whether a redistricting plan has the effect of materially favoring or disfavoring a political party shall be based on an evaluation of the totality of circumstances which, at a minimum, shall involve consideration of each of the following factors:(A)Computer modeling based on relevant statewide general elections for Federal office held over the 8 years preceding the adoption of the redistricting plan setting forth the probable electoral outcomes for the plan under a range of reasonably foreseeable conditions.(B)An analysis of whether the redistricting plan is statistically likely to result in partisan advantage or disadvantage on a statewide basis, the degree of any such advantage or disadvantage, and whether such advantage or disadvantage is likely to be present under a range of reasonably foreseeable electoral conditions.(C)A comparison of the modeled electoral outcomes for the redistricting plan to the modeled electoral outcomes for alternative plans that demonstrably comply with the requirements of paragraphs (1), (2), and (3) of subsection (b) in order to determine whether reasonable alternatives exist that would result in materially lower levels of partisan advantage or disadvantage on a statewide basis. For purposes of this subparagraph, alternative plans considered may include both actual plans proposed during the redistricting process and other plans prepared for purposes of comparison.(D)Any other relevant information, including how broad support for the redistricting plan was among members of the entity responsible for developing and adopting the plan and whether the processes leading to the development and adoption of the plan were transparent and equally open to all members of the entity and to the public.(3)Rebuttable presumption(A)TriggerIn any civil action brought under section 5006 in which a party asserts a claim that a State has enacted a redistricting plan which is in violation of this subsection, a party may file a motion not later than 30 days after the enactment of the plan (or, in the case of a plan enacted before the effective date of this Act, not later than 30 days after the effective date of this Act) requesting that the court determine whether a presumption of such a violation exists. If such a motion is timely filed, the court shall hold a hearing not later than 15 days after the date the motion is filed to assess whether a presumption of such a violation exists.(B)AssessmentTo conduct the assessment required under subparagraph (A), the court shall do the following:(i)Determine the number of congressional districts under the plan that would have been carried by each political party’s candidates for the office of President and the office of Senator in the 2 most recent general elections for the office of President and the 2 most recent general elections for the office of Senator (other than special general elections) immediately preceding the enactment of the plan, except that if a State conducts a primary election for the office of Senator which is open to candidates of all political parties, the primary election shall be used instead of the general election and the number of districts carried by a party’s candidates for the office of Senator shall be determined on the basis of the combined vote share of all candidates in the election who are affiliated with such party.(ii)Determine, for each of the 4 elections assessed under clause (i), whether the number of districts that would have been carried by any party’s candidate as determined under clause (i) results in partisan advantage or disadvantage in excess of 7 percent or one congressional district, whichever is greater, as determined by standard quantitative measures of partisan fairness that relate a party's share of the statewide vote to that party's share of seats.(C)Presumption of violationA plan is presumed to violate paragraph (1) if it exceeds the threshold described in clause (ii) of subparagraph (B) with respect to 2 or more of the 4 elections assessed under such subparagraph.(D)Stay of use of planNotwithstanding any other provision of this title, in any action under this paragraph, the following rules shall apply:(i)Upon filing of a motion under subparagraph (A), a State’s use of the plan which is the subject of the motion shall be automatically stayed pending resolution of such motion.(ii)If after considering the motion, the court rules that the plan is presumed under subparagraph (C) to violate paragraph (1), a State may not use such plan until and unless the court which is carrying out the determination of the effect of the plan under paragraph (2) determines that, notwithstanding the presumptive violation, the plan does not violate paragraph (1).(E)No effect on other assessmentsThe absence of a presumption of a violation with respect to a redistricting plan as determined under this paragraph shall not affect the determination of the effect of the plan under paragraph (2).(4)Determination of intentA court may rely on all available evidence when determining whether a redistricting plan was drawn with the intent to materially favor or disfavor a political party, including evidence of the partisan effects of a plan, the degree of support the plan received from members of the entity responsible for developing and adopting the plan, and whether the processes leading to development and adoption of the plan were transparent and equally open to all members of the entity and to the public.(5)No violation based on certain criteriaNo redistricting plan shall be found to be in violation of paragraph (1) because of the proper application of the criteria set forth in paragraphs (1), (2), or (3) of subsection (b), unless one or more alternative plans could have complied with such paragraphs without having the effect of materially favoring or disfavoring a political party.(d)Factors prohibited from considerationIn developing the redistricting plan for the State, the State may not take into consideration any of the following factors, except as necessary to comply with the criteria described in paragraphs (1) through (3) of subsection (b), to achieve partisan fairness and comply with subsection (b), and to enable the redistricting plan to be measured against the external metrics described in section 5004(c):(1)The residence of any Member of the House of Representatives or candidate.(2)The political party affiliation or voting history of the population of a district.(e)Additional criteriaA State may not rely upon criteria not set forth in this section to justify non-compliance with the requirements of this section.(f)Applicability(1)In generalThis section applies to any authority, whether appointed, elected, judicial, or otherwise, responsible for enacting the congressional redistricting plan of a State.(2)Date of enactmentThis section applies to any congressional redistricting plan that would be, or is, in effect after the date of enactment of this Act, regardless of the date of enactment by the State of the congressional redistricting plan.(g)Severability of criteriaIf any of the criteria set forth in this section, or the application of such criteria to any person or circumstance, is held to be unconstitutional, the remaining criteria set forth in this section, and the application of such criteria to any person or circumstance, shall not be affected by the holding. 5004.Development of plan(a)Public notice and input(1)Use of open and transparent processThe entity responsible for developing and adopting the congressional redistricting plan of a State shall solicit and take into consideration comments from the public throughout the process of developing the plan, and shall carry out its duties in an open and transparent manner which provides for the widest public dissemination reasonably possible of its proposed and final redistricting plans. (2)Website(A)FeaturesThe entity shall maintain a public Internet site which is not affiliated with or maintained by the office of any elected official and which includes the following features:(i)All proposed redistricting plans and the final redistricting plan, including the accompanying written evaluation under subsection (c).(ii)All comments received from the public submitted under paragraph (1).(iii)Access in an easily usable format to the demographic and other data used by the entity to develop and analyze the proposed redistricting plans, together with any reports analyzing and evaluating such plans and access to software that members of the public may use to draw maps of proposed districts.(iv)A method by which members of the public may submit comments directly to the entity.(B)Searchable formatThe entity shall ensure that all information posted and maintained on the site under this paragraph, including information and proposed maps submitted by the public, shall be maintained in an easily searchable format. (3)Multiple language requirements for all noticesThe entity responsible for developing and adopting the plan shall make each notice which is required to be posted and published under this section available in any language in which the State (or any jurisdiction in the State) is required to provide election materials under section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503).(b)Development of plan(1)HearingsThe entity responsible for developing and adopting the congressional redistricting plan shall hold hearings both before and after releasing proposed plans in order to solicit public input on the content of such plans. These hearings shall—(A)be held in different regions of the State and streamed live on the public Internet site maintained under subsection (a)(2);(B)be sufficient in number, scheduled at times and places, and noticed and conducted in a manner to ensure that all members of the public, including members of racial, ethnic, and language minorities protected under the Voting Rights Act of 1965, have a meaningful opportunity to attend and provide input both before and after the entity releases proposed plans.(2)Posting of mapsThe entity responsible for developing and adopting the congressional redistricting plan shall make proposed plans, amendments to proposed plans, and the data needed to analyze such plans for compliance with the criteria of this title available for public review, including on the public Internet site required under subsection (a)(2), for a period of not less than 5 days before any vote or hearing is held on any such plan or any amendment to such a plan.(c)Written evaluation of plan against external metricsThe entity responsible for developing and adopting the congressional redistricting plan for a State shall include with each redistricting plan voted upon by such entity, or a committee of such entity, and published under this section a written evaluation that measures each such plan against external metrics which cover the criteria set forth in section 5003(b), including the impact of the plan on the ability of members of a class of citizens protected by the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) to elect candidates of choice, the degree to which the plan preserves or divides communities of interest, and any analysis used by the State to assess compliance with the requirements of section 5003(b) and (c).(d)Public input and commentsThe entity responsible for developing and adopting the congressional redistricting plan for a State shall make all public comments received about potential plans, including alternative plans, available to the public on the Internet site required under subsection (a)(2), at no cost, not later than 24 hours prior to holding a vote on final adoption of a plan. 5005.Failure by State to enact plan(a)Deadline for enactment of planEach State shall enact a final congressional redistricting plan following transmission of a notice of apportionment to the President by the earliest of—(1)the deadline set forth in State law;(2)February 15 of the year in which regularly scheduled general elections for Federal office are held in the State; or(3)90 days before the date of the next regularly scheduled primary election for Federal office held in the State.(b)Development of plan by court in case of missed deadlineIf a State has not enacted a final congressional redistricting plan by the applicable deadline under subsection (a), or it appears likely that a State will fail to enact a final congressional redistricting plan by such deadline—(1)any citizen of the State may file an action in the United States district court for the applicable venue asking the district court to assume jurisdiction;(2)the United States district court for the applicable venue, acting through a 3-judge court convened pursuant to section 2284 of title 28, United States Code, shall have the exclusive authority to develop and publish the congressional redistricting plan for the State; and(3)the final congressional redistricting plan developed and published by the court under this section shall be deemed to be enacted on the date on which the court publishes the final congressional redistricting plan, as described in subsection (e). (c)Applicable venueFor purposes of this section, the applicable venue with respect to a State is the District of Columbia or the judicial district in which the capital of the State is located, as selected by the first party to file with the court sufficient evidence that a State has failed to, or is reasonably likely to fail to, enact a final redistricting plan for the State prior to the expiration of the applicable deadline set forth in subsection (a).(d)Procedures for Development of Plan(1)CriteriaIn developing a redistricting plan for a State under this section, the court shall adhere to the same terms and conditions that applied (or that would have applied, as the case may be) to the development of a plan by the State under section 5003.(2)Access to information and recordsThe court shall have access to any information, data, software, or other records and material that was used (or that would have been used, as the case may be) by the State in carrying out its duties under this title.(3)Hearing; public participationIn developing a redistricting plan for a State, the court shall—(A)hold one or more evidentiary hearings at which interested members of the public may appear and be heard and present testimony, including expert testimony, in accordance with the rules of the court; and(B)consider other submissions and comments by the public, including proposals for redistricting plans to cover the entire State or any portion of the State.(4)Use of special masterTo assist in the development and publication of a redistricting plan for a State under this section, the court may appoint a special master to make recommendations to the court on possible plans for the State.(e)Publication of plan(1)Public availability of initial planUpon completing the development of one or more initial redistricting plans, the court shall make the plans available to the public at no cost, and shall also make available the underlying data used to develop the plans and a written evaluation of the plans against external metrics (as described in section 5004(c)).(2)Publication of final planAt any time after the expiration of the 14-day period which begins on the date the court makes the plans available to the public under paragraph (1), and taking into consideration any submissions and comments by the public which are received during such period, the court shall develop and publish the final redistricting plan for the State.(f)Use of interim planIn the event that the court is not able to develop and publish a final redistricting plan for the State with sufficient time for an upcoming election to proceed, the court may develop and publish an interim redistricting plan which shall serve as the redistricting plan for the State until the court develops and publishes a final plan in accordance with this section. Nothing in this subsection may be construed to limit or otherwise affect the authority or discretion of the court to develop and publish the final redistricting plan, including the discretion to make any changes the court deems necessary to an interim redistricting plan.(g)AppealsReview on appeal of any final or interim plan adopted by the court in accordance with this section shall be governed by the appellate process in section 5006. (h)Stay of State proceedingsThe filing of an action under this section shall act as a stay of any proceedings in State court with respect to the State’s congressional redistricting plan unless otherwise ordered by the court. 5006.Civil enforcement(a)Civil Enforcement(1)Actions by Attorney GeneralThe Attorney General may bring a civil action for such relief as may be appropriate to carry out this title.(2)Availability of private right of actionAny citizen of a State who is aggrieved by the failure of the State to meet the requirements of the Constitution or Federal law, including this title, with respect to the State's congressional redistricting, may bring a civil action in the United States district court for the applicable venue for such relief as may be appropriate to remedy the failure.(3)Delivery of complaint to House and SenateIn any action brought under this section, a copy of the complaint shall be delivered promptly to the Clerk of the House of Representatives and the Secretary of the Senate. (4)Exclusive jurisdiction and applicable venueThe district courts of the United States shall have exclusive jurisdiction to hear and determine claims asserting that a congressional redistricting plan violates the requirements of the Constitution or Federal law, including this title. The applicable venue for such an action shall be the United States District Court for the District of Columbia or for the judicial district in which the capital of the State is located, as selected by the person bringing the action, except that the applicable venue for a civil action that includes a claim that a redistricting plan is in violation of section 5003(c) shall be the District of Columbia.(5)Use of 3-judge courtIf an action under this section raises statewide claims under the Constitution or this title, the action shall be heard by a 3-judge court convened pursuant to section 2284 of title 28, United States Code.(6)Review of final decisionA final decision in an action brought under this section shall be reviewable on appeal by the United States Court of Appeals for the District of Columbia Circuit. There shall be no right of appeal in such proceedings to any other court of appeals. Such appeal shall be taken by the filing of a notice of appeal within 10 days of the entry of the final decision. A final decision by the Court of Appeals may be reviewed by the Supreme Court of the United States by writ of certiorari.(b)Expedited ConsiderationIn any action brought under this section, it shall be the duty of the district court, the United States Court of Appeals for the District of Columbia Circuit, and the Supreme Court of the United States (if it chooses to hear the action) to advance on the docket and to expedite to the greatest possible extent the disposition of the action and appeal.(c)Remedies(1)Adoption of replacement plan(A)In generalIf the district court in an action under this section finds that the congressional redistricting plan of a State violates, in whole or in part, the requirements of this title—(i)the court shall adopt a replacement congressional redistricting plan for the State in accordance with the process set forth in section 5005; or(ii)if circumstances warrant and no delay to an upcoming regularly scheduled election for the House of Representatives in the State would result, the district court, in its discretion, may allow a State to develop and propose a remedial congressional redistricting plan for review by the court to determine whether the plan is in compliance with this title, except that—(I)the State may not develop and propose a remedial plan under this clause if the court determines that the congressional redistricting plan of the State was enacted with discriminatory intent in violation of the Constitution or section 5003(b); and(II)nothing in this clause may be construed to permit a State to use such a remedial plan which has not been approved by the court.(B)Prohibiting use of plans in violation of requirementsNo court shall order a State to use a congressional redistricting plan which violates, in whole or in part, the requirements of this title, or to conduct an election under terms and conditions which violate, in whole or in part, the requirements of this title.(C)Special rule in case final adjudication not expected within 3 months of electionIf final adjudication of an action under this section is not reasonably expected to be completed at least 3 months prior to the next regularly scheduled primary election for the House of Representatives in the State, the district court shall, as the balance of equities warrant—(i)develop, adopt, and order the use of an interim congressional redistricting plan in accordance with section 5005(f) to address any claims under this title for which a party seeking relief has demonstrated a substantial likelihood of success; and(ii)order adjustments to the timing of primary elections for the House of Representatives and other related deadlines, as needed, to allow sufficient opportunity for adjudication of the matter and adoption of a remedial or replacement plan for use in the next regularly scheduled general elections for the House of Representatives.(2)No stay pending appealNotwithstanding the appeal of an order finding that a congressional redistricting plan of a State violates, in whole or in part, the requirements of this title, no stay shall issue which shall bar the development or adoption of a replacement or remedial plan under this subsection, as may be directed by the district court, pending such appeal. If such a replacement or remedial plan has been adopted, no appellate court may stay or otherwise enjoin the use of such plan during the pendency of an appeal, except upon an order holding, based on the record, that adoption of such plan was an abuse of discretion.(3)Special authority of Court of Appeals(A)Ordering of new remedial planIf, upon consideration of an appeal under this title, the Court of Appeals determines that a plan does not comply with the requirements of this title, it shall direct that the District Court promptly develop a new remedial plan with assistance of a special master for consideration by the Court of Appeals.(B)Failure of district court to take timely actionIf, at any point during the pendency of an action under this section, the District Court fails to take action necessary to permit resolution of the case prior to the next regularly scheduled election for the House of Representatives in the State or fails to grant the relief described in paragraph (1)(C), any party may seek a writ of mandamus from the Court of Appeals for the District of Columbia Circuit. The Court of Appeals shall have jurisdiction over the motion for a writ of mandamus and shall establish an expedited briefing and hearing schedule for resolution of the motion. If the Court of Appeals determines that a writ should be granted, the Court of Appeals shall take any action necessary, including developing a congressional redistricting plan with assistance of a special master to ensure that a remedial plan is adopted in time for use in the next regularly scheduled election for the House of Representatives in the State.(4)Effect of enactment of replacement planA State’s enactment of a redistricting plan which replaces a plan which is the subject of an action under this section shall not be construed to limit or otherwise affect the authority of the court to adjudicate or grant relief with respect to any claims or issues not addressed by the replacement plan, including claims that the plan which is the subject of the action was enacted, in whole or in part, with discriminatory intent, or claims to consider whether relief should be granted under section 3(c) of the Voting Rights Act of 1965 (52 U.S.C. 10302(c)) based on the plan which is the subject of the action.(d)Attorney’s FeesIn a civil action under this section, the court may allow the prevailing party (other than the United States) reasonable attorney fees, including litigation expenses, and costs.(e)Relation to Other Laws(1)Rights and remedies additional to other rights and remediesThe rights and remedies established by this section are in addition to all other rights and remedies provided by law, and neither the rights and remedies established by this section nor any other provision of this title shall supersede, restrict, or limit the application of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.).(2)Voting Rights Act of 1965Nothing in this title authorizes or requires conduct that is prohibited by the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.).(f)Legislative privilegeNo person, legislature, or State may claim legislative privilege under either State or Federal law in a civil action brought under this section or in any other legal challenge, under either State or Federal law, to a redistricting plan enacted under this title.(g)Removal(1)In generalAt any time, a civil action brought in a State court which asserts a claim for which the district courts of the United States have exclusive jurisdiction under this title may be removed by any party in the case, including an intervenor, by filing, in the district court for an applicable venue under this section, a notice of removal signed pursuant to Rule 11 of the Federal Rules of Civil Procedure containing a short and plain statement of the grounds for removal. Consent of parties shall not be required for removal. (2)Claims not within the original or supplemental jurisdictionIf a civil action removed in accordance with paragraph (1) contains claims not within the original or supplemental jurisdiction of the district court, the district court shall sever all such claims and remand them to the State court from which the action was removed. 5007.No effect on elections for State and local officeNothing in this title or in any amendment made by this title may be construed to affect the manner in which a State carries out elections for State or local office, including the process by which a State establishes the districts used in such elections.5008.Effective date(a)In generalThis title and the amendments made by this title shall apply on the date of enactment of this title.(b)Application to apportionment resulting from 2020 decennial censusNotwithstanding subsection (a), this title and the amendments made by this title, other than section 5004, shall apply with respect to each congressional redistricting plan enacted pursuant to the notice of apportionment transmitted to the President on April 26, 2021, without regard to whether or not a State enacted such a plan prior to the date of the enactment of this Act. VICampaign Finance TransparencyADISCLOSE Act6001.Short titleThis subtitle may be cited as the Democracy Is Strengthened by Casting Light On Spending in Elections Act of 2021 or the DISCLOSE Act of 2021.1Closing Loopholes Allowing Spending by Foreign Nationals in Elections6002.Clarification of application of foreign money ban to certain disbursements and activitiesSection 319(b) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(b)) is amended—(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and by moving such subparagraphs 2 ems to the right;(2)by striking As used in this section, the term and inserting the following: Definitions.—For purposes of this section—(1)Foreign nationalThe term; (3)by moving paragraphs (1) and (2) two ems to the right and redesignating them as subparagraphs (A) and (B), respectively; and(4)by adding at the end the following new paragraph:(2)Contribution and donationFor purposes of paragraphs (1) and (2) of subsection (a), the term contribution or donation includes any disbursement to a political committee which accepts donations or contributions that do not comply with any of the limitations, prohibitions, and reporting requirements of this Act (or any disbursement to or on behalf of any account of a political committee which is established for the purpose of accepting such donations or contributions), or to any other person for the purpose of funding an expenditure, independent expenditure, or electioneering communication (as defined in section 304(f)(3))..6003.Audit and report on illicit foreign money in Federal elections(a)In generalTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by inserting after section 319 the following new section:319A.Audit and report on disbursements by foreign nationals(a)Audit(1)In generalThe Commission shall conduct an audit after each Federal election cycle to determine the incidence of illicit foreign money in such Federal election cycle.(2)ProceduresIn carrying out paragraph (1), the Commission shall conduct random audits of any disbursements required to be reported under this Act, in accordance with procedures established by the Commission.(b)ReportNot later than 180 days after the end of each Federal election cycle, the Commission shall submit to Congress a report containing—(1)results of the audit required by subsection (a)(1); (2)an analysis of the extent to which illicit foreign money was used to carry out disinformation and propaganda campaigns focused on depressing turnout among rural communities and the success or failure of these efforts, together with recommendations to address these efforts in future elections; (3)an analysis of the extent to which illicit foreign money was used to carry out disinformation and propaganda campaigns focused on depressing turnout among African-American and other minority communities and the success or failure of these efforts, together with recommendations to address these efforts in future elections; (4)an analysis of the extent to which illicit foreign money was used to carry out disinformation and propaganda campaigns focused on influencing military and veteran communities and the success or failure of these efforts, together with recommendations to address these efforts in future elections; and(5)recommendations to address the presence of illicit foreign money in elections, as appropriate.(c)DefinitionsAs used in this section:(1)The term Federal election cycle means the period which begins on the day after the date of a regularly scheduled general election for Federal office and which ends on the date of the first regularly scheduled general election for Federal office held after such date.(2)The term illicit foreign money means any disbursement by a foreign national (as defined in section 319(b)) prohibited under such section..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to the Federal election cycle that began during November 2020, and each succeeding Federal election cycle.6004.Prohibition on contributions and donations by foreign nationals in connection with ballot initiatives and referenda(a)In generalSection 319(b) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(b)), as amended by section 6002, is amended by adding at the end the following new paragraph:(3)Federal, State, or local electionThe term Federal, State, or local election includes a State or local ballot initiative or referendum, but only in the case of—(A)a covered foreign national described in section 304(j)(3)(C);(B)a foreign principal described in section 1(b)(2) or 1(b)(3) of the Foreign Agent Registration Act of 1938, as amended (22 U.S.C. 611(b)(2) or (b)(3)) or an agent of such a foreign principal under such Act..(b)Effective dateThe amendment made by this section shall apply with respect to elections held in 2022 or any succeeding year.6005.Disbursements and activities subject to foreign money ban(a)Disbursements describedSection 319(a)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)) is amended—(1)by striking or at the end of subparagraph (B); and(2)by striking subparagraph (C) and inserting the following:(C)an expenditure;(D)an independent expenditure;(E)a disbursement for an electioneering communication (within the meaning of section 304(f)(3));(F)a disbursement for a communication which is placed or promoted for a fee on a website, web application, or digital application that refers to a clearly identified candidate for election for Federal office and is disseminated within 60 days before a general, special or runoff election for the office sought by the candidate or 30 days before a primary or preference election, or a convention or caucus of a political party that has authority to nominate a candidate for the office sought by the candidate;(G)a disbursement by a covered foreign national described in section 304(j)(3)(C) for a broadcast, cable or satellite communication, or for a communication which is placed or promoted for a fee on a website, web application, or digital application, that promotes, supports, attacks or opposes the election of a clearly identified candidate for Federal, State, or local office (regardless of whether the communication contains express advocacy or the functional equivalent of express advocacy);(H)a disbursement for a broadcast, cable, or satellite communication, or for any communication which is placed or promoted for a fee on an online platform (as defined in section 304(k)(3)), that discusses a national legislative issue of public importance in a year in which a regularly scheduled general election for Federal office is held, but only if the disbursement is made by a covered foreign national described in section 304(j)(3)(C);(I)a disbursement by a covered foreign national described in section 304(j)(3)(C) to compensate any person for internet activity that promotes, supports, attacks or opposes the election of a clearly identified candidate for Federal, State, or local office (regardless of whether the activity contains express advocacy or the functional equivalent of express advocacy); or(J)a disbursement by a covered foreign national described in section 304(j)(3)(C) for a Federal judicial nomination communication (as defined in section 324(g)(2));.(b)Effective dateThe amendments made by this section shall apply with respect to disbursements made on or after the date of the enactment of this Act.6006.Prohibiting establishment of corporation to conceal election contributions and donations by foreign nationals(a)ProhibitionChapter 29 of title 18, United States Code, as amended by section 2001(a) and section 3101(a), is amended by adding at the end the following:614.Establishment of corporation to conceal election contributions and donations by foreign nationals(a)OffenseIt shall be unlawful for an owner, officer, attorney, or incorporation agent of a corporation, company, or other entity to establish or use the corporation, company, or other entity with the intent to conceal an activity of a foreign national (as defined in section 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121)) prohibited under such section 319.(b)PenaltyAny person who violates subsection (a) shall be imprisoned for not more than 5 years, fined under this title, or both..(b)Table of sectionsThe table of sections for chapter 29 of title 18, United States Code, as amended by section 2001(b) and section 3101(b), is amended by inserting after the item relating to section 612 the following:614. Establishment of corporation to conceal election contributions and donations by foreign nationals. .2Reporting of Campaign-Related Disbursements6011.Reporting of campaign-related disbursements(a)In generalSection 324 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30126) is amended to read as follows:324.Disclosure of campaign-related disbursements by covered organizations(a)Disclosure statement(1)In generalAny covered organization that makes campaign-related disbursements aggregating more than $10,000 in an election reporting cycle shall, not later than 24 hours after each disclosure date, file a statement with the Commission made under penalty of perjury that contains the information described in paragraph (2)—(A)in the case of the first statement filed under this subsection, for the period beginning on the first day of the election reporting cycle (or, if earlier, the period beginning one year before the first such disclosure date) and ending on the first such disclosure date; and(B)in the case of any subsequent statement filed under this subsection, for the period beginning on the previous disclosure date and ending on such disclosure date.(2)Information describedThe information described in this paragraph is as follows:(A)The name of the covered organization and the principal place of business of such organization and, in the case of a covered organization that is a corporation (other than a business concern that is an issuer of a class of securities registered under section 12 of the Securities Exchange Act of 1934 (15 U.S.C. 78l) or that is required to file reports under section 15(d) of that Act (15 U.S.C. 78o(d))) or an entity described in subsection (e)(2), a list of the beneficial owners (as defined in paragraph (4)(A)) of the entity that—(i)identifies each beneficial owner by name and current residential or business street address; and(ii)if any beneficial owner exercises control over the entity through another legal entity, such as a corporation, partnership, limited liability company, or trust, identifies each such other legal entity and each such beneficial owner who will use that other entity to exercise control over the entity.(B)The amount of each campaign-related disbursement made by such organization during the period covered by the statement of more than $1,000, and the name and address of the person to whom the disbursement was made.(C)In the case of a campaign-related disbursement that is not a covered transfer, the election to which the campaign-related disbursement pertains and if the disbursement is made for a public communication, the name of any candidate identified in such communication and whether such communication is in support of or in opposition to a candidate.(D)A certification by the chief executive officer or person who is the head of the covered organization that the campaign-related disbursement is not made in cooperation, consultation, or concert with or at the request or suggestion of a candidate, authorized committee, or agent of a candidate, political party, or agent of a political party.(E)(i)If the covered organization makes campaign-related disbursements using exclusively funds in a segregated bank account consisting of funds that were paid directly to such account by persons other than the covered organization that controls the account, for each such payment to the account—(I)the name and address of each person who made such payment during the period covered by the statement;(II)the date and amount of such payment; and(III)the aggregate amount of all such payments made by the person during the period beginning on the first day of the election reporting cycle (or, if earlier, the period beginning one year before the disclosure date) and ending on the disclosure date,but only if such payment was made by a person who made payments to the account in an aggregate amount of $10,000 or more during the period beginning on the first day of the election reporting cycle (or, if earlier, the period beginning one year before the disclosure date) and ending on the disclosure date. (ii)In any calendar year after 2022, section 315(c)(1)(B) shall apply to the amount described in clause (i) in the same manner as such section applies to the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h) of such section, except that for purposes of applying such section to the amounts described in subsection (b), the base period shall be calendar year 2022.(F)(i)If the covered organization makes campaign-related disbursements using funds other than funds in a segregated bank account described in subparagraph (E), for each payment to the covered organization—(I)the name and address of each person who made such payment during the period covered by the statement;(II)the date and amount of such payment; and(III)the aggregate amount of all such payments made by the person during the period beginning on the first day of the election reporting cycle (or, if earlier, the period beginning one year before the disclosure date) and ending on the disclosure date,but only if such payment was made by a person who made payments to the covered organization in an aggregate amount of $10,000 or more during the period beginning on the first day of the election reporting cycle (or, if earlier, the period beginning one year before the disclosure date) and ending on the disclosure date. (ii)In any calendar year after 2022, section 315(c)(1)(B) shall apply to the amount described in clause (i) in the same manner as such section applies to the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h) of such section, except that for purposes of applying such section to the amounts described in subsection (b), the base period shall be calendar year 2022.(G)Such other information as required in rules established by the Commission to promote the purposes of this section.(3)Exceptions(A)Amounts received in ordinary course of businessThe requirement to include in a statement filed under paragraph (1) the information described in paragraph (2) shall not apply to amounts received by the covered organization in commercial transactions in the ordinary course of any trade or business conducted by the covered organization or in the form of investments (other than investments by the principal shareholder in a limited liability corporation) in the covered organization. For purposes of this subparagraph, amounts received by a covered organization as remittances from an employee to the employee’s collective bargaining representative shall be treated as amounts received in commercial transactions in the ordinary course of the business conducted by the covered organization.(B)Donor restriction on use of fundsThe requirement to include in a statement submitted under paragraph (1) the information described in subparagraph (F) of paragraph (2) shall not apply if—(i)the person described in such subparagraph prohibited, in writing, the use of the payment made by such person for campaign-related disbursements; and(ii)the covered organization agreed to follow the prohibition and deposited the payment in an account which is segregated from any account used to make campaign-related disbursements.(C)Threat of harassment or reprisalThe requirement to include any information relating to the name or address of any person (other than a candidate) in a statement submitted under paragraph (1) shall not apply if the inclusion of the information would subject the person to serious threats, harassment, or reprisals.(4)Other definitionsFor purposes of this section:(A)Beneficial owner defined(i)In generalExcept as provided in clause (ii), the term beneficial owner means, with respect to any entity, a natural person who, directly or indirectly—(I)exercises substantial control over an entity through ownership, voting rights, agreement, or otherwise; or(II)has a substantial interest in or receives substantial economic benefits from the assets of an entity.(ii)ExceptionsThe term beneficial owner shall not include—(I)a minor child;(II)a person acting as a nominee, intermediary, custodian, or agent on behalf of another person;(III)a person acting solely as an employee of an entity and whose control over or economic benefits from the entity derives solely from the employment status of the person;(IV)a person whose only interest in an entity is through a right of inheritance, unless the person also meets the requirements of clause (i); or(V)a creditor of an entity, unless the creditor also meets the requirements of clause (i).(iii)Anti-abuse ruleThe exceptions under clause (ii) shall not apply if used for the purpose of evading, circumventing, or abusing the provisions of clause (i) or paragraph (2)(A).(B)Disclosure dateThe term disclosure date means—(i)the first date during any election reporting cycle by which a person has made campaign-related disbursements aggregating more than $10,000; and(ii)any other date during such election reporting cycle by which a person has made campaign-related disbursements aggregating more than $10,000 since the most recent disclosure date for such election reporting cycle.(C)Election reporting cycleThe term election reporting cycle means the 2-year period beginning on the date of the most recent general election for Federal office.(D)PaymentThe term payment includes any contribution, donation, transfer, payment of dues, or other payment.(b)Coordination with other provisions(1)Other reports filed with the CommissionInformation included in a statement filed under this section may be excluded from statements and reports filed under section 304.(2)Treatment as separate segregated fundA segregated bank account referred to in subsection (a)(2)(E) may be treated as a separate segregated fund for purposes of section 527(f)(3) of the Internal Revenue Code of 1986.(c)FilingStatements required to be filed under subsection (a) shall be subject to the requirements of section 304(d) to the same extent and in the same manner as if such reports had been required under subsection (c) or (g) of section 304.(d)Campaign-Related disbursement defined(1)In generalIn this section, the term campaign-related disbursement means a disbursement by a covered organization for any of the following:(A)An independent expenditure which expressly advocates the election or defeat of a clearly identified candidate for election for Federal office, or is the functional equivalent of express advocacy because, when taken as a whole, it can be interpreted by a reasonable person only as advocating the election or defeat of a candidate for election for Federal office.(B)An applicable public communication. (C)An electioneering communication, as defined in section 304(f)(3).(D)A covered transfer.(2)Applicable public communications(A)In generalThe term applicable public communication means any public communication that refers to a clearly identified candidate for election for Federal office and which promotes or supports the election of a candidate for that office, or attacks or opposes the election of a candidate for that office, without regard to whether the communication expressly advocates a vote for or against a candidate for that office.(B)ExceptionSuch term shall not include any news story, commentary, or editorial distributed through the facilities of any broadcasting station or any print, online, or digital newspaper, magazine, publication, or periodical, unless such facilities are owned or controlled by any political party, political committee, or candidate. (3)Intent not requiredA disbursement for an item described in subparagraph (A), (B), (C) or (D) of paragraph (1) shall be treated as a campaign-related disbursement regardless of the intent of the person making the disbursement.(e)Covered organization definedIn this section, the term covered organization means any of the following:(1)A corporation (other than an organization described in section 501(c)(3) of the Internal Revenue Code of 1986).(2)A limited liability corporation that is not otherwise treated as a corporation for purposes of this Act (other than an organization described in section 501(c)(3) of the Internal Revenue Code of 1986).(3)An organization described in section 501(c) of such Code and exempt from taxation under section 501(a) of such Code (other than an organization described in section 501(c)(3) of such Code).(4)A labor organization (as defined in section 316(b)).(5)Any political organization under section 527 of the Internal Revenue Code of 1986, other than a political committee under this Act (except as provided in paragraph (6)).(6)A political committee with an account that accepts donations or contributions that do not comply with the contribution limits or source prohibitions under this Act, but only with respect to such accounts.(f)Covered transfer defined(1)In generalIn this section, the term covered transfer means any transfer or payment of funds by a covered organization to another person if the covered organization—(A)designates, requests, or suggests that the amounts be used for—(i)campaign-related disbursements (other than covered transfers); or(ii)making a transfer to another person for the purpose of making or paying for such campaign-related disbursements;(B)made such transfer or payment in response to a solicitation or other request for a donation or payment for—(i)the making of or paying for campaign-related disbursements (other than covered transfers); or(ii)making a transfer to another person for the purpose of making or paying for such campaign-related disbursements;(C)engaged in discussions with the recipient of the transfer or payment regarding—(i)the making of or paying for campaign-related disbursements (other than covered transfers); or(ii)donating or transferring any amount of such transfer or payment to another person for the purpose of making or paying for such campaign-related disbursements; or(D)knew or had reason to know that the person receiving the transfer or payment would make campaign-related disbursements in an aggregate amount of $50,000 or more during the 2-year period beginning on the date of the transfer or payment.(2)ExclusionsThe term covered transfer does not include any of the following:(A)A disbursement made by a covered organization in a commercial transaction in the ordinary course of any trade or business conducted by the covered organization or in the form of investments made by the covered organization.(B)A disbursement made by a covered organization if—(i)the covered organization prohibited, in writing, the use of such disbursement for campaign-related disbursements; and(ii)the recipient of the disbursement agreed to follow the prohibition and deposited the disbursement in an account which is segregated from any account used to make campaign-related disbursements.(3)Special rule regarding transfers among affiliates(A)Special ruleA transfer of an amount by one covered organization to another covered organization which is treated as a transfer between affiliates under subparagraph (C) shall be considered a covered transfer by the covered organization which transfers the amount only if the aggregate amount transferred during the year by such covered organization to that same covered organization is equal to or greater than $50,000.(B)Determination of amount of certain payments among affiliatesIn determining the amount of a transfer between affiliates for purposes of subparagraph (A), to the extent that the transfer consists of funds attributable to dues, fees, or assessments which are paid by individuals on a regular, periodic basis in accordance with a per-individual calculation which is made on a regular basis, the transfer shall be attributed to the individuals paying the dues, fees, or assessments and shall not be attributed to the covered organization.(C)Description of transfers between affiliatesA transfer of amounts from one covered organization to another covered organization shall be treated as a transfer between affiliates if—(i)one of the organizations is an affiliate of the other organization; or(ii)each of the organizations is an affiliate of the same organization,except that the transfer shall not be treated as a transfer between affiliates if one of the organizations is established for the purpose of making campaign-related disbursements. (D)Determination of affiliate statusFor purposes of subparagraph (C), a covered organization is an affiliate of another covered organization if—(i)the governing instrument of the organization requires it to be bound by decisions of the other organization;(ii)the governing board of the organization includes persons who are specifically designated representatives of the other organization or are members of the governing board, officers, or paid executive staff members of the other organization, or whose service on the governing board is contingent upon the approval of the other organization; or(iii)the organization is chartered by the other organization.(E)Coverage of transfers to affiliated section 501(c)(3) organizationsThis paragraph shall apply with respect to an amount transferred by a covered organization to an organization described in paragraph (3) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code in the same manner as this paragraph applies to an amount transferred by a covered organization to another covered organization.(g)No effect on other reporting requirementsExcept as provided in subsection (b)(1), nothing in this section shall be construed to waive or otherwise affect any other requirement of this Act which relates to the reporting of campaign-related disbursements..(b)Conforming amendmentSection 304(f)(6) of such Act (52 U.S.C. 30104) is amended by striking Any requirement and inserting Except as provided in section 324(b), any requirement.(c)RegulationsNot later than 6 months after the date of the enactment of this Act, the Federal Election Commission shall promulgate regulations relating the application of the exemption under section 324(a)(3)(C) of the Federal Election Campaign Act of 1971 (as added by paragraph (1)). Such regulations—(1)shall require that the legal burden of establishing eligibility for such exemption is upon the organization required to make the report required under section 324(a)(1) of such Act (as added by paragraph (1)), and(2)shall be consistent with the principles applied in Citizens United v. Federal Election Commission, 558 U.S. 310 (2010). 6012.Reporting of Federal judicial nomination disbursements(a)FindingsCongress makes the following findings:(1)A fair and impartial judiciary is critical for our democracy and crucial to maintain the faith of the people of the United States in the justice system. As the Supreme Court held in Caperton v. Massey, there is a serious risk of actual bias—based on objective and reasonable perceptions—when a person with a personal stake in a particular case had a significant and disproportionate influence in placing the judge on the case. (Caperton v. A. T. Massey Coal Co., 556 U.S. 868, 884 (2009)).(2)Public trust in government is at a historic low. According to polling, most Americans believe that corporations have too much power and influence in politics and the courts.(3)The prevalence and pervasiveness of dark money drives public concern about corruption in politics and the courts. Dark money is funding for organizations and political activities that cannot be traced to actual donors. It is made possible by loopholes in our tax laws and regulations, weak oversight by the Internal Revenue Service, and donor-friendly court decisions.(4)Under current law, social welfare organizations and business leagues can use funds to influence elections so long as political activity is not their primary activity. Super PACs can accept and spend unlimited contributions from any non-foreign source. These groups can spend tens of millions of dollars on political activities, all without disclosing a single donor. Such dark money groups spent an estimated $1,050,000,000 in the 2020 election cycle.(5)Dark money is used to shape judicial decision-making. This can take many forms, akin to agency capture: influencing judicial selection by controlling who gets nominated and funding candidate advertisements; creating public relations campaigns aimed at mobilizing the judiciary around particular issues; and drafting law review articles, amicus briefs, and other products which tell judges how to decide a given case and provide ready-made arguments for willing judges to adopt.(6)Over the past decade, nonprofit organizations that do not disclose their donors have spent hundreds of millions of dollars to influence the nomination and confirmation process for Federal judges. One organization alone has spent nearly $40,000,000 on advertisements supporting or opposing Supreme Court nominees since 2016.(7)Anonymous money spent on judicial nominations is not subject to any disclosure requirements. Federal election laws only regulate contributions and expenditures relating to electoral politics; thus, expenditures, contributions, and advocacy efforts for Federal judgeships are not covered under the Federal Election Campaign Act of 1971. Without more disclosure, the public has no way of knowing whether the people spending money supporting or opposing judicial nominations have business before the courts.(8)Congress and the American people have a compelling interest in knowing who is funding these campaigns to select and confirm judges to lifetime appointments on the Federal bench. (b)ReportingSection 324 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30126), as amended by section 6011, is amended by redesignating subsection (g) as subsection (h) and by inserting after subsection (f) the following new subsection:(g)Application to Federal judicial nominations(1)In generalFor purposes of this section—(A)a disbursement by a covered organization for a Federal judicial nomination communication shall be treated as a campaign-related disbursement; and(B)in the case of campaign-related disbursements which are for Federal judicial nomination communications—(i)the dollar amounts in paragraphs (1) and (2) of subsection (a) shall be applied separately with respect to such disbursements and other campaign-related disbursements;(ii)the election reporting cycle shall be the calendar year in which the disbursement for the Federal judicial nomination communication is made;(iii)references to a candidate in subsections (a)(2)(C), (a)(2)(D), and (a)(3)(C) shall be treated as references to a nominee for a Federal judge or justice; (iv)the reference to an election in subsection (a)(2)(C) shall be treated as a reference to the nomination of such nominee.(2)Federal judicial nomination communication(A)In generalThe term Federal judicial nomination communication means any communication—(i)that is by means of any broadcast, cable, or satellite, paid internet, or paid digital communication, paid promotion, newspaper, magazine, outdoor advertising facility, mass mailing, telephone bank, telephone messaging effort of more than 500 substantially similar calls or electronic messages within a 30-day period, or any other form of general public political advertising; and (ii)which promotes, supports, attacks, or opposes the nomination or Senate confirmation of an individual as a Federal judge or justice. (B)ExceptionSuch term shall not include any news story, commentary, or editorial distributed through the facilities of any broadcasting station or any print, online, or digital newspaper, magazine, publication, or periodical, unless such facilities are owned or controlled by any political party, political committee, or candidate.(C)Intent not requiredA disbursement for an item described in subparagraph (A) shall be treated as a disbursement for a Federal judicial nomination communication regardless of the intent of the person making the disbursement..6013.Coordination with FinCEN(a)In generalThe Director of the Financial Crimes Enforcement Network of the Department of the Treasury shall provide the Federal Election Commission with such information as necessary to assist in administering and enforcing section 324 of the Federal Election Campaign Act of 1971, as amended by this part.(b)ReportNot later than 6 months after the date of the enactment of this Act, the Chairman of the Federal Election Commission, in consultation with the Director of the Financial Crimes Enforcement Network of the Department of the Treasury, shall submit to Congress a report with recommendations for providing further legislative authority to assist in the administration and enforcement of such section 324.6014.Application of foreign money ban to disbursements for campaign-related disbursements consisting of covered transfersSection 319(b)(2) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)(A)), as amended by section 6002, is amended—(1)by striking includes any disbursement and inserting includes—(A)any disbursement;(2)by striking the period at the end and inserting ; and, and(3)by adding at the end the following new subparagraph:(B)any disbursement, other than a disbursement described in section 324(a)(3)(A), to another person who made a campaign-related disbursement consisting of a covered transfer (as described in section 324) during the 2-year period ending on the date of the disbursement..6015.Effective dateThe amendments made by this part shall apply with respect to disbursements made on or after January 1, 2022, and shall take effect without regard to whether or not the Federal Election Commission has promulgated regulations to carry out such amendments.3Other Administrative Reforms6021.Petition for certiorariSection 307(a)(6) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30107(a)(6)) is amended by inserting (including a proceeding before the Supreme Court on certiorari) after appeal.6022.Judicial review of actions related to campaign finance laws(a)In generalTitle IV of the Federal Election Campaign Act of 1971 (52 U.S.C. 30141 et seq.) is amended by inserting after section 406 the following new section:407.Judicial review(a)In generalIf any action is brought for declaratory or injunctive relief to challenge, whether facially or as-applied, the constitutionality or lawfulness of any provision of this Act or of chapter 95 or 96 of the Internal Revenue Code of 1986, or is brought to with respect to any action of the Commission under chapter 95 or 96 of the Internal Revenue Code of 1986, the following rules shall apply:(1)The action shall be filed in the United States District Court for the District of Columbia and an appeal from the decision of the district court may be taken to the Court of Appeals for the District of Columbia Circuit.(2)In the case of an action relating to declaratory or injunctive relief to challenge the constitutionality of a provision, the party filing the action shall concurrently deliver a copy of the complaint to the Clerk of the House of Representatives and the Secretary of the Senate.(3)It shall be the duty of the United States District Court for the District of Columbia and the Court of Appeals for the District of Columbia Circuit to advance on the docket and to expedite to the greatest possible extent the disposition of the action and appeal.(b)Clarifying scope of jurisdictionIf an action at the time of its commencement is not subject to subsection (a), but an amendment, counterclaim, cross-claim, affirmative defense, or any other pleading or motion is filed challenging, whether facially or as-applied, the constitutionality or lawfulness of this Act or of chapter 95 or 96 of the Internal Revenue Code of 1986, or is brought to with respect to any action of the Commission under chapter 95 or 96 of the Internal Revenue Code of 1986, the district court shall transfer the action to the District Court for the District of Columbia, and the action shall thereafter be conducted pursuant to subsection (a).(c)Intervention by Members of CongressIn any action described in subsection (a) relating to declaratory or injunctive relief to challenge the constitutionality of a provision, any Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or Senate shall have the right to intervene either in support of or opposition to the position of a party to the case regarding the constitutionality of the provision. To avoid duplication of efforts and reduce the burdens placed on the parties to the action, the court in any such action may make such orders as it considers necessary, including orders to require interveners taking similar positions to file joint papers or to be represented by a single attorney at oral argument.(d)Challenge by Members of CongressAny Member of Congress may bring an action, subject to the special rules described in subsection (a), for declaratory or injunctive relief to challenge, whether facially or as-applied, the constitutionality of any provision of this Act or chapter 95 or 96 of the Internal Revenue Code of 1986..(b)Conforming amendments(1)Section 9011 of the Internal Revenue Code of 1986 is amended to read as follows:9011.Judicial reviewFor provisions relating to judicial review of certifications, determinations, and actions by the Commission under this chapter, see section 407 of the Federal Election Campaign Act of 1971..(2)Section 9041 of the Internal Revenue Code of 1986 is amended to read as follows:9041.Judicial reviewFor provisions relating to judicial review of actions by the Commission under this chapter, see section 407 of the Federal Election Campaign Act of 1971..(3)Section 310 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30110) is repealed.(4)Section 403 of the Bipartisan Campaign Reform Act of 2002 (52 U.S.C. 30110 note) is repealed.(c)Effective dateThe amendments made by this section shall apply to actions brought on or after January 1, 2021.BHonest Ads6101.Short titleThis subtitle may be cited as the Honest Ads Act.6102.PurposeThe purpose of this subtitle is to enhance the integrity of American democracy and national security by improving disclosure requirements for online political advertisements in order to uphold the Supreme Court’s well-established standard that the electorate bears the right to be fully informed.6103.FindingsCongress makes the following findings:(1)In 2002, the Bipartisan Campaign Reform Act of 2002 (Public Law 107–155) became law, establishing disclosure requirements for political advertisements distributed from a television or radio broadcast station or provider of cable or satellite television. In 2003, the Supreme Court upheld regulations on electioneering communications established under the Act, noting that such requirements provide the electorate with information and insure that the voters are fully informed about the person or group who is speaking. The Court reaffirmed this conclusion in 2010 by an 8–1 vote.(2)In its 2006 rulemaking, the Federal Election Commission, the independent Federal agency charged with protecting the integrity of the Federal campaign finance process, noted that 18 percent of all Americans cited the internet as their leading source of news about the 2004 Presidential election. By contrast, Gallup and the Knight Foundation found in 2020 that the majority of Americans, 58 percent, got most of their news about elections online.(3)According to a study from Borrell Associates, in 2016, $1,415,000,000 was spent on online advertising, more than quadruple the amount in 2012.(4)Effective and complete transparency for voters must include information about the true and original source of money given, transferred, and spent on political advertisements made online.(5)Campaign finance disclosure is a narrowly tailored and minimally restrictive means to advance substantial government interests, including fostering an informed electorate capable of engaging in self-government and holding their elected officials accountable, detecting and deterring quid pro quo corruption, and identifying information necessary to enforce other campaign finance laws, including campaign contribution limits and the prohibition on foreign money in United States campaigns. To further these substantial interests, campaign finance disclosure must be timely and complete, and must disclose the true and original source of money given, transferred, and spent to influence Federal elections.(6)As the Supreme Court recognized in its per curiam opinion in Buckley v. Valeo, 424 U.S. 1 (1976), disclosure requirements certainly in most applications appear to be the least restrictive means of curbing the evils of campaign ignorance and corruption that Congress found to exist. Buckley, 424 U.S. at 68. In Citizens United v. FEC, the Court reiterated that disclosure is a less restrictive alternative to more comprehensive regulations of speech. 558 U.S. 310, 369 (2010).(7)No subsequent decision has called these holdings into question, including the Court’s decision in Americans for Prosperity Foundation v. Bonta, 141 S. Ct. 2373 (2021). That case did not involve campaign finance disclosure, and the Court did not overturn its longstanding recognition of the substantial interests furthered by such disclosure. (8)Paid advertising on large online platforms is different from advertising placed on other common media in terms of the comparatively low cost of reaching large numbers of people, the availability of sophisticated microtargeting, and the ease with which online advertisers, particularly those located outside the United States, can evade disclosure requirements. Requiring large online platforms to maintain public files of information about the online political ads they disseminate is the best and least restrictive means to ensure the voting public has complete information about who is trying to influence their votes and to aid enforcement of other laws, including the prohibition on foreign money in domestic campaigns. (9)The reach of a few large internet platforms—larger than any broadcast, satellite, or cable provider—has greatly facilitated the scope and effectiveness of disinformation campaigns. For instance, the largest platform has over 210,000,000 American users—over 160,000,000 of them on a daily basis. By contrast, the largest cable television provider has 22,430,000 subscribers, while the largest satellite television provider has 21,000,000 subscribers. And the most-watched television broadcast in United States history had 118,000,000 viewers.(10)The public nature of broadcast television, radio, and satellite ensures a level of publicity for any political advertisement. These communications are accessible to the press, fact-checkers, and political opponents. This creates strong disincentives for a candidate to disseminate materially false, inflammatory, or contradictory messages to the public. Social media platforms, in contrast, can target portions of the electorate with direct, ephemeral advertisements often on the basis of private information the platform has on individuals, enabling political advertisements that are contradictory, racially or socially inflammatory, or materially false.(11)According to comscore, 2 companies own 8 of the 10 most popular smart phone applications as of June 2017, including the most popular social media and email services which deliver information and news to users without requiring proactivity by the user. Those same 2 companies accounted for 99 percent of revenue growth from digital advertising in 2016, including 77 percent of gross spending. 79 percent of online Americans—representing 68 percent of all Americans—use the single largest social network, while 66 percent of these users are most likely to get their news from that site.(12)Large social media platforms are the only entities in possession of certain key data related to paid online ads, including the exact audience targeted by those ads and their number of impressions. Such information, which cannot be reliably disclosed by the purchasers of ads, is extremely useful for informing the electorate, guarding against corruption, and aiding in the enforcement of existing campaign finance regulations.(13)Paid advertisements on social media platforms have served as critical tools for foreign online influence campaigns—even those that rely on large amounts of unpaid content—because such ads allow foreign actors to test the effectiveness of different messages, expose their messages to audiences who have not sought out such content, and recruit audiences for future campaigns and posts.(14)In testimony before the Senate Select Committee on Intelligence titled, Disinformation: A Primer in Russian Active Measures and Influence Campaigns, multiple expert witnesses testified that while the disinformation tactics of foreign adversaries have not necessarily changed, social media services now provide platform[s] practically purpose-built for active measures[.] Similarly, as Gen. Keith B. Alexander (RET.), the former Director of the National Security Agency, testified, during the Cold War if the Soviet Union sought to manipulate information flow, it would have to do so principally through its own propaganda outlets or through active measures that would generate specific news: planting of leaflets, inciting of violence, creation of other false materials and narratives. But the news itself was hard to manipulate because it would have required actual control of the organs of media, which took long-term efforts to penetrate. Today, however, because the clear majority of the information on social media sites is uncurated and there is a rapid proliferation of information sources and other sites that can reinforce information, there is an increasing likelihood that the information available to average consumers may be inaccurate (whether intentionally or otherwise) and may be more easily manipulable than in prior eras..(15)On November 24, 2016, The Washington Post reported findings from 2 teams of independent researchers that concluded Russians exploited American-made technology platforms to attack U.S. democracy at a particularly vulnerable moment *** as part of a broadly effective strategy of sowing distrust in U.S. democracy and its leaders.. (16)On January 6, 2017, the Office of the Director of National Intelligence published a report titled Assessing Russian Activities and Intentions in Recent U.S. Elections, noting that Russian President Vladimir Putin ordered an influence campaign in 2016 aimed at the US presidential election * * *. Moscow’s influence campaign followed a Russian messaging strategy that blends covert intelligence operation—such as cyber activity—with overt efforts by Russian Government agencies, state-funded media, third-party intermediaries, and paid social media users or trolls.(17)On September 6, 2017, the nation’s largest social media platform disclosed that between June 2015 and May 2017, Russian entities purchased $100,000 in political advertisements, publishing roughly 3,000 ads linked to fake accounts associated with the Internet Research Agency, a pro-Kremlin organization. According to the company, the ads purchased focused on amplifying divisive social and political messages ***.(18)Findings from a 2017 study on the manipulation of public opinion through social media conducted by the Computational Propaganda Research Project at the Oxford Internet Institute found that the Kremlin is using pro-Russian bots to manipulate public discourse to a highly targeted audience. With a sample of nearly 1,300,000 tweets, researchers found that in the 2016 election’s 3 decisive States, propaganda constituted 40 percent of the sampled election-related tweets that went to Pennsylvanians, 34 percent to Michigan voters, and 30 percent to those in Wisconsin. In other swing States, the figure reached 42 percent in Missouri, 41 percent in Florida, 40 percent in North Carolina, 38 percent in Colorado, and 35 percent in Ohio.(19)2018 reporting by the Washington Post estimated that paid Russian ads received more than 37,000,000 impressions in 2016 and 2017.(20)A 2019 Senate Select Committee on Intelligence’s Report on Russian Active Measures Campaigns and Interference in the 2016 U.S. Election Volume 2: Russia’s Use of Social Media with Additional Views, the Committee recommended that Congress examine legislative approaches to ensuring Americans know the sources of online political advertisements. The Federal Election Campaign Act of 1971 requires political advertisements on television, radio and satellite to disclose the sponsor of the advertisement. The same requirements should apply online. This will also help to ensure that the IRA or any similarly situated actors cannot use paid advertisements for purposes of foreign interference..(21)A 2020 study by researchers at New York University found undisclosed political advertisement purchases on a large social media platform by a Chinese state media company in violation of that platform’s supposed prohibitions on foreign spending on ads of social, national, or electoral importance.(22)The same study also found that there are persistent issues with advertisers failing to disclose political ads and that in one social media platform’s political ad archive, 68,879 pages (54.6 percent of pages with political ads included in the archive) never provided a disclosure. Overall, there were 357,099 ads run on that platforms without a disclosure, accounting for at least $37,000,000 in spending on political ads.(23)A 2020 report by the bipartisan and bicameral U.S. Cyberspace Solarium Commission found that Although foreign nationals are banned from contributing to U.S. political campaigns, they are still allowed to purchase U.S. political advertisements online, making the internet a fertile environment for conducting a malign influence campaign to undermine American elections. The Commission concluded that Russian interference in the 2016 election was and still is possible, because the FECA, which establishes rules for transparency in television, radio, and print media political advertising, has not been amended to extend the same political advertising requirements to internet platforms, and that [a]pplying these standards across all media of communication would, among other things, increase transparency of funding for political advertisements, which would in turn strengthen regulators’ ability to reduce improper foreign influence in our elections.(24)On March 16, 2021, the Office of the Director of National Intelligence released the declassified Intelligence Community assessment of foreign threats to the 2020 U.S. Federal elections. The declassified report found: Throughout the election cycle, Russia’s online influence actors sought to affect U.S. public perceptions of the candidates, as well as advance Moscow’s longstanding goals of undermining confidence in US election processes and increasing sociopolitical divisions among the American people. The report also determined that Iran sought to influence the election by creating and amplifying social media content that criticized [candidates].(25)According to a Wall Street Journal report in April 2021, voluntary ad libraries operated by major platforms rely on foreign governments to self-report political ad purchases. These ad-buys, including those diminishing major human rights violations like the Uighur genocide, are under-reported by foreign government purchasers, with no substantial oversight or repercussions from the platforms.(26)Multiple reports have indicated that online ads have become a key vector for strategic influence by the People’s Republic of China. An April 2021 Wall Street Journal report noted that the Chinese government and Chinese state-owned enterprises are major purchasers of ads on the U.S.’s largest social media platform, including to advance Chinese propaganda.(27)Large online platforms have made changes to their policies intended to make it harder for foreign actors to purchase political ads. However, these private actions have not been taken by all platforms, have not been reliably enforced, and are subject to immediate change at the discretion of the platforms.(28)The Federal Election Commission has failed to take action to address online political advertisements and current regulations on political advertisements do not provide sufficient transparency to uphold the public’s right to be fully informed about political advertisements made online.6104.Sense of CongressIt is the sense of Congress that—(1)the dramatic increase in digital political advertisements, and the growing centrality of online platforms in the lives of Americans, requires the Congress and the Federal Election Commission to take meaningful action to ensure that laws and regulations provide the accountability and transparency that is fundamental to our democracy;(2)free and fair elections require both transparency and accountability which give the public a right to know the true sources of funding for political advertisements, be they foreign or domestic, in order to make informed political choices and hold elected officials accountable; and(3)transparency of funding for political advertisements is essential to enforce other campaign finance laws, including the prohibition on campaign spending by foreign nationals.6105.Expansion of definition of public communication(a)In generalParagraph (22) of section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(22)) is amended by striking or satellite communication and inserting satellite, paid internet, or paid digital communication.(b)Treatment of contributions and expendituresSection 301 of such Act (52 U.S.C. 30101) is amended—(1)in paragraph (8)(B)(v), by striking on broadcasting stations, or in newspapers, magazines, or similar types of general public political advertising and inserting in any public communication; and(2)in paragraph (9)(B)—(A)by amending clause (i) to read as follows:(i)any news story, commentary, or editorial distributed through the facilities of any broadcasting station or any print, online, or digital newspaper, magazine, blog, publication, or periodical, unless such broadcasting, print, online, or digital facilities are owned or controlled by any political party, political committee, or candidate;; and(B)in clause (iv), by striking on broadcasting stations, or in newspapers, magazines, or similar types of general public political advertising and inserting in any public communication.(c)Disclosure and disclaimer statementsSubsection (a) of section 318 of such Act (52 U.S.C. 30120) is amended—(1)by striking financing any communication through any broadcasting station, newspaper, magazine, outdoor advertising facility, mailing, or any other type of general public political advertising and inserting financing any public communication; and(2)by striking solicits any contribution through any broadcasting station, newspaper, magazine, outdoor advertising facility, mailing, or any other type of general public political advertising and inserting solicits any contribution through any public communication.(d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall take effect without regard to whether or not the Federal Election Commission has promulgated the final regulations necessary to carry out this part and the amendments made by this part by the deadline set forth in subsection (e).(e)RegulationNot later than 1 year after the date of the enactment of this Act, the Federal Election Commission shall promulgate regulations on what constitutes a paid internet or paid digital communication for purposes of paragraph (22) of section 301 of the Federal Election Campaign Act of 1971(52 U.S.C. 30101(22)), as amended by subsection (a), except that such regulation shall not define a paid internet or paid digital communication to include communications for which the only payment consists of internal resources, such as employee compensation, of the entity paying for the communication. 6106.Expansion of definition of electioneering communication(a)Expansion to online communications(1)Application to qualified Internet and digital communications(A)In generalSubparagraph (A) of section 304(f)(3) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(f)(3)(A)) is amended by striking or satellite communication each place it appears in clauses (i) and (ii) and inserting satellite, or qualified internet or digital communication.(B)Qualified Internet or digital communicationParagraph (3) of section 304(f) of such Act (52 U.S.C. 30104(f)) is amended by adding at the end the following new subparagraph:(D)Qualified Internet or digital communicationThe term qualified internet or digital communication means any communication which is placed or promoted for a fee on an online platform (as defined in subsection (k)(3))..(2)Nonapplication of relevant electorate to online communicationsSection 304(f)(3)(A)(i)(III) of such Act (52 U.S.C. 30104(f)(3)(A)(i)(III)) is amended by inserting any broadcast, cable, or satellite before communication.(3)News exemptionSection 304(f)(3)(B)(i) of such Act (52 U.S.C. 30104(f)(3)(B)(i)) is amended to read as follows:(i)a communication appearing in a news story, commentary, or editorial distributed through the facilities of any broadcasting station or any online or digital newspaper, magazine, blog, publication, or periodical, unless such broadcasting, online, or digital facilities are owned or controlled by any political party, political committee, or candidate;.(b)Effective dateThe amendments made by this section shall apply with respect to communications made on or after January 1, 2022 and shall take effect without regard to whether or not the Federal Election Commission has promulgated regulations to carry out such amendments.6107.Application of disclaimer statements to online communications(a)Clear and conspicuous manner requirementSubsection (a) of section 318 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30120(a)) is amended—(1)by striking shall clearly state each place it appears in paragraphs (1), (2), and (3) and inserting shall state in a clear and conspicuous manner; and(2)by adding at the end the following flush sentence: For purposes of this section, a communication does not make a statement in a clear and conspicuous manner if it is difficult to read or hear or if the placement is easily overlooked..(b)Special rules for qualified Internet or digital communications(1)In generalSection 318 of such Act (52 U.S.C. 30120) is amended by adding at the end the following new subsection:(e)Special rules for qualified Internet or digital communications(1)Special rules with respect to statementsIn the case of any qualified internet or digital communication (as defined in section 304(f)(3)(D)) which is disseminated through a medium in which the provision of all of the information specified in this section is not possible, the communication shall, in a clear and conspicuous manner—(A)state the name of the person who paid for the communication; and(B)provide a means for the recipient of the communication to obtain the remainder of the information required under this section with minimal effort and without receiving or viewing any additional material other than such required information.(2)Safe harbor for determining clear and conspicuous mannerA statement in qualified internet or digital communication (as defined in section 304(f)(3)(D)) shall be considered to be made in a clear and conspicuous manner as provided in subsection (a) if the communication meets the following requirements:(A)Text or graphic communicationsIn the case of a text or graphic communication, the statement—(i)appears in letters at least as large as the majority of the text in the communication; and(ii)meets the requirements of paragraphs (2) and (3) of subsection (c).(B)Audio communicationsIn the case of an audio communication, the statement is spoken in a clearly audible and intelligible manner at the beginning or end of the communication and lasts at least 3 seconds.(C)Video communicationsIn the case of a video communication which also includes audio, the statement—(i)is included at either the beginning or the end of the communication; and(ii)is made both in—(I)a written format that meets the requirements of subparagraph (A) and appears for at least 4 seconds; and(II)an audible format that meets the requirements of subparagraph (B).(D)Other communicationsIn the case of any other type of communication, the statement is at least as clear and conspicuous as the statement specified in subparagraph (A), (B), or (C)..(2)Nonapplication of certain exceptionsThe exceptions provided in section 110.11(f)(1)(i) and (ii) of title 11, Code of Federal Regulations, or any successor to such rules, shall have no application to qualified internet or digital communications (as defined in section 304(f)(3)(D) of the Federal Election Campaign Act of 1971).(c)Modification of additional requirements for certain communicationsSection 318(d) of such Act (52 U.S.C. 30120(d)) is amended—(1)in paragraph (1)(A)—(A)by striking which is transmitted through radio and inserting which is in an audio format; and(B)by striking By radio in the heading and inserting Audio format;(2)in paragraph (1)(B)—(A)by striking which is transmitted through television and inserting which is in video format; and(B)by striking By television in the heading and inserting Video format; and(3)in paragraph (2)—(A)by striking transmitted through radio or television and inserting made in audio or video format; and(B)by striking through television in the second sentence and inserting in video format.(d)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall take effect without regard to whether or not the Federal Election Commission has promulgated regulations to carry out such amendments. 6108.Political record requirements for online platforms(a)In generalSection 304 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104), as amended by section 3802, is amended by adding at the end the following new subsection:(k)Disclosure of certain online advertisements(1)In general(A)Requirements for online platforms(i)In generalAn online platform shall maintain, and make available for online public inspection in machine readable format, a complete record of any request to purchase on such online platform a qualified political advertisement which is made by a person whose aggregate requests to purchase qualified political advertisements on such online platform during the calendar year exceeds $500.(ii)Requirement relating to political ads sold by third party advertising vendorsAn online platform that displays a qualified political advertisement sold by a third party advertising vendor as defined in (3)(C), shall include on its own platform an easily accessible and identifiable link to the records maintained by the third-party advertising vendor under clause (i) regarding such qualified political advertisement.(B)Requirements for advertisersAny person who requests to purchase a qualified political advertisement on an online platform shall provide the online platform with such information as is necessary for the online platform to comply with the requirements of subparagraph (A).(2)Contents of recordA record maintained under paragraph (1)(A) shall contain—(A)a digital copy of the qualified political advertisement;(B)a description of the audience targeted by the advertisement, the number of views generated from the advertisement, and the date and time that the advertisement is first displayed and last displayed; and(C)information regarding—(i)the total cost of the advertisement;(ii)the name of the candidate to which the advertisement refers and the office to which the candidate is seeking election, the election to which the advertisement refers, or the national legislative issue to which the advertisement refers (as applicable);(iii)in the case of a request made by, or on behalf of, a candidate, the name of the candidate, the authorized committee of the candidate, and the treasurer of such committee; and(iv)in the case of any request not described in clause (iii), the name of the person purchasing the advertisement, the name and address of a contact person for such person, and a list of the chief executive officers or members of the executive committee or of the board of directors of such person.(3)Online platform(A)In generalFor purposes of this subsection, subject to subparagraph (B), the term online platform means any public-facing website, web application, or digital application (including a social network, ad network, or search engine) which—(i)(I)sells qualified political advertisements; and(II)has 50,000,000 or more unique monthly United States visitors or users for a majority of months during the preceding 12 months; or(ii)is a third-party advertising vendor that has 50,000,000 or more unique monthly United States visitors in the aggregate on any advertisement space that it has sold or bought for a majority of months during the preceding 12 months, as measured by an independent digital ratings service accredited by the Media Ratings Council (or its successor).(B)ExemptionSuch term shall not include any online platform that is a distribution facility of any broadcasting station or newspaper, magazine, blog, publication, or periodical.(C)Third-party advertising vendor definedFor purposes of this subsection, the term third-party advertising vendor includes, but is not limited to, any third-party advertising vendor network, advertising agency, advertiser, or third-party advertisement serving company that buys and sells advertisement space on behalf of unaffiliated third-party websites, search engines, digital applications, or social media sites. (4)Qualified political advertisementFor purposes of this subsection, the term qualified political advertisement means any advertisement (including search engine marketing, display advertisements, video advertisements, native advertisements, and sponsorships) that—(A)is made by or on behalf of a candidate; or(B)communicates a message relating to any political matter of national importance, including—(i)a candidate;(ii)any election to Federal office; or(iii)a national legislative issue of public importance.(5)Time to maintain fileThe information required under this subsection shall be made available as soon as possible and shall be retained by the online platform for a period of not less than 4 years.(6)Special ruleFor purposes of this subsection, multiple versions of an advertisement that contain no material differences (such as versions that differ only because they contain a recipient’s name, or differ only in size, color, font, or layout) may be treated as a single qualified political advertisement.(7)PenaltiesFor penalties for failure by online platforms, and persons requesting to purchase a qualified political advertisement on online platforms, to comply with the requirements of this subsection, see section 309..(b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall take effect without regard to whether or not the Federal Election Commission has promulgated the final regulations necessary to carry out this part and the amendments made by this part by the deadline set forth in subsection (c).(c)RulemakingNot later than 120 days after the date of the enactment of this Act, the Federal Election Commission shall establish rules—(1)requiring common data formats for the record required to be maintained under section 304(k) of the Federal Election Campaign Act of 1971 (as added by subsection (a)) so that all online platforms submit and maintain data online in a common, machine-readable and publicly accessible format; and(2)establishing search interface requirements relating to such record, including searches by candidate name, issue, purchaser, and date.(d)ReportingNot later than 2 years after the date of the enactment of this Act, and biannually thereafter, the Chairman of the Federal Election Commission shall submit a report to Congress on—(1)matters relating to compliance with and the enforcement of the requirements of section 304(k) of the Federal Election Campaign Act of 1971, as added by subsection (a);(2)recommendations for any modifications to such section to assist in carrying out its purposes; and(3)identifying ways to bring transparency and accountability to political advertisements distributed online for free.6109.Preventing contributions, expenditures, independent expenditures, and disbursements for electioneering communications by foreign nationals in the form of online advertisingSection 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121) is amended by adding at the end the following new subsection:(c)Responsibilities of broadcast stations, providers of cable and satellite television, and online platforms(1)In generalEach television or radio broadcast station, provider of cable or satellite television, or online platform (as defined in section 304(k)(3)) shall make reasonable efforts to ensure that communications described in section 318(a) and made available by such station, provider, or platform are not purchased by a foreign national, directly or indirectly.(2)Regulations Not later than 1 year after the date of the enactment of this subsection, the Commission shall promulgate regulations on what constitutes reasonable efforts under paragraph (1)..6110.Requiring online platforms to display notices identifying sponsors of political advertisements and to ensure notices continue to be present when advertisements are shared(a)In generalSection 304 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104), as amended by section 3802 and section 6108(a), is amended by adding at the end the following new subsection:(l)Ensuring display and sharing of sponsor identification in online political advertisements(1)RequirementAn online platform displaying a qualified political advertisement shall—(A)display with the advertisement a visible notice identifying the sponsor of the advertisement (or, if it is not practical for the platform to display such a notice, a notice that the advertisement is sponsored by a person other than the platform); and(B)ensure that the notice will continue to be displayed if a viewer of the advertisement shares the advertisement with others on that platform.(2)DefinitionsIn this subsection—(A)the term online platform has the meaning given such term in subsection (k)(3); and(B)the term ‘qualified political advertisement has the meaning given such term in subsection (k)(4)..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to advertisements displayed on or after the 120–day period which begins on the date of the enactment of this Act and shall take effect without regard to whether or not the Federal Election Commission has promulgated regulations to carry out such amendments. CSpotlight Act6201.Short titleThis subtitle may be cited as the Spotlight Act.6202.Inclusion of contributor information on annual returns of certain organizations(a)Repeal of regulationsThe final regulations of the Department of the Treasury relating to guidance under section 6033 regarding the reporting requirements of exempt organizations (published at 85 Fed. Reg. 31959 (May 28, 2020)) shall have no force and effect.(b)Inclusion of contributor information(1)Social welfare organizationsSection 6033(f)(1) of the Internal Revenue Code of 1986 is amended by inserting (5), after paragraphs.(2)Labor organizations and business leaguesSection 6033 of such Code is amended by redesignating subsection (o) as subsection (p) and by inserting after subsection (n) the following new subsection:(o)Additional requirements for organizations described in subsections (c)(5) and (c)(6) of section 501Every organization which is described in paragraph (5) or (6) of section 501(c) and which is subject to the requirements of subsection (a) shall include on the return required under subsection (a) the information referred to in subsection (b)(5)..(3)Effective dateThe amendments made by this subsection shall apply to returns required to be filed for taxable years ending after the date of the enactment of this Act.(c)Modification to discretionary exceptionsSection 6033(a)(3)(B) of the Internal Revenue Code of 1986 is amended to read as follows:(B)Discretionary exceptions(i)In generalParagraph (1) shall not apply to any organization if the Secretary made a determination under this subparagraph before July 16, 2018, that such filing is not necessary to the efficient administration of the internal revenue laws.(ii)Recommendations for other exceptionsThe Secretary may recommend to Congress that Congress relieve any organization required under paragraph (1) to file an information return from filing such a return if the Secretary determines that such filing does not advance a national security, law enforcement, or tax administration purpose..VIICampaign Finance OversightAStopping Super PAC–Candidate Coordination7001.Short titleThis subtitle may be cited as the Stop Super PAC–Candidate Coordination Act.7002.Clarification of treatment of coordinated expenditures as contributions to candidates(a)Treatment as contribution to candidateSection 301(8)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(8)(A)) is amended—(1)by striking or at the end of clause (i);(2)by striking the period at the end of clause (ii) and inserting ; or; and(3)by adding at the end the following new clause:(iii)any payment made by any person (other than a candidate, an authorized committee of a candidate, or a political committee of a political party) for a coordinated expenditure (as such term is defined in section 326) which is not otherwise treated as a contribution under clause (i) or clause (ii)..(b)DefinitionsTitle III of such Act (52 U.S.C. 30101 et seq.) is amended by adding at the end the following new section:325.Payments for coordinated expenditures(a)Coordinated expenditures(1)In generalFor purposes of section 301(8)(A)(iii), the term coordinated expenditure means—(A)any expenditure, or any payment for a covered communication described in subsection (d), which is made in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate, an authorized committee of a candidate, a political committee of a political party, or agents of the candidate or committee, as defined in subsection (b); or(B)any payment for any communication which republishes, disseminates, or distributes, in whole or in part, any video or broadcast or any written, graphic, or other form of campaign material prepared by the candidate or committee or by agents of the candidate or committee (including any excerpt or use of any video from any such broadcast or written, graphic, or other form of campaign material).(2)Exception for payments for certain communicationsA payment for a communication (including a covered communication described in subsection (d)) shall not be treated as a coordinated expenditure under this subsection if—(A)the communication appears in a news story, commentary, or editorial distributed through the facilities of any broadcasting station, newspaper, magazine, or other periodical publication, unless such facilities are owned or controlled by any political party, political committee, or candidate; or(B)the communication constitutes a candidate debate or forum conducted pursuant to regulations adopted by the Commission pursuant to section 304(f)(3)(B)(iii), or which solely promotes such a debate or forum and is made by or on behalf of the person sponsoring the debate or forum.(b)Coordination described(1)In generalFor purposes of this section, a payment is made in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate, an authorized committee of a candidate, a political committee of a political party, or agents of the candidate or committee, if the payment, or any communication for which the payment is made, is not made entirely independently of the candidate, committee, or agents. For purposes of the previous sentence, a payment or communication not made entirely independently of the candidate or committee includes any payment or communication made pursuant to any general or particular understanding with, or pursuant to any communication with, the candidate, committee, or agents about the payment or communication.(2)No finding of coordination based solely on sharing of information regarding legislative or policy positionFor purposes of this section, a payment shall not be considered to be made by a person in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate or committee, solely on the grounds that the person or the person’s agent engaged in discussions with the candidate or committee, or with any agent of the candidate or committee, regarding that person's position on a legislative or policy matter (including urging the candidate or committee to adopt that person's position), so long as there is no communication between the person and the candidate or committee, or any agent of the candidate or committee, regarding the candidate’s or committee’s campaign advertising, message, strategy, policy, polling, allocation of resources, fundraising, or other campaign activities.(3)No effect on party coordination standardNothing in this section shall be construed to affect the determination of coordination between a candidate and a political committee of a political party for purposes of section 315(d).(4)No safe harbor for use of firewallA person shall be determined to have made a payment in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate or committee, in accordance with this section without regard to whether or not the person established and used a firewall or similar procedures to restrict the sharing of information between individuals who are employed by or who are serving as agents for the person making the payment.(c)Payments by coordinated spenders for covered communications(1)Payments made in cooperation, consultation, or concert with candidatesFor purposes of subsection (a)(1)(A), if the person who makes a payment for a covered communication, as defined in subsection (d), is a coordinated spender under paragraph (2) with respect to the candidate as described in subsection (d)(1), the payment for the covered communication is made in cooperation, consultation, or concert with the candidate.(2)Coordinated spender definedFor purposes of this subsection, the term coordinated spender means, with respect to a candidate or an authorized committee of a candidate, a person (other than a political committee of a political party) for which any of the following applies:(A)During the 4-year period ending on the date on which the person makes the payment, the person was directly or indirectly formed or established by or at the request or suggestion of, or with the encouragement of, the candidate (including an individual who later becomes a candidate) or committee or agents of the candidate or committee, including with the approval of the candidate or committee or agents of the candidate or committee.(B)The candidate or committee or any agent of the candidate or committee solicits funds, appears at a fundraising event, or engages in other fundraising activity on the person’s behalf during the election cycle involved, including by providing the person with names of potential donors or other lists to be used by the person in engaging in fundraising activity, regardless of whether the person pays fair market value for the names or lists provided. For purposes of this subparagraph, the term election cycle means, with respect to an election for Federal office, the period beginning on the day after the date of the most recent general election for that office (or, if the general election resulted in a runoff election, the date of the runoff election) and ending on the date of the next general election for that office (or, if the general election resulted in a runoff election, the date of the runoff election).(C)The person is established, directed, or managed by the candidate or committee or by any person who, during the 4-year period ending on the date on which the person makes the payment, has been employed or retained as a political, campaign media, or fundraising adviser or consultant for the candidate or committee or for any other entity directly or indirectly controlled by the candidate or committee, or has held a formal position with the candidate or committee (including a position as an employee of the office of the candidate at any time the candidate held any Federal, State, or local public office during the 4-year period).(D)The person has retained the professional services of any person who, during the 2-year period ending on the date on which the person makes the payment, has provided or is providing professional services relating to the campaign to the candidate or committee, without regard to whether the person providing the professional services used a firewall. For purposes of this subparagraph, the term professional services includes any services in support of the candidate’s or committee’s campaign activities, including advertising, message, strategy, policy, polling, allocation of resources, fundraising, and campaign operations, but does not include accounting or legal services.(E)The person is established, directed, or managed by a member of the immediate family of the candidate, or the person or any officer or agent of the person has had more than incidental discussions about the candidate’s campaign with a member of the immediate family of the candidate. For purposes of this subparagraph, the term immediate family has the meaning given such term in section 9004(e) of the Internal Revenue Code of 1986.(d)Covered communication defined(1)In generalFor purposes of this section, the term covered communication means, with respect to a candidate or an authorized committee of a candidate, a public communication (as defined in section 301(22)) which—(A)expressly advocates the election of the candidate or the defeat of an opponent of the candidate (or contains the functional equivalent of express advocacy);(B)promotes or supports the election of the candidate, or attacks or opposes the election of an opponent of the candidate (regardless of whether the communication expressly advocates the election or defeat of a candidate or contains the functional equivalent of express advocacy); or(C)refers to the candidate or an opponent of the candidate but is not described in subparagraph (A) or subparagraph (B), but only if the communication is disseminated during the applicable election period.(2)Applicable election periodIn paragraph (1)(C), the applicable election period with respect to a communication means—(A)in the case of a communication which refers to a candidate in a general, special, or runoff election, the 120-day period which ends on the date of the election; or(B)in the case of a communication which refers to a candidate in a primary or preference election, or convention or caucus of a political party that has authority to nominate a candidate, the 60-day period which ends on the date of the election or convention or caucus.(3)Special rules for communications involving congressional candidatesFor purposes of this subsection, a public communication shall not be considered to be a covered communication with respect to a candidate for election for an office other than the office of President or Vice President unless it is publicly disseminated or distributed in the jurisdiction of the office the candidate is seeking.(e)Penalty(1)Determination of amountAny person who knowingly and willfully commits a violation of this Act by making a contribution which consists of a payment for a coordinated expenditure shall be fined an amount equal to the greater of—(A)in the case of a person who makes a contribution which consists of a payment for a coordinated expenditure in an amount exceeding the applicable contribution limit under this Act, 300 percent of the amount by which the amount of the payment made by the person exceeds such applicable contribution limit; or(B)in the case of a person who is prohibited under this Act from making a contribution in any amount, 300 percent of the amount of the payment made by the person for the coordinated expenditure.(2)Joint and several liabilityAny director, manager, or officer of a person who is subject to a penalty under paragraph (1) shall be jointly and severally liable for any amount of such penalty that is not paid by the person prior to the expiration of the 1-year period which begins on the date the Commission imposes the penalty or the 1-year period which begins on the date of the final judgment following any judicial review of the Commission’s action, whichever is later..(c)Effective date(1)Repeal of existing regulations on coordinationEffective upon the expiration of the 90-day period which begins on the date of the enactment of this Act—(A)the regulations on coordinated communications adopted by the Federal Election Commission which are in effect on the date of the enactment of this Act (as set forth under the heading Coordination in subpart C of part 109 of title 11, Code of Federal Regulations) are repealed; and(B)the Federal Election Commission shall promulgate new regulations on coordinated communications which reflect the amendments made by this Act.(2)Effective dateThe amendments made by this section shall apply with respect to payments made on or after the expiration of the 120-day period which begins on the date of the enactment of this Act, without regard to whether or not the Federal Election Commission has promulgated regulations in accordance with paragraph (1)(B) as of the expiration of such period.7003.Clarification of ban on fundraising for super PACs by Federal candidates and officeholders(a)In GeneralSection 323(e)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30125(e)(1)) is amended—(1)by striking or at the end of subparagraph (A);(2)by striking the period at the end of subparagraph (B) and inserting ; or; and(3)by adding at the end the following new subparagraph:(C)solicit, receive, direct, or transfer funds to or on behalf of any political committee which accepts donations or contributions that do not comply with the limitations, prohibitions, and reporting requirements of this Act (or to or on behalf of any account of a political committee which is established for the purpose of accepting such donations or contributions), or to or on behalf of any political organization under section 527 of the Internal Revenue Code of 1986 which accepts such donations or contributions (other than a committee of a State or local political party or a candidate for election for State or local office)..(b)Effective DateThe amendment made by subsection (a) shall apply with respect to elections occurring after January 1, 2022.BRestoring Integrity to America’s Elections7101.Short titleThis subtitle may be cited as the Restoring Integrity to America’s Elections Act.7102.Revision to enforcement process(a)Standard for initiating investigations and determining whether violations have occurred(1)Revision of standardsSection 309(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109(a)) is amended by striking paragraphs (2) and (3) and inserting the following:(2)(A)The general counsel, upon receiving a complaint filed with the Commission under paragraph (1) or upon the basis of information ascertained by the Commission in the normal course of carrying out its supervisory responsibilities, shall make a determination as to whether or not there is reason to believe that a person has committed, or is about to commit, a violation of this Act or chapter 95 or chapter 96 of the Internal Revenue Code of 1986, and as to whether or not the Commission should either initiate an investigation of the matter or that the complaint should be dismissed. The general counsel shall promptly provide notification to the Commission of such determination and the reasons therefore, together with any written response submitted under paragraph (1) by the person alleged to have committed the violation. Upon the expiration of the 30-day period which begins on the date the general counsel provides such notification, the general counsel’s determination shall take effect, unless during such 30-day period the Commission, by vote of a majority of the members of the Commission who are serving at the time, overrules the general counsel’s determination. If the determination by the general counsel that the Commission should investigate the matter takes effect, or if the determination by the general counsel that the complaint should be dismissed is overruled as provided under the previous sentence, the general counsel shall initiate an investigation of the matter on behalf of the Commission.(B)If the Commission initiates an investigation pursuant to subparagraph (A), the Commission, through the Chair, shall notify the subject of the investigation of the alleged violation. Such notification shall set forth the factual basis for such alleged violation. The Commission shall make an investigation of such alleged violation, which may include a field investigation or audit, in accordance with the provisions of this section. The general counsel shall provide notification to the Commission of any intent to issue a subpoena or conduct any other form of discovery pursuant to the investigation. Upon the expiration of the 15-day period which begins on the date the general counsel provides such notification, the general counsel may issue the subpoena or conduct the discovery, unless during such 15-day period the Commission, by vote of a majority of the members of the Commission who are serving at the time, prohibits the general counsel from issuing the subpoena or conducting the discovery.(3)(A)Upon completion of an investigation under paragraph (2), the general counsel shall make a determination as to whether or not there is probable cause to believe that a person has committed, or is about to commit, a violation of this Act or chapter 95 or chapter 96 of the Internal Revenue Code of 1986, and shall promptly submit such determination to the Commission, and shall include with the determination a brief stating the position of the general counsel on the legal and factual issues of the case.(B)At the time the general counsel submits to the Commission the determination under subparagraph (A), the general counsel shall simultaneously notify the respondent of such determination and the reasons therefore, shall provide the respondent with an opportunity to submit a brief within 30 days stating the position of the respondent on the legal and factual issues of the case and replying to the brief of the general counsel. The general counsel shall promptly submit such brief to the Commission upon receipt.(C)Upon the expiration of the 30-day period which begins on the date the general counsel submits the determination to the Commission under subparagraph (A) (or, if the respondent submits a brief under subparagraph (B), upon the expiration of the 30-day period which begins on the date the general counsel submits the respondent’s brief to the Commission under such subparagraph), the general counsel’s determination shall take effect, unless during such 30-day period the Commission, by vote of a majority of the members of the Commission who are serving at the time, overrules the general counsel’s determination. If the determination by the general counsel that there is probable cause to believe that a person has committed, or is about to commit, a violation of this Act or chapter 95 or chapter 96 of the Internal Revenue Code of 1986, or if the determination by the general counsel that there is not probable cause that a person has committed or is about to commit such a violation is overruled as provided under the previous sentence, for purposes of this subsection, the Commission shall be deemed to have determined that there is probable cause that the person has committed or is about to commit such a violation..(2)Conforming amendment relating to Initial response to filing of complaintSection 309(a)(1) of such Act (52 U.S.C. 30109(a)(1)) is amended—(A)in the third sentence, by striking the Commission and inserting the general counsel; and(B)by amending the fourth sentence to read as follows: Not later than 15 days after receiving notice from the general counsel under the previous sentence, the person may provide the general counsel with a written response that no action should be taken against such person on the basis of the complaint..(b)Revision of standard for review of dismissal of complaints(1)In generalSection 309(a)(8) of such Act (52 U.S.C. 30109(a)(8)) is amended to read as follows:(8)(A)(i)Any party aggrieved by an order of the Commission dismissing a complaint filed by such party may file a petition with the United States District Court for the District of Columbia. Any petition under this subparagraph shall be filed within 60 days after the date on which the party received notice of the dismissal of the complaint.(ii)In any proceeding under this subparagraph, the court shall determine by de novo review whether the agency’s dismissal of the complaint is contrary to law. In any matter in which the penalty for the alleged violation is greater than $50,000, the court should disregard any claim or defense by the Commission of prosecutorial discretion as a basis for dismissing the complaint.(B)(i)Any party who has filed a complaint with the Commission and who is aggrieved by a failure of the Commission, within one year after the filing of the complaint, to act on such complaint, may file a petition with the United States District Court for the District of Columbia.(ii)In any proceeding under this subparagraph, the court shall determine by de novo review whether the agency’s failure to act on the complaint is contrary to law.(C)In any proceeding under this paragraph the court may declare that the dismissal of the complaint or the failure to act is contrary to law, and may direct the Commission to conform with such declaration within 30 days, failing which the complainant may bring, in the name of such complainant, a civil action to remedy the violation involved in the original complaint..(2)Effective dateThe amendments made by paragraph (1) shall apply—(A)in the case of complaints which are dismissed by the Federal Election Commission, with respect to complaints which are dismissed on or after the date of the enactment of this Act; and(B)in the case of complaints upon which the Federal Election Commission failed to act, with respect to complaints which were filed on or after the date of the enactment of this Act.(c)RegulationsNot later than 180 days after the date of the enactment of this Act, the Federal Election Commission shall promulgate new regulations on the enforcement process under section 309 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109) to take into account the amendments made by this section.7103.Acting general counselSection 306(f)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30106(f)(1)) is amended by adding at the end the following new sentence: In the event of a vacancy in the position of the General Counsel, the most senior attorney employed within the Office of the General Counsel at the time the vacancy arises shall exercise all the responsibilities of the General Counsel until the vacancy is filled..7104.Permitting appearance at hearings on requests for advisory opinions by persons opposing the requests(a)In generalSection 308 of such Act (52 U.S.C. 30108) is amended by adding at the end the following new subsection:(e)To the extent that the Commission provides an opportunity for a person requesting an advisory opinion under this section (or counsel for such person) to appear before the Commission to present testimony in support of the request, and the person (or counsel) accepts such opportunity, the Commission shall provide a reasonable opportunity for an interested party who submitted written comments under subsection (d) in response to the request (or counsel for such interested party) to appear before the Commission to present testimony in response to the request..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to requests for advisory opinions under section 308 of the Federal Election Campaign Act of 1971 which are made on or after the date of the enactment of this Act.7105.Permanent extension of administrative penalty authority(a)Extension of authoritySection 309(a)(4)(C)(v) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109(a)(4)(C)(v)) is amended by striking , and that end on or before December 31, 2023.(b)Effective dateThe amendment made by subsection (a) shall take effect on December 31, 2021.7106.Restrictions on ex parte communicationsSection 306(e) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30106(e)) is amended—(1)by striking (e) The Commission and inserting (e)(1) The Commission; and(2)by adding at the end the following new paragraph:(2)Members and employees of the Commission shall be subject to limitations on ex parte communications, as provided in the regulations promulgated by the Commission regarding such communications which are in effect on the date of the enactment of this paragraph..7107.Clarifying authority of FEC attorneys to represent FEC in Supreme Court(a)Clarifying authoritySection 306(f)(4) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30106(f)(4)) is amended by striking any action instituted under this Act, either (A) by attorneys and inserting any action instituted under this Act, including an action before the Supreme Court of the United States, either (A) by the General Counsel of the Commission and other attorneys.(b)Effective dateThe amendment made by paragraph (1) shall apply with respect to actions instituted before, on, or after the date of the enactment of this Act.7108.Requiring forms to permit use of accent marks(a)RequirementSection 311(a)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30111(a)(1)) is amended by striking the semicolon at the end and inserting the following: , and shall ensure that all such forms (including forms in an electronic format) permit the person using the form to include an accent mark as part of the person’s identification;.(b)Effective dateThe amendment made by subsection (a) shall take effect upon the expiration of the 90-day period which begins on the date of the enactment of this Act.7109.Extension of the statutes of limitations for offenses under the Federal Election Campaign Act of 1971(a)Civil offensesSection 309(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109(a)) is amended by inserting after paragraph (9) the following new paragraph:(10)No person shall be subject to a civil penalty under this subsection with respect to a violation of this Act unless a complaint is filed with the Commission with respect to the violation under paragraph (1), or the Commission responds to information with respect to the violation which is ascertained in the normal course of carrying out its supervisory responsibilities under paragraph (2), not later than 10 years after the date on which the violation occurred..(b)Criminal offensesSection 406(a) of such Act (52 U.S.C. 30145(a)) is amended by striking 5 years and inserting 10 years.(c)Effective dateThe amendments made by this section shall apply with respect to violations occurring on or after the date of enactment of this Act. 7110.Effective date; transition(a)In GeneralExcept as otherwise provided, this subtitle and the amendments made by this subtitle shall take effect and apply on the date of the enactment of this Act, without regard to whether or not the Federal Election Commission has promulgated regulations to carry out this subtitle and the amendments made by this subtitle.(b)Transition(1)No effect on existing cases or proceedingsNothing in this subtitle or in any amendment made by this subtitle shall affect any of the powers exercised by the Federal Election Commission prior to the date of the enactment of this Act, including any investigation initiated by the Commission prior to such date or any proceeding (including any enforcement action) pending as of such date.(2)Treatment of certain complaintsIf, as of the date of the enactment of this Act, the General Counsel of the Federal Election Commission has not made any recommendation to the Commission under section 309(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109) with respect to a complaint filed prior to the date of the enactment of this Act, this subtitle and the amendments made by this subtitle shall apply with respect to the complaint in the same manner as this subtitle and the amendments made by this subtitle apply with respect to a complaint filed on or after the date of the enactment of this Act.VIIICitizen EmpowermentAFunding to Promote Democracy1Payments and Allocations to States8001.State Democracy Promotion Program(a)EstablishmentThere is established a program to be known as the State Democracy Promotion Program under which the Director of the Office of State Democracy Promotion shall make allocations to each State for each fiscal year to carry out democracy promotion activities described in subsection (b).(b)Democracy promotion activities describedThe democracy promotion activities described in this subsection are as follows:(1)Activities to promote innovation to improve efficiency and smooth functioning in the administration of elections for Federal office and to secure the infrastructure used in the administration of such elections, including making upgrades to voting equipment and voter registration systems, securing voting locations, expanding polling places and the availability of early and mail voting, recruiting and training nonpartisan election officials, and promoting cybersecurity.(2)Activities to ensure equitable access to democracy, including the following:(A)Enabling candidates who seek office in the State to receive payments as participating candidates under title V of the Federal Election Campaign Act of 1971 (as added by subtitle B), but only if the State will enable candidates to receive such payments during an entire election cycle.(B)Operating a Democracy Credit Program under part 1 of subtitle B, but only if the State will operate the program during an entire election cycle.(C)Other activities to ensure equitable access to democracy, including administering a ranked-choice voting system and carrying out Congressional redistricting through independent commissions.(3)Activities to increase access to voting in elections for Federal office by underserved communities, individuals with disabilities, racial and language minority groups, individuals entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act, and voters residing in Indian lands. (c)Permitting States to retain and reserve allocations for future useA State may retain and reserve an allocation received for a fiscal year to carry out democracy promotion activities in any subsequent fiscal year.(d)Requiring submission and approval of State plan(1)In generalA State shall receive an allocation under the Program for a fiscal year if—(A)not later than 90 days before the first day of the fiscal year, the chief State election official of the State submits to the Director the State plan described in section 8002; and(B)not later than 45 days before the first day of the fiscal year, the Director, in consultation with the Election Assistance Commission and the Federal Election Commission as described in paragraph (3), determines that the State plan will enable the State to carry out democracy promotion activities and approves the plan.(2)Submission and approval of revised planIf the Director does not approve the State plan as submitted by the State under paragraph (1) with respect to a fiscal year, the State shall receive a payment under the Program for the fiscal year if, at any time prior to the end of the fiscal year—(A)the chief State election official of the State submits a revised version of the State plan; and(B)the Director, in consultation with the Election Assistance Commission and the Federal Election Commission as described in paragraph (3), determines that the revised version of the State plan will enable the State to carry out democracy promotion activities and approves the plan.(3)Election Assistance Commission and Federal Election Commission consultationWith respect to a State plan submitted under paragraph (1) or a revised plan submitted under paragraph (2)—(A)the Director shall, prior to making a determination on approval of the plan, consult with the Election Assistance Commission with respect to the proposed State activities described in subsection (b)(1) and with the Federal Election Commission with respect to the proposed State activities described in subsection (b)(2)(A) and (b)(2)(B); and(B)the Election Assistance Commission and the Federal Election Commission shall submit to the Director a written assessment with respect to whether the proposed activities of the plan satisfy the requirements of this Act. (4)Consultation with legislatureThe chief State election official of the State shall develop the State plan submitted under paragraph (1) and the revised plan submitted under paragraph (2) in consultation with the majority party and minority party leaders of each house of the State legislature.(e)State report on use of allocationsNot later than 90 days after the last day of a fiscal year for which an allocation was made to the State under the Program, the chief State election official of the State shall submit a report to the Director describing how the State used the allocation, including a description of the democracy promotion activities the State carried out with the allocation.(f)Effective dateThis section shall apply with respect to fiscal year 2023 and each succeeding fiscal year.8002.State plan(a)ContentsA State plan under this section with respect to a State is a plan containing each of the following:(1)A description of the democracy promotion activities the State will carry out with the payment made under the Program.(2)A statement of whether or not the State intends to retain and reserve the payment for future democracy promotion activities.(3)A description of how the State intends to allocate funds to carry out the proposed activities, which shall include the amount the State intends to allocate to each such activity, including (if applicable) a specific allocation for—(A)activities described in subsection 8001(b)(1) (relating to election administration);(B)activities described in section 8001(b)(2)(A) (relating to payments to participating candidates in the State under title V of the Federal Election Campaign Act of 1971); and(C)activities described in section 8001(b)(2)(B) (relating to the operation of a Democracy Credit Program under part 1 of subtitle B).(4)A description of how the State will establish the fund described in subsection (b) for purposes of administering the democracy promotion activities which the State will carry out with the payment, including information on fund management.(5)A description of the State-based administrative complaint procedures established for purposes of section 8003(b).(6)A statement regarding whether the proposed activities to be funded are permitted under State law, or whether the official intends to seek legal authorization for such activities.(b)Requirements for fund(1)Fund describedFor purposes of subsection (a)(4), a fund described in this subsection with respect to a State is a fund which is established in the treasury of the State government, which is used in accordance with paragraph (2), and which consists of the following amounts:(A)Amounts appropriated or otherwise made available by the State for carrying out the democracy promotion activities for which the payment is made to the State under the Program.(B)The payment made to the State under the Program.(C)Such other amounts as may be appropriated under law.(D)Interest earned on deposits of the fund.(2)Use of fundAmounts in the fund shall be used by the State exclusively to carry out democracy promotion activities for which the payment is made to the State under the Program.(3)Treatment of States that require changes to state lawIn the case of a State that requires State legislation to establish the fund described in this subsection, the Director shall defer disbursement of the payment to such State under the Program until such time as legislation establishing the fund is enacted.8003.Prohibiting reduction in access to participation in elections(a)Prohibiting use of paymentsA State may not use a payment made under the Program to carry out any activity which has the purpose or effect of diminishing the ability of any citizen of the United States to participate in the electoral process.(b)State-based administrative complaint procedures(1)EstablishmentA State receiving a payment under the Program shall establish uniform and nondiscriminatory State-based administrative complaint procedures under which any person who believes that a violation of subsection (a) has occurred, is occurring, or is about to occur may file a complaint.(2)Notification to DirectorThe State shall transmit to the Director a description of each complaint filed under the procedures, together with—(A)if the State provides a remedy with respect to the complaint, a description of the remedy; or(B)if the State dismisses the complaint, a statement of the reasons for the dismissal.(3)Review by Director(A)Request for reviewAny person who is dissatisfied with the final decision under a State-based administrative complaint procedure under this subsection may, not later than 60 days after the decision is made, file a request with the Director to review the decision.(B)Action by DirectorUpon receiving a request under subparagraph (A), the Director shall review the decision and, in accordance with such procedures as the Director may establish, including procedures to provide notice and an opportunity for a hearing, may uphold the decision or reverse the decision and provide an appropriate remedy.(4)Right to petition for review(A)In generalAny person aggrieved by an action of the Director under subparagraph (B) of paragraph (3) may file a petition with the United States District Court for the District of Columbia. (B)Deadline to file petitionAny petition under this subparagraph shall be filed not later than 60 days after the date of the action taken by the Director under subparagraph (B) of paragraph (3).(C)Standard of reviewIn any proceeding under this paragraph, the court shall determine whether the action of the Director was arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law under section 706 of title 5, United States Code, and may direct the Office to conform with any such determination within 30 days. (c)Action by Attorney General for declaratory and injunctive reliefThe Attorney General may bring a civil action against any State in an appropriate United States District Court for such declaratory and injunctive relief (including a temporary restraining order, a permanent or temporary injunction, or other order) as may be necessary to enforce subsection (a).8004.Amount of State allocation(a)State-specific amountThe amount of the allocation made to a State under the Program for a fiscal year shall be equal to the product of—(1)the Congressional district allocation amount (determined under subsection (b)); and(2)the number of Congressional districts in the State for the next regularly scheduled general election for Federal office held in the State.(b)Congressional district allocation amountFor purposes of subsection (a), the Congressional district allocation amount with respect to a fiscal year is equal to the quotient of—(1)the aggregate amount available for allocations to States under the Program for the fiscal year, as determined by the Director under subsection (c); divided by(2)the total number of Congressional districts in all States.(c)Determination of aggregate amount available for allocations; notification to StatesNot later than 120 days before the first day of each fiscal year, the Director—(1)shall, in accordance with section 8012, determine and establish the aggregate amount available for allocations to States under the Program for the fiscal year; and(2)shall notify each State of the amount of the State’s allocation under the Program for the fiscal year.(d)Source of paymentsThe amounts used to make allocations and payments under the Program shall be derived solely from the Trust Fund.8005.Procedures for disbursements of payments and allocations(a)Direct payments to States for certain activities under State plan(1)Direct paymentIf the approved State plan of a State includes activities for which allocations are not made under subsections (b), (c), or (d), upon approving the State plan under section 8002, the Director shall direct the Secretary of the Treasury to disburse amounts from the Trust Fund for payment to the State in the aggregate amount provided under the plan for such activities.(2)TimingAs soon as practicable after the Director directs the Secretary of the Treasury to disburse amounts for payment to a State under paragraph (1), the Secretary of the Treasury shall make the payment to the State under such paragraph.(3)Continuing availability of funds after appropriationA payment made to a State under this subsection shall be available without fiscal year limitation.(b)Allocation to Election Assistance Commission for payments to States for certain election administration activities(1)AllocationIf the approved State plan of a State includes activities described in section 8001(b)(1), upon approving the State plan under section 8002, the Director shall direct the Secretary of the Treasury to allocate to the Election Assistance Commission the amount provided for such activities under the plan.(2)Payment to StateAs soon as practicable after receiving an allocation under paragraph (1) with respect to a State, the Election Assistance Commission shall make a payment to the State in the amount of the State’s allocation.(3)Continuing availability of funds after appropriationA payment made to a State by the Election Assistance Commission under this subsection shall be available without fiscal year limitation.(c)Allocation to Federal Election Commission for payments to participating candidates from StateIf the approved State plan of a State includes activities described in section 8001(b)(2)(A), relating to payments to participating candidates in the State under title V of the Federal Election Campaign Act of 1971, upon approving the State plan under section 8002, the Director shall direct the Secretary of the Treasury to allocate to the Federal Election Commission the amount provided for such activities under the plan.(d)Allocation to Federal Election Commission for payments for Democracy Credit ProgramIf the approved State plan of a State includes activities described in section 8001(b)(2)(B), relating to payments to the State for the operation of a Democracy Credit Program under part 1 of subtitle B, upon approving the State plan under section 8002, the Director shall direct the Secretary of the Treasury to allocate to the Federal Election Commission the amount provided for such activities under the plan.8006.Office of State Democracy Promotion(a)EstablishmentThere is established as an independent establishment in the executive branch the Office of State Democracy Promotion.(b)Director(1)In generalThe Office shall be headed by a Director, who shall be appointed by the President with the advice and consent of the Senate.(2)Term of serviceThe Director shall serve for a term of 6 years and may be reappointed to an additional term, and may continue serving as Director until a replacement is appointed. A vacancy in the position of Director shall be filled in the same manner as the original appointment.(3)CompensationThe Director shall be paid at an annual rate of pay equal to the annual rate in effect for level II of the Executive Schedule.(c)General counsel and other staff(1)General counselThe Director shall appoint a general counsel who shall be paid at an annual rate of pay equal to the annual rate in effect for level III of the Executive Schedule. In the event of a vacancy in the position of the Director, the General Counsel shall exercise all the responsibilities of the Director until such vacancy is filled.(2)Senior staffThe Director may appoint and fix the pay of staff designated as Senior staff, such as a Deputy Director, who may be paid at an annual rate of pay equal to the annual rate in effect for level IV of the Executive Schedule.(3)Other staffIn addition to the General Counsel and Senior staff, the Director may appoint and fix the pay of such other staff as the Director considers necessary to carry out the duties of the Office, except that no such staff may be compensated at an annual rate exceeding the daily equivalent of the annual rate of basic pay in effect for grade GS-15 of the General Schedule.(d)DutiesThe duties of the Office are as follows:(1)Administration of ProgramThe Director shall administer the Program, in consultation with the Election Assistance Commission and the Federal Election Commission, including by holding quarterly meetings of representatives from such Commissions.(2)Oversight of Trust FundThe Director shall oversee the operation of the Trust Fund and monitor its balances, in consultation with the Secretary of the Treasury. The Director may hold funds in reserve to cover the expenses of the Office and to preserve the solvency of the Trust Fund.(3)ReportsNot later than 180 days after the date of the regularly scheduled general election for Federal office held in 2024 and each succeeding regularly scheduled general election for Federal office thereafter, the Director shall submit to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate a report on the activities carried out under the Program and the amounts deposited into and paid from the Trust Fund during the two most recent fiscal years.(e)Coverage under Inspector General Act of 1978 for conducting audits and investigations(1)In generalSection 8G(a)(2) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by inserting the Office of State Democracy Promotion, after Election Assistance Commission,.(2)Effective dateThe amendment made by paragraph (1) shall take effect 180 days after the appointment of the Director.(f)Coverage under Hatch ActClause (i) of section 7323(b)(2)(B) of title 5, United States Code, is amended—(1)by striking or at the end of subclause (XIII); and(2)by adding at the end the following new subclause:(XV)the Office of State Democracy Promotion; or.(g)Regulations(1)In generalExcept as provided in paragraph (2), not later than 270 days after the date of enactment of this Act, the Director shall promulgate such rules and regulations as the Director considers necessary and appropriate to carry out the duties of the Office under this Act and the amendments made by this Act.(2)State plan submission and approval and distribution of fundsNot later than 90 days after the date of the confirmation or appointment of the Director, the Director shall promulgate such rules and regulations as the Director considers necessary and appropriate to carry out the requirements of this part and the amendments made by this part.(3)Comments by the Election Assistance Commission and the Federal Election CommissionThe Election Assistance Commission and the Federal Election Assistance shall timely submit comments with respect to any proposed regulations promulgated by the Director under this subsection. (h)Authorization of appropriationsThere are authorized to be appropriated from the Trust Fund such sums as may be necessary to carry out the activities of the Office for fiscal year 2023 and each succeeding fiscal year.2State Election Assistance and Innovation Trust Fund8011.State Election Assistance and Innovation Trust Fund(a)EstablishmentThere is established in the Treasury a fund to be known as the State Election Assistance and Innovation Trust Fund.(b)ContentsThe Trust Fund shall consist solely of—(1)amounts transferred under section 3015 of title 18, United States Code, section 9706 of title 31, United States Code, and section 6761 of the Internal Revenue Code of 1986 (as added by section 8013);(2)amounts transferred under section 9006(d) of the Internal Revenue Code of 1986 (as added by section 8014); and(3)gifts or bequests deposited pursuant to subsection (d).(c)Use of fundsAmounts in the Trust Fund shall be used to make payments and allocations under the Program (as described in section 8012(a)) and to carry out the activities of the Office.(d)Acceptance of giftsThe Office may accept gifts or bequests for deposit into the Trust Fund.(e)No taxpayer funds permittedNo taxpayer funds may be deposited into the Trust Fund.(f)Effective dateThis section shall take effect on the date of the enactment of this subtitle.8012.Uses of Fund(a)Payments and allocations describedFor each fiscal year, amounts in the Fund shall be used as follows:(1)Payments to States under the Program, as described in section 8005(a).(2)Allocations to the Election Assistance Commission, to be used for payments for certain election administration activities, as described in section 8005(b). (3)Allocations to the Federal Election Commission, to be used for payments to participating candidates under title V of the Federal Election Campaign Act of 1971, as described in section 8005(c).(4)Allocations to the Federal Election Commission, to be used for payments to States operating a Democracy Credit Program under part 1 of subtitle B, as described in section 8005(d).(b)Determination of aggregate amount of State allocationsThe Director, in consultation with the Election Assistance Commission and the Federal Election Commission, shall determine and establish the aggregate amount of State allocations for each fiscal year, taking into account the anticipated balances of the Trust Fund.8013.Assessments against fines and penalties(a)Assessments relating to criminal offenses(1)In generalChapter 201 of title 18, United States Code, is amended by adding at the end the following new section:3015.Special assessments for State Election Assistance and Innovation Trust Fund(a)Assessments(1)Convictions of crimesIn addition to any assessment imposed under this chapter, the court shall assess on any organizational defendant or any defendant who is a corporate officer or person with equivalent authority in any other organization who is convicted of a criminal offense under Federal law an amount equal to 4.75 percent of any fine imposed on that defendant in the sentence imposed for that conviction. (2)SettlementsThe court shall assess on any organizational defendant or defendant who is a corporate officer or person with equivalent authority in any other organization who has entered into a settlement agreement or consent decree with the United States in satisfaction of any allegation that the defendant committed a criminal offense under Federal law an amount equal to 4.75 percent of the amount of the settlement.(b)Manner of collectionAn amount assessed under subsection (a) shall be collected in the manner in which fines are collected in criminal cases.(c)TransfersIn a manner consistent with section 3302(b) of title 31, there shall be transferred from the General Fund of the Treasury to the State Election Assistance and Innovation Trust Fund under section 8011 of the Freedom to Vote Act an amount equal to the amount of the assessments collected under this section..(2)Clerical amendmentThe table of sections of chapter 201 of title 18, United States Code, is amended by adding at the end the following:3015. Special assessments for State Election Assistance and Innovation Trust Fund..(b)Assessments relating to civil penalties(1)In generalChapter 97 of title 31, United States Code, is amended by adding at the end the following new section:9706.Special assessments for State Election Assistance and Innovation Trust Fund(a)Assessments(1)Civil penaltiesAny entity of the Federal Government which is authorized under any law, rule, or regulation to impose a civil penalty shall assess on each person, other than a natural person who is not a corporate officer or person with equivalent authority in any other organization, on whom such a penalty is imposed an amount equal to 4.75 percent of the amount of the penalty.(2)Administrative penaltiesAny entity of the Federal Government which is authorized under any law, rule, or regulation to impose an administrative penalty shall assess on each person, other than a natural person who is not a corporate officer or person with equivalent authority in any other organization, on whom such a penalty is imposed an amount equal to 4.75 percent of the amount of the penalty.(3)SettlementsAny entity of the Federal Government which is authorized under any law, rule, or regulation to enter into a settlement agreement or consent decree with any person, other than a natural person who is not a corporate officer or person with equivalent authority in any other organization, in satisfaction of any allegation of an action or omission by the person which would be subject to a civil penalty or administrative penalty shall assess on such person an amount equal to 4.75 percent of the amount of the settlement.(b)Manner of collectionAn amount assessed under subsection (a) shall be collected—(1)in the case of an amount assessed under paragraph (1) of such subsection, in the manner in which civil penalties are collected by the entity of the Federal Government involved;(2)in the case of an amount assessed under paragraph (2) of such subsection, in the manner in which administrative penalties are collected by the entity of the Federal Government involved; and(3)in the case of an amount assessed under paragraph (3) of such subsection, in the manner in which amounts are collected pursuant to settlement agreements or consent decrees entered into by the entity of the Federal Government involved.(c)TransfersIn a manner consistent with section 3302(b) of this title, there shall be transferred from the General Fund of the Treasury to the State Election Assistance and Innovation Trust Fund under section 8011 of the Freedom to Vote Act an amount equal to the amount of the assessments collected under this section.(d)Exception for penalties and settlements under authority of the Internal Revenue Code of 1986(1)In generalNo assessment shall be made under subsection (a) with respect to any civil or administrative penalty imposed, or any settlement agreement or consent decree entered into, under the authority of the Internal Revenue Code of 1986.(2)Cross referenceFor application of special assessments for the State Election Assistance and Innovation Trust Fund with respect to certain penalties under the Internal Revenue Code of 1986, see section 6761 of the Internal Revenue Code of 1986..(2)Clerical amendmentThe table of sections of chapter 97 of title 31, United States Code, is amended by adding at the end the following:9706. Special assessments for State Election Assistance and Innovation Trust Fund..(c)Assessments relating to certain penalties under the Internal Revenue Code of 1986(1)In generalChapter 68 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subchapter:DSpecial assessments for State Election Assistance and Innovation Trust Fund6761.Special assessments for State Election Assistance and Innovation Trust Fund(a)In generalEach person required to pay a covered penalty shall pay an additional amount equal to 4.75 percent of the amount of such penalty.(b)Covered penaltyFor purposes of this section, the term covered penalty means any addition to tax, additional amount, penalty, or other liability provided under subchapter A or B.(c)Exception for certain individuals(1)In generalIn the case of a taxpayer who is an individual, subsection (a) shall not apply to any covered penalty if such taxpayer is an exempt taxpayer for the taxable year for which such covered penalty is assessed.(2)Exempt taxpayerFor purposes of this subsection, a taxpayer is an exempt taxpayer for any taxable year if the taxable income of such taxpayer for such taxable year does not exceed the dollar amount at which begins the highest rate bracket in effect under section 1 with respect to such taxpayer for such taxable year.(d)Application of certain rulesExcept as provided in subsection (e), the additional amount determined under subsection (a) shall be treated for purposes of this title in the same manner as the covered penalty to which such additional amount relates. (e)Transfer to State Election Administration and Innovation Trust FundThe Secretary shall deposit any additional amount under subsection (a) in the General Fund of the Treasury and shall transfer from such General Fund to the State Election Assistance and Innovation Trust Fund under section 8011 of the Freedom to Vote Act an amount equal to the amounts so deposited (and, notwithstanding subsection (d), such additional amount shall not be the basis for any deposit, transfer, credit, appropriation, or any other payment, to any other trust fund or account). Rules similar to the rules of section 9601 shall apply for purposes of this subsection..(2)Clerical amendmentThe table of subchapters for chapter 68 of such Code is amended by adding at the end the following new item:Subchapter D—Special assessments for State Election Assistance and Innovation Trust Fund.(d)Effective dates(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply with respect to convictions, agreements, and penalties which occur on or after the date of the enactment of this Act.(2)Assessments relating to certain penalties under the Internal Revenue Code of 1986The amendments made by subsection (c) shall apply to covered penalties assessed after the date of the enactment of this Act.8014.Transfer of balance of Presidential Election Campaign FundSection 9006 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(d)Transfer of balance to State Election Assistance and Innovation Trust FundEffective December 31, 2021, the Secretary shall transfer from the fund to the State Election Assistance and Innovation Trust Fund under section 8011 of the Freedom to Vote Act an amount equal to the balance of the fund as of such date, reduced by the amount of any payments required to be made from the fund under section 9008(i)..3General Provisions8021.DefinitionsIn this subtitle, the following definitions apply:(1)The term chief State election official has the meaning given such term in section 253(e) of the Help America Vote Act of 2002 (52 U.S.C. 21003(e)). (2)The term Director means the Director of the Office.(3)The term election cycle means the period beginning on the day after the date of the most recent regularly scheduled general election for Federal office and ending on the date of the next regularly scheduled general election for Federal office.(4)The term Indian lands includes—(A)Indian country, as defined under section 1151 of title 18, United States Code;(B)any land in Alaska owned, pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), by an Indian Tribe that is a Native village (as defined in section 3 of that Act (43 U.S.C. 1602)) or by a Village Corporation that is associated with an Indian Tribe (as defined in section 3 of that Act (43 U.S.C. 1602));(C)any land on which the seat of the Tribal government is located; and(D)any land that is part or all of a Tribal designated statistical area associated with an Indian Tribe, or is part or all of an Alaska Native village statistical area associated with an Indian Tribe, as defined by the Census Bureau for the purposes of the most recent decennial census.(5)The term Office means the Office of State Democracy Promotion established under section 8005.(6)The term Program means the State Democracy Promotion Program established under section 8001.(7)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.(8)The term Trust Fund means the State Election Assistance and Innovation Trust Fund established under section 8011.8022.Rule of construction regarding calculation of deadlines(a)In generalWith respect to the calculation of any period of time for the purposes of a deadline in this subtitle, the last day of the period shall be included in such calculation, unless such day is a Saturday, a Sunday, or a legal public holiday, in which case the period of such deadline shall be extended until the end of the next day which is not a Saturday, a Sunday, a legal public holiday.(b)Legal public holiday definedFor the purposes of this section, the term legal public holiday means a day described in section 6103(a) of title 5, United States Code.BElections for House of Representatives8101.Short titleThis subtitle may be cited as the Government By the People Act of 2021.1Optional Democracy Credit Program8102.Establishment of program(a)EstablishmentThe Federal Election Commission (hereafter in this part referred to as the Commission) shall establish a program under which the Commission shall make payments to States to operate a credit program which is described in section 8103 during an election cycle.(b)Requirements for programA State is eligible to operate a credit program under this part with respect to an election cycle if, not later than 180 days before the cycle begins, the State submits to the Commission a statement containing—(1)information and assurances that the State will operate a credit program which contains the elements described in section 8103(a);(2)information and assurances that the State will establish fraud prevention mechanisms described in section 8103(b);(3)information and assurances that the State will establish a commission to oversee and implement the program as described in section 8103(c);(4)information and assurances that the State will carry out a public information campaign as described in section 8103(d);(5)information and assurances that the State will submit reports as required under section 8104;(6)information and assurances that, not later than 90 days before the beginning of the cycle, the State will complete any actions necessary to operate the program during the cycle; and(7)such other information and assurances as the Commission may require.(c)Reimbursement of Costs(1)ReimbursementUpon receiving the report submitted by a State under section 8104(a) with respect to an election cycle, the Commission shall transmit a payment to the State in an amount equal to the reasonable costs incurred by the State in operating the credit program under this part during the cycle.(2)Source of fundsPayments to a State under the program shall be made using amounts allocated to the Commission for purposes of making payments under this part with respect to the State from the State Election Assistance and Innovation Trust Fund (hereafter referred to as the Fund) under section 8012, in the amount allocated with respect to the State under section 8005(d).(3)Mandatory reduction of payments in case of insufficient allocations(A)Advance audits by CommissionNot later than 90 days before the first day of each program operation period, the Commission, in consultation with the Director of the Office of State Democracy Promotion, shall—(i)audit the Fund to determine whether, after first making payments to States under section 8005(a), then making allocations to the Election Assistance Commission under section 8005(b), and then making allocations to the Commission under section 8005(c), the amount allocated to the State for making payments under this part will be sufficient to make payments to the State in the amounts provided under this subsection; and(ii)submit a report to Congress describing the results of the audit.(B)Reductions in amount of payments(i)Automatic reduction on pro rata basisIf, on the basis of the audit described in subparagraph (A), the Commission determines that the amount allocated to the State for making payments under this part is not, or may not be, sufficient to make payments to the State under this part in the full amount provided under this subsection with respect to an election cycle, the Commission shall reduce each amount which would otherwise be paid to a State under this subsection by such pro rata amount as may be necessary to ensure that the aggregate amount of payments anticipated to be made with respect to the cycle will not exceed the amount allocated to the State for making payments under this part with respect to such cycle.(ii)Restoration of reductions in case of availability of sufficient funds during election cycleIf, after reducing the amount paid to a State with respect to an election cycle under clause (i), the Commission determines that the amount allocated to the State for making payments under this part is sufficient to restore the amount by which such payments were reduced (or any portion thereof), to the extent that such amounts are available, the Commission may make a payment to the State with respect to the cycle in the amount by which such State’s payments were reduced under clause (i) (or any portion thereof, as the case may be).(iii)No use of amounts from other sourcesIn any case in which the Commission determines that the amount allocated to the State for making payments under this part is insufficient to make payments to the State under this part, moneys shall not be made available from any other source for the purpose of making such payments.(4)Cap on amount of paymentThe aggregate amount of payments made to any State with respect to two consecutive election cycles period may not exceed $10,000,000. If the State determines that the maximum payment amount under this paragraph with respect to such cycles is not, or may not be, sufficient to cover the reasonable costs incurred by the State in operating the program under this part for such cycles, the State shall reduce the amount of the credit provided to each qualified individual by such pro rata amount as may be necessary to ensure that the reasonable costs incurred by the State in operating the program will not exceed the amount paid to the State with respect to such cycles.(d)Continuing availability of funds after appropriationA payment made to a State under this part shall be available without fiscal year limitation.8103.Credit program described(a)General elements of program(1)Elements describedThe elements of a credit program operated by a State under this part are as follows:(A)The State shall provide each qualified individual upon the individual’s request with a credit worth $25 to be known as a Democracy Credit during the election cycle which will be assigned a routing number and which at the option of the individual will be provided in either paper or electronic form.(B)Using the routing number assigned to the Democracy Credit, the individual may submit the Democracy Credit in either electronic or paper form to qualified candidates for election for the office of Representative in, or Delegate or Resident Commissioner to, the Congress and allocate such portion of the value of the Democracy Credit in increments of $5 as the individual may select to any such candidate.(C)If the candidate transmits the Democracy Credit to the Commission, the Commission shall pay the candidate the portion of the value of the Democracy Credit that the individual allocated to the candidate, which shall be considered a contribution by the individual to the candidate for purposes of the Federal Election Campaign Act of 1971.(2)Designation of qualified individualsFor purposes of paragraph (1)(A), a qualified individual with respect to a State means an individual—(A)who is a resident of the State;(B)who will be of voting age as of the date of the election for the candidate to whom the individual submits a Democracy Credit; and(C)who is not prohibited under Federal law from making contributions to candidates for election for Federal office.(3)Treatment as contribution to candidateFor purposes of the Federal Election Campaign Act of 1971, the submission of a Democracy Credit to a candidate by an individual shall be treated as a contribution to the candidate by the individual in the amount of the portion of the value of the Credit that the individual allocated to the candidate.(b)Fraud prevention mechanismIn addition to the elements described in subsection (a), a State operating a credit program under this part shall permit an individual to revoke a Democracy Credit not later than 2 days after submitting the Democracy Credit to a candidate.(c)Oversight commissionIn addition to the elements described in subsection (a), a State operating a credit program under this part shall establish a commission or designate an existing entity to oversee and implement the program in the State, except that no such commission or entity may be comprised of elected officials.(d)Public information campaignIn addition to the elements described in subsection (a), a State operating a credit program under this part shall carry out a public information campaign to disseminate awareness of the program among qualified individuals.(e)No taxpayer funds permitted to carry out programNo taxpayer funds shall be used to carry out the credit program under this part.8104.Reports(a)State reportsNot later than 6 months after each first election cycle during which the State operates a program under this part, the State shall submit a report to the Commission analyzing the operation and effectiveness of the program during the cycle and including such other information as the Commission may require.(b)Study and report on impact and effectiveness of credit programs(1)StudyThe Federal Election Commission shall conduct a study on the efficacy of political credit programs, including the program under this part and other similar programs, in expanding and diversifying the pool of individuals who participate in the electoral process, including those who participate as donors and those who participate as candidates.(2)ReportNot later than 1 year after the first election cycle for which States operate the program under this part, the Commission shall publish and submit to Congress a report on the study conducted under paragraph (1).8105.Election cycle definedIn this part, the term election cycle means the period beginning on the day after the date of the most recent regularly scheduled general election for Federal office and ending on the date of the next regularly scheduled general election for Federal office.2Optional Small Dollar Financing of Elections for House of Representatives8111.Benefits and eligibility requirements for candidatesThe Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following:VSmall Dollar Financing of Elections for House of RepresentativesABenefits501.Benefits for participating candidates(a)In generalIf a candidate for election to the office of Representative in, or Delegate or Resident Commissioner to, the Congress is certified as a participating candidate under this title with respect to an election for such office, the candidate shall be entitled to payments as provided under this title.(b)Amount of paymentThe amount of a payment made under this title shall be equal to 600 percent of the amount of qualified small dollar contributions received by the candidate since the most recent payment made to the candidate under this title during the election cycle, without regard to whether or not the candidate received any of the contributions before, during, or after the Small Dollar Democracy qualifying period applicable to the candidate under section 511(c).(c)Limit on aggregate amount of paymentsThe aggregate amount of payments made to a participating candidate with respect to an election cycle under this title may not exceed 50 percent of the average of the 20 greatest amounts of disbursements made by the authorized committees of any winning candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress during the most recent election cycle, rounded to the nearest $100,000.(d)No taxpayer funds permittedNo taxpayer funds shall be used to make payments under this title.502.Procedures for making payments(a)In generalThe Commission shall make a payment under section 501 to a candidate who is certified as a participating candidate upon receipt from the candidate of a request for a payment which includes—(1)a statement of the number and amount of qualified small dollar contributions received by the candidate since the most recent payment made to the candidate under this title during the election cycle;(2)a statement of the amount of the payment the candidate anticipates receiving with respect to the request;(3)a statement of the total amount of payments the candidate has received under this title as of the date of the statement; and(4)such other information and assurances as the Commission may require.(b)Restrictions on submission of requestsA candidate may not submit a request under subsection (a) unless each of the following applies: (1)The amount of the qualified small dollar contributions in the statement referred to in subsection (a)(1) is equal to or greater than $5,000, unless the request is submitted during the 30-day period which ends on the date of a general election.(2)The candidate did not receive a payment under this title during the 7-day period which ends on the date the candidate submits the request.(c)Time of paymentThe Commission shall, in coordination with the Secretary of the Treasury, take such steps as may be necessary to ensure that the Secretary is able to make payments under this section from the Treasury not later than 2 business days after the receipt of a request submitted under subsection (a).503.Use of funds(a)Use of funds for authorized campaign expendituresA candidate shall use payments made under this title, including payments provided with respect to a previous election cycle which are withheld from remittance to the Commission in accordance with section 524(a)(2), only for making direct payments for the receipt of goods and services which constitute authorized expenditures (as determined in accordance with title III) in connection with the election cycle involved.(b)Prohibiting use of funds for legal expenses, fines, or penaltiesNotwithstanding title III, a candidate may not use payments made under this title for the payment of expenses incurred in connection with any action, claim, or other matter before the Commission or before any court, hearing officer, arbitrator, or other dispute resolution entity, or for the payment of any fine or civil monetary penalty.504.Qualified small dollar contributions described(a)In generalIn this title, the term qualified small dollar contribution means, with respect to a candidate and the authorized committees of a candidate, a contribution that meets the following requirements:(1)The contribution is in an amount that is—(A)not less than $1; and(B)not more than $200.(2)(A)The contribution is made directly by an individual to the candidate or an authorized committee of the candidate and is not—(i)forwarded from the individual making the contribution to the candidate or committee by another person; or(ii)received by the candidate or committee with the knowledge that the contribution was made at the request, suggestion, or recommendation of another person.(B)In this paragraph—(i)the term person does not include an individual (other than an individual described in section 304(i)(7) of the Federal Election Campaign Act of 1971), a political committee of a political party, or any political committee which is not a separate segregated fund described in section 316(b) of the Federal Election Campaign Act of 1971 and which does not make contributions or independent expenditures, does not engage in lobbying activity under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.), and is not established by, controlled by, or affiliated with a registered lobbyist under such Act, an agent of a registered lobbyist under such Act, or an organization which retains or employs a registered lobbyist under such Act; and(ii)a contribution is not made at the request, suggestion, or recommendation of another person solely on the grounds that the contribution is made in response to information provided to the individual making the contribution by any person, so long as the candidate or authorized committee does not know the identity of the person who provided the information to such individual.(3)The individual who makes the contribution does not make contributions to the candidate or the authorized committees of the candidate with respect to the election involved in an aggregate amount that exceeds the amount described in paragraph (1)(B), or any contribution to the candidate or the authorized committees of the candidate with respect to the election involved that otherwise is not a qualified small dollar contribution.(b)Treatment of democracy creditsAny payment received by a candidate and the authorized committees of a candidate which consists of a Democracy Credit under the Government By the People Act of 2021 shall be considered a qualified small dollar contribution for purposes of this title, so long as the individual making the payment meets the requirements of paragraphs (2) and (3) of subsection (a).(c)Restriction on subsequent contributions(1)Prohibiting donor from making subsequent nonqualified contributions during election cycle(A)In generalAn individual who makes a qualified small dollar contribution to a candidate or the authorized committees of a candidate with respect to an election may not make any subsequent contribution to such candidate or the authorized committees of such candidate with respect to the election cycle which is not a qualified small dollar contribution.(B)Exception for contributions to candidates who voluntarily withdraw from participation during qualifying periodSubparagraph (A) does not apply with respect to a contribution made to a candidate who, during the Small Dollar Democracy qualifying period described in section 511(c), submits a statement to the Commission under section 513(c) to voluntarily withdraw from participating in the program under this title.(2)Treatment of subsequent nonqualified contributionsIf, notwithstanding the prohibition described in paragraph (1), an individual who makes a qualified small dollar contribution to a candidate or the authorized committees of a candidate with respect to an election makes a subsequent contribution to such candidate or the authorized committees of such candidate with respect to the election which is prohibited under paragraph (1) because it is not a qualified small dollar contribution, the candidate may take one of the following actions:(A)Not later than 2 weeks after receiving the contribution, the candidate may return the subsequent contribution to the individual. In the case of a subsequent contribution which is not a qualified small dollar contribution because the contribution fails to meet the requirements of paragraph (3) of subsection (a) (relating to the aggregate amount of contributions made to the candidate or the authorized committees of the candidate by the individual making the contribution), the candidate may return an amount equal to the difference between the amount of the subsequent contribution and the amount described in paragraph (1)(B) of subsection (a).(B)The candidate may retain the subsequent contribution, so long as not later than 2 weeks after receiving the subsequent contribution, the candidate remits to the Commission an amount equal to any payments received by the candidate under this title which are attributable to the qualified small dollar contribution made by the individual involved. Such amount shall be used to supplement the allocation made to the Commission with respect to candidates from the State in which the candidate seeks office, as described in section 541(a).(3)No effect on ability to make multiple contributionsNothing in this section may be construed to prohibit an individual from making multiple qualified small dollar contributions to any candidate or any number of candidates, so long as each contribution meets each of the requirements of paragraphs (1), (2), and (3) of subsection (a).(d)Notification requirements for candidates(1)NotificationEach authorized committee of a candidate who seeks to be a participating candidate under this title shall provide the following information in any materials for the solicitation of contributions, including any internet site through which individuals may make contributions to the committee:(A)A statement that if the candidate is certified as a participating candidate under this title, the candidate will receive matching payments in an amount which is based on the total amount of qualified small dollar contributions received.(B)A statement that a contribution which meets the requirements set forth in subsection (a) shall be treated as a qualified small dollar contribution under this title.(C)A statement that if a contribution is treated as qualified small dollar contribution under this title, the individual who makes the contribution may not make any contribution to the candidate or the authorized committees of the candidate during the election cycle which is not a qualified small dollar contribution.(2)Alternative methods of meeting requirementsAn authorized committee may meet the requirements of paragraph (1)—(A)by including the information described in paragraph (1) in the receipt provided under section 512(b)(3) to a person making a qualified small dollar contribution; or(B)by modifying the information it provides to persons making contributions which is otherwise required under title III (including information it provides through the internet).BEligibility and Certification511.Eligibility(a)In generalA candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress is eligible to be certified as a participating candidate under this title with respect to an election if the candidate meets the following requirements:(1)The candidate files with the Commission a statement of intent to seek certification as a participating candidate.(2)The candidate meets the qualifying requirements of section 512.(3)The candidate files with the Commission a statement certifying that the authorized committees of the candidate meet the requirements of section 504(d).(4)Not later than the last day of the Small Dollar Democracy qualifying period, the candidate files with the Commission an affidavit signed by the candidate and the treasurer of the candidate's principal campaign committee declaring that the candidate—(A)has complied and, if certified, will comply with the contribution and expenditure requirements of section 521;(B)if certified, will run only as a participating candidate for all elections for the office that such candidate is seeking during that election cycle; and(C)has either qualified or will take steps to qualify under State law to be on the ballot.(5)The candidate files with the Commission a certification that the candidate will not use any allocation from the Fund to directly or indirectly pay salaries, fees, consulting expenses, or any other compensation for services rendered to themselves, family members (including spouses as well as children, parents, siblings, or any of their spouses), or any entity or organization in which they have an ownership interest.(b)General electionNotwithstanding subsection (a), a candidate shall not be eligible to be certified as a participating candidate under this title for a general election or a general runoff election unless the candidate’s party nominated the candidate to be placed on the ballot for the general election or the candidate is otherwise qualified to be on the ballot under State law.(c)Small Dollar Democracy qualifying period DefinedThe term Small Dollar Democracy qualifying period means, with respect to any candidate for an office, the 180-day period (during the election cycle for such office) which begins on the date on which the candidate files a statement of intent under section 511(a)(1), except that such period may not continue after the date that is 30 days before the date of the general election for the office.512.Qualifying requirements(a)Receipt of qualified small dollar contributionsA candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress meets the requirement of this section if, during the Small Dollar Democracy qualifying period described in section 511(c), each of the following occurs:(1)Not fewer than 1,000 individuals make a qualified small dollar contribution to the candidate.(2)The candidate obtains a total dollar amount of qualified small dollar contributions which is equal to or greater than $50,000.(b)Requirements relating to receipt of qualified small dollar contributionEach qualified small dollar contribution—(1)may be made by means of a personal check, money order, debit card, credit card, electronic payment account, or any other method deemed appropriate by the Commission;(2)shall be accompanied by a signed statement (or, in the case of a contribution made online or through other electronic means, an electronic equivalent) containing the contributor’s name and address; and(3)shall be acknowledged by a receipt that is sent to the contributor with a copy (in paper or electronic form) kept by the candidate for the Commission.(c)Verification of contributionsThe Commission shall establish procedures for the auditing and verification of the contributions received and expenditures made by participating candidates under this title, including procedures for random audits, to ensure that such contributions and expenditures meet the requirements of this title.513.Certification(a)Deadline and Notification(1)In generalNot later than 5 business days after a candidate files an affidavit under section 511(a)(4), the Commission shall—(A)determine whether or not the candidate meets the requirements for certification as a participating candidate;(B)if the Commission determines that the candidate meets such requirements, certify the candidate as a participating candidate; and(C)notify the candidate of the Commission's determination.(2)Deemed certification for all elections in election cycleIf the Commission certifies a candidate as a participating candidate with respect to the first election of the election cycle involved, the Commission shall be deemed to have certified the candidate as a participating candidate with respect to all subsequent elections of the election cycle.(b)Revocation of certification(1)In generalThe Commission shall revoke a certification under subsection (a) if—(A)a candidate fails to qualify to appear on the ballot at any time after the date of certification (other than a candidate certified as a participating candidate with respect to a primary election who fails to qualify to appear on the ballot for a subsequent election in that election cycle);(B)a candidate ceases to be a candidate for the office involved, as determined on the basis of an official announcement by an authorized committee of the candidate or on the basis of a reasonable determination by the Commission; or(C)a candidate otherwise fails to comply with the requirements of this title, including any regulatory requirements prescribed by the Commission.(2)Existence of criminal sanctionThe Commission shall revoke a certification under subsection (a) if a penalty is assessed against the candidate under section 309(d) with respect to the election.(3)Effect of revocationIf a candidate’s certification is revoked under this subsection—(A)the candidate may not receive payments under this title during the remainder of the election cycle involved; and(B)in the case of a candidate whose certification is revoked pursuant to subparagraph (A) or subparagraph (C) of paragraph (1)—(i)the candidate shall repay to the Commission an amount equal to the payments received under this title with respect to the election cycle involved plus interest (at a rate determined by the Commission on the basis of an appropriate annual percentage rate for the month involved) on any such amount received, which shall be used by the Commission to supplement the allocation made to the Commission with respect to the State in which the candidate seeks office, as described in section 541(a); and(ii)the candidate may not be certified as a participating candidate under this title with respect to the next election cycle.(4)Prohibiting participation in future elections for candidates with multiple revocationsIf the Commission revokes the certification of an individual as a participating candidate under this title pursuant to subparagraph (A) or subparagraph (C) of paragraph (1) a total of 3 times, the individual may not be certified as a participating candidate under this title with respect to any subsequent election.(c)Voluntary withdrawal from participating during qualifying periodAt any time during the Small Dollar Democracy qualifying period described in section 511(c), a candidate may withdraw from participation in the program under this title by submitting to the Commission a statement of withdrawal (without regard to whether or not the Commission has certified the candidate as a participating candidate under this title as of the time the candidate submits such statement), so long as the candidate has not submitted a request for payment under section 502.(d)Participating Candidate definedIn this title, a participating candidate means a candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress who is certified under this section as eligible to receive benefits under this title.CRequirements for Candidates Certified as Participating Candidates521.Contribution and expenditure requirements(a)Permitted sources of contributions and expendituresExcept as provided in subsection (c), a participating candidate with respect to an election shall, with respect to all elections occurring during the election cycle for the office involved, accept no contributions from any source and make no expenditures from any amounts, other than the following:(1)Qualified small dollar contributions.(2)Payments under this title.(3)Contributions from political committees established and maintained by a national or State political party, subject to the applicable limitations of section 315.(4)Subject to subsection (b), personal funds of the candidate or of any immediate family member of the candidate (other than funds received through qualified small dollar contributions).(5)Contributions from individuals who are otherwise permitted to make contributions under this Act, subject to the applicable limitations of section 315, except that the aggregate amount of contributions a participating candidate may accept from any individual with respect to any election during the election cycle may not exceed $1,000.(6)Contributions from multicandidate political committees, subject to the applicable limitations of section 315.(b)Special rules for personal funds(1)Limit on amountA candidate who is certified as a participating candidate may use personal funds (including personal funds of any immediate family member of the candidate) so long as—(A)the aggregate amount used with respect to the election cycle (including any period of the cycle occurring prior to the candidate’s certification as a participating candidate) does not exceed $50,000; and(B)the funds are used only for making direct payments for the receipt of goods and services which constitute authorized expenditures in connection with the election cycle involved.(2)Immediate family member definedIn this subsection, the term immediate family member means, with respect to a candidate—(A)the candidate’s spouse;(B)a child, stepchild, parent, grandparent, brother, half-brother, sister, or half-sister of the candidate or the candidate’s spouse; and(C)the spouse of any person described in subparagraph (B).(c)Exceptions(1)Exception for contributions received prior to filing of statement of intentA candidate who has accepted contributions that are not described in subsection (a) is not in violation of subsection (a), but only if all such contributions are—(A)returned to the contributor;(B)submitted to the Commission, to be used to supplement the allocation made to the Commission with respect to the State in which the candidate seeks office, as described in section 541(a); or(C)spent in accordance with paragraph (2).(2)Exception for expenditures made prior to filing of statement of intentIf a candidate has made expenditures prior to the date the candidate files a statement of intent under section 511(a)(1) that the candidate is prohibited from making under subsection (a) or subsection (b), the candidate is not in violation of such subsection if the aggregate amount of the prohibited expenditures is less than the amount referred to in section 512(a)(2) (relating to the total dollar amount of qualified small dollar contributions which the candidate is required to obtain) which is applicable to the candidate.(3)Exception for campaign surpluses from a previous electionNotwithstanding paragraph (1), unexpended contributions received by the candidate or an authorized committee of the candidate with respect to a previous election may be retained, but only if the candidate places the funds in escrow and refrains from raising additional funds for or spending funds from that account during the election cycle in which a candidate is a participating candidate.(4)Exception for contributions received before the effective date of this titleContributions received and expenditures made by the candidate or an authorized committee of the candidate prior to the effective date of this title shall not constitute a violation of subsection (a) or (b). Unexpended contributions shall be treated the same as campaign surpluses under paragraph (3), and expenditures made shall count against the limit in paragraph (2).(d)Special Rule for Coordinated Party ExpendituresFor purposes of this section, a payment made by a political party in coordination with a participating candidate shall not be treated as a contribution to or as an expenditure made by the participating candidate.(e)Prohibition on joint fundraising committees(1)ProhibitionAn authorized committee of a candidate who is certified as a participating candidate under this title with respect to an election may not establish a joint fundraising committee with a political committee other than another authorized committee of the candidate.(2)Status of existing committees for prior electionsIf a candidate established a joint fundraising committee described in paragraph (1) with respect to a prior election for which the candidate was not certified as a participating candidate under this title and the candidate does not terminate the committee, the candidate shall not be considered to be in violation of paragraph (1) so long as that joint fundraising committee does not receive any contributions or make any disbursements during the election cycle for which the candidate is certified as a participating candidate under this title.(f)Prohibition on Leadership PACs(1)ProhibitionA candidate who is certified as a participating candidate under this title with respect to an election may not associate with, establish, finance, maintain, or control a leadership PAC.(2)Status of existing leadership PACsIf a candidate established, financed, maintained, or controlled a leadership PAC prior to being certified as a participating candidate under this title and the candidate does not terminate the leadership PAC, the candidate shall not be considered to be in violation of paragraph (1) so long as the leadership PAC does not receive any contributions or make any disbursements during the election cycle for which the candidate is certified as a participating candidate under this title.(3)Leadership PAC definedIn this subsection, the term leadership PAC has the meaning given such term in section 304(i)(8)(B). 522.Administration of campaign(a)Separate accounting for various permitted contributionsEach authorized committee of a candidate certified as a participating candidate under this title—(1)shall provide for separate accounting of each type of contribution described in section 521(a) which is received by the committee; and(2)shall provide for separate accounting for the payments received under this title.(b)Enhanced disclosure of information on donors(1)Mandatory identification of individuals making qualified small dollar contributionsEach authorized committee of a participating candidate under this title shall, in accordance with section 304(b)(3)(A), include in the reports the committee submits under section 304 the identification of each person who makes a qualified small dollar contribution to the committee.(2)Mandatory disclosure through InternetEach authorized committee of a participating candidate under this title shall ensure that all information reported to the Commission under this Act with respect to contributions and expenditures of the committee is available to the public on the internet (whether through a site established for purposes of this subsection, a hyperlink on another public site of the committee, or a hyperlink on a report filed electronically with the Commission) in a searchable, sortable, and downloadable manner.523.Preventing unnecessary spending of public funds(a)Mandatory spending of available private fundsAn authorized committee of a candidate certified as a participating candidate under this title may not make any expenditure of any payments received under this title in any amount unless the committee has made an expenditure in an equivalent amount of funds received by the committee which are described in paragraphs (1), (3), (4), (5), and (6) of section 521(a).(b)LimitationSubsection (a) applies to an authorized committee only to the extent that the funds referred to in such subsection are available to the committee at the time the committee makes an expenditure of a payment received under this title.524.Remitting unspent funds after election(a)Remittance requiredNot later than the date that is 180 days after the last election for which a candidate certified as a participating candidate qualifies to be on the ballot during the election cycle involved, such participating candidate shall remit to the Commission an amount equal to the balance of the payments received under this title by the authorized committees of the candidate which remain unexpended as of such date, which shall be used to supplement the allocation made to the Commission with respect to the State in which the candidate seeks office, as described in section 541(a).(b)Permitting candidates participating in next election cycle To retain portion of unspent fundsNotwithstanding subsection (a), a participating candidate may withhold not more than $100,000 from the amount required to be remitted under subsection (a) if the candidate files a signed affidavit with the Commission that the candidate will seek certification as a participating candidate with respect to the next election cycle, except that the candidate may not use any portion of the amount withheld until the candidate is certified as a participating candidate with respect to that next election cycle. If the candidate fails to seek certification as a participating candidate prior to the last day of the Small Dollar Democracy qualifying period for the next election cycle (as described in section 511), or if the Commission notifies the candidate of the Commission’s determination does not meet the requirements for certification as a participating candidate with respect to such cycle, the candidate shall immediately remit to the Commission the amount withheld. DEnhanced Match Support531.Enhanced support for general election(a)Availability of Enhanced SupportIn addition to the payments made under subtitle A, the Commission shall make an additional payment to an eligible candidate under this subtitle.(b)Use of fundsA candidate shall use the additional payment under this subtitle only for authorized expenditures in connection with the election involved.532.Eligibility(a)In GeneralA candidate is eligible to receive an additional payment under this subtitle if the candidate meets each of the following requirements:(1)The candidate is on the ballot for the general election for the office the candidate seeks.(2)The candidate is certified as a participating candidate under this title with respect to the election.(3)During the enhanced support qualifying period, the candidate receives qualified small dollar contributions in a total amount of not less than $50,000.(4)During the enhanced support qualifying period, the candidate submits to the Commission a request for the payment which includes—(A)a statement of the number and amount of qualified small dollar contributions received by the candidate during the enhanced support qualifying period;(B)a statement of the amount of the payment the candidate anticipates receiving with respect to the request; and(C)such other information and assurances as the Commission may require.(5)After submitting a request for the additional payment under paragraph (4), the candidate does not submit any other application for an additional payment under this subtitle.(b)Enhanced Support Qualifying Period DescribedIn this subtitle, the term enhanced support qualifying period means, with respect to a general election, the period which begins 60 days before the date of the election and ends 14 days before the date of the election.533.Amount(a)In GeneralSubject to subsection (b), the amount of the additional payment made to an eligible candidate under this subtitle shall be an amount equal to 50 percent of—(1)the amount of the payment made to the candidate under section 501(b) with respect to the qualified small dollar contributions which are received by the candidate during the enhanced support qualifying period (as included in the request submitted by the candidate under section 532(a)(4)); or(2)in the case of a candidate who is not eligible to receive a payment under section 501(b) with respect to such qualified small dollar contributions because the candidate has reached the limit on the aggregate amount of payments under subtitle A for the election cycle under section 501(c), the amount of the payment which would have been made to the candidate under section 501(b) with respect to such qualified small dollar contributions if the candidate had not reached such limit.(b)LimitThe amount of the additional payment determined under subsection (a) with respect to a candidate may not exceed $500,000.(c)No Effect on Aggregate LimitThe amount of the additional payment made to a candidate under this subtitle shall not be included in determining the aggregate amount of payments made to a participating candidate with respect to an election cycle under section 501(c).534.Waiver of authority to retain portion of unspent funds after electionNotwithstanding section 524(a)(2), a candidate who receives an additional payment under this subtitle with respect to an election is not permitted to withhold any portion from the amount of unspent funds the candidate is required to remit to the Commission under section 524(a)(1).EAdministrative Provisions541.Source of payments(a)Allocations from State Election Assistance and Innovation Trust FundThe amounts used to make payments to participating candidates under this title who seek office in a State shall be derived from the allocations made to the Commission with respect to the State from the State Election Assistance and Innovation Trust Fund (hereafter referred to as the Fund) under section 8012 of the Freedom to Vote Act, as provided under section 8005(c) of such Act.(b)Use of allocations to make payments to participating candidates(1)Payments to participating candidatesThe allocations made to the Commission as described in subsection (a) shall be available without further appropriation or fiscal year limitation to make payments to participating candidates as provided in this title.(2)Mandatory reduction of payments in case of insufficient amounts(A)Advance audits by CommissionNot later than 90 days before the first day of each election cycle (beginning with the first election cycle that begins after the date of the enactment of this title), the Commission, in consultation with the Director of the Office of State Democracy Promotion, shall—(i)audit the Fund to determine whether, after first making allocations for payments to States under section 8005(a) of the Freedom to Vote Act, and then making allocations to the Election Assistance Commission under section 8005(b) of such Act, the amount of the allocation made to the Commission with respect to candidates who seek office in a State as described in subsection (a) will be sufficient to make payments to participating candidates in the State in the amounts provided in this title during such election cycle; and(ii)submit a report to Congress describing the results of the audit.(B)Reductions in amount of payments(i)Automatic reduction on pro rata basisIf, on the basis of the audit described in subparagraph (A), the Commission determines that the amount anticipated to be available in the Fund for payments to participating candidates in a State with respect to the election cycle involved is not, or may not be, sufficient to satisfy the full entitlements of participating candidates in the State to payments under this title for such election cycle, the Commission shall reduce each amount which would otherwise be paid to a participating candidate in the State under this title by such pro rata amount as may be necessary to ensure that the aggregate amount of payments anticipated to be made to participating candidates in the State with respect to the election cycle will not exceed the amount anticipated to be available for such payments with respect to such election cycle.(ii)Restoration of reductions in case of availability of sufficient funds during election cycleIf, after reducing the amounts paid to participating candidates in a State with respect to an election cycle under clause (i), the Commission determines that the allocation made to the Commission with respect to candidates in the State as described in subsection (a) is sufficient to restore the amount by which such payments were reduced (or any portion thereof), to the extent that such amounts are available, the Commission may make a payment on a pro rata basis to each such participating candidate with respect to the election cycle in the amount by which such candidate’s payments were reduced under clause (i) (or any portion thereof, as the case may be).(iii)No use of amounts from other sourcesIn any case in which the Commission determines that the allocation made to the Commission with respect to candidates in a State as described in subsection (a) is insufficient to make payments to participating candidates in the State under this title, moneys shall not be made available from any other source for the purpose of making such payments.(c)Effective dateThis section shall take effect on the date of the enactment of this title.542.Administration through dedicated division within Commission(a)Administration through dedicated division(1)EstablishmentThe Commission shall establish a separate division within the Commission which is dedicated to issuing regulations to carry out this title and to otherwise carrying out the operation of this title.(2)Appointment of director and staffNot later than June 1, 2022, the Commission shall appoint a director to head the division established under this section and such other staff as the Commission considers appropriate to enable the division to carry out its duties.(3)Private right of actionAny person aggrieved by the failure of the Commission to meet the requirements of this subsection may file an action in an appropriate district court of the United States for such relief, including declaratory and injunctive relief, as may be appropriate.(b)RegulationsThe Commission, acting through the dedicated division established under this section, shall prescribe regulations to carry out the purposes of this title, including regulations—(1)to establish procedures for verifying the amount of qualified small dollar contributions with respect to a candidate;(2)to establish procedures for effectively and efficiently monitoring and enforcing the limits on the raising of qualified small dollar contributions;(3)to establish procedures for effectively and efficiently monitoring and enforcing the limits on the use of personal funds by participating candidates;(4)to establish procedures for monitoring the use of payments made from the allocation made to the Commission as described in section 541(a) and matching contributions under this title through audits of not fewer than 1/10 (or, in the case of the first 3 election cycles during which the program under this title is in effect, not fewer than 1/3) of all participating candidates or other mechanisms; and(5)to establish rules for preventing fraud in the operation of this title which supplement similar rules which apply under this Act.543.Violations and penalties(a)Civil penalty for violation of contribution and expenditure requirementsIf a candidate who has been certified as a participating candidate accepts a contribution or makes an expenditure that is prohibited under section 521, the Commission may assess a civil penalty against the candidate in an amount that is not more than 3 times the amount of the contribution or expenditure. Any amounts collected under this subsection shall be used to supplement the allocation made to the Commission with respect to the State in which the candidate seeks office, as described in section 541(a).(b)Repayment for improper use of payments(1)In generalIf the Commission determines that any payment made to a participating candidate was not used as provided for in this title or that a participating candidate has violated any of the dates for remission of funds contained in this title, the Commission shall so notify the candidate and the candidate shall pay to the Commission an amount which shall be used to supplement the allocation made to the Commission with respect to the State in which the candidate seeks office, as described in section 541(a) and which shall be equal to—(A)the amount of payments so used or not remitted, as appropriate; and(B)interest on any such amounts (at a rate determined by the Commission).(2)Other action not precludedAny action by the Commission in accordance with this subsection shall not preclude enforcement proceedings by the Commission in accordance with section 309(a), including a referral by the Commission to the Attorney General in the case of an apparent knowing and willful violation of this title.(c)Prohibiting certain candidates from qualifying as participating candidates(1)Candidates with multiple civil penaltiesIf the Commission assesses 3 or more civil penalties under subsection (a) against a candidate (with respect to either a single election or multiple elections), the Commission may refuse to certify the candidate as a participating candidate under this title with respect to any subsequent election, except that if each of the penalties were assessed as the result of a knowing and willful violation of any provision of this Act, the candidate is not eligible to be certified as a participating candidate under this title with respect to any subsequent election.(2)Candidates subject to criminal penaltyA candidate is not eligible to be certified as a participating candidate under this title with respect to an election if a penalty has been assessed against the candidate under section 309(d) with respect to any previous election.(d)Imposition of criminal penaltiesFor criminal penalties for the failure of a participating candidate to comply with the requirements of this title, see section 309(d).544.Appeals process(a)Review of ActionsAny action by the Commission in carrying out this title shall be subject to review by the United States Court of Appeals for the District of Columbia upon petition filed in the Court not later than 30 days after the Commission takes the action for which the review is sought.(b)ProceduresThe provisions of chapter 7 of title 5, United States Code, apply to judicial review under this section.545.Indexing of amounts(a)IndexingIn any calendar year after 2026, section 315(c)(1)(B) shall apply to each amount described in subsection (b) in the same manner as such section applies to the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h) of such section, except that for purposes of applying such section to the amounts described in subsection (b), the base period shall be 2026.(b)Amounts describedThe amounts described in this subsection are as follows:(1)The amount referred to in section 502(b)(1) (relating to the minimum amount of qualified small dollar contributions included in a request for payment).(2)The amounts referred to in section 504(a)(1) (relating to the amount of a qualified small dollar contribution).(3)The amount referred to in section 512(a)(2) (relating to the total dollar amount of qualified small dollar contributions).(4)The amount referred to in section 521(a)(5) (relating to the aggregate amount of contributions a participating candidate may accept from any individual with respect to an election).(5)The amount referred to in section 521(b)(1)(A) (relating to the amount of personal funds that may be used by a candidate who is certified as a participating candidate).(6)The amounts referred to in section 524(a)(2) (relating to the amount of unspent funds a candidate may retain for use in the next election cycle).(7)The amount referred to in section 532(a)(3) (relating to the total dollar amount of qualified small dollar contributions for a candidate seeking an additional payment under subtitle D).(8)The amount referred to in section 533(b) (relating to the limit on the amount of an additional payment made to a candidate under subtitle D).546.Election cycle definedIn this title, the term election cycle means, with respect to an election for an office, the period beginning on the day after the date of the most recent general election for that office (or, if the general election resulted in a runoff election, the date of the runoff election) and ending on the date of the next general election for that office (or, if the general election resulted in a runoff election, the date of the runoff election)..8112.Contributions and expenditures by multicandidate and political party committees on behalf of participating candidates(a)Authorizing Contributions Only From Separate Accounts Consisting of Qualified small dollar contributionsSection 315(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)) is amended by adding at the end the following new paragraph:(10)In the case of a multicandidate political committee or any political committee of a political party, the committee may make a contribution to a candidate who is a participating candidate under title V with respect to an election only if the contribution is paid from a separate, segregated account of the committee which consists solely of contributions which meet the following requirements:(A)Each such contribution is in an amount which meets the requirements for the amount of a qualified small dollar contribution under section 504(a)(1) with respect to the election involved.(B)Each such contribution is made by an individual who is not otherwise prohibited from making a contribution under this Act.(C)The individual who makes the contribution does not make contributions to the committee during the year in an aggregate amount that exceeds the limit described in section 504(a)(1)..(b)Permitting Unlimited Coordinated Expenditures From Small Dollar Sources by Political PartiesSection 315(d) of such Act (52 U.S.C. 30116(d)) is amended—(1)in paragraph (3), by striking The national committee and inserting Except as provided in paragraph (6), the national committee; and(2)by adding at the end the following new paragraph:(6)The limits described in paragraph (3) do not apply in the case of expenditures in connection with the general election campaign of a candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress who is a participating candidate under title V with respect to the election, but only if—(A)the expenditures are paid from a separate, segregated account of the committee which is described in subsection (a)(10); and(B)the expenditures are the sole source of funding provided by the committee to the candidate..8113.Prohibiting use of contributions by participating candidates for purposes other than campaign for electionSection 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114) is amended by adding at the end the following new subsection:(d)Restrictions on Permitted Uses of Funds by Candidates Receiving Small Dollar FinancingNotwithstanding paragraph (2), (3), or (4) of subsection (a), if a candidate for election for the office of Representative in, or Delegate or Resident Commissioner to, the Congress is certified as a participating candidate under title V with respect to the election, any contribution which the candidate is permitted to accept under such title may be used only for authorized expenditures in connection with the candidate’s campaign for such office, subject to section 503(b)..8114.Deadline for regulationsNot later than October 1, 2022, the Federal Election Commission shall promulgate such regulations as may be necessary to carry out this part and the amendments made by this part.CPersonal Use Services as Authorized Campaign Expenditures8201.Short title; findings; purpose(a)Short titleThis subtitle may be cited as the Help America Run Act.(b)FindingsCongress finds the following:(1)Everyday Americans experience barriers to entry before they can consider running for office to serve their communities.(2)Current law states that campaign funds cannot be spent on everyday expenses that would exist whether or not a candidate were running for office, like childcare and food. While the law seems neutral, its actual effect is to privilege the independently wealthy who want to run, because given the demands of running for office, candidates who must work to pay for childcare or to afford health insurance are effectively being left out of the process, even if they have sufficient support to mount a viable campaign.(3)Thus current practice favors those prospective candidates who do not need to rely on a regular paycheck to make ends meet. The consequence is that everyday Americans who have firsthand knowledge of the importance of stable childcare, a safety net, or great public schools are less likely to get a seat at the table. This governance by the few is antithetical to the democratic experiment, but most importantly, when lawmakers do not share the concerns of everyday Americans, their policies reflect that.(4)These circumstances have contributed to a Congress that does not always reflect everyday Americans. The New York Times reported in 2019 that fewer than 5 percent of representatives cite blue-collar or service jobs in their biographies. A 2015 survey by the Center for Responsive Politics showed that the median net worth of lawmakers was just over $1 million in 2013, or 18 times the wealth of the typical American household.(5)These circumstances have also contributed to a governing body that does not reflect the nation it serves. For instance, women are 51 percent of the American population. Yet even with a record number of women serving in the One Hundred Sixteenth Congress, the Pew Research Center notes that more than three out of four Members of this Congress are male. The Center for American Women And Politics found that one third of women legislators surveyed had been actively discouraged from running for office, often by political professionals. This type of discouragement, combined with the prohibitions on using campaign funds for domestic needs like childcare, burdens that still fall disproportionately on American women, particularly disadvantages working mothers. These barriers may explain why only 10 women in history have given birth while serving in Congress, in spite of the prevalence of working parents in other professions. Yet working mothers and fathers are best positioned to create policy that reflects the lived experience of most Americans.(6)Working mothers, those caring for their elderly parents, and young professionals who rely on their jobs for health insurance should have the freedom to run to serve the people of the United States. Their networks and net worth are simply not the best indicators of their strength as prospective public servants. In fact, helping ordinary Americans to run may create better policy for all Americans.(c)PurposeIt is the purpose of this subtitle to ensure that all Americans who are otherwise qualified to serve this Nation are able to run for office, regardless of their economic status. By expanding permissible uses of campaign funds and providing modest assurance that testing a run for office will not cost one’s livelihood, the Help America Run Act will facilitate the candidacy of representatives who more accurately reflect the experiences, challenges, and ideals of everyday Americans.8202.Treatment of payments for child care and other personal use services as authorized campaign expenditure(a)Personal use services as authorized campaign expenditureSection 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114), as amended by section 8113, is amended by adding at the end the following new subsection:(e)Treatment of payments for child care and other personal use services as authorized campaign expenditure(1)Authorized expendituresFor purposes of subsection (a), the payment by an authorized committee of a candidate for any of the personal use services described in paragraph (3) shall be treated as an authorized expenditure if the services are necessary to enable the participation of the candidate in campaign-connected activities.(2)Limitations(A)Limit on total amount of paymentsThe total amount of payments made by an authorized committee of a candidate for personal use services described in paragraph (3) may not exceed the limit which is applicable under any law, rule, or regulation on the amount of payments which may be made by the committee for the salary of the candidate (without regard to whether or not the committee makes payments to the candidate for that purpose).(B)Corresponding reduction in amount of salary paid to candidateTo the extent that an authorized committee of a candidate makes payments for the salary of the candidate, any limit on the amount of such payments which is applicable under any law, rule, or regulation shall be reduced by the amount of any payments made to or on behalf of the candidate for personal use services described in paragraph (3), other than personal use services described in subparagraph (D) of such paragraph.(C)Exclusion of candidates who are officeholdersParagraph (1) does not apply with respect to an authorized committee of a candidate who is a holder of Federal office.(3)Personal use services describedThe personal use services described in this paragraph are as follows:(A)Child care services.(B)Elder care services.(C)Services similar to the services described in subparagraph (A) or subparagraph (B) which are provided on behalf of any dependent who is a qualifying relative under section 152 of the Internal Revenue Code of 1986.(D)Health insurance premiums..(b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall take effect without regard to whether or not the Federal Election Commission has promulgated regulations to carry out such amendments.DEmpowering Small Dollar Donations8301.Permitting political party committees to provide enhanced support for candidates through use of separate small dollar accounts(a)Increase in Limit on Contributions to CandidatesSection 315(a)(2)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)(2)(A)) is amended by striking exceed $5,000 and inserting exceed $5,000 or, in the case of a contribution made by a national committee of a political party from an account described in paragraph (11), exceed $10,000. (b)Elimination of Limit on Coordinated ExpendituresSection 315(d)(5) of such Act (52 U.S.C. 30116(d)(5)) is amended by striking subsection (a)(9) and inserting subsection (a)(9) or subsection (a)(11).(c)Accounts DescribedSection 315(a) of such Act (52 U.S.C. 30116(a)), as amended by section 8112(a), is amended by adding at the end the following new paragraph:(11)An account described in this paragraph is a separate, segregated account of a national committee of a political party (including a national congressional campaign committee of a political party) consisting exclusively of contributions made during a calendar year by individuals whose aggregate contributions to the committee during the year do not exceed $200..(d)Effective DateThe amendments made by this section shall apply with respect to elections held on or after the date of the enactment of this Act and shall take effect without regard to whether or not the Federal Election Commission has promulgated regulations to carry out such amendments.ESeverability8401.SeverabilityIf any provision of this title or amendment made by this title, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this title and amendments made by this title, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding. September 15, 2021Read the second time and placed on the calendar